Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

 

dated as of

 

November 1, 2004

 

among

 

SMURFIT-STONE CONTAINER CORPORATION,

as a Guarantor,

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.

and

SMURFIT-STONE CONTAINER CANADA INC.,

as Borrowers,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK,
as Senior Agent,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Senior Agent and Administrative Agent,

 

and

 

DEUTSCHE BANK AG,
as Canadian Administrative Agent,

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and

DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Co-Lead Arrangers

 

J.P. MORGAN CHASE BANK,
as Syndication Agent

 

BANK OF AMERICA, N.A., SCOTIA BANK and
SOCIETE GENERALE,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01.  Defined Terms

 

SECTION 1.02.  Terms Generally [a04-12432_1ex10d1.htm#Section1_02]

 

SECTION 1.03.  Classification of Loans and Borrowings
[a04-12432_1ex10d1.htm#Section1_03]

 

SECTION 1.04.  Exchange Rate Calculations [a04-12432_1ex10d1.htm#Section1_04]

 

SECTION 1.05.  Pro Forma Calculations [a04-12432_1ex10d1.htm#Section1_05]

 

SECTION 1.06.  Accounting Terms; U.S. GAAP [a04-12432_1ex10d1.htm#Section1_06]

 

 

 

ARTICLE II [a04-12432_1ex10d1.htm#ArticleIi]

 

 

 

The Credits [a04-12432_1ex10d1.htm#ArticleIi]

 

 

 

SECTION 2.01.  Commitments; Deposit Account [a04-12432_1ex10d1.htm#Section2_01]

 

SECTION 2.02.  Loans [a04-12432_1ex10d1.htm#Section2_02]

 

SECTION 2.03.  Notice of Borrowings [a04-12432_1ex10d1.htm#Section2_03]

 

SECTION 2.04.  Repayment of Loans; Evidence of Debt
[a04-12432_1ex10d1.htm#Section2_04]

 

SECTION 2.05.  Fees; Deposit Return [a04-12432_1ex10d1.htm#Section2_05]

 

SECTION 2.06.  Interest on Loans [a04-12432_1ex10d1.htm#Section2_06]

 

SECTION 2.07.  Default Interest [a04-12432_1ex10d1.htm#Section2_07]

 

SECTION 2.08.  Alternate Rate of Interest [a04-12432_1ex10d1.htm#Section2_08]

 

SECTION 2.09.  Termination and Reduction of Commitments; Return of Deposits
[a04-12432_1ex10d1.htm#Section2_09]

 

SECTION 2.10.  Conversion and Continuation of Borrowings
[a04-12432_1ex10d1.htm#Section2_10]

 

SECTION 2.11.  Repayment of Term Borrowings [a04-12432_1ex10d1.htm#Section2_11]

 

SECTION 2.12.  Optional Prepayments [a04-12432_1ex10d1.htm#Section2_12]

 

SECTION 2.13.  Mandatory Prepayments [a04-12432_1ex10d1.htm#Section2_13]

 

SECTION 2.14.  Reserve Requirements; Change in Circumstances; Increased Costs
[a04-12432_1ex10d1.htm#Section2_14]

 

SECTION 2.15.  Indemnity [a04-12432_1ex10d1.htm#Section2_15]

 

SECTION 2.16.  Pro Rata Treatment [a04-12432_1ex10d1.htm#Section2_16]

 

SECTION 2.17.  Sharing of Setoffs and Realization of Security
[a04-12432_1ex10d1.htm#Section2_17]

 

SECTION 2.18.  Payments [a04-12432_1ex10d1.htm#Section2_18]

 

SECTION 2.19.  Taxes [a04-12432_1ex10d1.htm#Section2_19]

 

SECTION 2.20.  Duty to Mitigate; Replacement of Lenders
[a04-12432_1ex10d1.htm#Section2_20]

 

SECTION 2.21.  Swingline Loans [a04-12432_1ex10d1.htm#Section2_21]

 

SECTION 2.22.  Bankers’ Acceptances [a04-12432_1ex10d1.htm#Section2_22]

 

SECTION 2.23.  Incremental Commitments [a04-12432_1ex10d1.htm#Section2_23]

 

 

--------------------------------------------------------------------------------


 

ARTICLE III [a04-12432_1ex10d1.htm#ArticleIii]

 

 

 

Letters of Credit [a04-12432_1ex10d1.htm#ArticleIii]

 

 

 

SECTION 3.01.  General [a04-12432_1ex10d1.htm#Section3_01]

 

SECTION 3.02.  Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions [a04-12432_1ex10d1.htm#Section3_02]

 

SECTION 3.03.  Expiration Date [a04-12432_1ex10d1.htm#Section3_03]

 

SECTION 3.04.  Participations [a04-12432_1ex10d1.htm#Section3_04]

 

SECTION 3.05.  Reimbursement [a04-12432_1ex10d1.htm#Section3_05]

 

SECTION 3.06.  Obligations Absolute [a04-12432_1ex10d1.htm#Section3_06]

 

SECTION 3.07.  Disbursement Procedures [a04-12432_1ex10d1.htm#Section3_07]

 

SECTION 3.08.  Interim Interest [a04-12432_1ex10d1.htm#Section3_08]

 

SECTION 3.09.  Cash Collateralization [a04-12432_1ex10d1.htm#Section3_09]

 

SECTION 3.10.  Replacement of a Facing Agent [a04-12432_1ex10d1.htm#Section3_10]

 

SECTION 3.11.  Additional Facing Agents [a04-12432_1ex10d1.htm#Section3_11]

 

SECTION 3.12.  Existing Letters of Credit [a04-12432_1ex10d1.htm#Section3_12]

 

 

 

ARTICLE IV [a04-12432_1ex10d1.htm#ArticleIv]

 

 

 

Representations and Warranties [a04-12432_1ex10d1.htm#ArticleIv]

 

 

 

SECTION 4.01.  Organization; Powers [a04-12432_1ex10d1.htm#Section4_01]

 

SECTION 4.02.  Authorization [a04-12432_1ex10d1.htm#Section4_02]

 

SECTION 4.03.  Enforceability [a04-12432_1ex10d1.htm#Section4_03]

 

SECTION 4.04.  Governmental Approvals [a04-12432_1ex10d1.htm#Section4_04]

 

SECTION 4.05.  Financial Statements [a04-12432_1ex10d1.htm#Section4_05]

 

SECTION 4.06.  No Material Adverse Effect [a04-12432_1ex10d1.htm#Section4_06]

 

SECTION 4.07.  Title to Properties; Possession Under Leases
[a04-12432_1ex10d1.htm#Section4_07]

 

SECTION 4.08.  Subsidiaries [a04-12432_1ex10d1.htm#Section4_08]

 

SECTION 4.09.  Litigation; Compliance with Laws
[a04-12432_1ex10d1.htm#Section4_09]

 

SECTION 4.10.  Federal Reserve Regulations [a04-12432_1ex10d1.htm#Section4_10]

 

SECTION 4.11.  Investment Company Act; Public Utility Holding Company Act
[a04-12432_1ex10d1.htm#Section4_11]

 

SECTION 4.12.  Tax Returns [a04-12432_1ex10d1.htm#Section4_12]

 

SECTION 4.13.  No Material Misstatements [a04-12432_1ex10d1.htm#Section4_13]

 

SECTION 4.14.  Employee Benefit Plans [a04-12432_1ex10d1.htm#Section4_14]

 

SECTION 4.15.  Environmental and Safety Matters
[a04-12432_1ex10d1.htm#Section4_15]

 

SECTION 4.16.  Solvency [a04-12432_1ex10d1.htm#Section4_16]

 

SECTION 4.17.  Security Documents [a04-12432_1ex10d1.htm#Section4_17]

 

SECTION 4.18.  Labor Matters [a04-12432_1ex10d1.htm#Section4_18]

 

SECTION 4.19.  Location of Real Property [a04-12432_1ex10d1.htm#Section4_19]

 

SECTION 4.20.  Patents, Trademarks, etc [a04-12432_1ex10d1.htm#Section4_20]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V [a04-12432_1ex10d1.htm#ArticleV]

 

 

 

Conditions [a04-12432_1ex10d1.htm#ArticleV]

 

 

 

SECTION 5.01.  All Credit Events [a04-12432_1ex10d1.htm#Section5_01]

 

SECTION 5.02.  Conditions Precedent to the Closing Date
[a04-12432_1ex10d1.htm#Section5_02]

 

 

 

ARTICLE VI [a04-12432_1ex10d1.htm#ArticleVi]

 

 

 

Affirmative Covenants [a04-12432_1ex10d1.htm#ArticleVi]

 

 

 

SECTION 6.01.  Existence; Businesses and Properties
[a04-12432_1ex10d1.htm#Section6_01]

 

SECTION 6.02.  Insurance [a04-12432_1ex10d1.htm#Section6_02]

 

SECTION 6.03.  Payment of Taxes [a04-12432_1ex10d1.htm#Section6_03]

 

SECTION 6.04.  Financial Statements, Reports, etc
[a04-12432_1ex10d1.htm#Section6_04]

 

SECTION 6.05.  Litigation and Other Notices [a04-12432_1ex10d1.htm#Section6_05]

 

SECTION 6.06.  Maintaining Records; Access to Properties and Inspections
[a04-12432_1ex10d1.htm#Section6_06]

 

SECTION 6.07.  Use of Proceeds [a04-12432_1ex10d1.htm#Section6_07]

 

SECTION 6.08.  Compliance with Law [a04-12432_1ex10d1.htm#Section6_08]

 

SECTION 6.09.  Further Assurances [a04-12432_1ex10d1.htm#Section6_09]

 

SECTION 6.10.  Material Contracts [a04-12432_1ex10d1.htm#Section6_10]

 

SECTION 6.11.  Environmental Matters [a04-12432_1ex10d1.htm#Section6_11]

 

 

 

ARTICLE VII [a04-12432_1ex10d1.htm#ArticleVii]

 

 

 

Negative Covenants [a04-12432_1ex10d1.htm#ArticleVii]

 

 

 

SECTION 7.01.  Indebtedness [a04-12432_1ex10d1.htm#Section7_01]

 

SECTION 7.02.  Liens [a04-12432_1ex10d1.htm#Section7_02]

 

SECTION 7.03.  Sale/Leaseback Transactions [a04-12432_1ex10d1.htm#Section7_03]

 

SECTION 7.04.  Investments, Loans and Advances
[a04-12432_1ex10d1.htm#Section7_04]

 

SECTION 7.05.  Mergers, Consolidations, Sales of Assets and Acquisitions
[a04-12432_1ex10d1.htm#Section7_05]

 

SECTION 7.06.  Restricted Payments [a04-12432_1ex10d1.htm#Section7_06]

 

SECTION 7.07.  Transactions with Stockholders and Affiliates
[a04-12432_1ex10d1.htm#Section7_07]

 

SECTION 7.08.  Business [a04-12432_1ex10d1.htm#Section7_08]

 

SECTION 7.09.  Limitations on Debt Prepayments
[a04-12432_1ex10d1.htm#Section7_09]

 

SECTION 7.10.  Amendment of Certain Documents
[a04-12432_1ex10d1.htm#Section7_10]

 

SECTION 7.11.  Limitation on Dispositions of Stock of Subsidiaries
[a04-12432_1ex10d1.htm#Section7_11_]

 

SECTION 7.12.  Restrictions on Ability of Subsidiaries to Pay Dividends
[a04-12432_1ex10d1.htm#Section7_12_]

 

SECTION 7.13.  Capital Expenditures [a04-12432_1ex10d1.htm#Section7_13_]

 

SECTION 7.14.  Consolidated Senior Secured Leverage Ratio
[a04-12432_1ex10d1.htm#Section7_14_]

 

SECTION 7.15.  Interest Coverage Ratio [a04-12432_1ex10d1.htm#Section7_15_]

 

SECTION 7.16.  Disposition of Collateral and Other Assets
[a04-12432_1ex10d1.htm#Section7_16_]

 

SECTION 7.17.  Fiscal Year [a04-12432_1ex10d1.htm#Section7_17_]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VIII [a04-12432_1ex10d1.htm#ArticleViii]

 

 

 

Events of Default [a04-12432_1ex10d1.htm#ArticleViii]

 

 

 

ARTICLE IX [a04-12432_1ex10d1.htm#ArticleIx]

 

 

 

The Agents [a04-12432_1ex10d1.htm#ArticleIx]

 

 

 

ARTICLE X [a04-12432_1ex10d1.htm#ArticleX]

 

 

 

Collection Allocation Mechanism [a04-12432_1ex10d1.htm#ArticleX]

 

 

 

SECTION 10.01.  Implementation of CAM [a04-12432_1ex10d1.htm#Section10_01_]

 

SECTION 10.02.  Letters of Credit [a04-12432_1ex10d1.htm#Section10_02_]

 

SECTION 10.03.  Conversion [a04-12432_1ex10d1.htm#Section10_03_]

 

 

 

ARTICLE XI [a04-12432_1ex10d1.htm#ArticleXi]

 

 

 

Miscellaneous [a04-12432_1ex10d1.htm#ArticleXi]

 

 

 

SECTION 11.01.  Notices [a04-12432_1ex10d1.htm#Section11_01_]

 

SECTION 11.02.  Survival of Agreement [a04-12432_1ex10d1.htm#Section11_02_]

 

SECTION 11.03.  Counterparts; Binding Effect
[a04-12432_1ex10d1.htm#Section11_03_]

 

SECTION 11.04.  Successors and Assigns [a04-12432_1ex10d1.htm#Section11_04_]

 

SECTION 11.05.  Expenses; Indemnity [a04-12432_1ex10d1.htm#Section11_05_]

 

SECTION 11.06.  Right of Setoff [a04-12432_1ex10d1.htm#Section11_06_]

 

SECTION 11.07.  Applicable Law [a04-12432_1ex10d1.htm#Section11_07_]

 

SECTION 11.08.  Waivers; Amendment [a04-12432_1ex10d1.htm#Section11_08_]

 

SECTION 11.09.  Release of Collateral and Guarantors
[a04-12432_1ex10d1.htm#Section11_09_]

 

SECTION 11.10.  Interest Rate Limitation [a04-12432_1ex10d1.htm#Section11_10_]

 

SECTION 11.11.  Entire Agreement [a04-12432_1ex10d1.htm#Section11_11_]

 

SECTION 11.12.  Waiver of Jury Trial [a04-12432_1ex10d1.htm#Section11_12_]

 

SECTION 11.13.  Severability [a04-12432_1ex10d1.htm#Section11_13_]

 

SECTION 11.14.  Headings [a04-12432_1ex10d1.htm#Section11_14_]

 

SECTION 11.15.  Confidentiality [a04-12432_1ex10d1.htm#Section11_15_]

 

SECTION 11.16.  Jurisdiction; Consent to Service of Process
[a04-12432_1ex10d1.htm#Section11_16_]

 

SECTION 11.17.  Florida Real Property [a04-12432_1ex10d1.htm#Section11_17_]

 

SECTION 11.18.  Judgment Currency [a04-12432_1ex10d1.htm#Section11_18_]

 

SECTION 11.19.  Certain Relationships [a04-12432_1ex10d1.htm#Section11_19_]

 

SECTION 11.20.  USA Patriot Act [a04-12432_1ex10d1.htm#Section11_20_]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Material Subsidiaries

Schedule 1.01(c)

—

Mortgaged Properties

Schedule 1.01(d)

—

Mortgages

Schedule 1.01(e)

—

Receivables Program Documents

Schedule 2.01

—

Commitments

Schedule 4.07

—

Certain Title Matters

Schedule 4.08

—

Subsidiaries

Schedule 4.09

—

Litigation and Compliance with Laws

Schedule 4.15

—

Environmental Matters

Schedule 4.17(a)

—

UCC Lien Filing Offices

Schedule 4.17(b)

—

Canadian Lien Filing Offices

Schedule 4.17(e)

—

Mortgage Filing Offices

Schedule 4.18

—

Labor Matters

Schedule 4.19

—

Real Properties

Schedule 5.02(a)

—

Local Counsel

Schedule 6.09(c)

—

Certain Non-Collateral Properties

Schedule 7.01

—

Indebtedness

Schedule 7.02(a)(iv)

—

Existing Liens

Schedule 7.04

—

Certain Permitted Investments

Schedule 7.12

—

Subsidiary Dividend Exceptions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Guarantee Agreement (Canadian)

Exhibit D

—

Form of Guarantee and Collateral Agreement (U.S.)

Exhibit E

—

Form of Revolving Facility Letter of Credit Request

Exhibit F

—

Form of Revolving (Canadian) Facility Letter of Credit Request

Exhibit G

—

Form of Deposit Funded Facility Letter of Credit Request

Exhibit H

—

Form of Mortgage

Exhibit I

—

Form of Pledge Agreement (Canadian)

Exhibit J

—

Form of Security Agreement (Canadian)

Exhibit K

—

Form of Notice of Borrowing

Exhibit L

—

Form of Note

Exhibit M

—

Form of Notice of Conversion or Continuation

Exhibit N-1

—

Form of Opinion of U.S. Counsel

Exhibit N-2

—

Form of Opinion of Craig A. Hunt

Exhibit N-3

—

Form of Opinion of Ontario Counsel

Exhibit N-4

—

Form of Opinion of Quebec Counsel

Exhibit N-5

—

Form of Opinion of Canadian Tax Counsel

Exhibit N-6

—

Form of Opinion of Nova Scotia Counsel

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 1, 2004, among SMURFIT-STONE CONTAINER
CORPORATION, a Delaware corporation (“SSCC”); SMURFIT-STONE CONTAINER
ENTERPRISES, INC., a Delaware corporation (“SSCE”); SMURFIT-STONE CONTAINER
CANADA INC., a corporation continued under the Companies Act (Nova Scotia) (“SSC
Canada” and, together with SSCE, the “Borrowers”); the Lenders party hereto;
JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”), as Senior Agent,
Deposit Account Agent and Deposit Funded Facility Facing Agent; DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation (“DB”), as Senior Agent,
Administrative Agent, Collateral Agent, Swingline Lender and Revolving Facility
Facing Agent; and DEUTSCHE BANK AG, an authorized foreign bank permitted to
carry on business in Canada and listed on Schedule III of the Bank Act (Canada)
(“DB Canada”), as Canadian Administrative Agent and Revolving (Canadian)
Facility Facing Agent.

 

SSCC and the Borrowers have requested (a) the Tranche B Lenders (such term and
each other capitalized term used but not otherwise defined in the preamble or in
this introductory statement having the meaning specified in Article I) to make
to SSCE Tranche B Loans in U.S. Dollars in an aggregate principal amount not in
excess of U.S.$975,000,000, (b) the Tranche C Lenders to make to SSC Canada
Tranche C Loans in U.S. Dollars in an aggregate principal amount not in excess
of U.S.$300,000,000, (c) the Revolving Lenders to make to SSCE from time to time
Revolving Loans in U.S. Dollars in an aggregate principal amount at any time
outstanding not in excess of U.S.$600,000,000, (d) the Swingline Lender to make
to SSCE from time to time Swingline Loans in U.S. Dollars in an aggregate
principal amount at any time outstanding not in excess of U.S.$50,000,000, (e)
the Revolving (Canadian) Lenders to make from time to time Revolving (Canadian)
Loans (i) to SSC Canada in U.S. Dollars or in Canadian Dollars and (ii) to SSCE
in U.S. Dollars, in an aggregate principal amount at any time outstanding not in
excess of U.S.$200,000,000, and (f) the Deposit Funded Lenders to provide and
fund Deposit Funded Commitments in an aggregate amount of U.S.$121,930,726.03.

 

SSCC and the Borrowers also have requested (a) the Revolving Facility Facing
Agent to issue Revolving Facility Letters of Credit in an aggregate face amount
at any time outstanding not in excess of U.S.$200,000,000, (b) the Revolving
(Canadian) Facility Facing Agent to issue Revolving (Canadian) Facility Letters
of Credit in an aggregate face amount at any time outstanding not in excess of
U.S.$50,000,000 (or the Canadian Dollar Equivalent thereof) and (c) the Deposit
Funded Facility Facing Agent to issue Deposit Funded Letters of Credit in an
aggregate face amount at any time outstanding not in excess of
U.S.$121,930,726.03.

 

The proceeds of the Tranche B Loans and Tranche C Loans to be made on the
Closing Date, together with the proceeds of the Revolving Loans and Revolving

 

--------------------------------------------------------------------------------


 

(Canadian) Loans to be made on the Closing Date, will be used by the Borrowers
on the Closing Date to pay in full all amounts due or outstanding under the
Existing Credit Agreements and to pay related fees and expenses.  The proceeds
of the Revolving Loans and Revolving (Canadian) Loans made after the Closing
Date will be used by the Borrowers solely for general corporate purposes,
including the financing of Permitted Acquisitions and capital expenditures. 
Subject to the immediately succeeding sentence, Revolving Facility Letters of
Credit and Revolving (Canadian) Facility Letters of Credit will be used by the
Borrowers and their subsidiaries solely for general corporate purposes, and
Deposit Funded Letters of Credit will be used by SSCE solely to support its
obligations in respect of the Stevenson IRBs.  The proceeds of Incremental Loans
and other extensions of credit under the Incremental Commitments will be used by
the Borrowers for the purposes specified in the applicable Incremental Credit
Assumption Agreement.

 

The Lenders are willing to extend such credit to the Borrowers, and the Facing
Agents are willing to issue Letters of Credit for the account of the Borrowers,
on the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptance Fee” shall mean a fee payable in Canadian Dollars by SSC Canada to
the Canadian Administrative Agent for the account of a Revolving (Canadian)
Lender with respect to the acceptance of a B/A or the making of a B/A Equivalent
Loan on the date of such acceptance or loan, calculated on the face amount of
the B/A or the B/A Equivalent Loan at the rate per annum applicable on such date
as set forth in the row labeled “Eurodollar Revolving/ B/A Spread” in the
definition of the term “Applicable Rate” set forth herein on the basis of the
number of days in the applicable Contract Period (including the date of
acceptance and excluding the date of maturity) and a year of 365 days (it being
agreed that the rate per annum applicable to the B/A Equivalent Loan is
equivalent to the rate per annum otherwise applicable to the Bankers’ Acceptance
which has been replaced by the making of such B/A Equivalent Loan pursuant to
Section 2.22).

 

“Acquisition Indebtedness” is defined in Section 7.01(q).

 

2

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent” shall mean DB, in its capacity as administrative agent
for the Lenders and the Facing Agents.  Unless the context shall otherwise
require, the term “Administrative Agent”, when used in respect of payments and
notices pertaining to Revolving (Canadian) Loans made to SSC Canada or Revolving
(Canadian) Facility Letters of Credit, shall mean the Canadian Administrative
Agent.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or any other form supplied from time to time by the
Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.  For
purposes of this definition, neither any Lender nor any Affiliate of a Lender
shall be deemed to be an Affiliate of SSCC or any of the Subsidiaries solely by
reason of its ownership of or right to vote any Indebtedness or equity
securities of SSCC or any of the Subsidiaries.

 

“After-Acquired Mortgage Property” shall mean a parcel (or adjoining parcels) of
real property (including any improvements thereon) acquired in fee ownership by
any Loan Party after the Closing Date.

 

“Agents” shall mean, collectively, the Senior Agents, the Administrative Agent,
the Canadian Administrative Agent, the Collateral Agent and the Deposit Account
Agent.

 

“Agreement” shall mean this credit agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate equal to the greater of
(a) the Prime Rate (or, with respect to any ABR Revolving (Canadian) Loan, the
U.S. Base Rate) in effect on such day and (b) the Federal Funds Effective Rate
in effect on such day plus 0.50%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the U.S. Base Rate or the Federal Funds Effective
Rate shall be effective on the effective date of such change in the Prime Rate,
the U.S. Base Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Obligations” shall mean (a) with respect to SSCC, SSCE and any other
Domestic Subsidiary (other than any Domestic Subsidiary that is a subsidiary of
a Canadian Subsidiary), the Obligations and (b) with respect to any Canadian
Subsidiary or a subsidiary of a Canadian Subsidiary, the Canadian Obligations.

 

“Applicable Percentage” of any (a) Revolving Lender shall mean the percentage of
the aggregate Revolving Credit Commitments represented by such Lender’s
Revolving Credit Commitment, (b) Revolving (Canadian) Lender shall mean

 

3

--------------------------------------------------------------------------------


 

the percentage of the aggregate Revolving (Canadian) Credit Commitments
represented by such Lender’s Revolving (Canadian) Credit Commitment or
(c) Deposit Funded Lender shall mean the percentage of the aggregate Deposit
Funded Commitments represented by such Lender’s Deposit Funded Commitment.  If
the Revolving Credit Commitments, Revolving (Canadian) Credit Commitments or
Deposit Funded Commitments, as applicable, shall have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Commitments, Revolving (Canadian) Credit Commitments or Deposit Funded
Commitments, as applicable, most recently in effect, giving effect to any
assignments.

 

“Applicable Rate” shall mean (except as otherwise provided in the Incremental
Term Loan Assumption Agreement with respect to any Incremental Term Loan), for
any day, (a) with respect to any ABR Term Loan, 1.00% per annum, (b) with
respect to any Eurodollar Term Loan, 2.00% per annum, and (c) with respect to
(i) any ABR Revolving Loan, ABR Revolving (Canadian) Loan or Canadian Prime Rate
Loan, (ii) any Eurodollar Revolving Loan, Eurodollar Revolving (Canadian) Loan
or B/A Loan or (iii) the Commitment Fees in respect of unused Revolving Credit
Commitments and unused Revolving (Canadian) Credit Commitments, as the case may
be, the applicable percentage set forth below under the caption (x) ”ABR
Revolving/Canadian Prime Rate Spreads”, (y) ”Eurodollar Revolving/ B/A Spreads”
and (z) ”Commitment Fees”, as the case may be, based upon the Consolidated
Leverage Ratio as of the relevant date of determination:

 

Consolidated
Leverage Ratio

 

ABR Revolving/
Canadian Prime Rate
Spreads

 

Eurodollar
Revolving/
B/A Spreads

 

Commitment Fees

 

Greater than 4.0x

 

1.25%

 

2.25%

 

0.500%

 

Greater than 3.0x but less than or equal to 4.0x

 

1.00%

 

2.00%

 

0.500%

 

Greater than 2.0x but less than or equal to 3.0x

 

0.75%

 

1.75%

 

0.500%

 

Less than or equal to 2.0x

 

0.50%

 

1.50%

 

0.375%

 

 

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio shall be effective with respect to all Loans, Commitments and
Letters of Credit on the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 6.04(a) or (b) and
(c), respectively, based upon the Consolidated Leverage Ratio as of the end of
the most recent fiscal quarter included in such financial statements so
delivered, and shall remain in effect until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change.  Notwithstanding the foregoing, (a) (i) until the delivery
of the financial statements and certificates required by Section 6.04(b)
and (c), respectively, for the fiscal quarter ending June 30, 2005, and (ii) at
any time after the occurrence and during the continuance of an Event of Default,
the Consolidated Leverage Ratio shall be deemed greater than 4.0 to 1.0 for
purposes of determining the Applicable Rate and (b) the

Applicable Rate with respect to any Eurodollar Term Loan or

 

4

--------------------------------------------------------------------------------


 

ABR Term Loan shall automatically be increased by the Yield Differential, if
any, upon the making of any Other Term Loans, as provided in Section 2.23(d).

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” shall mean J.P. Morgan Securities Inc. and Deutsche Bank Securities
Inc.

 

“Asset Exchange” shall mean any transfer of operating properties or assets by
SSCC or any of the Subsidiaries to any Person in which at least 75% of the
consideration received by the transferor consists of operating properties or
assets of comparable use.

 

“Asset Sale” shall mean the sale, transfer or other disposition (including any
casualty or condemnation) by SSCC or any Subsidiary to any Person other than a
Loan Party or a wholly owned Subsidiary of (a) any capital stock in any Person,
(b) substantially all the assets of any geographic or other division or line of
business of SSCC or any of the Subsidiaries or (c) any Real Property or a
portion of any Real Property or any other asset or assets (excluding any assets
manufactured, constructed or otherwise produced or purchased for sale to others
in the ordinary course of business, any Permitted Investments and any Program
Receivables) of SSCC or any Subsidiary; provided that none of the following
shall constitute an “Asset Sale” for purposes of this Agreement:  (i) any sale,
transfer or other disposition having a value not in excess of U.S.$5,000,000,
(ii) any sale of assets in connection with any Permitted Equipment Financing or
any Permitted Timber Financing, (iii) the sale of assets (other than Collateral)
securing any Indebtedness permitted hereunder (other than the Loans), unless
such Indebtedness shall be repaid, redeemed or repurchased in full with the
proceeds of such asset sale (or any other payment made contemporaneously
therewith) and (iv) any issuance of capital stock by SSCC.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 11.04(b)), in the form of Exhibit B or such other form as
shall be approved by the Administrative Agent.

 

“Attributable Indebtedness” shall mean, with respect to any Sale/Leaseback
Transaction that does not result in a Capital Lease, at any date of
determination, the product of (a) the net proceeds from such Sale/Leaseback
Transaction and (b) a fraction, the numerator of which is the number of full
years of the term of the lease relating to the property involved in such
Sale/Leaseback Transaction (without regard to any options to renew or extend
such term) remaining at the date of the making of such computation and the
denominator of which is the number of full years of the term

 

5

--------------------------------------------------------------------------------


 

of such lease (without regard to any options to renew or extend such term)
measured from the first day of such term.

 

“B/A Equivalent Loan” is defined in Section 2.22(h).

 

“B/A Loan” shall mean a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Loans.  For greater certainty, all provisions
of this Agreement which are applicable to Bankers’ Acceptances are also
applicable, mutatis mutandis, to B/A Equivalent Loans.

 

“Bank Act Security” shall mean security delivered by SSC Canada to each SSC
Canada Lender that is a bank listed under Schedule I, II or III of the Bank Act
(Canada).

 

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing instrument
denominated in Canadian Dollars, drawn by SSC Canada and accepted by a Revolving
(Canadian) Lender in accordance with this Agreement, and shall include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada); and when used in conjunction with a “Loan” or a “Borrowing”, shall
include a B/A Equivalent Loan.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Bondholders” shall mean any or all holders of the Bonds.

 

“Bond Pledge Agreements” shall mean, collectively, the SSC Canada Bond Pledge
Agreement, the Francobec Company Bond Pledge Agreement, the MBI Bond Pledge
Agreement and the SMBI Bond Pledge Agreement.

 

“Bonds” shall mean any or all of the SSC Canada Bonds, the Francobec Company
Bonds, the MBI Bonds and the SMBI Bonds.

 

“Borrowers” is defined in the preamble to this Agreement.

 

“Borrowers’ Portion of Excess Cash Flow” shall mean, at any date of
determination, the amount of Excess Cash Flow for the preceding full fiscal year
of SSCC, commencing on or after January 1, 2005 and ending prior to the date of
determination, that (a) was not or is not required to be applied to the
prepayment of Term Loans as described in Section 2.13(c) and (b) has not been
utilized on or prior to the date of determination (i) to make Consolidated
Capital Expenditures pursuant to the first proviso in the first sentence of
Section 7.13 or (ii) to make Restricted Payments pursuant to Section 7.06(b)(i).

 

“Borrowing” shall mean (a) a group of Loans of the same Class and Type, and
denominated in the same currency, made, converted or continued by the Lenders on
a single date and as to which a single Interest Period is in effect or (b) a
Swingline Loan.

 

6

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day (other than a Saturday, Sunday or legal
holiday in the State of New York) on which banks are open for business in New
York City and Chicago; provided, however, that (a) when used in connection with
a Eurodollar Loan or Eurodollar Borrowing, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market, (b) when used in connection with a Borrowing by SSC
Canada, a Borrowing denominated in Canadian Dollars or a Revolving (Canadian)
Facility Letter of Credit, the term “Business Day” shall also exclude any day on
which banks are not open for business in Toronto and Montreal, and (c) when used
in connection with a Letter of Credit, the term “Business Day” shall also
exclude any day on which banks are not open for business in the jurisdiction in
which the applicable lending office of the applicable Facing Agent is located.

 

“Calculation Date” shall mean (a) the last Business Day of each month, (b) the
date of each notice of borrowing of Revolving (Canadian) Loans and (c) the
Business Day preceding the issuance, amendment, extension or renewal of each
Revolving (Canadian) Facility Letter of Credit.

 

“Callable Senior Notes” shall mean, at any time, the Senior Notes that at such
time may be redeemed by SSCE at the option of SSCE pursuant to the terms
thereof.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Article X.

 

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 10.01.

 

“CAM Exchange Date” shall mean the first date after the Closing Date on which
there shall occur (a) any event described in paragraph (g) or (h) of
Article VIII with respect to either Borrower or (b) an acceleration of the
maturity of Loans pursuant to Article VIII.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the aggregate
Designated Obligations owed to such Lender and (ii) the LC Exposure and
Swingline Exposure, if any, of such Lender, in each case immediately prior to
the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
aggregate Designated Obligations owed to all the Lenders and (ii) the aggregate
LC Exposure and Swingline Exposure of all the Lenders, in each case immediately
prior to such CAM Exchange Date.  For purposes of computing each Lender’s CAM
Percentage, all Designated Obligations which shall be denominated in Canadian
Dollars shall be translated into U.S. Dollars at the Exchange Rate in effect on
the CAM Exchange Date.

 

“Canadian Administrative Agent” shall mean DB Canada, in its capacity as
Canadian administrative agent for the Lenders and the Revolving (Canadian)
Facility Facing Agent.

 

7

--------------------------------------------------------------------------------


 

“Canadian Benefit Plans” shall mean all employee benefit plans of any nature or
kind whatsoever (other than the Canadian Pension Plans) that are maintained or
contributed to by SSC Canada or any other Canadian Subsidiary.

 

“Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in U.S. Dollars, the equivalent in Canadian Dollars of
such amount determined by the Administrative Agent using the Exchange Rate then
in effect.

 

“Canadian Dollars” and “Cdn.$” shall mean lawful currency of Canada.

 

“Canadian GAAP” shall mean generally accepted accounting principles in Canada,
as recommended from time to time by the Canadian Institute of Chartered
Accountants, applied on a consistent basis.

 

“Canadian Guarantee Agreements” shall mean the Guarantee Agreement (Canadian)
and each of the other guarantee agreements executed and delivered by a Canadian
Subsidiary pursuant to Section 6.09.

 

“Canadian Obligations” shall mean all Obligations of SSC Canada and the Canadian
Subsidiaries that are Guarantors.

 

“Canadian Pension Plans” shall mean each plan that is considered to be a pension
plan for the purposes of the ITA or any applicable pension benefits standards
statute and/or regulation in Canada and that is established, maintained or
contributed to by SSC Canada or any other Canadian Subsidiary for its current or
former employees.

 

“Canadian Prime Rate” shall mean, for each day in any period, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate per
annum shall at all times for such day be equal to the higher of (a) the annual
rate of interest announced publicly by the Canadian Administrative Agent and in
effect as its prime rate at its principal office in Toronto, Ontario on such day
for determining interest rates on Canadian Dollar-denominated commercial loans
made in Canada and (b) 0.75% per annum above the CDOR Rate in effect on such
date.  Each change to the Canadian Prime Rate shall be effective on the date
such change is publicly announced as being effective.

 

“Canadian Security Agreements” shall mean the Security Agreement (Canadian) and
the Pledge Agreement (Canadian).

 

“Canadian Subsidiaries” shall mean the Subsidiaries organized under the laws of
Canada or any province or other political subdivision thereof.

 

“Capital Lease” is defined in the definition of the term “Capital Lease
Obligations”.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof
(each, a

 

8

--------------------------------------------------------------------------------


 

“Capital Lease”), which obligations are required to be classified and accounted
for as capital leases on a balance sheet of such Person under U.S. GAAP.  For
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time, determined in accordance with
U.S. GAAP.

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, cash, cash
equivalents or marketable securities received from such Asset Sale, including
any insurance or condemnation proceeds and proceeds received by way of deferred
payment pursuant to a note receivable or otherwise (other than the portion of
such deferred payment constituting interest, which shall be deemed not to
constitute Cash Proceeds).

 

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of one month for purposes of determining the Canadian Prime Rate)
appearing on the Reuters Screen CDOR Page at approximately 10:00 a.m., Standard
Time, on such date, or if such date is not a Business Day, on the immediately
preceding Business Day, provided that if such rate does not appear on the
Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate on
such date shall be the arithmetic average of the Discount Rate quoted by each
Schedule I Reference Bank (determined by the Canadian Administrative Agent as of
10:00 a.m., Standard Time, on such date) which would be applicable to Canadian
Dollar bankers’ acceptances quoted by the banks listed in Schedule I of the Bank
Act (Canada) as of 10:00 a.m., Standard Time, on such date or, if such date is
not a Business Day, on the immediately preceding Business Day.

 

“CERCLA” is defined in Section 4.15(d).

 

A “Change in Control” shall be deemed to have occurred if (a) a majority of the
seats (other than vacant seats) on the board of directors of SSCC shall at any
time be occupied by persons who were neither (i) nominated by the board of
directors of SSCC nor (ii) appointed by directors so nominated; (b) any person
or group (within the meaning of Rule 13d-5 of the Securities and Exchange Act of
1934, as in effect on the date hereof) shall own, directly or indirectly,
beneficially or of record, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
SSCC; (c) SSCC shall cease to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding capital stock of SSCE; or (d) SSCE
shall cease to own or control, directly or indirectly, beneficially and of
record, shares representing 100% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of SSC Canada.

 

“Change of Law” is defined in Section 2.19(f).

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Revolving
(Canadian) Loans, Tranche B Loans, Tranche C Loans, Deposit Funded Loans, Other
Term Loans or Swingline Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Credit Commitment,

 

9

--------------------------------------------------------------------------------


 

Revolving (Canadian) Credit Commitment, Tranche B Commitment, Tranche C
Commitment, Deposit Funded Commitment, Incremental Term Loan Commitment or the
commitment of the Swingline Lender hereunder.

 

“Closing Date” shall mean November 1, 2004.

 

“Cluster Expenditures” shall mean capital expenditures that are mandated
pursuant to, or made to comply with, any of 40 C.F.R. 63, Subpart MM, 40 C.F.R.
63, Subpart S, 40 C.F.R. Part 430 or 40 C.F.R. 63, Subpart DDDDD, including any
subsequent modifications or amendments thereto, and any further rules
promulgated from time to time by the U.S. Environmental Protection Agency (or
any successor governmental agency) with respect to “Effluent Limitations
Guidelines, Pretreatment Standards, and New Source Performance Standards: Pulp,
Paper, and Paperboard Category” and/or “National Emission Standards for
Hazardous Air Pollutants for Source Category: Pulp and Paper Production”.

 

“Code” shall mean the Internal Revenue Code of 1986, or any successor statute
thereto, as the same may be amended from time to time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral Agent” shall mean DB, in its capacity as collateral agent for the
Lenders and the Facing Agents.

 

“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Credit Commitment, Revolving (Canadian) Credit Commitment, Tranche B Commitment,
Tranche C Commitment, Deposit Funded Commitment or Incremental Term Loan
Commitment.

 

“Commitment Fees” is defined in Section 2.05(a).

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of SSCC dated September 2004.

 

“Consolidated Capital Expenditures” shall mean, for any period, all amounts that
would be included as additions to property, plant and equipment and other
capital expenditures on a consolidated statement of cash flows for SSCC and its
Subsidiaries during such period in accordance with U.S. GAAP (excluding
capitalized interest but including the amount of assets leased under any Capital
Lease); provided, however, that in no event shall Consolidated Capital
Expenditures include (a) amounts expended (in compliance with the provisions of
any Mortgage, if applicable) in the replacement, repair or reconstruction of any
fixed or capital asset which was destroyed, damaged or condemned, in whole or in
part, to the extent insurance or condemnation proceeds are receivable or have
been received by SSCC or any such Subsidiary in respect of such destruction,
damage or condemnation, (b) any capital expenditures substantially concurrently
made or committed to be made with the Net Cash Proceeds from any equity issuance
by SSCC, (c) any capital expenditures made with the Net Cash Proceeds of the

 

10

--------------------------------------------------------------------------------


 

Pontiac Sale, (d) any Investments made pursuant to Section 7.04(l) or (e) any
Permitted Acquisitions.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets (other than cash and cash equivalents) of SSCC and its Subsidiaries
on a consolidated basis that may properly be classified as current assets in
conformity with U.S. GAAP.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of SSCC and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with U.S. GAAP,
provided that the current maturities of long-term Indebtedness for money
borrowed of SSCC and its Subsidiaries, any Indebtedness permitted under
Section 7.01 that is classified as a current liability in conformity with U.S.
GAAP and any taxes payable solely as a result of Asset Sales shall be excluded
from the definition of Consolidated Current Liabilities.

 

“Consolidated EBITDA” for any period shall mean Consolidated Net Income for such
period, plus, without duplication and to the extent deducted in determining such
Consolidated Net Income, (a) all Federal, state, local and foreign taxes,
(b) Consolidated Interest Expense, (c) depreciation, depletion, amortization of
intangibles and other non-cash charges or non-cash losses deducted in
determining such Consolidated Net Income, (d)  cash restructuring and similar
charges incurred during any of the fiscal years ended December 31, 2004, 2005
and 2006 in an aggregate amount of up to U.S.$10,000,000 for any such fiscal
year, and (e) any fees and expenses related to  Permitted Acquisitions, minus,
to the extent included in determining such Consolidated Net Income, any non-cash
income or non-cash gains.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(net of interest income on Permitted Investments) of SSCC and its Subsidiaries
for such period determined on a consolidated basis in accordance with U.S. GAAP,
excluding any fees and expenses payable or amortized during such period by SSCC
and its consolidated Subsidiaries in connection with the amortization of
deferred debt issuance costs.  For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
SSCC and its consolidated Subsidiaries with respect to Swap Agreements, but
excluding any gain or loss recognized under U.S. GAAP that results from the
mark-to-market valuation of any Swap Agreement.

 

“Consolidated Leverage Ratio” shall mean, on any date of determination, the
ratio obtained by dividing (a) Indebtedness of SSCC and its consolidated
Subsidiaries on such date by (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or most recently prior to such date.  In
any period of four consecutive fiscal quarters in which a Permitted Acquisition
occurs, the Consolidated Leverage Ratio shall be determined on a pro forma basis
in accordance with Section 1.05.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of SSCC and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with U.S. GAAP, provided that
there shall be excluded from such calculation the net gains (or losses)
associated with the sale of any asset not in the ordinary course of business.

 

“Consolidated Senior Secured Leverage Ratio” shall mean, on any date of
determination, the ratio obtained by dividing (a) Senior Secured Indebtedness of
SSCC and its consolidated Subsidiaries on such date by (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending on or most recently
prior to such date.  In any period of four consecutive fiscal quarters in which
a Permitted Acquisition occurs, the Consolidated Senior Secured Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.05.

 

“Contract Period” shall mean the term of a B/A Loan selected by SSC Canada in
accordance with Section 2.22, commencing on the date of such B/A Loan and
expiring on a Business Day which shall be either one, two, three or six months
thereafter, provided that (a) subject to clause (b) below, each such period
shall be subject to such extensions or reductions as may be determined by the
Canadian Administrative Agent to ensure that each Contract Period shall expire
on a Business Day, and (b) no Contract Period shall extend beyond the Revolving
Credit Maturity Date.

 

“Control” of a Person shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.  “Controlling” and “Controlled” shall have meanings correlative
thereto.

 

“Credit Event” is defined in Article V.

 

“Credit Facility” shall mean a Class of Commitments and extensions of credit
thereunder.  For purposes of this Agreement, each of the following comprises a
separate Credit Facility:  (a) the Tranche B Loans, (b) the Tranche C Loans,
(c) the Revolving Commitments, the Revolving Loans, the Swingline Loans and the
Revolving Facility Letters of Credit, (d) the Revolving (Canadian) Commitments,
the Revolving (Canadian) Loans and the Revolving (Canadian) Facility Letters of
Credit, (e) the Deposit Funded Commitments, the Deposit Funded Loans and the
Deposit Funded Letters of Credit and (f) the Incremental Term Loan Commitments
and the Other Term Loans.

 

“Credit Transactions” is defined in Section 4.02.

 

“DB” is defined in the preamble to this Agreement.

 

“DB Canada” is defined in the preamble to this Agreement.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

12

--------------------------------------------------------------------------------


 

“Default Rate” is defined in Section 2.07.

 

“Delivery Agreements” shall mean each of the delivery agreements issued by SSC
Canada or such other applicable Canadian Subsidiary to the Collateral Agent
pursuant to which a Canadian Subsidiary delivers the Demand Debentures to the
Collateral Agent.

 

“Demand Debentures” shall mean the demand debentures with respect to each
Mortgaged Property located in the Provinces of Ontario, Manitoba, Sasketchewan
and Alberta, or such other applicable Canadian Province (other than the Province
of Quebec) with respect to any After-Acquired Mortgage Property located in a
Canadian Province (other than the Province of Quebec) and required to be granted
as Collateral pursuant to Section 6.09, in the principal amount of
Cdn.$1,500,000,000, issued by SSC Canada or such other applicable Canadian
Subsidiary, and delivered to the Collateral Agent pursuant to the Delivery
Agreements.

 

“Deposit” shall mean, with respect to each Deposit Funded Lender at any time,
the amount actually on deposit in the Deposit Account to the credit of such
Lender’s Sub-Account at such time.

 

“Deposit Account” shall mean the account of the Deposit Account Agent
established by the Deposit Account Agent on or prior to the Closing Date under
its sole and exclusive control solely for the purpose of being used as the
“Deposit Account” hereunder.

 

“Deposit Account Agent” shall mean JPMCB, in its capacity as the holder of the
Deposit Account.

 

“Deposit Funded Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to acquire participations in Deposit Funded Letters of
Credit and to make Deposit Funded Loans as set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender assumed its Deposit
Funded Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to an
Incremental Deposit Funded Credit Assumption Agreement entered into by such
Lender and (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 11.04.  As of the Closing Date, the
aggregate amount of the Deposit Funded Commitments of the Deposit Funded Lenders
is U.S.$121,930,726.03.

 

“Deposit Funded Commitment Fee” is defined in Section 2.05(c).

 

“Deposit Funded Facility Facing Agent” shall mean JPMCB and each Lender that
replaces JPMCB as Deposit Funded Facility Agent pursuant to Section 3.10.

 

“Deposit Funded LC Exposure” shall mean, at any time of determination, the sum
of (a) the aggregate undrawn amount of all outstanding Deposit Funded Letters of
Credit and (b) the aggregate amount that has been drawn under any Deposit Funded
Facility Letter of Credit and has not been reimbursed by SSCE or another Loan
Party at

 

13

--------------------------------------------------------------------------------


 

such time.  The Deposit Funded LC Exposure of any Deposit Funded Lender at any
time shall equal its Applicable Percentage of the aggregate Deposit Funded LC
Exposure at such time.

 

“Deposit Funded Lenders” shall mean the Lenders having (a) Deposit Funded
Commitments, (b) participations in outstanding Deposit Funded Letters of Credit
or LC Disbursements in respect thereof or (c) Deposit Funded Loans.

 

“Deposit Funded Letters of Credit” shall mean (a) the letters of credit issued
for the account of SSCE by the Deposit Funded Facility Facing Agent pursuant to
the terms and conditions of Article III and (b) the Existing IRB Letters of
Credit.  Deposit Funded Letters of Credit shall be denominated in U.S. Dollars.

 

“Deposit Funded Loans” shall mean the loans deemed made by the Deposit Funded
Lenders to SSCE pursuant to Section 3.05(c) in respect of their participations
in LC Disbursements in respect of the Deposit Funded Letters of Credit.

 

“Deposit Funded Maturity Date” shall mean the sixth anniversary of the Closing
Date.

 

“Deposit Funded Utilization” shall mean, at any time of determination, the sum
of (a) the aggregate principal amount of Deposit Funded Loans outstanding at
such time and (b) the Deposit Funded LC Exposure at such time.

 

“Deposit Return” is defined in Section 2.05(g).

 

“Designated Obligations” shall mean all Obligations of the Loan Parties in
respect of (a) principal of and interest on the Loans (excluding Swingline
Loans, but including B/As, B/A Equivalent Loans and Acceptance Fees with respect
thereto) and (b) Fees for the account of the Lenders, whether or not the same
shall at the time of any determination be due and payable under the terms of the
Loan Documents.

 

“Discount Proceeds” shall mean, for any B/A (or, as applicable, any B/A
Equivalent Loan), an amount (rounded to the nearest whole cent, and with
one-half of one cent being rounded upwards) calculated on the applicable date of
the Revolving (Canadian) Credit Borrowing of which such B/A or B/A Equivalent
Loan is a part or any rollover date for such Revolving (Canadian) Credit
Borrowing by multiplying:

 

(a) the face amount of the B/A (or, as applicable, the B/A Equivalent Loan); by

 

(b) the quotient of one divided by the sum of one plus the product of:

 

(i) the Discount Rate (expressed as a decimal) applicable to such B/A (or as
applicable, such B/A Equivalent Loan), and

 

14

--------------------------------------------------------------------------------


 

(ii) a fraction, the numerator of which is the Contract Period of the B/A (or,
as applicable, the B/A Equivalent Loan) and the denominator of which is
365 days,

 

with such quotient being rounded up or down to the fifth decimal place, and
.000005 being rounded up.

 

“Discount Rate” shall mean:

 

(a) with respect to any Revolving (Canadian) Lender that is a Schedule I Bank,
as applicable to a B/A being purchased by such Lender on any day, the CDOR Rate;
and

 

(b) with respect to any Revolving (Canadian) Lender that is not a Schedule I
Bank, as applicable to a B/A being purchased or a B/A Equivalent Loan being made
by such Lender on any day, the lesser of (A) the CDOR Rate plus 10 basis points
(0.10%), and (B) the average (as determined by the Canadian Administrative Agent
in good faith) of the respective percentage discount rates (expressed to two
decimal places and rounded upward, if not in an increment of 1/100th of 1%, to
the nearest 0.01%) quoted by the Schedule II Reference Banks as the percentage
discount rates at which the Schedule II Reference Banks would, in accordance
with their normal market practices, at or about 10:00 a.m., Standard Time, on
such date, be prepared to purchase bankers’ acceptances accepted by the
Schedule II Reference Banks having a face amount and term comparable to the face
amount and term of such B/A or B/A Equivalent Loan.

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States or any political subdivision thereof.

 

“Environmental Laws” shall mean all current and future federal, state,
provincial, local and foreign laws, rules or regulations, codes, ordinances,
orders, decrees, judgments or injunctions issued, promulgated, approved or
entered thereunder or other requirements of Governmental Authorities or the
common law, relating to health, safety, or pollution or protection of the
environment, including laws relating to emissions, discharges, releases or
threatened releases of, or exposure to, pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances, or wastes into the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances, or
wastes, or underground storage tanks and emissions or releases therefrom.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, or any
successor statute, as the same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that (a) is a member of a group of which SSCC or either Borrower is a member and
(b) is treated as a single employer under Section 414 of the Code.

 

15

--------------------------------------------------------------------------------


 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by SSCC or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by SSCC or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by SSCC or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by SSCC or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from SSCC or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(h) a Governmental Authority gives notice of its intention to terminate, in
whole or in part, a Canadian Pension Plan, or to appoint an administrator of a
Canadian Pension Plan, or SSC Canada or any of its Subsidiaries declares or
gives notice of intention to declare a wind up of a Canadian Pension Plan, in
whole or in part, or any of the Canadian Pension Plans individually or in the
aggregate have an unfunded actuarial liability or solvency deficiency (within
the meaning of the Quebec Supplemental Pension Plans Act and other applicable
laws) that could reasonably be expected to have a Material Adverse Effect.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” is defined in Article VIII.

 

“Excess Cash Flow” shall mean, for any period, (a) the sum, without duplication,
of (i) Consolidated Net Income during such period, (ii) the amount of
depreciation, depletion, amortization of intangibles, deferred taxes, accreted
and zero coupon bond interest and other non-cash expenses, losses or other
charges that, pursuant to U.S. GAAP, were deducted in determining such
Consolidated Net Income, (iii) the proceeds of any Capital Leases of SSCC and
its Subsidiaries on a consolidated basis, (iv) reductions, other than reductions
attributable solely to Asset Sales, to working capital for such period (i.e.,
the decrease in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such period) and (v) Indebtedness
of SSCC and its consolidated Subsidiaries created, incurred or assumed in
respect of the purchase or construction of property minus (b) the sum, without
duplication, of (i) the amount of all non-cash gains, income or other credits
included in determining Consolidated Net Income, (ii) additions to working
capital for such period (i.e., the increase in Consolidated Current Assets minus
Consolidated Current Liabilities from the beginning to the end of such period),
(iii) the Term Loan Repayment Amounts paid during such period, (iv) optional
prepayments of Term Loans described in

 

16

--------------------------------------------------------------------------------


 

Section 2.12(b) made during such period, (v) scheduled and optional payments or
prepayments of the principal amount of permitted Indebtedness other than the
Loans, but only to the extent that such payments or prepayments cannot by their
terms be reborrowed or redrawn and do not occur in connection with a refinancing
of all or any portion of such permitted Indebtedness and are otherwise permitted
hereby, (vi) Consolidated Capital Expenditures for such period and the aggregate
cash consideration paid by SSCC and the Subsidiaries during such period on
account of Permitted Acquisitions (except to the extent such Consolidated
Capital Expenditures or Permitted Acquisitions are financed with the Net Cash
Proceeds from an Asset Sale or an issuance of Indebtedness or equity securities)
and (vii) Restricted Payments not prohibited hereunder made during such period;
provided, however, that none of the following shall be included in a
determination of Excess Cash Flow: (x) amounts expended for any Investment
permitted under Section 7.04 and any proceeds from the subsequent sale or other
disposition of any such Investment, (y) the proceeds of any issuance of debt or
equity securities not otherwise prohibited hereunder and (z) the proceeds from
the sale of assets of SSCC or any Subsidiary to the extent such proceeds would
be required (before giving effect to any waiver) to mandatorily prepay any
permitted Indebtedness (including the Loans).

 

“Exchange Rate” shall mean, on any day, (a) for purposes of determining the U.S.
Dollar Equivalent, the rate at which Canadian Dollars may be exchanged into U.S.
Dollars and (b) for purposes of determining the Canadian Dollar Equivalent, the
rate at which U.S. Dollars may be exchanged into Canadian Dollars, in each case
as set forth on the Reuters World Currency Page for Canadian Dollars (or, if not
so quoted, the spot rate of exchange quoted for wholesale transactions made by
the Canadian Administrative Agent in Toronto, Ontario) at 12:00 noon, Standard
Time, on such day; provided, that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Canadian Administrative Agent
may use any reasonable method it deems applicable to determine such rate, and
such determination shall be conclusive absent manifest error.

 

“Excluded Subsidiaries” shall mean, collectively, JSC Timber Finance Inc., a
Delaware corporation, Timber Capital Holdings LLC, a Delaware limited liability
company, and Timber Note Holdings LLC, a Delaware limited liability company.

 

“Existing Credit Agreements” shall mean the Existing Stone Credit Agreement and
the Existing JSCUS Credit Agreement.

 

“Existing IRB Letters of Credit” shall mean the letters of credit issued for the
account of JSCUS under the Existing JSCUS Credit Agreement in support of JSCUS’s
obligations in respect of the Stevenson IRBs and that are outstanding on the
Closing Date and identified as “Existing IRB Letters of Credit” on
Schedule 1.01(a).

 

“Existing JSCUS Credit Agreement” shall mean the Third Amended and Restated
Credit Agreement dated as of September 26, 2002, among JSCUS, SSCC, JSCE, Inc.,
the lenders party thereto, JPMCB and DB.

 

17

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” shall mean the Existing SSC Canada Letters of
Credit and the Existing SSCE Letters of Credit.

 

“Existing SMBI Receivables Purchase Agreement” shall mean the Receivables
Purchase Agreement dated as of March 30, 2004, between MBI, in its capacity as
general partner of SMBI and as initial servicer, Computershare Trust Company of
Canada, in its capacity as trustee of King Street Funding Trust, and Scotia
Capital Inc.

 

“Existing SMBI Receivables Program” shall mean the trade receivables
securitization program conducted by SMBI pursuant to the Existing SMBI
Receivables Purchase Agreement and the related Receivables Program Documents.

 

“Existing SSC Canada Letters of Credit” shall mean the letters of credit issued
for the account of SSC Canada under the Existing Stone Credit Agreement that are
outstanding on the Closing Date and identified as “Existing SSC Canada Letters
of Credit” on Schedule 1.01(a).

 

“Existing SSCE Letters of Credit” shall mean the letters of credit issued for
the account of Stone under the Existing Credit Agreements that are outstanding
on the Closing Date and identified as “Existing SSCE Letters of Credit” on
Schedule 1.01(a), including the Existing IRB Letters of Credit.

 

“Existing Stone Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of July 25, 2002, as amended, among Stone, SSC Canada, the
lenders party thereto, JPMCB, DB and DB Canada.

 

“Facing Agents” shall mean the Revolving Facility Facing Agent, the Revolving
(Canadian) Facility Facing Agent and the Deposit Funded Facility Facing Agent.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York or, if such rate
is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the fees described in Section 2.05.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, controller or assistant treasurer of
such Person.

 

“FinSub” shall mean any special purpose bankruptcy-remote entity that is a
wholly owned Subsidiary formed solely for the purpose of purchasing receivables
pursuant to the Receivables Program, including Jefferson Smurfit Finance
Corporation, a

 

18

--------------------------------------------------------------------------------


 

Delaware corporation, Stone Receivables Corporation, a Delaware corporation, and
SSCE Funding, LLC, a Delaware limited liability company.

 

“Foreign Subsidiary” shall mean PUI and any Subsidiary that is not a Domestic
Subsidiary.

 

“Francobec Company Bond Pledge Agreement” shall mean the bond pledge agreement
dated as of the Closing Date, entered into between Francobec Company and the
Collateral Agent, providing the terms pursuant to which the Francobec Company
Bonds are to be held by the Collateral Agent, in its capacity as collateral
agent and depositary of the Francobec Company Bonds for the benefit of the
beneficiaries named therein.

 

“Francobec Company Bonds” shall mean any or all of the bonds issued from time to
time by Francobec Company pursuant to the Francobec Company Hypothec.

 

“Francobec Company Hypothec” shall mean the Indenture and Deed of Hypothec and
Issue of Bonds executed on October 24, 2004, and entered into between Francobec
Company and the Trustee, pursuant to the terms of which Francobec Company has
created, issued and secured Francobec Company Bonds in the maximum aggregate
amount of Cdn.$1,500,000,000.

 

“Governmental Authority” shall mean any Federal, state, provincial, regional,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body.

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise (whether or not denominated as a guarantee), of such Person
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guarantee at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guarantee is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee (or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof).

 

“Guarantee Agreement (Canadian)” shall mean the Guarantee Agreement (Canadian),
substantially in the form of Exhibit C, among the Canadian Subsidiaries

 

19

--------------------------------------------------------------------------------


 

party thereto and the Collateral Agent, for the benefit of the secured parties
named therein.

 

“Guarantee Agreement (Maryland)” shall mean the Guarantee Agreement (Maryland),
in form and substance reasonably satisfactory to the Collateral Agent, among the
Loan Parties party thereto and the Collateral Agent, for the benefit of the
secured parties named therein.

 

“Guarantee Agreements” shall mean the Guarantee and Collateral Agreement (U.S.),
the Guarantee Agreement (Maryland) and the Canadian Guarantee Agreements.

 

“Guarantee and Collateral Agreement (U.S.)” shall mean the Guarantee and
Collateral Agreement (U.S.), substantially in the form of Exhibit D, among SSCC,
the Domestic Subsidiaries party thereto and the Collateral Agent, for the
benefit of the secured parties named therein.

 

“Guarantors” shall mean (a) SSCC and (b) each Subsidiary that guarantees the
Applicable Obligations pursuant to a Guarantee Agreement.

 

“Hazardous Materials” is defined in Section 4.15(d).

 

“Hypothecs” shall mean (a) each of the SSC Canada Hypothec, the Francobec
Company Hypothec, the MBI Hypothec and the SMBI Hypothec and (b) any other such
agreement entered into thereafter by a Canadian Subsidiary and the Trustee.

 

“Inactive Subsidiary” shall mean, at any time, any Subsidiary that (a) has
assets at such time with a total market value not in excess of U.S.$100,000 and
(b) has not conducted any business or other operations during the prior 12-month
period.

 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment,
Incremental Revolving Credit Commitment, Incremental Revolving (Canadian) Credit
Commitment or Incremental Deposit Funded Commitment.

 

“Incremental Commitment Amount” shall mean, at any time, the excess, if any, of
(a) U.S.$400,000,000 over (b) the sum of (i) the aggregate amount of all
Incremental Term Loan Commitments established prior to such time, (ii) the
aggregate amount of all Incremental Revolving Credit Commitments established
prior to such time, (iii) the aggregate amount of all Incremental Revolving
(Canadian) Credit Commitments established prior to such time and (iv) the
aggregate amount of all Incremental Deposit Funded Commitments established prior
to such time.

 

“Incremental Credit Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement, Incremental Revolving Credit Assumption Agreement or
Incremental Deposit Funded Credit Assumption Agreement.

 

“Incremental Deposit Funded Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to acquire participations in Deposit

 

20

--------------------------------------------------------------------------------


 

Funded Letters of Credit and to make Deposit Funded Loans as set forth in the
Incremental Deposit Funded Credit Assumption Agreement pursuant to which such
Lender acquired its Incremental Deposit Funded Commitment.

 

“Incremental Deposit Funded Credit Assumption Agreement” shall mean an
Incremental Deposit Funded Credit Assumption Agreement, in form and substance
reasonably satisfactory to the Senior Agents, among SSCE, the Administrative
Agent, the Deposit Account Agent and one or more Incremental Deposit Funded
Lenders.

 

“Incremental Deposit Funded Lender” shall mean a Lender with an Incremental
Deposit Funded Commitment.

 

“Incremental Lender” shall mean a Lender with an Incremental Commitment.

 

“Incremental Loans” shall mean loans made by one or more Lenders to either
Borrower pursuant to Section 2.01(a)(iii).

 

“Incremental Revolving (Canadian) Credit Commitment” shall mean the commitment
of any Lender, established pursuant to Section 2.23, to make Revolving
(Canadian) Loans to the Borrowers and to acquire participations in Revolving
(Canadian) Facility Letters of Credit.

 

“Incremental Revolving (Canadian) Lender” shall mean a Lender with an
Incremental Revolving (Canadian) Credit Commitment and which, prior to any CAM
Exchange and except as otherwise provided in this Agreement, shall not be a
non-resident of Canada or shall be deemed to be a resident in Canada for
purposes of Part XIII of the ITA in respect of such Commitment.

 

“Incremental Revolving Credit Assumption Agreement” shall mean an Incremental
Revolving Credit Assumption Agreement, in form and substance reasonably
satisfactory to the Senior Agents, among the relevant Borrower, the
Administrative Agent, the Canadian Administrative Agent (if applicable) and one
or more Incremental Revolving Lenders or Incremental Revolving (Canadian)
Lenders, as applicable.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.23, to make Revolving Loans to SSCE
and to acquire participations in Revolving Facility Letters of Credit and in
Swingline Loans.

 

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Credit Commitment.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement, in form and substance reasonably

 

21

--------------------------------------------------------------------------------


 

satisfactory to the Senior Agents, among the relevant Borrower, the
Administrative Agent, the Canadian Administrative Agent (if applicable) and one
or more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to either
Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Amount” is defined in Section 2.11(c).

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
either Borrower pursuant to Section 2.01(a)(iii).  Incremental Term Loans may be
made in the form of additional Tranche B Loans, additional Tranche C Loans or,
to the extent permitted by Section 2.23 and provided for in the relevant
Incremental Term Loan Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to assets purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued expenses arising in
the ordinary course of business and (ii) any contingent earnout or other
contingent payment obligation incurred in connection with an acquisition
permitted hereunder (but only to the extent that such obligation has not become
fixed)), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed by such Person (and in the event
such Person has not assumed or otherwise become liable for payment of such
obligation, the amount of Indebtedness under this clause (e) shall be the lesser
of the amount of such obligation and the fair market value of such property),
(f) all Guarantees by such Person, (g) all Capital Lease Obligations of such
Person, (h) all net obligations of such Person in respect of Swap Agreements
(such net obligations to be equal at any time to the termination value of such
Agreements or other arrangements that would be payable by or to such Person at
such time) and (i) all obligations of such Person as an account party to
reimburse any bank or any other Person in respect of letters of credit.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, except to the

 

22

--------------------------------------------------------------------------------


 

extent such Indebtedness is expressly non-recourse to such Person.  For purposes
of this Agreement, (x) Indebtedness of a FinSub or otherwise incurred to finance
the purchase of Program Receivables pursuant to the Receivables Program and
(y) Securitization Trust Investment shall constitute secured Indebtedness of
SSCC and its Subsidiaries regardless of whether such Indebtedness or the
Securitization Trust Investment is required to be reflected as Indebtedness on a
consolidated balance sheet of SSCC and its Subsidiaries in accordance with U.S.
GAAP.

 

“Indemnitee” is defined in Section 11.05(b).

 

“Information” is defined in Section 11.15(a).

 

“Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) the Bankruptcy and Insolvency Act (Canada), (c) the
Companies’ Creditors Arrangement Act (Canada) and (d) any similar Federal,
provincial, state, local or foreign bankruptcy or insolvency law, in each case
as now constituted or hereafter amended or enacted.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Payment Date” shall mean (a) with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part and
(b) with respect to any Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, if consented to by all affected Lenders, 9 or 12 months
thereafter), or such period of time shorter than 1 month as may be agreed to by
the Administrative Agent, in each case, as the Borrower thereof may elect and
(b) as to any ABR Borrowing (including a Swingline Loan) or Canadian Prime Rate
Borrowing, the period commencing on the date of such Borrowing or on the last
day of the immediately preceding Interest Period applicable to such Borrowing,
as the case may be, and ending on the earlier of (i) the next succeeding April
1, July 1, October 1 or January 2 and (ii) the Term Loan Maturity Date, the
Revolving Credit Maturity Date, the Deposit Funded Maturity Date or an
Incremental Term Loan Maturity Date, as applicable; provided, however, that, if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.  Interest shall accrue

 

23

--------------------------------------------------------------------------------


 

from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.

 

“Investment” shall mean, as applied to any Person (the “investor”), any direct
or indirect purchase or other acquisition by the investor of, or a beneficial
interest in, stock or other securities of any other Person, including any
exchange of equity securities for Indebtedness, or any direct or indirect loan,
advance (other than advances to employees for moving and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the investor to any other Person, including all
Indebtedness and accounts receivable owing to the investor from such other
Person that did not arise from sales or services rendered to such other Person
in the ordinary course of the investor’s business.  Except for any Investment
described in the immediately succeeding sentence, the amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment minus any
amounts (a) realized upon the disposition of assets comprising an Investment
(including the value of any liabilities assumed by any Person other than SSCC or
any Subsidiary in connection with such disposition), (b) constituting repayments
of Investments that are loans or advances or (c) constituting cash returns of
principal or capital thereon (including any dividend, redemption or repurchase
of equity that is accounted for, in accordance with U.S. GAAP, as a return of
principal or capital).  For purposes of this Agreement, the redemption, purchase
or other acquisition for value by any Subsidiary of any shares of its capital
stock from a Person other than SSCC or any other Subsidiary shall be deemed to
be an “Investment” by such Subsidiary in its shares of capital stock.

 

“IP Security Agreements” is defined in the Guarantee and Collateral Agreement
(U.S.).

 

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

 

“JPMCB” is defined in the preamble to this Agreement.

 

“JSCUS” shall mean Jefferson Smurfit Corporation (U.S.), a Delaware corporation
that was merged with and into Stone pursuant to the Merger Agreement.

 

“LC Disbursement” shall mean any payment or disbursement made by the applicable
Facing Agent under or pursuant to a Letter of Credit.

 

“LC Exposure” shall mean, at any time of determination, the sum of (a) the
Revolving Facility LC Exposure, (b) the Revolving (Canadian) Facility LC
Exposure and (c) the Deposit Funded Facility LC Exposure at such time.

 

“LC Reserve Account” is defined in Section 10.02(a).

 

“Lenders” shall mean the Persons listed on Schedule 2.01 (and their respective
successors, which shall include any entity resulting from a merger or

 

24

--------------------------------------------------------------------------------


 

consolidation) and any other Person that shall have become a party hereto
pursuant to an Assignment and Acceptance or an Incremental Credit Assumption
Agreement, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.  Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

 

“Letters of Credit” shall mean the Revolving Facility Letters of Credit, the
Revolving (Canadian) Facility Letters of Credit and the Deposit Funded Letters
of Credit.

 

“Letter of Credit Request” shall mean (a) in the case of a request for issuance
of a Revolving Facility Letter of Credit, a properly completed notice in the
form of Exhibit E, (b) in the case of a request for issuance of a Revolving
(Canadian) Facility Letter of Credit, a properly completed notice in the form of
Exhibit F, and (c) in the case of a request for issuance of a Deposit Funded
Facility Letter of Credit, a properly completed notice in the form of Exhibit G.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Service (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to U.S. Dollar deposits in the London interbank
market) at approximately 10:00 a.m., New York time, two Business Days prior to
the commencement of such Interest Period, as the rate for U.S. Dollar deposits
with a maturity comparable to such Interest Period.  In the event that such rate
is not available at such time for any reason, then the “LIBO Rate” with respect
to such Eurodollar Borrowing for such Interest Period shall be the rate per
annum at which U.S. Dollar deposits of U.S.$5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 3:00 p.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, assignment for security, hypothecation, prior claim (within the
meaning of the Civil Code of Quebec), encumbrance, charge or security interest
in or on such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement relating
to such asset.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Guarantee Agreements, the Bankers’ Acceptances and the
Incremental Credit Assumption Agreements.

 

“Loan Documents Obligations” shall mean Obligations of the type described in
clauses (a) and (b) of the term “Obligations”.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

25

--------------------------------------------------------------------------------


 

“Loans” shall mean the Revolving Loans, the Revolving (Canadian) Loans, the Term
Loans, the Swingline Loans and the Deposit Funded Loans.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, properties or financial condition of SSCC and its
Subsidiaries, taken as a whole, or (b) material impairment of the rights of or
benefits available to the Agents, the Facing Agents or the Lenders under any
Loan Document.

 

“Material Contract” shall mean any contract to which SSCC or any of the
Subsidiaries is or becomes a party that provides for payments by or to SSCC or
any of the Subsidiaries in excess of U.S.$50,000,000 per year and that has a
term in excess of twelve months.

 

“Material Subsidiary” shall mean each Subsidiary now existing or hereafter
acquired or formed and each successor thereto that (a) for the most recent
fiscal year of SSCC accounted for more than 5% of the consolidated revenues of
SSCC, (b) as at the end of such fiscal year, was the owner of more than 5% of
the consolidated assets of SSCC as shown on the consolidated financial
statements of SSCC for such fiscal year or (c) is irrevocably designated as a
Material Subsidiary in a writing by a Loan Party to the Administrative Agent. 
Schedule 1.01(b) sets forth each Subsidiary that is a Material Subsidiary on and
as of the Closing Date.

 

“MBI” shall mean MBI Limited/Limitée, a corporation continued under the laws of
the Province of New Brunswick, Canada.

 

“MBI Bond Pledge Agreement” shall mean the bond pledge agreement dated as of the
Closing Date, entered into between MBI and the Collateral Agent, providing the
terms pursuant to which the MBI Bonds are to be held by the Collateral Agent, in
its capacity as collateral agent and depositary of the MBI Bonds for the benefit
of the beneficiaries named therein.

 

“MBI Bonds” shall mean any or all of the bonds issued from time to time by MBI
pursuant to the MBI Hypothec.

 

“MBI Hypothec” shall mean the Indenture and Deed of Hypothec and Issue of Bonds
executed on October 24, 2004, and entered into between MBI and the Trustee,
pursuant to the terms of which MBI has created, issued and secured MBI  Bonds in
the maximum aggregate amount of Cdn.$1,500,000,000.

 

“Merger Agreement” shall mean the Agreement of Merger dated November 1, 2004,
between JSCUS and Stone.

 

“Merger” shall mean the merger of JSCUS with and into Stone pursuant to the
terms of the Merger Agreement.

 

26

--------------------------------------------------------------------------------


 

“Merger Transactions” is defined in Section 4.02.

 

“Mortgaged Properties” shall mean, as of the Closing Date, each parcel (or
adjoining parcels) of real property (including any real property fixtures
thereon) owned by a Loan Party and specified on Schedule 1.01(c), and shall
include each After-Acquired Mortgage Property with respect to which a Mortgage
is granted pursuant to Section 6.09.

 

“Mortgages” shall mean (a) the mortgages, deeds of trust, Hypothecs, assignments
of leases and rents, modifications and other security documents that are listed
on Schedule 1.01(d) or delivered pursuant to Section 6.09, (b) the Demand
Debentures and (c) the Delivery Agreements.  Each Mortgage shall be
substantially in the form of Exhibit H, or otherwise in form and substance
reasonably satisfactory to the Senior Agents.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which SSCC or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the Cash
Proceeds therefrom, net of (i) costs of sale (including payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than Loans) required to be repaid under the terms thereof as
a result of such Asset Sale), (ii) taxes paid or reasonably estimated to be
payable in the year such Asset Sale occurs or in the following year as a result
thereof and (iii) amounts provided as a reserve, in accordance with U.S. GAAP,
against any liabilities under any indemnification obligations and any purchase
price adjustments associated with such Asset Sale (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds); and (b) with respect to any issuance of
debt or equity securities, the cash proceeds thereof, net of underwriting
commissions or placement fees and expenses directly incurred in connection
therewith.

 

“Non-U.S. Person” is defined in Section 2.19(f).

 

“Obligations” shall mean (a) the due and punctual payment by each Borrower of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to such Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by such Borrower in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of LC
Disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of such
Borrower to any of the Agents, the Facing Agents and the Lenders under this
Agreement

 

27

--------------------------------------------------------------------------------


 

and each of the other Loan Documents, including obligations to pay Fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise, arising under the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
payment of all the monetary obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, (c) the due and
punctual payment of all monetary obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Lender or an Affiliate of a Lender as of the Closing Date or (ii) is entered
into after the Closing Date with any counterparty that is a Lender or an
Affiliate of a Lender at the time such agreement is entered into and (d) the due
and punctual payment and performance of all obligations of each Loan Party to a
Lender or an Affiliate of a Lender in respect of cash management services (other
than cash management services provided after (i) the principal of and interest
on each Loan and all Fees payable hereunder have been paid in full, (ii) the
Lenders have no further commitment to lend hereunder, (iii) the LC Exposure has
been reduced to zero and (iv) no Facing Agent has any further obligation to
issue Letters of Credit), including obligations in respect of overdrafts,
temporary advances, interest and fees.

 

“Operations Support Agreement” shall mean the Support Agreement, dated as of
March 30, 2004, between Stone and Computershare Trust Company of Canada, as
trustee of King Street Funding Trust.

 

“Other Taxes” is defined in Section 2.19(b).

 

“Other Term Loans” is defined in Section 2.23(a).

 

“Participating Subsidiary” shall mean any Subsidiary that participates or is
permitted to participate in the Receivables Program pursuant to the Receivable
Program Documents, including SMBI.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

 

“Permitted Acquisition” is defined in Section 7.05(f).

 

“Permitted Equipment Financing” shall mean any financing transaction by SSCC or
any Subsidiary secured by equipment, or a Sale/Leaseback Transaction in which
the subject property consists of equipment, in each case owned by such Person
for more than 90 days immediately prior to such financing transaction or
Sale/Leaseback Transaction, so long as such financing transaction or
Sale/Leaseback Transaction (a) does not have a final maturity or final payment
date in respect thereof on or prior to the later of the Term Loan Maturity Date
or the Incremental Term Loan Maturity Date (if any), or a weighted average life
to maturity shorter than the weighted average life to maturity of the Term
Loans, (b) results in Net Cash Proceeds to any Loan Party in excess of 60% of
the fair market value (determined, as of the date of such financing transaction
or

 

28

--------------------------------------------------------------------------------


 

Sale/Leaseback Transaction, on the basis of an assumed arms-length sale of such
property, by a nationally recognized appraisal or valuation firm experienced in
valuing equipment) of the equipment that is the subject property of such
financing transaction or Sale/Leaseback Transaction, and (c) contains covenants
no more restrictive than those contained in this Agreement (except that
covenants that relate solely to the subject property may be more restrictive).

 

“Permitted Investments” shall mean any of the following:

 

(a) any evidence of Indebtedness, maturing not more than one year after the
acquisition thereof, issued by the United States of America or Canada, or any
instrumentality or agency thereof and guaranteed fully as to principal, interest
and premium, if any, by the United States of America or Canada;

 

(b) any certificate of deposit, maturing not more than one year after the date
of purchase, issued by a commercial banking institution that has long-term debt
rated “A” or higher by Moody’s Investors Service, Inc. (“Moody’s”) or Standard &
Poor’s Ratings Services (“S&P”) and which has a combined capital and surplus and
undivided profits of not less than U.S.$500,000,000;

 

(c) commercial paper (i) maturing not more than 270 days after the date of
purchase and (ii) issued by a corporation (other than a Loan Party or any
Affiliate of a Loan Party) with a rating, at the time as of which any
determination thereof is to be made, of “P-1” or higher by Moody’s or “A-1” or
higher by S&P (or equivalent rating in the case of a Permitted Investment made
by a Foreign Subsidiary);

 

(d) demand deposits with any bank or trust company;

 

(e) repurchase agreements with a term of not more than seven days with respect
to Indebtedness issued by the United States of America, or any instrumentality
or agency thereof and guaranteed fully as to principal, interest and premium, if
any, by the United States of America; and

 

(f) in the case of the Foreign Subsidiaries, short-term investments comparable
to the foregoing.

 

“Permitted Liens” shall mean, with respect to any Person, any of the following:

 

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due and payable or which are being contested in good faith by appropriate
proceedings diligently pursued, provided that (i) any proceedings commenced for
the enforcement of such Liens shall have been duly suspended and (ii) full
provision for the payment of all such taxes known to such Person has been made
on the books of such Person if and to the extent required by U.S. GAAP;

 

(b) mechanics’, materialmen’s, carriers’, warehousemen’s, landlord’s and similar
Liens arising by operation of law and in the ordinary course of business and

 

29

--------------------------------------------------------------------------------


 

securing obligations of such Person that are not overdue for a period of more
than 60 days or are being contested in good faith by appropriate proceedings
diligently pursued, provided that in the case of any such contest (i) any
proceedings commenced for the enforcement of such Liens shall have been duly
suspended and (ii) full provision for the payment of such Liens has been made on
the books of such Person if and to the extent required by U.S. GAAP;

 

(c) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits that are not overdue or
are being contested in good faith by appropriate proceedings diligently pursued,
provided that in the case of any such contest (i) any proceedings commenced for
the enforcement of such Liens shall have been duly suspended and (ii) full
provision for the payment of such Liens has been made on the books of such
Person if and to the extent required by U.S. GAAP;

 

(d) (i) Liens incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and (ii) Liens securing surety, indemnity,
performance, appeal and release bonds, in the case of either clause (i) or (ii),
securing such obligations in an amount outstanding at any time not to exceed
individually or in the aggregate U.S.$100,000,000, provided that full provision
for the payment of all such obligations has been made on the books of such
Person if and to the extent required by U.S. GAAP;

 

(e) imperfections of title, covenants, restrictions, rights of way, easements,
servitudes, mineral interest reservations, reservations made in the grant from
the Crown, municipal and zoning ordinances, general real estate taxes and
assessments not yet delinquent and other encumbrances on real property that
(i) do not arise out of the incurrence of any Indebtedness for money borrowed
and (ii) do not interfere with or impair in any material respect the utility,
operation, value or marketability of the real property on which such Lien is
imposed;

 

(f) the rights of collecting banks or other financial institutions having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments on deposit with or in the possession of such financial institution;

 

(g) leases or subleases granted to others not interfering in any material
respect with the business of SSCC or any Subsidiary and any interest or title of
a lessor under any lease (whether a Capital Lease or an operating lease)
permitted by this Agreement or the Security Documents;

 

(h) Liens on accounts receivable for which attempts at collection have been
undertaken by a third party authorized by the Person owning such accounts
receivable;

 

30

--------------------------------------------------------------------------------


 

(i) Liens arising from the granting of a license to enter into or use any asset
of SSCC or any Subsidiary to any Person in the ordinary course of business of
SSCC or any Subsidiary that does not interfere in any material respect with the
use or application by SSCC or any Subsidiary of the asset subject to such
license;

 

(j) Liens attaching solely to cash earnest money deposits made by SSCC or any
Subsidiary in connection with any letter of intent or purchase agreement entered
into it in connection with an acquisition permitted hereunder;

 

(k) Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;

 

(l) Liens arising by operation of law on insurance policies and proceeds thereof
to secure premiums thereunder; and

 

(m) Liens arising out of judgments or awards in respect of which an appeal or
proceeding for review is being diligently prosecuted, provided that (i) a stay
of execution pending such appeal or proceeding for review has been obtained and
(ii) full provision for the payment of such Liens has been made on the books of
such Person if and to the extent required by U.S. GAAP.

 

For the purposes of the Security Documents and Section 4.17, “Permitted Liens”
shall also be deemed to include the Liens permitted by Sections 7.02(a)(ii),
(iv), (v), (vi), (vii), (ix), (x), (xi), (xiii), (xiv), (xv) and (xvi).  Any
reference in any of the Loan Documents to a Permitted Lien is not intended to
and shall not be interpreted as subordinating or postponing, or as any agreement
to subordinate or postpone, any Lien created by any of the Loan Documents to any
Permitted Lien.

 

“Permitted Timber Financing” shall mean any financing transaction by SSCC or any
Subsidiary secured by timber or timberland, or a Sale/Leaseback Transaction in
which the subject property consists of timber or timberland, in each case owned
by such Person for more than 90 days immediately prior to such financing
transaction or Sale/Leaseback Transaction, so long as such financing transaction
or Sale/Leaseback Transaction (a) does not have a final maturity or final
payment date in respect thereof on or prior to the later of the Term Loan
Maturity Date or the Incremental Term Loan Maturity Date (if any), or a weighted
average life to maturity shorter than the weighted average life to maturity of
the Term Loans, (b) results in the Net Cash Proceeds to any Loan Party in excess
of 60% of the fair market value (determined, as of the date of such financing
transaction or Sale/Leaseback Transaction, on the basis of an assumed
arms-length sale of such property, by a nationally recognized appraisal or
valuation firm experienced in valuing timber or timberland) of the timber or
timberland that is the subject property of such financing transaction or
Sale/Leaseback Transaction and (c) contains covenants no more restrictive than
those contained in this Agreement (except that covenants that relate solely to
the subject property may be more restrictive).

 

31

--------------------------------------------------------------------------------


 

“Person” shall mean any natural person, corporation, legal person, business
trust, joint venture, association, company, limited liability company,
partnership or government, or any agency or political subdivision thereof.

 

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code that is
maintained for employees of SSCC or any ERISA Affiliate.

 

“Pledge Agreement (Canadian)” shall mean the Pledge Agreement (Canadian),
substantially in the form of Exhibit I, among SSCE, the Canadian Subsidiaries
party thereto and the Collateral Agent, for the benefit of the secured parties
named therein.

 

“Pontiac Sale” shall mean the sale by SSC Canada of the Pontiac, Quebec pulp
mill.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City.  Each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

 

“Program Receivables” shall mean all trade receivables and related contract and
other related rights and property (including all general intangibles,
collections and other proceeds relating thereto, all security therefor and any
goods that have been repossessed in connection with any thereof) sold or
contributed by SSCC or any Subsidiary to any FinSub or any Securitization Entity
pursuant to the Receivables Program Documents.

 

“PUI” shall mean Packaging Unlimited, Inc., a Delaware corporation that is
qualified to do business in the Commonwealth of Puerto Rico.  For purposes of
this Agreement, PUI shall be deemed to be a Foreign Subsidiary.

 

“Real Properties” shall mean each parcel of real property identified on
Schedule 4.19, together with all fixtures thereon.

 

“Receivables Programs” shall mean the trade receivables securitization programs
conducted pursuant to the Receivables Program Documents.

 

“Receivables Program Documents” shall mean the documents identified on
Schedule 1.01(e), together with all other non-material documentation entered
into pursuant to such documentation, and any other documents and agreements that
may be entered into by SSCC or any Subsidiary pursuant to Section 7.10(c).

 

“Register” is defined in Section 11.04(e).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

32

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Required Lenders” shall mean, as of the date of determination thereof, the
Lenders having greater than 50% of the sum of the aggregate principal amount of
Loans (other than Swingline Loans), LC Exposures, Swingline Exposure and unused
Commitments.

 

“Reset Date” is defined in Section 1.04.

 

“Responsible Officer” of any Person shall mean the chief executive officer,
president, any Financial Officer or any vice president of such Person and any
other officer or similar official thereof responsible for the administration of
the obligations of such Person in respect of this Agreement.

 

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of SSCC or any of
the Subsidiaries, now or hereafter outstanding, except (i) any dividend payable
solely in shares of such class of stock to the holders of such class and
(ii) any dividend or distribution made by any Subsidiary ratably to the holders
of the capital stock of such Subsidiary, and (b) any redemption, retirement,
sinking fund or similar payment, purchase, exchange or other acquisition for
value, direct or indirect, of any shares of any class of stock of SSCC or any of
the Subsidiaries, now or hereafter outstanding, except for any such redemption,
retirement, sinking fund or similar payment payable only to a Loan Party or
payable from a Foreign Subsidiary (other than a Canadian Subsidiary) to another
Foreign Subsidiary.

 

“Revolving (Canadian) Credit Borrowing” shall mean a Borrowing comprised of
Revolving (Canadian) Loans.

 

“Revolving (Canadian) Credit Commitment” shall mean, with respect to each
Revolving (Canadian) Lender, the commitment of such Lender to make Revolving
(Canadian) Loans and to acquire participations in Revolving (Canadian) Facility
Letters of Credit hereunder as set forth on Schedule 2.01 or in the Assignment
and Acceptance pursuant to which such Lender assumed its Revolving (Canadian)
Credit Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to an
Incremental Revolving Credit Assumption Agreement entered into by such Lender
and (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.04.  As of the Closing Date, the aggregate
amount of the Lenders’ Revolving (Canadian) Credit Commitments is
U.S.$200,000,000.

 

“Revolving (Canadian) Credit Utilization” shall mean, at any time of
determination, the sum of (a) the aggregate principal amount of Revolving
(Canadian) Loans outstanding at such time and denominated in U.S. Dollars, plus
the U.S. Dollar

 

33

--------------------------------------------------------------------------------


 

Equivalent of the aggregate principal amount of Revolving (Canadian) Loans
outstanding at such time and denominated in Canadian Dollars, and (b) the
Revolving (Canadian) Facility LC Exposure at such time.

 

“Revolving (Canadian) Facility Facing Agent” shall mean DB Canada, each other
Revolving (Canadian) Lender that has issued an Existing SSC Canada Letter of
Credit and each Revolving (Canadian) Lender that becomes a Revolving (Canadian)
Facility Facing Agent pursuant to Section 3.10 or 3.11; provided that DB Canada
shall have no obligation to issue commercial Letters of Credit.

 

“Revolving (Canadian) Facility LC Exposure” shall mean, at any time of
determination, the sum of (a) the aggregate undrawn amount of all outstanding
Revolving (Canadian) Facility Letters of Credit that are denominated in U.S.
Dollars, plus the U.S. Dollar Equivalent at such time of the aggregate undrawn
amount of all Revolving (Canadian) Facility Letters of Credit that are
denominated in Canadian Dollars, and (b) the aggregate amount of all LC
Disbursements in respect of Revolving (Canadian) Facility Letters of Credit
denominated in U.S. Dollars that have not been reimbursed by SSC Canada or
another Loan Party at such time, plus the U.S. Dollar Equivalent at such time of
the aggregate amount of all LC Disbursements in respect of Revolving (Canadian)
Facility Letters of Credit denominated in Canadian Dollars that have not been
reimbursed by SSC Canada or another Loan Party at such time.  The Revolving
(Canadian) Facility LC Exposure of any Revolving (Canadian) Lender at any time
shall equal its Applicable Percentage of the aggregate Revolving (Canadian)
Facility LC Exposure at such time.

 

“Revolving (Canadian) Facility LC Participation Fee” is defined in
Section 2.05(d).

 

“Revolving (Canadian) Facility Letters of Credit” shall mean (a) the letters of
credit issued for the account of SSC Canada by the Revolving (Canadian) Facility
Facing Agent pursuant to the terms and conditions of Article III and (b) the
Existing SSC Canada Letters of Credit.  Revolving (Canadian) Facility Letters of
Credit may be denominated in U.S. Dollars or Canadian Dollars.

 

“Revolving (Canadian) Lenders” shall mean the Lenders having Revolving
(Canadian) Credit Commitments or holding Revolving (Canadian) Loans and which,
prior to any CAM Exchange and except as otherwise provided in this Agreement,
shall not be non-residents of Canada or shall be deemed to be residents in
Canada for purposes of Part XIII of the ITA in respect of such Commitments and
Loans.

 

“Revolving (Canadian) Loans” shall mean the revolving loans made by the
Revolving (Canadian) Lenders to SSC Canada or SSCE pursuant to
Section 2.01(b)(ii).

 

“Revolving Credit Availability Period” shall mean the period commencing with the
Closing Date and ending on the Revolving Credit Maturity Date.

 

34

--------------------------------------------------------------------------------


 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Lender to make Revolving Loans hereunder and to acquire
participations in Revolving Facility Letters of Credit and in Swingline Loans as
set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender assumed its Revolving Credit Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to an Incremental Revolving Credit Assumption
Agreement entered into by such Lender and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.04.  As
of the Closing Date, the aggregate amount of the Revolving Credit Commitments of
the Revolving Lenders is U.S.$600,000,000.

 

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date.

 

“Revolving Credit Utilization” shall mean, at any time of determination, the sum
of (a) the aggregate principal amount of Revolving Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving Facility LC
Exposure at such time.

 

“Revolving Facility Facing Agent” shall mean DB (or an Affiliate thereof), each
other Lender that has issued an Existing SSCE Letter of Credit and each Lender
that becomes a Revolving Facility Facing Agent pursuant to Section 3.10 or 3.11;
provided that DB shall have no obligation to issue commercial Letters of Credit.

 

“Revolving Facility LC Exposure” shall mean, at any time of determination, the
sum of (a) the aggregate undrawn amount of all outstanding Revolving Facility
Letters of Credit and (b) the aggregate amount that has been drawn under any
Revolving Facility Letter of Credit and has not been reimbursed by SSCE or
another Loan Party at such time.  The Revolving Facility LC Exposure of any
Revolving Lender at any time shall equal its Applicable Percentage of the
aggregate Revolving Facility LC Exposure at such time.

 

“Revolving Facility LC Participation Fee” is defined in Section 2.05(b).

 

“Revolving Facility Letters of Credit” shall mean (a) the letters of credit
issued for the account of SSCE by the Revolving Facility Facing Agent pursuant
to the terms and conditions of Article III and (b) the Existing SSCE Letters of
Credit.  Revolving Facility Letters of Credit shall be denominated in U.S.
Dollars.

 

“Revolving Lenders” shall mean the Lenders having Revolving Credit Commitments
or holding Revolving Loans.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to SSCE
pursuant to Section 2.01(b)(i).

 

35

--------------------------------------------------------------------------------


 

“Sale/Leaseback Transaction” shall mean an arrangement, direct or indirect,
whereby SSCC or any of its Subsidiaries shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

 

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

 

“Schedule I Reference Banks” shall mean The Bank of Nova Scotia and such other
Schedule I Banks as are agreed from time to time by SSC Canada and the Canadian
Administrative Agent; provided that there shall be no more than three Schedule I
Reference Banks at any one time.

 

“Schedule II Bank” shall mean a bank that is a bank listed on Schedule II or
Schedule III under the Bank Act (Canada).

 

“Schedule II Reference Banks” shall mean each of DB Canada and J.P. Morgan Bank
Canada and such other Schedule II Banks as are agreed to from time to time by
SSC Canada and the Canadian Administrative Agent; provided that there shall be
no more than three Schedule II Reference Banks at any one time.

 

“Securitization Entity” shall mean any special purpose bankruptcy-remote entity
that is not a subsidiary or an Affiliate of SSCC and which is formed for the
purpose of purchasing receivables in arms’ length transactions, including
Computershare Trust Company of Canada, in its capacity as trustee of King Street
Funding Trust.

 

“Securitization Trust Investment” shall mean (a) with respect to the Existing
SMBI Receivables Program, the Capital, as such term is defined in the Existing
SMBI Receivables Purchase Agreement, and (b) with respect to any Receivables
Program that refinances or replaces the Existing SMBI Receivables Program
pursuant to Section 7.10(c), the excess of the cash purchase price paid to the
seller of the Program Receivables thereunder by the Securitization Entity over
the collections thereon, such amount to be determined in the manner reasonably
satisfactory to the Senior Agents.

 

“Security Agreement (Canadian)” shall mean the Security Agreement (Canadian),
substantially in the form of Exhibit J hereto, among SSC Canada, the other
Canadian Subsidiaries party thereto and the Collateral Agent, for the benefit of
the secured parties named therein.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement (U.S.), the IP Security Agreements, the Canadian Security Agreements,
the Hypothecs, the Bond Pledge Agreements, the Bonds, the Bank Act Security and
each of the security agreements and other instruments and documents executed and
delivered pursuant to Section 6.09.

 

“Senior Agents” shall mean JPMCB and DB, in their capacities as senior agents
for the Lenders and the Facing Agents.

 

36

--------------------------------------------------------------------------------


 

“Senior Notes” shall mean the Senior Notes due 2008, the Senior Notes due 2011,
the Senior Notes due 2012, the Senior Notes (JSCUS) due 2012, the Senior Notes
due 2013, the Senior Notes (JSCUS) due 2013 and Senior Notes due 2014.

 

“Senior Notes due 2008” shall mean SSCE’s 9-1/4% Senior Notes due 2008.

 

“Senior Notes due 2011” shall mean SSCE’s 9-3/4% Senior Notes due 2011.

 

“Senior Notes due 2012” shall mean SSCE’s 8-3/8% Senior Notes due 2012.

 

“Senior Notes due 2013” shall mean SSCE’s 7-1/2% Senior Notes due 2013.

 

“Senior Notes due 2014” shall mean the 7-3/8% Senior Notes due 2014, issued by
Stone Container Finance Company of Canada II and guaranteed by SSCE.

 

“Senior Notes (JSCUS) due 2012” shall mean SSCE’s 8-1/4% Senior Notes due 2012.

 

“Senior Notes (JSCUS) due 2013” shall mean SSCE’s 7-1/2% Senior Notes due 2013.

 

“Senior Secured Indebtedness” shall mean, with respect to any Person,
Indebtedness (including in connection with the Receivables Program) of such
Person that is secured by any Lien (other than a Permitted Lien).

 

“SMBI” shall mean Smurfit-MBI, a limited partnership organized under the laws of
the Province of Ontario, Canada.

 

“SMBI Bond Pledge Agreement” shall mean the bond pledge agreement dated as of
the Closing Date, entered into between SMBI and the Collateral Agent, providing
the terms pursuant to which the SMBI Bonds are to be held by the Collateral
Agent, in its capacity as collateral agent and depositary of the SMBI Bonds for
the benefit of the beneficiaries named therein.

 

“SMBI Bonds” shall mean any or all of the bonds issued from time to time by SMBI
pursuant to the SMBI Hypothec.

 

“SMBI Hypothec” shall mean the Indenture and Deed of Hypothec and Issue of Bonds
executed on October 24, 2004, and entered into between SMBI and the Trustee,
pursuant to the terms of which MBI has created, issued and secured SMBI  Bonds
in the maximum aggregate amount of Cdn.$1,500,000,000.

 

37

--------------------------------------------------------------------------------


 

“Special Purpose Finance Subsidiary” shall mean a Subsidiary organized
exclusively to be the issuer or co-issuer of Indebtedness that engages in no
other business activity and owns no assets.

 

“Specified Long-Term Indebtedness” shall mean any Indebtedness incurred or
permitted to be incurred under Section 7.01(b), (e), (m), (o) (to the extent
such Indebtedness is subordinated Indebtedness), (p), (q), (s), or (t).

 

“SSCC” is defined in the preamble to this Agreement.

 

“SSC Canada” is defined in the preamble to this Agreement.

 

“SSC Canada Bond Pledge Agreement” shall mean the bond pledge agreement dated as
of the Closing Date, entered into between SSC Canada and the Collateral Agent,
providing the terms pursuant to which the SSC Canada Bonds are to be held by the
Collateral Agent, in its capacity as collateral agent and depositary of the SSC
Canada Bonds for the benefit of the beneficiaries named therein.

 

“SSC Canada Bonds” shall mean any or all of the bonds issued from time to time
by SSC Canada pursuant to the SSC Canada Hypothec.

 

“SSC Canada Hypothec” shall mean the Indenture and Deed of Hypothec and Issue of
Bonds executed on October 24, 2004, and entered into between SSC Canada and the
Trustee, pursuant to the terms of which SSC Canada has created, issued and
secured SSC Canada Bonds in the maximum aggregate amount of Cdn.$1,500,000,000.

 

“SSC Canada Lender” shall mean any Lender that shall have made, or shall have a
Commitment to make, a Loan to SSC Canada.

 

“SSC Canada Loan” shall mean any Loan made to SSC Canada.

 

“SSCC Common Stock” shall mean the Common Stock, par value $0.01 per share, of
SSCC.

 

“SSCC Convertible Subordinated Exchange Debentures” shall mean the 7%
Convertible Subordinated Exchange Debentures due 2012 issuable by SSCC pursuant
to the terms of the SSCC Series A Preferred Stock in exchange therefor.

 

“SSCC Series A Preferred Stock” shall mean the Series A Cumulative Convertible
Exchangeable Preferred Stock, par value $0.01 per share, of SSCC.

 

“SSCE” is defined in the preamble to this Agreement.

 

“SSCE Lender” shall mean any Lender that shall have made, or shall have a
Commitment to make, a Loan to SSCE.

 

“SSCE Loan” shall mean any Loan made to SSCE.

 

38

--------------------------------------------------------------------------------


 

“Standard Time” shall mean eastern standard time or eastern daylight savings
time, as applicable on the relevant date.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum applicable reserve percentages, including
any marginal, special, emergency or supplemental reserves (expressed as a
decimal) established by the Board and any other banking authority to which the
Administrative Agent is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board).  Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D.  Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stevenson IRBs” shall mean the Environmental Improvement Revenue Bonds and
Environmental Improvement Revenue Refunding Bonds issued by The Industrial
Development Board of the City of Stevenson, Alabama, and Guaranteed by Stone.

 

“Stone” shall mean Stone Container Corporation, a Delaware corporation into
which JSCUS merged pursuant to the Merger Agreement and which, following the
Merger, has changed its name to Smurfit-Stone Container Enterprises, Inc.

 

“Sub-Account” is defined in Section 2.04(c).

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership or membership interests are, at the time any determination
is being made, owned, controlled or held by, or otherwise Controlled by, the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of SSCC; provided,
however, that the term “Subsidiary” shall not include (a) any Inactive
Subsidiary and (b) any Excluded Subsidiary.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
SSCC or the Subsidiaries shall be a Swap Agreement.

 

39

--------------------------------------------------------------------------------


 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
the Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Applicable Percentage of the
aggregate Swingline Exposures at such time.

 

“Swingline Lender” shall mean DB, in its capacity as the maker of Swingline
Loans hereunder.

 

“Swingline Loans” shall mean the swingline loans made by the Swingline Lender
pursuant to Section 2.21.

 

“Taxes” is defined in Section 2.19(a).

 

“Term Borrowing” shall mean a Borrowing comprised of Tranche B Loans, Tranche C
Loans or Other Term Loans.

 

“Term Lenders” shall mean, collectively, the Tranche B Lenders, the Tranche C
Lenders and any Incremental Term Lenders.

 

“Term Loan Commitments” shall mean, collectively, the Tranche B Commitments and
the Tranche C Commitments.  Unless the context shall otherwise require, after
the effectiveness of any Incremental Term Loan Commitment, the term “Term Loan
Commitments” shall also include such Incremental Term Loan Commitment.

 

“Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date.

 

“Term Loan Repayment Amounts” shall mean, collectively, the Tranche B Repayment
Amounts, Tranche C Repayment Amounts and Incremental Term Loan Repayment
Amounts.

 

“Term Loan Repayment Dates” shall mean the Tranche B Repayment Dates, the
Tranche C Repayment Dates and the Incremental Term Loan Repayment Dates.

 

“Term Loans” shall mean, collectively, the Tranche B Loans and the Tranche C
Loans.  Unless the context shall otherwise require, the term “Term Loans” shall
also include any Incremental Term Loans.

 

“Tranche B Borrowing” shall mean a Borrowing comprised of Tranche B Loans.

 

“Tranche B Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche B Loans hereunder as set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Tranche B Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to an

 

40

--------------------------------------------------------------------------------


 

Incremental Term Loan Assumption Agreement entered into by such Lender and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04.  As of the Closing Date, the aggregate amount
of the Lenders’ Tranche B Commitments is U.S.$975,000,000.

 

“Tranche B Lenders” shall mean the Lenders having Tranche B Commitments or
holding Tranche B Loans.

 

“Tranche B Loans” shall mean the term loans made by the Lenders to SSCE pursuant
to Section 2.01(a)(i) or, if the terms thereof are identical thereto,
Section 2.01(a)(iii).

 

“Tranche B Repayment Amount” is defined in Section 2.11(a).

 

“Tranche B Repayment Date” is defined in Section 2.11(a).

 

“Tranche C Borrowing” shall mean a Borrowing comprised of Tranche C Loans.

 

“Tranche C Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Tranche C Loans hereunder as set forth on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Tranche C Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased from time to time pursuant to an
Incremental Term Loan Assumption Agreement entered into by such Lender and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.04.  As of the Closing Date, the aggregate amount
of the Lenders’ Tranche C Commitments is U.S.$300,000,000.

 

“Tranche C Lenders” shall mean the Lenders having Tranche C Commitments or
holding Tranche C Loans.

 

“Tranche C Loans” shall mean the term loans made by the Lenders to SSC Canada
pursuant to Section 2.01(a)(ii) or, if the terms thereof are identical thereto,
Section 2.01(a)(iii).

 

“Tranche C Repayment Amount” is defined in Section 2.11(b).

 

“Tranche C Repayment Date” is defined in Section 2.11(b).

 

“Transactions” is defined in Section 4.02.

 

“Transferee” is defined in Section 2.19(a).

 

“Trustee” shall mean National Bank Trust Inc., a trust company constituted under
An Act Respecting Trust Companies and Savings Companies (Quebec) and Part 1 of
the Companies Act (Quebec), in its capacity as “fondé de pouvoir” (person
holding the power of attorney) for the holders of the Bonds.

 

41

--------------------------------------------------------------------------------


 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Canadian Prime Rate and the
Discount Rate applicable to B/A and B/A Equivalent Loans.

 

“Undrawn/Unreimbursed Deposit Funded LC Exposure” shall mean, at any time of
determination, the sum of (a) the aggregate undrawn amount of all outstanding
Deposit Funded Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements in respect of Deposit Funded Letters of Credit that have
not yet been (i) reimbursed by SSCE or another Loan Party or (ii) otherwise
repaid to the Deposit Funded Facility Facing Agent by the application of the
Deposits pursuant to Section 3.05(c).

 

“U.S. Base Rate” shall mean the rate of interest per annum publicly announced
from time to time by the Canadian Administrative Agent as its base rate in
effect at its principal office in Toronto, Ontario for determining interest
rates on U.S. Dollar-denominated commercial loans made in Canada.  Each change
in the U.S. Base Rate shall be effective on the date such change is publicly
announced as being effective.

 

“U.S. Dollars” or “U.S. $” shall mean lawful currency of the United States.

 

“U.S. Dollar Equivalent” shall mean, on any date of determination, with respect
to any amount in Canadian Dollars, the equivalent in U.S. Dollars of such amount
determined by the Administrative Agent using the Exchange Rate then in effect.

 

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States, applied on a consistent basis.

 

“U.S. Obligations” shall mean Obligations of SSCC, SSCE and the Domestic
Subsidiaries that are Guarantors.

 

“wholly owned”, when used in reference to any subsidiary of a Person, shall mean
any subsidiary of such Person of which securities (except for directors’
qualifying shares) or other ownership interests representing 100% of the equity
or 100% of the ordinary voting power or 100% of the general partnership or
membership interests are, at the time any determination is being made, owned,
controlled or held by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Differential” is defined in Section 2.23(d).

 

42

--------------------------------------------------------------------------------


 


SECTION 1.02.  TERMS GENERALLY.  THE DEFINITIONS IN SECTION 1.01 SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE, ALL REFERENCES HEREIN TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE DEEMED TO BE REFERENCES TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT , AND
THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL
BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION HEREOF.  EACH REFERENCE TO ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH LOAN DOCUMENT,
DOCUMENT OR AGREEMENT AS AMENDED, RESTATED, WAIVED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF.


 


SECTION 1.03.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR THE PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS MAY ALSO BE CLASSIFIED AND REFERRED TO
BY CLASS  (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.04.  EXCHANGE RATE CALCULATIONS.  ON EACH CALCULATION DATE, THE
CANADIAN ADMINISTRATIVE AGENT SHALL (A) DETERMINE THE EXCHANGE RATE AS OF SUCH
CALCULATION DATE AND (B) GIVE NOTICE THEREOF TO THE BORROWERS AND TO EACH LENDER
THAT SHALL HAVE REQUESTED SUCH INFORMATION.  THE EXCHANGE RATES SO DETERMINED
SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY IMMEDIATELY FOLLOWING THE
RELEVANT CALCULATION DATE (EACH, A “RESET DATE”) AND SHALL REMAIN EFFECTIVE
UNTIL THE NEXT SUCCEEDING RESET DATE, AND SHALL FOR ALL PURPOSES OF THIS
AGREEMENT (OTHER THAN SECTIONS 2.13(E), 10.03, 11.18 AND ANY OTHER PROVISION
EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATE
EMPLOYED IN CONVERTING AMOUNTS BETWEEN U.S. DOLLARS AND CANADIAN DOLLARS.


 


SECTION 1.05.  PRO FORMA CALCULATIONS.  WITH RESPECT TO ANY PERIOD DURING WHICH
ANY PERMITTED ACQUISITION OCCURS, THE CONSOLIDATED LEVERAGE RATIO AND THE
CONSOLIDATED SENIOR SECURED LEVERAGE RATIO SHALL BE CALCULATED WITH RESPECT TO
SUCH PERIOD (AND, TO THE EXTENT APPLICABLE, SUBSEQUENT PERIODS) ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION (INCLUDING, WITHOUT
DUPLICATION, (A) ALL PRO FORMA ADJUSTMENTS PERMITTED OR REQUIRED BY ARTICLE 11
OF REGULATION S-X UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND (B) PRO
FORMA ADJUSTMENTS FOR COST SAVINGS (NET OF CONTINUING ASSOCIATED EXPENSES) TO
THE EXTENT SUCH COST SAVINGS ARE FACTUALLY SUPPORTABLE AND HAVE BEEN REALIZED OR
ARE REASONABLY EXPECTED TO BE REALIZED WITHIN 12 MONTHS FOLLOWING SUCH PERMITTED
ACQUISITION, PROVIDED THAT SUCH COST SAVINGS SHALL BE SET FORTH IN A REASONABLY
DETAILED CERTIFICATE OF A FINANCIAL OFFICER OF SSCE), USING, FOR PURPOSES OF
MAKING SUCH CALCULATIONS, THE HISTORICAL FINANCIAL STATEMENTS OF ALL ENTITIES OR
ASSETS SO ACQUIRED OR TO BE ACQUIRED AND THE CONSOLIDATED FINANCIAL STATEMENTS
OF SSCC AND THE SUBSIDIARIES WHICH SHALL BE REFORMULATED AS IF SUCH PERMITTED
ACQUISITION, AND

 

43

--------------------------------------------------------------------------------


 


ANY OTHER PERMITTED ACQUISITIONS THAT HAVE BEEN CONSUMMATED DURING THE PERIOD. 
IN ADDITION, SOLELY FOR PURPOSES OF DETERMINING PRO FORMA COMPLIANCE WITH THE
INTEREST COVERAGE RATIO FOR PURPOSES OF SECTION 7.05(F), ANY INDEBTEDNESS
INCURRED IN CONNECTION WITH SUCH PERMITTED ACQUISITION AND ANY OTHER PERMITTED
ACQUISITIONS THAT HAVE BEEN CONSUMMATED DURING THE PERIOD SHALL BE ASSUMED TO
HAVE BEEN INCURRED AT THE BEGINNING OF SUCH PERIOD.


 


SECTION 1.06.  ACCOUNTING TERMS; U.S. GAAP.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH U.S. GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF SSCC OR ANY BORROWER NOTIFIES THE SENIOR AGENTS THAT IT REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN U.S. GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION (OR IF A SENIOR AGENT NOTIFIES SSCC AND THE
BORROWERS THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN U.S. GAAP OR IN THE APPLICATION THEREOF, THEN SUCH
PROVISION SHALL BE INTERPRETED ON THE BASIS OF U.S. GAAP AS IN EFFECT AND
APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH
NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION  AMENDED IN ACCORDANCE
HEREWITH.


 


ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS; DEPOSIT ACCOUNT.  (A)  SUBJECT TO THE TERMS AND
CONDITIONS AND RELYING ON THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN,
(I) EACH TRANCHE B LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE TO SSCE ON
THE CLOSING DATE A TRANCHE B LOAN IN U.S. DOLLARS IN A PRINCIPAL AMOUNT EQUAL TO
ITS TRANCHE B COMMITMENT, (II) EACH TRANCHE C LENDER AGREES, SEVERALLY AND NOT
JOINTLY, TO MAKE TO SSC CANADA ON THE CLOSING DATE A TRANCHE C LOAN IN U.S.
DOLLARS IN A PRINCIPAL AMOUNT EQUAL TO ITS TRANCHE C COMMITMENT, AND (III) EACH
INCREMENTAL TERM LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE TO EITHER
SSCE OR SSC CANADA AN INCREMENTAL TERM LOAN IN A PRINCIPAL AMOUNT EQUAL TO ITS
INCREMENTAL TERM LOAN COMMITMENT.  AMOUNTS PAID OR REPAID IN RESPECT OF TERM
LOANS MAY NOT BE REBORROWED.


 


(B)  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING ON THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN, (I) EACH REVOLVING LENDER AGREES, SEVERALLY AND NOT
JOINTLY, TO MAKE TO SSCE FROM TIME TO TIME DURING THE REVOLVING CREDIT
AVAILABILITY PERIOD REVOLVING LOANS IN U.S. DOLLARS IN AN AGGREGATE PRINCIPAL
AMOUNT THAT WILL NOT RESULT IN SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
REVOLVING CREDIT UTILIZATION EXCEEDING SUCH LENDER’S REVOLVING CREDIT COMMITMENT
AND (II) EACH REVOLVING (CANADIAN) LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO
MAKE FROM TIME TO TIME DURING THE REVOLVING CREDIT AVAILABILITY PERIOD
(A) REVOLVING (CANADIAN) LOANS TO SSC CANADA IN U.S. DOLLARS OR CANADIAN DOLLARS
(AS REQUESTED BY SSC CANADA AS PERMITTED HEREUNDER), INCLUDING, IN THE CASE OF
REVOLVING (CANADIAN) LOANS DENOMINATED IN CANADIAN DOLLARS,

 

44

--------------------------------------------------------------------------------


 

by means of a B/A or B/A Equivalent Loan, and (B) Revolving (Canadian) Loans to
SSCE in U.S. Dollars, in an aggregate principal amount that will not result in
such Lender’s Applicable Percentage of the Revolving (Canadian) Credit
Utilization exceeding such Lender’s Revolving (Canadian) Credit Commitment. 
Within the limits set forth in the preceding sentence, the Borrowers may borrow,
pay or prepay and reborrow Revolving Loans and Revolving (Canadian) Loans.


 


(C)  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING ON THE REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN, EACH DEPOSIT FUNDED LENDER AGREES, SEVERALLY AND
NOT JOINTLY, TO REMIT TO THE ADMINISTRATIVE AGENT ON THE CLOSING DATE (OR, IN
THE CASE OF ANY INCREMENTAL DEPOSIT FUNDED LENDER, ON THE DATE OF EFFECTIVENESS
OF THE INCREMENTAL DEPOSIT FUNDED CREDIT ASSUMPTION AGREEMENT PURSUANT TO WHICH
SUCH LENDER ACQUIRED ITS INCREMENTAL DEPOSIT FUNDED COMMITMENT) AN AMOUNT IN
U.S. DOLLARS EQUAL TO SUCH LENDER’S DEPOSIT FUNDED COMMITMENT (OR, IN THE CASE
OF SUCH INCREMENTAL DEPOSIT FUNDED LENDER, SUCH LENDER’S INCREMENTAL DEPOSIT
FUNDED COMMITMENT).  THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT ALL AMOUNTS
RECEIVED BY IT PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE TO THE DEPOSIT
ACCOUNT AGENT, AND THE DEPOSIT ACCOUNT AGENT SHALL DEPOSIT ALL SUCH AMOUNTS
RECEIVED BY IT INTO THE DEPOSIT ACCOUNT PROMPTLY UPON RECEIPT THEREOF.  EACH
DEPOSIT FUNDED LENDER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ITS DEPOSIT
SHALL BE AVAILABLE (I) TO PAY TO THE DEPOSIT FUNDED FACILITY FACING AGENT SUCH
LENDER’S APPLICABLE PERCENTAGE OF LC DISBURSEMENTS IN RESPECT OF DEPOSIT FUNDED
LETTERS OF CREDIT THAT ARE NOT REIMBURSED BY SSCE AND (II) TO FUND SUCH LENDER’S
DEPOSIT FUNDED LOANS, IN EACH CASE, PURSUANT TO SECTION 3.05(C).  DEPOSIT FUNDED
LOANS MAY BE PREPAID WITHOUT REDUCING THE DEPOSIT FUNDED COMMITMENTS; PROVIDED,
HOWEVER, THAT DEPOSIT FUNDED LOANS MAY NOT BE REBORROWED AS SUCH.


 


(D)  NO PERSON (OTHER THAN THE DEPOSIT ACCOUNT AGENT) SHALL HAVE THE RIGHT TO
MAKE ANY WITHDRAWAL FROM THE DEPOSIT ACCOUNT OR TO EXERCISE ANY OTHER RIGHT OR
POWER WITH RESPECT THERETO.  EACH DEPOSIT FUNDED LENDER AGREES THAT ITS RIGHT,
TITLE AND INTEREST IN AND TO THE DEPOSIT ACCOUNT SHALL BE LIMITED TO THE RIGHT
TO REQUIRE ITS DEPOSIT TO BE APPLIED AS PROVIDED IN SECTION 3.05(C) AND THAT IT
WILL HAVE NO RIGHT TO REQUIRE THE RETURN OF ITS DEPOSIT OTHER THAN AS EXPRESSLY
PROVIDED IN SECTION 2.09.  EACH DEPOSIT FUNDED LENDER HEREBY ACKNOWLEDGES THAT
(I) ITS DEPOSIT CONSTITUTES PAYMENT FOR ITS PARTICIPATIONS IN DEPOSIT FUNDED
LETTERS OF CREDIT ISSUED, DEEMED ISSUED OR TO BE ISSUED HEREUNDER, (II) ITS
DEPOSIT AND ANY INVESTMENTS MADE THEREWITH SHALL SECURE ITS OBLIGATIONS TO THE
DEPOSIT FUNDED FACILITY FACING AGENT HEREUNDER (EACH DEPOSIT FUNDED LENDER
HEREBY GRANTING TO THE DEPOSIT ACCOUNT AGENT, FOR THE BENEFIT OF THE DEPOSIT
FUNDED FACILITY FACING AGENT, A SECURITY INTEREST IN ITS DEPOSIT AND AGREEING
THAT THE DEPOSIT ACCOUNT AGENT, AS HOLDER OF THE DEPOSITS AND ANY INVESTMENTS
MADE THEREWITH, WILL BE ACTING AS COLLATERAL AGENT FOR THE DEPOSIT FUNDED
FACILITY FACING AGENT) AND (III) THE DEPOSIT FUNDED FACILITY FACING AGENT WILL
BE ISSUING, AMENDING, RENEWING AND EXTENDING DEPOSIT FUNDED LETTERS OF CREDIT IN
RELIANCE ON THE AVAILABILITY OF SUCH LENDER’S DEPOSIT TO DISCHARGE SUCH LENDER’S
OBLIGATIONS IN CONNECTION WITH ANY LC DISBURSEMENT IN RESPECT THEREOF IN
ACCORDANCE WITH SECTION 3.05(C).  THE FUNDING OF THE DEPOSITS AND THE AGREEMENTS
WITH RESPECT THERETO SET FORTH IN THIS AGREEMENT CONSTITUTE ARRANGEMENTS AMONG
THE ADMINISTRATIVE AGENT, THE DEPOSIT ACCOUNT AGENT, THE DEPOSIT FUNDED FACILITY
FACING AGENT AND THE DEPOSIT FUNDED LENDERS WITH RESPECT TO THE FUNDING

 

45

--------------------------------------------------------------------------------


 

obligations of such Lenders under this Agreement, and the Deposits do not
constitute loans or extensions of credit to any Loan Party.  Without limiting
the generality of the foregoing, each party hereto acknowledges and agrees that
the Deposits are and at all times will continue to be property of the Deposit
Funded Lenders, and that no amount on deposit at any time in the Deposit Account
shall be the property of any Loan Party, constitute “Collateral” under the Loan
Documents or otherwise be available in any manner to satisfy any Obligations of
any Loan Party under the Loan Documents.


 


SECTION 2.02.  LOANS.  (A)  EACH LOAN (OTHER THAN A SWINGLINE LOAN) SHALL BE
MADE AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE COMMITMENTS; PROVIDED, HOWEVER, THAT
THE FAILURE OF ANY LENDER TO MAKE ANY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION TO LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT
NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY
LOAN REQUIRED TO BE MADE BY SUCH OTHER LENDER).  EXCEPT FOR LOANS DEEMED MADE
PURSUANT TO SECTION 3.05 AND SUBJECT TO SECTION 2.22(E) IN THE CASE OF B/A
LOANS, LOANS COMPRISING ANY BORROWING SHALL BE (I) IN AN AGGREGATE PRINCIPAL
AMOUNT THAT IS NOT LESS THAN U.S.$1,000,000 (OR THE CANADIAN DOLLAR EQUIVALENT
THEREOF) AND AN INTEGRAL MULTIPLE OF U.S.$1,000,000, IN THE CASE OF A EURODOLLAR
BORROWING, OR U.S.$500,000 (OR THE CANADIAN DOLLAR EQUIVALENT THEREOF) IN THE
CASE OF ANY OTHER TYPE OF BORROWING OR (II) IN THE CASE OF AN ABR BORROWING, IN
AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE REMAINING AVAILABLE BALANCE OF THE
APPLICABLE COMMITMENTS.


 


(B)  SUBJECT TO SECTION 2.08, (I) EACH BORROWING DENOMINATED IN U.S. DOLLARS
SHALL BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AND (II) EACH
REVOLVING (CANADIAN) CREDIT BORROWING DENOMINATED IN CANADIAN DOLLARS SHALL BE
COMPRISED ENTIRELY OF B/A LOANS OR CANADIAN PRIME RATE LOANS, IN EACH CASE AS
THE APPLICABLE BORROWER MAY REQUEST PURSUANT TO SECTION 2.03 OR AS OTHERWISE MAY
BE PROVIDED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE LOANS TO BE MADE ON
THE CLOSING DATE SHALL BE MADE AS ABR LOANS OR CANADIAN PRIME RATE LOANS.  EACH
LENDER (OTHER THAN ANY DEPOSIT FUNDED LENDER) MAY AT ITS OPTION FULFILL ITS
COMMITMENT WITH RESPECT TO ANY EURODOLLAR LOAN OR ANY LOAN DENOMINATED IN
CANADIAN DOLLARS BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH
LENDER TO MAKE SUCH LOAN, AND EACH DEPOSIT FUNDED LENDER MAY AT ITS OPTION, BY
NOTICE TO THE ADMINISTRATIVE AGENT, DESIGNATE ANY DOMESTIC OR FOREIGN BRANCH OR
AFFILIATE OF SUCH LENDER AS THE HOLDER OF ANY EURODOLLAR DEPOSIT FUNDED LOAN;
PROVIDED, HOWEVER, THAT ANY EXERCISE OF ANY SUCH OPTION SHALL NOT (A) AFFECT THE
OBLIGATION OF THE APPLICABLE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT OR (B) REQUIRE ANY REIMBURSEMENT OR OTHER PAYMENT TO BE
MADE TO SUCH LENDER OR ITS AFFILIATES PURSUANT TO SECTION 2.19 IN AN AMOUNT IN
EXCESS OF THE AMOUNTS THAT WOULD HAVE BEEN PAYABLE THEREUNDER TO SUCH LENDER HAD
SUCH LENDER NOT EXERCISED SUCH OPTION.  BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE
ENTITLED TO REQUEST ANY BORROWING THAT, IF MADE, WOULD RESULT IN AN AGGREGATE OF
MORE THAN FIFTEEN SEPARATE EURODOLLAR LOANS AND FIVE B/A BORROWINGS OF ANY
LENDER BEING OUTSTANDING HEREUNDER AT ANY ONE TIME.  FOR PURPOSES OF THE
FOREGOING, LOANS HAVING DIFFERENT INTEREST PERIODS OR CONTRACT PERIODS OR
DENOMINATED IN DIFFERENT CURRENCIES, REGARDLESS OF WHETHER THEY COMMENCE ON THE
SAME DATE, SHALL BE CONSIDERED SEPARATE LOANS.

 

46

--------------------------------------------------------------------------------


 


(C)  EXCEPT WITH RESPECT TO DEPOSIT FUNDED LOANS (WHICH SHALL BE MADE AS
PROVIDED IN SECTION 3.05) AND SWINGLINE LOANS (WHICH SHALL BE MADE AS PROVIDED
IN SECTION 2.21), EACH LENDER SHALL MAKE A LOAN IN THE AMOUNT OF ITS PRO RATA
PORTION, AS DETERMINED UNDER SECTION 2.16, OF EACH BORROWING HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 2:00 P.M., STANDARD TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT (OR,
IN THE CASE OF ANY LOAN MADE TO SSC CANADA, TO THE ACCOUNT OF THE CANADIAN
ADMINISTRATIVE AGENT) MOST RECENTLY DESIGNATED BY SUCH AGENT FOR SUCH PURPOSE,
AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO
THE GENERAL DEPOSIT ACCOUNT OF THE APPLICABLE BORROWER OR, IF A BORROWING SHALL
NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION PRECEDENT SPECIFIED HEREIN SHALL
NOT HAVE BEEN MET, RETURN THE AMOUNTS SO RECEIVED TO THE RESPECTIVE LENDERS. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE DATE OF ANY BORROWING (OR, IN THE CASE OF AN ABR BORROWING OR A CANADIAN
PRIME RATE BORROWING, PRIOR TO 2:00 P.M., STANDARD TIME, ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S PORTION OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON
THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS PARAGRAPH (C), AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE APPLICABLE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE
ADMINISTRATIVE AGENT, SUCH LENDER AND SUCH BORROWER SEVERALLY AGREE TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT, TOGETHER
WITH INTEREST THEREON FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE
TO THE APPLICABLE BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE
ADMINISTRATIVE AGENT AT (I) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE OR, IN THE CASE OF A
REVOLVING (CANADIAN) CREDIT BORROWING DENOMINATED IN CANADIAN DOLLARS, THE RATE
DETERMINED BY THE CANADIAN ADMINISTRATIVE AGENT TO REPRESENT ITS COST OF
OBTAINING OVERNIGHT CANADIAN DOLLARS.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL BE DEEMED TO
CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWERS SHALL
NOT BE ENTITLED TO REQUEST ANY INTEREST PERIOD (OR CONTRACT PERIOD IN THE CASE
OF A B/A BORROWING) WITH RESPECT TO ANY BORROWING THAT WOULD END AFTER THE
REVOLVING CREDIT MATURITY DATE, THE TERM LOAN MATURITY DATE, THE INCREMENTAL
TERM LOAN MATURITY DATE OR THE DEPOSIT FUNDED MATURITY DATE, AS APPLICABLE.


 


SECTION 2.03.  NOTICE OF BORROWINGS.  TO REQUEST A BORROWING (OTHER THAN A
SWINGLINE LOAN OR A BORROWING DEEMED MADE PURSUANT TO SECTION 3.05, AS TO WHICH
THIS SECTION 2.03 SHALL NOT APPLY), THE APPLICABLE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT WRITTEN OR FAX NOTICE SUBSTANTIALLY IN THE FORM OF
EXHIBIT K (OR TELEPHONE NOTICE PROMPTLY CONFIRMED IN WRITING OR BY FAX) (A) IN
THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., STANDARD TIME,
THREE BUSINESS DAYS BEFORE A PROPOSED BORROWING, (B) IN THE CASE OF AN ABR TERM
BORROWING OR A B/A BORROWING, NOT LATER THAN 11:00 A.M., STANDARD TIME, ONE
BUSINESS DAY BEFORE A PROPOSED BORROWING AND

 

47

--------------------------------------------------------------------------------


 

(c) in the case of an ABR Revolving Credit Borrowing, ABR Revolving (Canadian)
Credit Borrowing or Canadian Prime Rate Borrowing, not later than 11:00 a.m.,
Standard Time, on the day of a proposed borrowing.  Such notice shall be
irrevocable and shall in each case refer to this Agreement and specify the
following information:


 

(I) THE BORROWER REQUESTING SUCH BORROWING;

 

(II) THE TYPE (E.G., EURODOLLAR, ABR, B/A OR CANADIAN PRIME RATE) OF SUCH
BORROWING;

 

(III) WHETHER THE BORROWING IS TO BE A REVOLVING CREDIT BORROWING, REVOLVING
(CANADIAN) CREDIT BORROWING, TRANCHE B BORROWING, TRANCHE C BORROWING OR
INCREMENTAL TERM LOAN BORROWING;

 

(IV) THE AGGREGATE AMOUNT AND CURRENCY OF SUCH BORROWING;

 

(V) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY);

 

(VI) IN THE CASE OF A EURODOLLAR BORROWING, THE INTEREST PERIOD WITH RESPECT
THERETO;

 

(VII) IN THE CASE OF A B/A BORROWING, THE CONTRACT PERIOD AND MATURITY DATE WITH
RESPECT THERETO; AND

 

(VIII) THE NUMBER AND LOCATION OF THE ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED;

 

provided, however, that, notwithstanding any contrary specification in any such
notice, each requested Borrowing shall comply with the requirements set forth in
Section 2.02.  If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing if
denominated in U.S. Dollars and a Canadian Prime Rate Borrowing if denominated
in Canadian Dollars.  If no Interest Period with respect to any Eurodollar
Borrowing (or Contract Period with respect to a B/A Borrowing) is specified in
any such notice, then the Borrower shall be deemed to have selected an Interest
Period (or Contract Period, in the case of a B/A Borrowing) of one month’s
duration.  The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03, and of each such Lender’s
portion of the requested Borrowing.

 


SECTION 2.04.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  SSCE HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF EACH REVOLVING LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING
LOAN OF SUCH LENDER ON THE REVOLVING CREDIT MATURITY DATE, (II) TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF (X) EACH TRANCHE B LENDER AND (Y) EACH
INCREMENTAL TERM LENDER THAT SHALL HAVE MADE OTHER TERM LOANS TO SSCE, THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH TRANCHE B LOAN AND EACH SUCH OTHER TERM LOAN OF
SUCH LENDER IN SUCH AMOUNTS AND ON SUCH DATES AS PROVIDED IN SECTION 2.11,
(III) TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH REVOLVING (CANADIAN)
LENDER THAT SHALL HAVE MADE REVOLVING (CANADIAN) LOANS

 

48

--------------------------------------------------------------------------------


 

to SSCE, the then unpaid principal amount of each such Revolving (Canadian) Loan
of such Lender on the Revolving Credit Maturity Date, (iv) to the Administrative
Agent, for the account of each Deposit Funded Lender, the then unpaid principal
amount of each Deposit Funded Loan of such Lender on the Deposit Funded Maturity
Date and (v) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Credit Maturity Date.  SSC Canada hereby
unconditionally promises to pay (i) to the Canadian Administrative Agent, for
the account of each Revolving (Canadian) Lender that shall have made Revolving
(Canadian) Loans to SSC Canada, the then unpaid principal amount of each such
Revolving (Canadian) Loan of such Lender on the Revolving Credit Maturity Date
and (ii) to the Administrative Agent, for the account of (x) each Tranche C
Lender and (y) each Incremental Term Lender that shall have made Other Term
Loans to SSC Canada, the then unpaid principal amount of each Tranche C Loan and
each such Other Term Loan of such Lender in such amounts and on such dates as
provided in Section 2.11.  Except for any B/A Loan (the compensation for which
is set forth in Section 2.22), each Loan shall bear interest from and including
the date made on the outstanding principal balance thereof as set forth in
Section 2.06.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH LENDER RESULTING FROM EACH LOAN
MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF EACH LOAN AND THE
INTEREST PERIOD OR CONTRACT PERIOD, IF ANY, APPLICABLE THERETO, (II) THE AMOUNT
OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM
EACH BORROWER TO EACH LENDER HEREUNDER, (III) THE AMOUNT OF THE INTEREST OF EACH
DEPOSIT FUNDED LENDER IN THE DEPOSIT ACCOUNT (THE INTEREST OF EACH SUCH LENDER
IN THE DEPOSIT ACCOUNT, AS EVIDENCED BY SUCH RECORDS, BEING REFERRED TO AS SUCH
LENDER’S “SUB-ACCOUNT”) AND (IV) THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM ANY BORROWER OR ANY GUARANTOR, OR FROM THE
DEPOSIT ACCOUNT AGENT, AND EACH LENDER’S SHARE THEREOF.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PROVIDE TO THE DEPOSIT ACCOUNT AGENT SUCH INFORMATION
REGARDING THE DEPOSIT FUNDED LENDERS, THE DEPOSIT FUNDED LOANS AND THE DEPOSIT
FUNDED LETTERS OF CREDIT, INCLUDING THE IDENTITY OF THE DEPOSIT FUNDED LENDERS,
THE AMOUNT CREDITED TO EACH SUCH LENDER’S SUB-ACCOUNT AND THE OUTSTANDING AMOUNT
OF EACH SUCH LENDER’S DEPOSIT FUNDED LOAN, AS THE DEPOSIT ACCOUNT AGENT MAY FROM
TIME TO TIME REQUEST.  THE DEPOSIT ACCOUNT AGENT SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT PROMPT NOTICE OF ANY WITHDRAWAL FROM (OR, IN THE CASE OF
ANY DEPOSIT OF AMOUNTS RECEIVED OTHER THAN FROM THE ADMINISTRATIVE AGENT, ANY
DEPOSIT INTO) THE DEPOSIT ACCOUNT, IN EACH CASE STATING THE AMOUNT THEREOF, AND
THE ADMINISTRATIVE AGENT SHALL CREDIT OR DEBIT, AS APPLICABLE, THE SUB-ACCOUNT
OF EACH DEPOSIT FUNDED LENDER IN THE AMOUNT OF SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AMOUNT SO WITHDRAWN OR DEPOSITED.  THE DEPOSIT ACCOUNT AGENT
SHALL ALSO PROVIDE TO THE ADMINISTRATIVE AGENT SUCH OTHER INFORMATION WITH
RESPECT TO THE DEPOSIT ACCOUNT AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REQUEST.

 

49

--------------------------------------------------------------------------------


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED BY THE LENDERS AND THE
ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPHS (B) AND (C) ABOVE SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAWS, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE
AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF EITHER
BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THEIR TERMS.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE EVIDENCED BY A
PROMISSORY NOTE.  IN RESPONSE TO ANY SUCH REQUEST, THE APPLICABLE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO SUCH
LENDER AND ITS REGISTERED ASSIGNS SUBSTANTIALLY IN THE FORM OF EXHIBIT L, WITH
THE BLANKS APPROPRIATELY FILLED IN.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IN THE EVENT THAT ANY LENDER SHALL REQUEST AND RECEIVE SUCH A
PROMISSORY NOTE, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST
PAYABLE ON SUCH LOANS SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 11.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES, IF ANY, PAYABLE
TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.05.  FEES; DEPOSIT RETURN.  (A)  SSCE AGREES TO PAY TO EACH REVOLVING
LENDER, IN RESPECT OF THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER, THROUGH
THE ADMINISTRATIVE AGENT, ON EACH APRIL 1, JULY 1, OCTOBER 1 AND JANUARY 2 AND
ON EACH DATE ON WHICH THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER SHALL
EXPIRE OR BE TERMINATED AS PROVIDED HEREIN, A COMMITMENT FEE (A “SSCE COMMITMENT
FEE”) EQUAL TO THE APPLICABLE RATE PER ANNUM IN EFFECT FROM TIME TO TIME ON THE
DAILY UNUSED AMOUNT OF THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER DURING THE
PRECEDING QUARTER (OR SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING
WITH THE REVOLVING CREDIT MATURITY DATE OR THE DATE ON WHICH SUCH COMMITMENT OF
SUCH LENDER SHALL BE TERMINATED).  THE BORROWERS AGREE TO PAY TO EACH REVOLVING
(CANADIAN) LENDER, IN RESPECT OF THE REVOLVING (CANADIAN) CREDIT COMMITMENT OF
SUCH LENDER, THROUGH THE CANADIAN ADMINISTRATIVE AGENT, ON EACH APRIL 1, JULY 1,
OCTOBER 1 AND JANUARY 2 AND ON EACH DATE ON WHICH THE REVOLVING (CANADIAN)
CREDIT COMMITMENT OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED AS PROVIDED
HEREIN, A COMMITMENT FEE (A “CANADIAN COMMITMENT FEE” AND, TOGETHER WITH THE
SSCE COMMITMENT FEE, THE “COMMITMENT FEES”) EQUAL TO THE APPLICABLE RATE PER
ANNUM IN EFFECT FROM TIME TO TIME ON THE DAILY UNUSED AMOUNT OF THE REVOLVING
(CANADIAN) CREDIT COMMITMENT OF SUCH LENDER DURING THE PRECEDING QUARTER (OR
SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING WITH THE REVOLVING
CREDIT MATURITY DATE OR THE DATE ON WHICH SUCH COMMITMENT OF SUCH LENDER SHALL
BE TERMINATED).  THE SSCE COMMITMENT FEES AND THE CANADIAN COMMITMENT FEES SHALL
COMMENCE TO ACCRUE ON AND INCLUDING THE CLOSING DATE AND, WITH RESPECT TO ANY
LENDER, SHALL CEASE TO ACCRUE ON, BUT EXCLUDING, THE DATE ON WHICH THE REVOLVING
CREDIT COMMITMENT OR THE REVOLVING (CANADIAN) FACILITY COMMITMENT, AS THE CASE
MAY BE, OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED AS PROVIDED HEREIN.  FOR
PURPOSES OF CALCULATING THE SSCE COMMITMENT FEES ONLY, ANY PORTION OF THE
REVOLVING CREDIT COMMITMENTS UNAVAILABLE DUE TO OUTSTANDING SWINGLINE LOANS
SHALL BE DEEMED TO BE UNUSED AMOUNTS OF THE REVOLVING CREDIT COMMITMENTS.

 

50

--------------------------------------------------------------------------------


 


(B)  SSCE AGREES TO PAY (I) TO EACH REVOLVING LENDER, THROUGH THE ADMINISTRATIVE
AGENT, ON EACH APRIL 1, JULY 1, OCTOBER 1 AND JANUARY 2 AND ON EACH DATE ON
WHICH THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER SHALL EXPIRE OR BE
TERMINATED AS PROVIDED HEREIN, A PARTICIPATION FEE (A “REVOLVING FACILITY LC
PARTICIPATION FEE”) CALCULATED ON SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
DAILY AGGREGATE REVOLVING FACILITY LC EXPOSURE (EXCLUDING THE PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS IN RESPECT OF REVOLVING FACILITY
LETTERS OF CREDIT) DURING THE PRECEDING QUARTER (OR SHORTER PERIOD COMMENCING
WITH THE CLOSING DATE OR ENDING WITH THE REVOLVING CREDIT MATURITY DATE OR THE
DATE ON WHICH ALL REVOLVING FACILITY LETTERS OF CREDIT HAVE BEEN CANCELED OR
HAVE EXPIRED AND THE REVOLVING CREDIT COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN
TERMINATED) AT A RATE EQUAL TO THE APPLICABLE RATE PER ANNUM IN EFFECT FROM TIME
TO TIME WITH RESPECT TO EURODOLLAR REVOLVING LOANS, (II) TO EACH REVOLVING
FACILITY FACING AGENT ON EACH APRIL 1, JULY 1, OCTOBER 1 AND JANUARY 2 AND ON
THE DATE ON WHICH ALL OF THE REVOLVING FACILITY LETTERS OF CREDIT ISSUED BY SUCH
FACING AGENT SHALL HAVE BEEN TERMINATED OR EXPIRED, A FRONTING FEE WITH RESPECT
TO EACH REVOLVING FACILITY LETTER OF CREDIT ISSUED BY IT AS SEPARATELY AGREED TO
BETWEEN SSCE AND SUCH FACING AGENT AND (III) TO EACH REVOLVING FACILITY FACING
AGENT, WITH RESPECT TO THE ISSUANCE, AMENDMENT OR TRANSFER OF ANY REVOLVING
FACILITY LETTER OF CREDIT ISSUED BY SUCH FACING AGENT AND EACH DRAWING MADE
THEREUNDER, CUSTOMARY DOCUMENTARY AND PROCESSING CHARGES IN ACCORDANCE WITH SUCH
FACING AGENT’S STANDARD SCHEDULE FOR SUCH CHARGES IN EFFECT AT THE TIME OF SUCH
ISSUANCE, AMENDMENT, TRANSFER OR DRAWING, AS THE CASE MAY BE.


 


(C)  SSCE AGREES TO PAY TO EACH DEPOSIT FUNDED LENDER, THROUGH THE
ADMINISTRATIVE AGENT, ON EACH APRIL 1, JULY 1, OCTOBER 1 AND JANUARY 2 AND ON
EACH DATE ON WHICH THE DEPOSIT FUNDED COMMITMENT OF SUCH LENDER SHALL EXPIRE OR
BE TERMINATED AS PROVIDED HEREIN, A FEE (THE “DEPOSIT FUNDED COMMITMENT FEE”)
EQUAL TO THE SUM OF (I) THE APPLICABLE RATE PER ANNUM IN EFFECT FROM TIME TO
TIME WITH RESPECT TO EURODOLLAR TRANCHE B LOANS PLUS (II) 0.10% PER ANNUM, IN
EACH CASE, ON THE DAILY AMOUNT OF THE DEPOSIT OF SUCH LENDER DURING THE
PRECEDING QUARTER (OR SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING
WITH THE DEPOSIT FUNDED MATURITY DATE OR THE DATE ON WHICH THE DEPOSIT FUNDED
COMMITMENT OF SUCH LENDER SHALL BE TERMINATED).  THE DEPOSIT FUNDED COMMITMENT
FEE DUE TO EACH DEPOSIT FUNDED LENDER SHALL COMMENCE TO ACCRUE ON AND INCLUDING
THE CLOSING DATE AND SHALL CEASE TO ACCRUE ON, BUT EXCLUDING, THE DATE ON WHICH
SUCH COMMITMENT OF SUCH LENDER SHALL EXPIRE OR BE TERMINATED AS PROVIDED
HEREIN.  SSCE AGREES TO PAY TO THE DEPOSIT FUNDED FACILITY FACING AGENT ON EACH
APRIL 1, JULY 1, OCTOBER 1 AND JANUARY 2 AND ON THE DATE ON WHICH ALL OF THE
DEPOSIT FUNDED FACILITY LETTERS OF CREDIT ISSUED BY SUCH FACING AGENT SHALL HAVE
BEEN TERMINATED OR EXPIRED, A FRONTING FEE WITH RESPECT TO EACH DEPOSIT FUNDED
FACILITY LETTER OF CREDIT ISSUED BY IT AS SEPARATELY AGREED TO BETWEEN SSCE AND
SUCH FACING AGENT, AS WELL AS DOCUMENTARY AND PROCESSING CHARGES WITH RESPECT TO
THE ISSUANCE, AMENDMENT OR TRANSFER OF ANY DEPOSIT FUNDED FACILITY LETTER OF
CREDIT AND EACH DRAWING MADE THEREUNDER IN ACCORDANCE WITH SUCH FACING AGENT’S
STANDARD SCHEDULE FOR SUCH CHARGES IN EFFECT AT THE TIME OF SUCH ISSUANCE,
AMENDMENT, TRANSFER OR DRAWING, AS THE CASE MAY BE.


 


(D)  SSC CANADA AGREES TO PAY (I) TO EACH REVOLVING (CANADIAN) LENDER, THROUGH
THE CANADIAN ADMINISTRATIVE AGENT, ON EACH APRIL 1, JULY 1, OCTOBER 1 AND

 

51

--------------------------------------------------------------------------------


 

January 2 and on each date on which the Revolving (Canadian) Credit Commitment
of such Lender shall expire or be terminated as provided herein, a participation
fee (a “Revolving (Canadian) Facility LC Participation Fee”) calculated on such
Lender’s Applicable Percentage of the daily aggregate Revolving (Canadian)
Facility LC Exposure (excluding the portion thereof attributable to unreimbursed
LC Disbursements in respect of Revolving (Canadian) Facility Letters of Credit)
during the preceding quarter (or shorter period commencing with the Closing Date
or ending with the Revolving Credit Maturity Date or the date on which all
Revolving (Canadian) Facility Letters of Credit have been canceled or have
expired and the Revolving (Canadian) Credit Commitments of all Lenders shall
have been terminated) at a rate equal to the Applicable Rate per annum in effect
from time to time with respect to Eurodollar Revolving (Canadian) Loans, (ii) to
each Revolving (Canadian) Facility Facing Agent on each April 1, July 1, October
1 and January 2 and on the date on which all of the Revolving (Canadian)
Facility Letters of Credit issued by such Facing Agent shall have been
terminated or expired, a fronting fee with respect to each Revolving (Canadian)
Facility Letter of Credit issued by it as separately agreed to between SSC
Canada and such Facing Agent and (iii) to each Revolving (Canadian) Facility
Facing Agent, with respect to the issuance, amendment or transfer of any
Revolving (Canadian) Facility Letter of Credit issued by such Facing Agent and
each drawing made thereunder, customary documentary and processing charges in
accordance with such Facing Agent’s standard schedule for such charges in effect
at the time of such issuance, amendment, transfer or drawing, as the case may
be.


 


(E)  THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, THE ADMINISTRATION FEES AT THE TIMES AND IN THE AMOUNTS AGREED UPON BY
THE BORROWERS AND THE ADMINISTRATIVE AGENT.


 


(F)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN U.S. DOLLARS IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT OR THE CANADIAN ADMINISTRATIVE
AGENT, AS APPLICABLE, FOR DISTRIBUTION AS APPROPRIATE AMONG THE LENDERS, EXCEPT
THAT FEES PAYABLE TO ANY FACING AGENT OR TO THE ADMINISTRATIVE AGENT SHALL BE
PAID DIRECTLY TO SUCH PERSON.  ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE
UNDER ANY CIRCUMSTANCES (OTHER THAN CORRECTIONS OF ERRORS IN PAYMENT).  THE
COMMITMENT FEES, THE REVOLVING FACILITY LC PARTICIPATION FEES AND THE REVOLVING
(CANADIAN) FACILITY LC PARTICIPATION FEES SHALL BE COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.


 


(G)  THE DEPOSIT ACCOUNT AGENT SHALL INVEST, OR CAUSE TO BE INVESTED, AMOUNTS ON
DEPOSIT IN THE DEPOSIT ACCOUNT SO AS TO EARN A RETURN THEREON (THE “DEPOSIT
RETURN”) FOR EACH DAY AT A RATE PER ANNUM EQUAL TO (I) THE ONE MONTH LIBO RATE
(AS SUCH RATE IS DETERMINED BY THE DEPOSIT ACCOUNT AGENT ON SUCH DAY (OR IF SUCH
DAY WAS NOT A BUSINESS DAY, ON THE FIRST PRECEDING BUSINESS DAY) BASED ON RATES
FOR DEPOSITS IN U.S. DOLLARS (AS SET FORTH BY BLOOMBERG L.P.-PAGE BTMM OR ANY
OTHER COMPARABLE PUBLICLY AVAILABLE SERVICE AS MAY BE SELECTED BY THE DEPOSIT
ACCOUNT AGENT) (THE “BENCHMARK LIBO RATE”) MINUS (II) 0.10% PER ANNUM (BASED ON
A 365/366 DAY YEAR).  THE BENCHMARK LIBO RATE WILL BE RESET ON EACH BUSINESS
DAY.  THE DEPOSIT RETURN ACCRUED THROUGH AND INCLUDING EACH MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31 SHALL BE PAID BY THE DEPOSIT ACCOUNT AGENT TO THE
ADMINISTRATIVE AGENT, FOR DISTRIBUTION AMONG

 

52

--------------------------------------------------------------------------------


 

the Deposit Funded Lenders, on the third Business Day following such day,
commencing on the first such date to occur after the Closing Date, and on the
date on which all of the Deposit Funded Commitments shall have been terminated
or expired and the Deposit Funded LC Exposure shall have been reduced to zero. 
No Loan Party shall have any obligation under or in respect of the provisions of
this paragraph (g).


 


SECTION 2.06.  INTEREST ON LOANS.  (A)  SUBJECT TO THE PROVISIONS OF
SECTION 2.07, THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE, WHEN THE ALTERNATE BASE RATE IS DETERMINED BY
REFERENCE TO THE PRIME RATE OR THE U.S. BASE RATE AND OVER A YEAR OF 360 DAYS AT
ALL OTHER TIMES) AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE
APPLICABLE RATE IN EFFECT AT SUCH TIME WITH RESPECT TO SUCH LOANS.  SWINGLINE
LOANS SHALL BEAR INTEREST AT THE RATE APPLICABLE TO ABR REVOLVING LOANS.


 


(B)  SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE IN EFFECT AT SUCH TIME WITH RESPECT TO SUCH LOANS.


 


(C)  SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH
CANADIAN PRIME RATE BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE) AT A RATE PER ANNUM EQUAL TO THE CANADIAN PRIME RATE PLUS THE APPLICABLE
RATE IN EFFECT AT SUCH TIME WITH RESPECT TO SUCH LOANS.


 


(D)  SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING EACH B/A
BORROWING SHALL BE SUBJECT TO AN ACCEPTANCE FEE, PAYABLE BY SSC CANADA ON THE
DATE OF ACCEPTANCE OF THE RELEVANT B/A AND CALCULATED AS SET FORTH IN THE
DEFINITION OF THE TERM “ACCEPTANCE FEE” IN SECTION 1.01.


 


(E)  EACH DEPOSIT FUNDED BORROWING SHALL, INITIALLY, BE COMPRISED OF ABR LOANS
BEARING INTEREST AT A RATE APPLICABLE TO ABR TRANCHE B LOANS AND, THEREAFTER,
MAY BE COMPRISED OF EITHER ABR LOANS OR EURODOLLAR LOANS, AS SSCE MAY ELECT IN
ACCORDANCE WITH SECTION 2.10, BEARING INTEREST AT A RATE APPLICABLE TO ABR
TRANCHE B LOANS OR EURODOLLAR TRANCHE B LOANS, AS APPLICABLE.


 


(F)  INTEREST ON EACH LOAN (OTHER THAN PURSUANT TO A B/A BORROWING) SHALL BE
PAYABLE ON THE INTEREST PAYMENT DATES APPLICABLE TO SUCH LOAN AND AT SUCH OTHER
TIMES AS ARE SPECIFIED IN THIS AGREEMENT.  THE APPLICABLE RATE FOR EACH INTEREST
PERIOD OR DAY WITHIN AN INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED
BY THE ADMINISTRATIVE AGENT OR THE CANADIAN ADMINISTRATIVE AGENT, AS APPLICABLE,
AND SUCH DETERMINATION SHALL BE PRESUMPTIVELY CORRECT ABSENT MANIFEST ERROR.


 


(G)  FOR THE PURPOSES OF THE INTEREST ACT (CANADA) AND DISCLOSURE THEREUNDER,
WHENEVER ANY INTEREST OR FEE TO BE PAID HEREUNDER OR IN CONNECTION HEREWITH IS

 

53

--------------------------------------------------------------------------------


 

to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable.  The rates of interest under this Agreement are nominal
rates, and not effective rates or yields.  The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.


 


SECTION 2.07.  DEFAULT INTEREST.  IF EITHER BORROWER SHALL DEFAULT IN THE
PAYMENT OF THE PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY OTHER AMOUNT BECOMING
DUE HEREUNDER OR UNDER ANY LOAN DOCUMENT, BY ACCELERATION OR OTHERWISE, THE
APPLICABLE BORROWER SHALL ON DEMAND FROM TIME TO TIME PAY INTEREST, TO THE
EXTENT PERMITTED BY LAW, ON SUCH DEFAULTED AMOUNT TO BUT EXCLUDING THE DATE OF
ACTUAL PAYMENT (AFTER AS WELL AS BEFORE JUDGMENT OR BANKRUPTCY) AT A RATE PER
ANNUM (THE “DEFAULT RATE”) EQUAL TO (A) IN THE CASE OF ANY LOAN, THE RATE THAT
WOULD BE APPLICABLE UNDER SECTION 2.06 TO SUCH LOAN PLUS 2.00% PER ANNUM AND
(B) IN THE CASE OF ANY OTHER AMOUNT, THE RATE THAT WOULD BE APPLICABLE UNDER
SECTION 2.06 TO AN ABR TERM LOAN PLUS 2.00% PER ANNUM.


 


SECTION 2.08.  ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT U.S. DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH U.S. DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO A MAJORITY IN INTEREST OF LENDERS
UNDER THE RELEVANT CREDIT FACILITY OF MAKING OR MAINTAINING THEIR EURODOLLAR
LOANS DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE, THE ADMINISTRATIVE AGENT SHALL, AS SOON AS
PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH DETERMINATION TO EACH
BORROWER AND THE LENDERS.  IN THE EVENT OF ANY SUCH DETERMINATION, ANY REQUEST
BY EITHER BORROWER FOR SUCH A EURODOLLAR BORROWING PURSUANT TO SECTION 2.03 OR
2.10 SHALL, UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE ADVISED THE BORROWERS AND
THE LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST,
BE DEEMED TO BE A REQUEST FOR AN ABR BORROWING.  EACH DETERMINATION BY THE
ADMINISTRATIVE AGENT HEREUNDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS; RETURN OF DEPOSITS. 
(A)  THE TERM LOAN COMMITMENTS (OTHER THAN ANY INCREMENTAL TERM LOAN
COMMITMENTS, WHICH SHALL TERMINATE IN ACCORDANCE WITH THE APPLICABLE INCREMENTAL
TERM LOAN ASSUMPTION AGREEMENT) SHALL TERMINATE AT 5:00 P.M., STANDARD TIME, ON
THE CLOSING DATE.  THE REVOLVING CREDIT COMMITMENTS AND THE REVOLVING (CANADIAN)
CREDIT COMMITMENTS SHALL TERMINATE AT 5:00 P.M., STANDARD TIME, ON THE REVOLVING
CREDIT MATURITY DATE.  THE DEPOSIT FUNDED COMMITMENTS SHALL TERMINATE AT
5:00 P.M., STANDARD TIME, ON THE DEPOSIT FUNDED MATURITY DATE.


 


(B)  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE
TO THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF TERMINATION OR REDUCTION OF THE
DEPOSIT FUNDED COMMITMENTS, THE DEPOSIT ACCOUNT AGENT), (I) SSCE MAY AT ANY TIME
IN

 

54

--------------------------------------------------------------------------------


 

whole permanently terminate, or from time to time in part permanently reduce,
the Tranche B Commitments, the Revolving Credit Commitments and/or the Deposit
Funded Commitments and (ii) SSC Canada may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Tranche C
Commitments and/or the Revolving (Canadian) Credit Commitments; provided,
however, that (A) each partial reduction of such Commitments shall be in an
integral multiple of U.S.$1,000,000 and in a minimum principal amount of
U.S.$5,000,000, (B) SSCE shall not be permitted to terminate or reduce the
Revolving Credit Commitments if, as the result of such termination or reduction,
the Revolving Credit Utilization would exceed the aggregate remaining Revolving
Credit Commitments, (C) SSCE shall not be permitted to terminate or reduce the
Deposit Funded Commitments if, as the result of such termination or reduction,
the Deposit Funded Utilization would exceed the aggregate remaining Deposit
Funded Commitments and (D) SSC Canada shall not be permitted to terminate or
reduce the Revolving (Canadian) Credit Commitments if, as the result of such
termination or reduction, the Revolving (Canadian) Credit Utilization would
exceed the aggregate remaining Revolving (Canadian) Credit Commitments.

 


(C)  THE APPLICABLE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE LENDERS, ON THE DATE OF EACH TERMINATION OR REDUCTION,
THE COMMITMENT FEES AND THE DEPOSIT FUNDED COMMITMENT FEES ON THE AMOUNT OF THE
COMMITMENTS SO TERMINATED OR REDUCED ACCRUED TO, BUT EXCLUDING, THE DATE OF SUCH
TERMINATION OR REDUCTION.


 


(D)  CONCURRENTLY WITH THE EFFECTIVENESS OF EACH VOLUNTARY REDUCTION OF THE
DEPOSIT FUNDED COMMITMENTS PURSUANT TO AND IN ACCORDANCE WITH PARAGRAPH (B)
ABOVE, (I) THE ADMINISTRATIVE AGENT SHALL GIVE NOTICE TO THE DEPOSIT ACCOUNT
AGENT OF THE AGGREGATE AMOUNT OF THE DEPOSIT FUNDED COMMITMENTS REMAINING AFTER
GIVING EFFECT TO SUCH REDUCTION AND THE AGGREGATE PRINCIPAL AMOUNT OF THE
DEPOSIT FUNDED LOANS OUTSTANDING AT SUCH TIME AND (B) THE DEPOSIT ACCOUNT AGENT
SHALL WITHDRAW FROM THE DEPOSIT ACCOUNT AND TRANSFER TO THE ADMINISTRATIVE AGENT
(AND THE ADMINISTRATIVE AGENT SHALL PAY TO EACH DEPOSIT FUNDED LENDER SUCH
LENDER’S APPLICABLE PERCENTAGE OF) ANY AMOUNT BY WHICH THE AGGREGATE FUNDS ON
DEPOSIT IN THE DEPOSIT ACCOUNT EXCEED AT SUCH TIME THE DIFFERENCE BETWEEN (A)
THE AGGREGATE AMOUNT OF SUCH DEPOSIT FUNDED COMMITMENTS MINUS (B) THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH DEPOSIT FUNDED LOANS.


 


(E)  CONCURRENTLY WITH THE EFFECTIVENESS OF THE TERMINATION IN WHOLE OF THE
AGGREGATE DEPOSIT FUNDED COMMITMENTS PURSUANT TO AND IN ACCORDANCE WITH
PARAGRAPH (A) OR (B) ABOVE OR ARTICLE VIII, (I) THE ADMINISTRATIVE AGENT SHALL
GIVE NOTICE TO THE DEPOSIT ACCOUNT AGENT OF THE AMOUNT OF THE
UNDRAWN/UNREIMBURSED DEPOSIT FUNDED LC EXPOSURE AT SUCH TIME AND (II) THE
DEPOSIT ACCOUNT AGENT SHALL WITHDRAW FROM THE DEPOSIT ACCOUNT AND TRANSFER TO
THE ADMINISTRATIVE AGENT (AND THE ADMINISTRATIVE AGENT SHALL PAY TO EACH DEPOSIT
FUNDED LENDER SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED IMMEDIATELY PRIOR
TO GIVING EFFECT TO THE CAM EXCHANGE, IF APPLICABLE) OF) ANY AMOUNT BY WHICH THE
AGGREGATE FUNDS ON DEPOSIT IN THE DEPOSIT ACCOUNT EXCEED AT SUCH TIME THE
UNDRAWN/UNREIMBURSED DEPOSIT FUNDED LC EXPOSURE.  THEREAFTER, THE ADMINISTRATIVE
AGENT SHALL GIVE NOTICE TO THE DEPOSIT ACCOUNT AGENT OF THE REDUCTION OF THE
UNDRAWN/UNREIMBURSED DEPOSIT FUNDED LC EXPOSURE TO ZERO, AND,

 

55

--------------------------------------------------------------------------------


 

upon receipt of such notice, the Deposit Account Agent shall withdraw from the
Deposit Account and transfer to the Administrative Agent (and the Administrative
Agent shall pay to each Deposit Funded Lender such Lender’s Applicable
Percentage (determined as aforesaid) of) all the funds remaining on deposit in
the Deposit Account, and shall close the Deposit Account.


 


(F)  NOTHING IN THIS SECTION 2.09 SHALL PREJUDICE ANY RIGHTS THAT EITHER
BORROWER MAY HAVE AGAINST ANY LENDER THAT FAILS TO LEND AS REQUIRED HEREUNDER
PRIOR TO THE DATE OF TERMINATION OF ANY COMMITMENT.


 


SECTION 2.10.  CONVERSION AND CONTINUATION OF BORROWINGS.  EACH BORROWER SHALL
HAVE THE RIGHT AT ANY TIME UPON PRIOR IRREVOCABLE NOTICE SUBSTANTIALLY IN THE
FORM OF EXHIBIT M TO THE ADMINISTRATIVE AGENT (A) NOT LATER THAN 11:00 A.M.,
STANDARD TIME, ON THE DAY OF THE PROPOSED CONVERSION, TO CONVERT ANY EURODOLLAR
BORROWING INTO AN ABR BORROWING OR TO CONVERT ANY B/A BORROWING INTO A CANADIAN
PRIME RATE BORROWING, (B) NOT LATER THAN 11:00 A.M., STANDARD TIME, THREE
BUSINESS DAYS PRIOR TO CONVERSION OR CONTINUATION, TO CONVERT ANY ABR BORROWING
INTO A EURODOLLAR BORROWING OR TO CONTINUE ANY EURODOLLAR BORROWING AS A
EURODOLLAR BORROWING FOR AN ADDITIONAL INTEREST PERIOD, (C) NOT LATER THAN
11:00 A.M., STANDARD TIME, THREE BUSINESS DAYS PRIOR TO CONVERSION, TO CONVERT
THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR BORROWING TO ANOTHER
PERMISSIBLE INTEREST PERIOD AND (D) NOT LATER THAN 11:00 A.M., STANDARD TIME,
ONE BUSINESS DAY PRIOR TO CONVERSION OR CONTINUATION, TO CONVERT ANY CANADIAN
PRIME RATE BORROWING TO A B/A BORROWING OR TO CONTINUE ANY B/A BORROWING AS A
B/A BORROWING FOR AN ADDITIONAL CONTRACT PERIOD, SUBJECT IN EACH CASE TO THE
FOLLOWING:


 

(I) EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

 

(II) IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL BE
CONVERTED OR CONTINUED, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH BORROWING
CONVERTED OR CONTINUED SHALL BE IN AN INTEGRAL MULTIPLE OF U.S.$1,000,000 OR
CDN.$1,000,000, AS THE CASE MAY BE, AND NOT LESS THAN U.S.$10,000,000 OR
CDN.$10,000,000;

 

(III) EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING THE PARTICULARS THEREOF IN THEIR RESPECTIVE ACCOUNTS
MAINTAINED PURSUANT TO SECTION 2.04, AND NO NEW LOAN SHALL BE CONSIDERED TO HAVE
BEEN MADE AS A RESULT THEREOF; ACCRUED INTEREST ON ANY EURODOLLAR LOAN (OR
PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY THE APPLICABLE BORROWER AT THE
TIME OF THE CONVERSION;

 

(IV) IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THE APPLICABLE BORROWER SHALL PAY, UPON
DEMAND, ANY AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.15;

 

56

--------------------------------------------------------------------------------


 

(V) ANY PORTION OF A BORROWING MATURING OR REQUIRED TO BE REPAID IN LESS THAN
ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR BORROWING OR A
B/A BORROWING;

 

(VI) ANY PORTION OF A EURODOLLAR BORROWING OR A B/A BORROWING THAT CANNOT BE
CONVERTED INTO OR CONTINUED AS A EURODOLLAR BORROWING OR A B/A BORROWING BY
REASON OF CLAUSE (V) ABOVE SHALL BE AUTOMATICALLY CONVERTED AT THE END OF THE
INTEREST PERIOD OR CONTRACT PERIOD IN EFFECT FOR SUCH BORROWING INTO AN ABR
BORROWING OR A CANADIAN PRIME RATE BORROWING, AS THE CASE MAY BE;

 

(VII) NO INTEREST PERIOD MAY BE SELECTED FOR ANY EURODOLLAR TERM BORROWING THAT
WOULD END LATER THAN ANY APPLICABLE TERM LOAN REPAYMENT DATE OCCURRING ON OR
AFTER THE FIRST DAY OF SUCH INTEREST PERIOD IF, AFTER GIVING EFFECT TO SUCH
SELECTION, THE AGGREGATE OUTSTANDING AMOUNT OF (A) THE EURODOLLAR TERM
BORROWINGS WITH INTEREST PERIODS ENDING ON OR PRIOR TO SUCH TERM LOAN REPAYMENT
DATE AND (B) THE ABR TERM BORROWINGS WOULD NOT BE AT LEAST EQUAL TO THE
PRINCIPAL AMOUNT OF TERM BORROWINGS TO BE PAID ON SUCH TERM LOAN REPAYMENT DATE;

 

(VIII) NO B/A BORROWING MAY BE CONVERTED OR CONTINUED OTHER THAN AT THE END OF
THE CONTRACT PERIOD APPLICABLE THERETO; AND

 

(IX) UPON NOTICE TO THE BORROWERS FROM THE ADMINISTRATIVE AGENT GIVEN AT THE
REQUEST OF THE REQUIRED LENDERS, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF A DEFAULT OR EVENT OF DEFAULT, NO OUTSTANDING LOAN MAY BE CONVERTED INTO, OR
CONTINUED AS, A EURODOLLAR LOAN OR A B/A LOAN.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity, amount and Class of the
Borrowing that the Borrower requests be converted or continued, (B) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, an ABR
Borrowing, a B/A Borrowing or a Canadian Prime Rate Borrowing, (C) if such
notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (D) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or a B/A Borrowing, the Interest Period or Contract Period,
respectively, with respect thereto.  If no Interest Period or Contract Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing or a B/A Borrowing, respectively, the applicable
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration.  The Administrative Agent shall advise the applicable
Lenders of any notice given pursuant to this Section 2.10 and of each Lender’s
portion of any converted or continued Borrowing.  If the applicable Borrower
shall not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period or Contract Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms

 

57

--------------------------------------------------------------------------------


 

hereof), automatically be continued into a new Interest Period as an ABR
Borrowing or a Canadian Prime Rate Borrowing, as applicable.

 


SECTION 2.11.  REPAYMENT OF TERM BORROWINGS.  (A)  SSCE SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE TRANCHE B LENDERS, ON THE DATES SET
FORTH BELOW, OR IF ANY SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING
BUSINESS DAY (EACH SUCH DATE BEING A “TRANCHE B REPAYMENT DATE”), A PRINCIPAL
AMOUNT OF TRANCHE B LOANS (SUCH AMOUNT, AS ADJUSTED FROM TIME TO TIME PURSUANT
TO SECTIONS 2.12, 2.13(F), 2.13(J) AND 2.23(F), BEING CALLED THE “TRANCHE B
REPAYMENT AMOUNT”) EQUAL TO THE AMOUNT SET FORTH BELOW FOR SUCH DATE:

 

Date

 

Amount

 

April 1, 2005

 

U.S.$

2,437,500

 

July 1, 2005

 

U.S.$

2,437,500

 

October 1, 2005

 

U.S.$

2,437,500

 

January 2, 2006

 

U.S.$

2,437,500

 

April 1, 2006

 

U.S.$

2,437,500

 

July 1, 2006

 

U.S.$

2,437,500

 

October 1, 2006

 

U.S.$

2,437,500

 

January 2, 2007

 

U.S.$

2,437,500

 

April 1, 2007

 

U.S.$

2,437,500

 

July 1, 2007

 

U.S.$

2,437,500

 

October 1, 2007

 

U.S.$

2,437,500

 

January 2, 2008

 

U.S.$

2,437,500

 

April 1, 2008

 

U.S.$

2,437,500

 

July 1, 2008

 

U.S.$

2,437,500

 

October 1, 2008

 

U.S.$

2,437,500

 

January 2, 2009

 

U.S.$

2,437,500

 

April 1, 2009

 

U.S.$

2,437,500

 

July 1, 2009

 

U.S.$

2,437,500

 

October 1, 2009

 

U.S.$

2,437,500

 

January 2, 2010

 

U.S.$

2,437,500

 

April 1, 2010

 

U.S.$

2,437,500

 

July 1, 2010

 

U.S.$

2,437,500

 

October 1, 2010

 

U.S.$

2,437,500

 

January 2, 2011

 

U.S.$

2,437,500

 

April 1, 2011

 

U.S.$

229,125,000

 

July 1, 2011

 

U.S.$

229,125,000

 

October 1, 2011

 

U.S.$

229,125,000

 

Term Loan Maturity Date

 

U.S.$

229,125,000

 

 


(B)  SUBJECT TO SECTION 2.13(J), SSC CANADA SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE TRANCHE C LENDERS, ON THE DATES SET FORTH BELOW,
OR IF ANY SUCH DATE IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY
(EACH SUCH DATE BEING A “TRANCHE C REPAYMENT DATE”), A PRINCIPAL AMOUNT OF
TRANCHE C LOANS (SUCH AMOUNT, AS ADJUSTED FROM TIME TO TIME PURSUANT TO
SECTIONS 2.12, 2.13(F) AND 2.23(F),

 

58

--------------------------------------------------------------------------------


 

being called the “Tranche C Repayment Amount”) equal to the amount set forth
below for such date:

 

Date

 

Amount

 

April 1, 2005

 

U.S.$

750,000

 

July 1, 2005

 

U.S.$

750,000

 

October 1, 2005

 

U.S.$

750,000

 

January 2, 2006

 

U.S.$

750,000

 

April 1, 2006

 

U.S.$

750,000

 

July 1, 2006

 

U.S.$

750,000

 

October 1, 2006

 

U.S.$

750,000

 

January 2, 2007

 

U.S.$

750,000

 

April 1, 2007

 

U.S.$

750,000

 

July 1, 2007

 

U.S.$

750,000

 

October 1, 2007

 

U.S.$

750,000

 

January 2, 2008

 

U.S.$

750,000

 

April 1, 2008

 

U.S.$

750,000

 

July 1, 2008

 

U.S.$

750,000

 

October 1, 2008

 

U.S.$

750,000

 

January 2, 2009

 

U.S.$

750,000

 

April 1, 2009

 

U.S.$

750,000

 

July 1, 2009

 

U.S.$

750,000

 

October 1, 2009

 

U.S.$

750,000

 

January 2, 2010

 

U.S.$

750,000

 

April 1, 2010

 

U.S.$

750,000

 

July 1, 2010

 

U.S.$

750,000

 

October 1, 2010

 

U.S.$

750,000

 

January 2, 2011

 

U.S.$

750,000

 

April 1, 2011

 

U.S.$

70,500,000

 

July 1, 2011

 

U.S.$

70,500,000

 

October 1, 2011

 

U.S.$

70,500,000

 

Term Loan Maturity Date

 

U.S.$

70,500,000

 

 


(C)  SUBJECT TO SECTION 2.13(J) IN THE CASE OF OTHER TERM LOANS MADE TO SSC
CANADA, THE APPLICABLE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE APPLICABLE INCREMENTAL TERM LENDERS, ON EACH INCREMENTAL TERM
LOAN REPAYMENT DATE, A PRINCIPAL AMOUNT OF THE OTHER TERM LOANS (SUCH AMOUNT, AS
ADJUSTED FROM TIME TO TIME PURSUANT TO SECTIONS 2.12, 2.13(F) AND 2.13(J), BEING
CALLED THE “INCREMENTAL TERM LOAN REPAYMENT AMOUNT”) EQUAL TO THE AMOUNT SET
FORTH FOR SUCH DATE IN THE APPLICABLE INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT.


 


(D)  TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM LOANS AND OTHER TERM LOANS
SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE AND INCREMENTAL TERM
LOAN MATURITY DATE, RESPECTIVELY.


 


(E)  ALL REPAYMENTS PURSUANT TO THIS SECTION 2.11 SHALL BE SUBJECT TO
SECTION 2.15 AND SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL

 

59

--------------------------------------------------------------------------------


 

amount paid to but excluding the date of payment, but shall otherwise be without
premium or penalty.


 


SECTION 2.12.  OPTIONAL PREPAYMENTS.  (A)  EACH BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING (OTHER THAN BANKERS’
ACCEPTANCES OR B/A EQUIVALENT LOANS, WHICH MAY, HOWEVER, BE DEFEASED AS PROVIDED
BELOW), IN WHOLE OR IN PART, UPON WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE
PROMPTLY CONFIRMED BY WRITTEN OR FAX NOTICE) DELIVERED TO THE ADMINISTRATIVE
AGENT (AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER)
(I) BY 11:00 A.M., STANDARD TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE DATE
DESIGNATED FOR SUCH PREPAYMENT, IN THE CASE OF ANY PREPAYMENT OF A EURODOLLAR
BORROWING, OR (II) BY 11:00 A.M., STANDARD TIME, ON THE DATE DESIGNATED FOR SUCH
PREPAYMENT IN THE CASE OF ANY PREPAYMENT OF AN ABR BORROWING OR A CANADIAN PRIME
RATE BORROWING; PROVIDED, HOWEVER, THAT EACH PARTIAL PAYMENT SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF U.S.$1,000,000 (OR CDN.$1,000,000 IN THE
CASE OF BORROWINGS DENOMINATED IN CANADIAN DOLLARS) AND, IN THE CASE OF A
EURODOLLAR BORROWING, NOT LESS THAN U.S.$5,000,000 (OR, IN EACH CASE, THE ENTIRE
AMOUNT OF THE BORROWING BEING PREPAID); AND PROVIDED FURTHER THAT SSC CANADA MAY
DEFEASE ANY B/A OR B/A EQUIVALENT LOAN BY DEPOSITING WITH THE CANADIAN
ADMINISTRATIVE AGENT AN AMOUNT THAT, TOGETHER WITH INTEREST ACCRUING ON SUCH
AMOUNT TO THE END OF THE CONTRACT PERIOD FOR SUCH B/A OR B/A EQUIVALENT LOAN AT
SUCH RATE AS THE CANADIAN ADMINISTRATIVE AGENT SHALL SPECIFY UPON RECEIPT OF
SUCH AMOUNT, IS SUFFICIENT TO PAY SUCH MATURING B/A OR B/A EQUIVALENT LOAN WHEN
DUE.


 


(B)  OPTIONAL PREPAYMENTS OF TERM LOANS MADE BY THE BORROWERS PURSUANT TO
PARAGRAPH (A) ABOVE SHALL BE ALLOCATED AMONG THE TERM LOANS (AND TO THE
REMAINING SCHEDULED INSTALLMENTS OF PRINCIPAL WITH RESPECT TO ANY SUCH TERM
LOANS) IN A MANNER DETERMINED AT THE DISCRETION OF THE BORROWERS.


 


(C)  EACH NOTICE OF OPTIONAL PREPAYMENT SHALL SPECIFY (I) THE AMOUNT TO BE
PREPAID, (II) THE PREPAYMENT DATE, (III) THE CLASS OF LOANS TO BE PREPAID AND
(IV) THE ALLOCATION OF THE AMOUNT SPECIFIED PURSUANT TO CLAUSE (I) AMONG THE
LOANS SPECIFIED PURSUANT TO CLAUSE (III).  EACH NOTICE OF OPTIONAL PREPAYMENT
SHALL BE IRREVOCABLE AND SHALL COMMIT THE APPLICABLE BORROWER TO PREPAY SUCH
OBLIGATIONS BY THE AMOUNT SPECIFIED THEREIN ON THE DATE SPECIFIED THEREIN.  ALL
PREPAYMENTS PURSUANT TO THIS SECTION 2.12 SHALL BE SUBJECT TO SECTION 2.15 AND
SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT PAID
TO BUT EXCLUDING THE DATE OF PAYMENT, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR
PENALTY.


 


(D)  NO OPTIONAL PREPAYMENT OF TERM LOANS MADE BY EITHER BORROWER PURSUANT TO
THIS SECTION 2.12 SHALL REDUCE THE APPLICABLE BORROWER’S OBLIGATION TO MAKE
MANDATORY PREPAYMENTS PURSUANT TO SECTION 2.13(B), (C) OR (D).


 


SECTION 2.13.  MANDATORY PREPAYMENTS.  (A)  ON THE DATE OF ANY TERMINATION OR
REDUCTION OF THE REVOLVING CREDIT COMMITMENTS PURSUANT TO SECTION 2.09, SSCE
SHALL PAY OR PREPAY SO MUCH OF THE THEN OUTSTANDING SWINGLINE LOANS AND THE THEN
OUTSTANDING REVOLVING CREDIT BORROWINGS (AND/OR CASH COLLATERALIZE OUTSTANDING
REVOLVING FACILITY LETTERS OF CREDIT) AS SHALL BE NECESSARY IN ORDER THAT THE
AGGREGATE

 

60

--------------------------------------------------------------------------------


 

Revolving Credit Utilization at such time shall not exceed the aggregate
Revolving Credit Commitments (after giving effect to such termination or
reduction).  On the date of any termination or reduction of the Revolving
(Canadian) Credit Commitments pursuant to Section 2.09, the Borrowers shall pay
or prepay so much of the then outstanding Revolving (Canadian) Credit Borrowings
(and/or SSC Canada shall cash collateralize outstanding Revolving (Canadian)
Facility Letters of Credit and defease B/As and B/A Equivalent Loans) as shall
be necessary in order that the aggregate Revolving (Canadian) Credit Utilization
at such time shall not exceed the aggregate Revolving (Canadian) Credit
Commitments (after giving effect to such termination or reduction).  On the date
of any termination or reduction of the Deposit Funded Commitments pursuant to
Section 2.09, SSCE shall pay or prepay so much of the then outstanding Deposit
Funded Loans (and/or cash collateralize outstanding Deposit Funded Facility
Letters of Credit) as shall be necessary in order that the Deposit Funded
Utilization at such time shall not exceed the aggregate Deposit Funded
Commitments (after giving effect to such termination and reduction).


 


(B)  SUBJECT TO SECTION 2.13(J), NO LATER THAN THE THIRD BUSINESS DAY FOLLOWING
THE DETERMINATION OF THE AMOUNT OF NET CASH PROCEEDS RECEIVED IN RESPECT OF ANY
ASSET SALE OCCURRING ON OR AFTER THE CLOSING DATE, THE BORROWERS SHALL APPLY AN
AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO PREPAY OUTSTANDING TERM LOANS
IN ACCORDANCE WITH SECTION 2.13(F); PROVIDED, HOWEVER, THAT IF (I) AT ANY TIME
PRIOR TO THE DUE DATE OF SUCH PREPAYMENT, SSCE DELIVERS A CERTIFICATE OF ITS
FINANCIAL OFFICER TO THE ADMINISTRATIVE AGENT SETTING FORTH ITS INTENT (A) IN
THE CASE OF THE PONTIAC SALE, TO USE THE NET CASH PROCEEDS RECEIVED IN RESPECT
THEREOF (X) TO REDEEM, REPURCHASE OR OTHERWISE EXTINGUISH, OR TO CAUSE THE
SUBSIDIARIES TO REDEEM, REPURCHASE OR OTHERWISE EXTINGUISH, THEIR OUTSTANDING
INDEBTEDNESS IN ACCORDANCE WITH SECTION 7.09(A), (Y) TO REINVEST, OR TO CAUSE
THE SUBSIDIARIES TO REINVEST, SUCH NET CASH PROCEEDS IN ASSETS THAT ARE USED OR
USEFUL IN THE BUSINESS OF SSCC AND THE SUBSIDIARIES OR (Z) TO USE, OR TO CAUSE
ITS SUBSIDIARIES TO USE, SUCH NET CASH PROCEEDS FOR ACQUISITIONS OR PURCHASES
PERMITTED BY SECTION 7.05, OR (B) IN THE CASE OF ANY OTHER ASSET SALE, TO
REINVEST, OR TO CAUSE THE SUBSIDIARIES TO REINVEST, THE NET CASH PROCEEDS
RECEIVED IN RESPECT THEREOF, NOT IN EXCESS OF U.S.$250,000,000 IN THE AGGREGATE
FOR ALL ASSET SALES, WITHIN 360 DAYS AFTER THE RECEIPT THEREOF, IN ASSETS THAT
ARE USED OR USEFUL IN THE BUSINESS OF SSCC AND THE SUBSIDIARIES AND (II) NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME
SUCH CERTIFICATE IS DELIVERED, THEN NO PREPAYMENT OF TERM LOANS SHALL BE
REQUIRED PURSUANT TO THIS PARAGRAPH (B), EXCEPT TO THE EXTENT SUCH NET CASH
PROCEEDS ARE NOT SO APPLIED.


 


(C)  SUBJECT TO SECTION 2.13(J), NO LATER THAN THE EARLIER OF (I) 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF SSCC, COMMENCING WITH THE FISCAL YEAR ENDING ON
DECEMBER 31, 2005, AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS WITH
RESPECT TO SUCH PERIOD ARE DELIVERED PURSUANT TO SECTION 6.04(A), THE BORROWERS
SHALL PREPAY OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(F) IN AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO 50% OF THE AMOUNT OF EXCESS CASH FLOW THAT
IS IN EXCESS OF U.S.$100,000,000 FOR THE FISCAL YEAR THEN ENDED.


 


(D)  SUBJECT TO SECTION 2.13(J), IN THE EVENT THAT SSCC OR ANY SUBSIDIARY SHALL
RECEIVE NET CASH PROCEEDS FROM THE ISSUANCE OR OTHER DISPOSITION OF INDEBTEDNESS

 

61

--------------------------------------------------------------------------------


 

for money borrowed of SSCC or such Subsidiary (other than Indebtedness for money
borrowed permitted pursuant to Section 7.01 (other than clause (s) thereof), the
Borrowers shall reasonably promptly therewith (and in any event not later than
the third Business Day next following) the receipt of such Net Cash Proceeds by
SSCC or any Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds
to prepay outstanding Term Loans in accordance with Section 2.13(f).


 


(E)  IF ON ANY DATE, AS A RESULT OF FLUCTUATIONS IN THE EXCHANGE RATE, THE
ADMINISTRATIVE AGENT DETERMINES THAT THE AGGREGATE REVOLVING (CANADIAN) CREDIT
UTILIZATION SHALL HAVE EXCEEDED FOR MORE THAN THREE CONSECUTIVE BUSINESS DAYS AN
AMOUNT EQUAL TO 105% OF THE TOTAL REVOLVING (CANADIAN) CREDIT COMMITMENTS, THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS OF SUCH OCCURRENCE AND THE
BORROWERS SHALL ON THE NEXT SUCCEEDING BUSINESS DAY PREPAY REVOLVING (CANADIAN)
LOANS IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


 


(F)  SUBJECT TO SECTION 2.13(J), MANDATORY PREPAYMENTS OF TERM LOANS PURSUANT TO
PARAGRAPHS (B), (C) AND (D) ABOVE SHALL BE ALLOCATED PRO RATA AMONG THE CLASSES
OF TERM LOANS AND, WITHIN EACH CLASS AND SUBJECT TO PARAGRAPH (I) BELOW, SHALL
BE APPLIED TO REDUCE RATABLY THE REMAINING TERM LOAN REPAYMENT AMOUNTS FOR SUCH
CLASS; PROVIDED, HOWEVER, THAT, SUBJECT TO SECTION 2.16 (I) THE BORROWERS MAY
ALLOCATE AND APPLY UP TO U.S.$100,000,000 OF EXCESS CASH FLOW REQUIRED TO BE
USED TO PREPAY TERM LOANS HEREUNDER IN ANY YEAR TO ANY CLASS OR CLASSES OF TERM
LOANS AND THE REMAINING TERM LOAN REPAYMENT AMOUNTS FOR EACH SUCH CLASS AT THEIR
DISCRETION AND (II) MANDATORY PREPAYMENTS OF THE TERM LOANS FROM ASSET SALES
SHALL BE APPLIED AS FOLLOWS: (A) IN THE CASE OF ASSETS OWNED BY SSCC, SSCE OR
ANY DOMESTIC SUBSIDIARY (OTHER THAN ANY DOMESTIC SUBSIDIARY THAT IS A SUBSIDIARY
OF A CANADIAN SUBSIDIARY), TO TRANCHE B LOANS AND OTHER TERM LOANS MADE TO SSCE
UNTIL AND UNLESS SUCH TERM LOANS HAVE BEEN PAID IN FULL AND, THEREAFTER, TO THE
OTHER TERM LOANS IN ACCORDANCE WITH THIS PARAGRAPH (F), AND (B) IN THE CASE OF
ASSETS OWNED BY ANY CANADIAN SUBSIDIARY OR ANY SUBSIDIARIES OF A CANADIAN
SUBSIDIARY, TO THE TRANCHE C LOANS AND OTHER TERM LOANS MADE TO SSC CANADA UNTIL
AND UNLESS SUCH TERM LOANS HAVE BEEN PAID IN FULL AND, THEREAFTER, TO THE OTHER
TERM LOANS IN ACCORDANCE WITH THIS PARAGRAPH (F).


 


(G)  THE APPLICABLE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, (I) AT
THE TIME OF EACH PREPAYMENT BY SUCH BORROWER REQUIRED UNDER PARAGRAPH (B), (C)
OR (D) ABOVE, A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF SUCH BORROWER
SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF THE AMOUNT OF SUCH
PREPAYMENT AND (II) AT LEAST THREE BUSINESS DAYS PRIOR TO THE TIME OF EACH
PREPAYMENT REQUIRED UNDER THIS SECTION 2.13, A NOTICE OF SUCH PREPAYMENT.  EACH
NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE CLASS AND TYPE OF
EACH LOAN BEING PREPAID (WHICH SPECIFICATION SHALL COMPLY WITH THIS SECTION
2.13) AND THE PRINCIPAL AMOUNT OF EACH TERM LOAN (OR PORTION THEREOF) TO BE
PREPAID.  ALL PREPAYMENTS OF BORROWINGS UNDER THIS SECTION 2.13 SHALL BE SUBJECT
TO SECTION 2.15 AND SHALL BE ACCOMPANIED BY ACCRUED BUT UNPAID INTEREST ON THE
PRINCIPAL AMOUNT PAID TO BUT EXCLUDING THE DATE OF PAYMENT, BUT SHALL OTHERWISE
BE WITHOUT PREMIUM OR PENALTY.

 

62

--------------------------------------------------------------------------------


 


(H)  TO THE EXTENT CONSISTENT WITH PARAGRAPH (F) ABOVE, AMOUNTS TO BE APPLIED
PURSUANT TO THIS SECTION 2.13 TO THE PREPAYMENT OF LOANS SHALL BE APPLIED TO
REDUCE OUTSTANDING ABR LOANS AND, IF APPLICABLE, CANADIAN PRIME RATE LOANS PRIOR
TO BEING APPLIED TO REDUCE LOANS OF ANY OTHER TYPE.  IN THE CASE OF ANY
MANDATORY PREPAYMENT OF EURODOLLAR LOANS PURSUANT TO THIS SECTION 2.13 (OTHER
THAN ANY MANDATORY PREPAYMENT OF LOANS OF ANY CLASS REQUIRED IN CONNECTION WITH
THE EXPIRATION OR TERMINATION IN WHOLE OF COMMITMENTS OF SUCH CLASS), THE
APPLICABLE BORROWER MAY, AT ITS OPTION, DEPOSIT INTO THE PREPAYMENT ACCOUNT (AS
DEFINED BELOW) AN AMOUNT IN CASH EQUAL TO SUCH MANDATORY PREPAYMENT RATHER THAN
PREPAYING SUCH LOAN ON THE DATE OTHERWISE DUE PURSUANT TO THIS SECTION 2.13. 
THE ADMINISTRATIVE AGENT SHALL APPLY ANY CASH DEPOSITED INTO THE PREPAYMENT
ACCOUNT SOLELY TO PREPAY EURODOLLAR LOANS WITH RESPECT TO WHICH SUCH DEPOSIT HAS
BEEN MADE ON THE LAST DAY OF THE APPLICABLE INTEREST PERIODS (OR ON AN EARLIER
DATE IF (I) DIRECTED TO DO SO BY THE APPLICABLE BORROWER OR (II) AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING).  FOR PURPOSES OF THIS AGREEMENT,
THE TERM “PREPAYMENT ACCOUNT” SHALL MEAN AN ACCOUNT ESTABLISHED BY THE
APPLICABLE BORROWER WITH THE ADMINISTRATIVE AGENT AND OVER WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL FOR APPLICATION IN ACCORDANCE WITH THIS
PARAGRAPH (H).  EACH BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS, A SECURITY INTEREST IN THE
PREPAYMENT ACCOUNT TO SECURE THE OBLIGATIONS OWED TO SUCH PERSONS.  THE
ADMINISTRATIVE AGENT WILL, AT THE REQUEST OF THE APPLICABLE BORROWER, INVEST
AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT IN PERMITTED INVESTMENTS THAT
MATURE PRIOR TO THE LAST DAY OF THE APPLICABLE INTEREST PERIODS OF THE
EURODOLLAR BORROWINGS TO BE PREPAID; PROVIDED, HOWEVER, THAT (A) THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO MAKE ANY INVESTMENT THAT, IN ITS
SOLE JUDGMENT, WOULD RESULT IN ANY VIOLATION OF ANY LAW, STATUTE, RULE OR
REGULATION AND (B) THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO INVEST
AMOUNTS ON DEPOSIT IN THE PREPAYMENT ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.  THE BORROWERS SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FOR ANY LOSSES RELATING TO THE INVESTMENTS SO THAT THE
AMOUNT AVAILABLE TO PREPAY EURODOLLAR BORROWINGS ON THE DAY DUE PURSUANT TO THE
THIRD PRECEDING SENTENCE IS NOT LESS THAN THE AMOUNT THAT WOULD HAVE BEEN
AVAILABLE HAD NO INVESTMENTS BEEN MADE PURSUANT THERETO.  SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, INTEREST OR PROFITS,
IF ANY, RESULTING FROM INVESTMENT OF AMOUNTS ON DEPOSIT IN THE PREPAYMENT
ACCOUNT SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE
BORROWER UPON THE PAYMENT OF THE EURODOLLAR BORROWING WITH RESPECT TO WHICH SUCH
DEPOSIT HAS BEEN MADE.  OTHER THAN ANY INTEREST OR PROFITS RESULTING FROM SUCH
INVESTMENTS, THE PREPAYMENT ACCOUNT SHALL NOT BEAR INTEREST.


 


(I)  NOTWITHSTANDING THE REQUIREMENTS OF PARAGRAPH (F) ABOVE AND PROVIDED THAT
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, WITH
RESPECT TO ANY MANDATORY PREPAYMENT OF TERM LOANS REQUIRED PURSUANT TO THIS
SECTION 2.13, THE BORROWERS MAY, NOT LESS THAN 10 NOR MORE THAN 20 BUSINESS DAYS
PRIOR TO THE DATE SPECIFIED FOR SUCH PREPAYMENT (THE “MANDATORY PREPAYMENT
DATE”), PROVIDE TO EACH TERM LENDER A WRITTEN NOTICE THAT SHALL REFER TO THIS
PARAGRAPH (I) AND SHALL (I) SET FORTH THE AMOUNT OF SUCH PREPAYMENT (THE
“PREPAYMENT AMOUNT”) AND THE PORTION THEREOF THAT THE APPLICABLE TERM LENDER
(EACH, A “PREPAYMENT LENDER”) WOULD BE ENTITLED TO RECEIVE IF IT ACCEPTS SUCH
MANDATORY PREPAYMENT IN ACCORDANCE WITH THIS PARAGRAPH (I), (II) REQUEST

 

63

--------------------------------------------------------------------------------


 

such Prepayment Lender to notify the Borrowers and the Administrative Agent in
writing no later than the Business Day prior to the Mandatory Prepayment Date of
such Prepayment Lender’s acceptance or rejection (in each case, in whole and not
in part) of its share of the Prepayment Amount and (iii) inform such Prepayment
Lender that failure by such Prepayment Lender to reject in writing its share of
the Prepayment Amount on or before the Business Day prior to the Mandatory
Prepayment Date shall be deemed to be an acceptance of such amount.  On the
Mandatory Prepayment Date, the Borrowers shall prepay that portion of the
Prepayment Amount in respect of which such Prepayment Lenders have accepted
prepayment as described above (such Prepayment Lenders, the “Accepting
Lenders”), such prepayment to be applied pro rata to the remaining Term Loan
Repayment Amounts for the applicable Class of Term Loans.  So long as no Default
or Event of Default shall have occurred and be continuing, SSCC and the
Subsidiaries shall apply any portion of the Prepayment Amount not applied as
provided in the immediately preceding sentence to the repayment of Indebtedness
of SSCC and the Subsidiaries maturing on or prior to the Term Loan Maturity
Date.  In the event that any provision of this Section 2.13 requires prepayment
of the Term Loans prior to the selected Mandatory Prepayment Date, the Borrowers
shall deposit the entire amount of the Prepayment Amount into an account under
the exclusive control and dominion of the Administrative Agent.


 


(J)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NO
PREPAYMENT OF THE TRANCHE C LOANS OR OTHER TERM LOANS MADE TO SSC CANADA SHALL
BE REQUIRED TO BE MADE UNDER SECTION 2.11 OR THIS SECTION 2.13 TO THE EXTENT
THAT SUCH PREPAYMENT OR THE OBLIGATION TO MAKE SUCH PREPAYMENT WOULD RESULT IN
SSC CANADA BEING OBLIGATED UNDER ANY CIRCUMSTANCES TO PAY MORE THAN 25% OF THE
ORIGINAL PRINCIPAL AMOUNT OF THE TRANCHE C LOANS OR SUCH OTHER TERM LOANS (THE
“THRESHOLD AMOUNT”) PRIOR TO THE FIFTH ANNIVERSARY OF THE RESPECTIVE DATES ON
WHICH SUCH LOANS WERE MADE.  THE AMOUNT OF SUCH PREPAYMENTS IN EXCESS OF THE
THRESHOLD AMOUNT (THE “EXCESS AMOUNT”) WILL BE ALLOCATED PRO RATA TO THE FURTHER
PREPAYMENT OF THE TRANCHE B LOANS AND OTHER TERM LOANS MADE TO SSCE AND APPLIED
PRO RATA TO THE REMAINING TERM LOAN REPAYMENT AMOUNTS FOR LOANS OF SUCH CLASSES
UNTIL SUCH LOANS HAVE BEEN PAID IN FULL.  ON THE BUSINESS DAY IMMEDIATELY AFTER
THE FIFTH ANNIVERSARY OF THE DATE ON WHICH SUCH LOANS WERE RESPECTIVELY MADE,
THE EXCESS AMOUNT NOT PREVIOUSLY APPLIED TO THE FURTHER PREPAYMENT OF THE
TRANCHE B LOANS AND OTHER TERM LOANS MADE TO SSCE SHALL BE PAID PRO RATA TO THE
TRANCHE C LENDERS AND INCREMENTAL TERM LENDERS THAT SHALL HAVE MADE OTHER TERM
LOANS TO SSC CANADA AND SHALL BE APPLIED PRO RATA TO THE REMAINING TERM LOAN
REPAYMENT AMOUNTS FOR LOANS OF SUCH CLASSES.


 


SECTION 2.14.  RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES; INCREASED COSTS. 
(A)  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF AFTER THE CLOSING DATE ANY
CHANGE IN APPLICABLE LAW OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF
LAW) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR
CREDIT EXTENDED BY ANY LENDER OR ANY FACING AGENT (EXCEPT ANY SUCH RESERVE
REQUIREMENT THAT IS REFLECTED IN THE ADJUSTED LIBO RATE, THE ALTERNATE BASE RATE
OR THE CANADIAN PRIME RATE) OR SHALL IMPOSE ON ANY LENDER OR ANY FACING AGENT OR
THE

 

64

--------------------------------------------------------------------------------


 

London or Canadian interbank market any other condition affecting this Agreement
or Loans made by such Lender or any Letter of Credit obligations, and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Loan or of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by any Lender or any Facing Agent hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender or such
Facing Agent to be material, then the applicable Borrower will pay to such
Lender or such Facing Agent, following receipt by such Borrower of a certificate
of such Lender or such Facing Agent to such effect in accordance with
Section 2.14(c), such additional amount or amounts as will compensate such
Lender or such Facing Agent on an after-tax basis for such additional costs
incurred or reduction suffered; provided, however, that none the Lenders or the
Facing Agents shall be entitled to demand compensation pursuant to this
paragraph (a) if it shall not be the general practice of such Lender or such
Facing Agent, as applicable, to demand such compensation in similar
circumstances under comparable provisions of other comparable credit agreements.


 


(B)  IF ANY LENDER OR ANY FACING AGENT SHALL HAVE DETERMINED THAT THE ADOPTION
AFTER THE CLOSING DATE OF ANY LAW, RULE, REGULATION, AGREEMENT OR GUIDELINE
REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY OF THE FOREGOING OR IN THE
INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY LENDING OFFICE OF
SUCH LENDER) OR FACING AGENT OR ANY LENDER’S OR ANY FACING AGENT’S HOLDING
COMPANY, IF ANY, WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY ISSUED
UNDER ANY LAW, RULE, REGULATION OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS
OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH
FACING AGENT’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR SUCH FACING AGENT’S
HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE
BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS
OF CREDIT ISSUED BY SUCH FACING AGENT PURSUANT HERETO, TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH FACING AGENT OR SUCH LENDER’S OR SUCH FACING AGENT’S
HOLDING COMPANY, IF ANY, COULD HAVE ACHIEVED BUT FOR SUCH APPLICABILITY,
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
FACING AGENT’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH FACING AGENT’S
HOLDING COMPANY, IF ANY, WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED
BY SUCH LENDER OR SUCH FACING AGENT TO BE MATERIAL, THEN FROM TIME TO TIME THE
APPLICABLE BORROWER SHALL PAY TO SUCH LENDER OR SUCH FACING AGENT, FOLLOWING
RECEIPT BY SUCH BORROWER OF A CERTIFICATE OF SUCH LENDER OR SUCH FACING AGENT TO
SUCH EFFECT IN ACCORDANCE WITH SECTION 2.14(C), SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH FACING AGENT OR SUCH LENDER’S OR
SUCH FACING AGENT’S HOLDING COMPANY, IF ANY, ON AN AFTER-TAX BASIS FOR ANY SUCH
REDUCTION SUFFERED; PROVIDED, HOWEVER, THAT NONE OF THE LENDERS OR FACING AGENTS
SHALL BE ENTITLED TO DEMAND COMPENSATION PURSUANT TO THIS PARAGRAPH (B) IF IT
SHALL NOT BE THE GENERAL PRACTICE OF SUCH LENDER OR SUCH FACING AGENT, AS
APPLICABLE, TO DEMAND SUCH COMPENSATION IN SIMILAR CIRCUMSTANCES UNDER
COMPARABLE PROVISIONS OF OTHER COMPARABLE CREDIT AGREEMENTS.

 

65

--------------------------------------------------------------------------------


 


(C)  A CERTIFICATE OF A LENDER OR A FACING AGENT SETTING FORTH SUCH AMOUNT OR
AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE SUCH LENDER OR SUCH FACING AGENT OR
ITS HOLDING COMPANY, IF ANY, AS SPECIFIED IN PARAGRAPH (A) OR (B) ABOVE, AS THE
CASE MAY BE, AND SETTING FORTH IN REASONABLE DETAIL AN EXPLANATION OF THE BASIS
OF REQUESTING SUCH COMPENSATION IN ACCORDANCE WITH PARAGRAPH (A) OR (B) ABOVE,
INCLUDING CALCULATIONS IN REASONABLE DETAIL, SHALL BE DELIVERED TO THE
APPLICABLE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
APPLICABLE BORROWER SHALL PAY SUCH LENDER OR SUCH FACING AGENT THE AMOUNT SHOWN
AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 DAYS AFTER SUCH
BORROWER’S RECEIPT OF THE SAME.


 


(D)  FAILURE ON THE PART OF ANY LENDER OR ANY FACING AGENT TO DEMAND
COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR
RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL WITH RESPECT TO ANY PERIOD SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR SUCH FACING AGENT’S RIGHT TO DEMAND
COMPENSATION WITH RESPECT TO SUCH PERIOD OR ANY OTHER PERIOD, EXCEPT THAT NONE
OF THE LENDERS OR FACING AGENTS SHALL BE ENTITLED TO COMPENSATION UNDER THIS
SECTION 2.14 FOR ANY COSTS INCURRED OR REDUCTION SUFFERED WITH RESPECT TO ANY
DATE UNLESS SUCH LENDER OR SUCH FACING AGENT, AS APPLICABLE, SHALL HAVE NOTIFIED
THE APPLICABLE BORROWER THAT IT WILL DEMAND COMPENSATION FOR SUCH COSTS OR
REDUCTIONS UNDER PARAGRAPH (C) ABOVE NOT MORE THAN SIX MONTHS AFTER THE LATER OF
(I) SUCH DATE AND (II) THE DATE ON WHICH SUCH LENDER OR SUCH FACING AGENT, AS
APPLICABLE, SHALL HAVE BECOME AWARE OF SUCH COSTS OR REDUCTIONS.  THE BENEFITS
OF THIS SECTION 2.14 SHALL BE AVAILABLE TO EACH LENDER AND EACH FACING AGENT
REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF
THE LAW, RULE, REGULATION, GUIDELINE OR OTHER CHANGE OR CONDITION THAT SHALL
HAVE OCCURRED OR BEEN IMPOSED.


 


SECTION 2.15.  INDEMNITY.  EACH BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR WITH RESPECT TO EURODOLLAR
LOANS OR B/A LOANS AS A CONSEQUENCE OF (A) ANY FAILURE BY SUCH BORROWER TO
FULFILL ON THE DATE OF ANY BORROWING HEREUNDER THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE V, (B) ANY FAILURE BY SUCH BORROWER TO BORROW OR TO CONVERT OR
CONTINUE ANY LOAN HEREUNDER AFTER IRREVOCABLE NOTICE OF SUCH BORROWING,
CONVERSION OR CONTINUATION HAS BEEN GIVEN PURSUANT TO SECTION 2.03 OR 2.10,
(C) ANY PAYMENT, PREPAYMENT OR CONVERSION OF A EURODOLLAR LOAN OR B/A LOAN
REQUIRED OR PERMITTED BY ANY OTHER PROVISION OF THIS AGREEMENT OR OTHERWISE, OR
ANY ASSIGNMENT OF A EURODOLLAR LOAN OR B/A LOAN REQUIRED BY SECTION 2.20(B), IN
EACH CASE MADE OR DEEMED MADE ON A DATE OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD OR CONTRACT PERIOD, AS THE CASE MAY BE, APPLICABLE THERETO, (D) ANY
PURCHASE OF A PARTICIPATION PURSUANT TO ARTICLE X OF A EURODOLLAR LOAN OR A B/A
LOAN OF SUCH BORROWER OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD OR CONTRACT PERIOD, AS THE CASE MAY BE,
APPLICABLE THERETO, OR (E) ANY DEFAULT IN PAYMENT OR PREPAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR ANY PART THEREOF OR INTEREST ACCRUED THEREON, AS AND WHEN
DUE AND PAYABLE (AT THE DUE DATE THEREOF, WHETHER AT SCHEDULED MATURITY, BY
ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR OTHERWISE), INCLUDING, IN EACH
SUCH CASE, ANY LOSS OR REASONABLE EXPENSE SUSTAINED OR INCURRED OR TO BE
SUSTAINED OR INCURRED IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES
ACQUIRED TO EFFECT OR MAINTAIN SUCH LOAN OR ANY PART THEREOF AS A EURODOLLAR
LOAN OR B/A LOAN, AS THE CASE MAY BE.  SUCH LOSS OR REASONABLE EXPENSE SHALL BE
EQUAL TO THE SUM OF (I) SUCH LENDER’S ACTUAL COSTS AND EXPENSES INCURRED (OTHER
THAN ANY LOST PROFITS)

 

66

--------------------------------------------------------------------------------


 

in connection with, or by reason of, any of the foregoing events and (ii) an
amount equal to the excess, if any, as reasonably determined by such Lender, of
(A) its cost of obtaining the funds for the Loan being paid, prepaid, converted
or not borrowed, converted or continued (assumed to be the Adjusted LIBO Rate or
the Discount Rate, as applicable, applicable thereto) for the period from and
including the date of such payment, prepayment, conversion or failure to borrow,
convert or continue to but excluding the last day of the Interest Period or
Contract Period, as the case may be, for such Loan (or, in the case of a failure
to borrow, convert or continue, the Interest Period or Contract Period for such
Loan that would have commenced on the date of such failure) over (B) the amount
of interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid, converted or not
borrowed, converted or continued for such period, Interest Period or Contract
Period, as the case may be.  A certificate of any Lender setting forth any
amount or amounts, including calculations in reasonable detail, that such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.


 


SECTION 2.16.  PRO RATA TREATMENT.  EXCEPT AS PERMITTED UNDER SECTION 2.13(I)
AND OTHER THAN IN CONNECTION WITH SWINGLINE LOANS, EACH BORROWING, EACH PAYMENT
OR PREPAYMENT OF PRINCIPAL OF ANY BORROWING, EACH PAYMENT OF INTEREST ON THE
LOANS, EACH PAYMENT OF THE DEPOSIT RETURN AND THE FEES DUE TO THE LENDERS, EACH
REDUCTION OF THE COMMITMENTS OF A CLASS AND EACH CONVERSION OF ANY BORROWING TO
OR CONTINUATION OF ANY BORROWING AS A BORROWING OF ANY TYPE SHALL BE ALLOCATED
PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
COMMITMENTS (PROVIDED THAT (X) IN THE CASE OF TERM LOANS OR (Y) IN THE EVENT
THAT SUCH COMMITMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, SUCH PRO RATA
ALLOCATION SHALL BE BASED ON THE RESPECTIVE PRINCIPAL AMOUNTS OF THE OUTSTANDING
LOANS (OTHER THAN SWINGLINE LOANS) AND/OR PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, AS APPLICABLE).  EACH LENDER AGREES THAT IN COMPUTING SUCH
LENDER’S PORTION OF ANY BORROWING TO BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT
MAY, IN ITS DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF SUCH BORROWING,
COMPUTED IN ACCORDANCE WITH SECTION 2.01, TO THE NEXT HIGHER OR LOWER WHOLE U.S.
DOLLAR OR CANADIAN DOLLAR AMOUNT, AS APPLICABLE.  IN ADDITION, EACH LENDER
AGREES THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, INCREASE OR
REDUCE ANY REVOLVING (CANADIAN) LENDER’S PORTION OF A B/A LOAN TO THE EXTENT
PROVIDED IN SECTION 2.22(E).


 


SECTION 2.17.  SHARING OF SETOFFS AND REALIZATION OF SECURITY.  EACH LENDER
AGREES THAT IF IT SHALL THROUGH THE EXERCISE OF A RIGHT OF BANKER’S LIEN,
COMBINATION OF ACCOUNTS, SETOFF OR COUNTERCLAIM AGAINST ANY LOAN PARTY, OR
PURSUANT TO A SECURED CLAIM UNDER ANY APPLICABLE INSOLVENCY LAW OR OTHER
SECURITY OR INTEREST ARISING FROM, OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED
BY SUCH LENDER UNDER ANY APPLICABLE INSOLVENCY LAW OR OTHERWISE, OR PURSUANT TO
ANY BANK ACT SECURITY HELD BY SUCH LENDER, OR BY ANY OTHER MEANS, OBTAIN PAYMENT
(VOLUNTARY OR INVOLUNTARY) IN RESPECT OF ANY LOANS OR PARTICIPATIONS IN LC
DISBURSEMENTS AND ACCRUED INTEREST THEREON AS A RESULT OF WHICH THE UNPAID
PRINCIPAL PORTION OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
ACCRUED INTEREST THEREON SHALL BE PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL
PORTION OF THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED INTEREST
THEREON OF ANY OTHER

 

67

--------------------------------------------------------------------------------


 

Lender, such Lender shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and participations in LC
Disbursements and accrued interest thereon of such other Lender, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of the principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.  Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation
pursuant to the foregoing arrangements may, subject to the terms of Section
11.06, exercise any and all rights of banker’s lien, combination of accounts or
setoff with respect to any and all moneys owing by the Loan Parties to such
Lender by reason thereof as fully as if such Lender were a direct creditor of
such Borrower in the amount of such participation.


 


SECTION 2.18.  PAYMENTS.  (A)  EACH BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEES) HEREUNDER AND UNDER
ANY OTHER LOAN DOCUMENT NOT LATER THAN 12:00 NOON, STANDARD TIME, ON THE DATE
WHEN DUE IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEFENSE, SETOFF OR
COUNTERCLAIM.  ALL PAYMENTS HEREUNDER OF PRINCIPAL OR INTEREST IN RESPECT OF ANY
LOAN (OR OF ANY BREAKAGE INDEMNITY IN RESPECT OF ANY LOAN) SHALL BE MADE IN THE
CURRENCY OF SUCH LOAN; ALL OTHER PAYMENTS HEREUNDER AND UNDER EACH OTHER LOAN
DOCUMENT SHALL BE MADE IN U.S. DOLLARS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED. 
EACH SUCH PAYMENT (OTHER THAN (I) THE PAYMENTS SPECIFIED IN SECTIONS 2.05 AND
3.05 TO BE MADE TO THE FACING AGENTS, WHICH SHALL BE PAID DIRECTLY TO THE
APPLICABLE FACING AGENT, (II) PAYMENTS OF PRINCIPAL OF AND INTEREST ON SWINGLINE
LOANS, WHICH SHALL BE PAID DIRECTLY TO THE SWINGLINE LENDER, EXCEPT AS SET FORTH
IN SECTION 2.21(C), AND (III) PAYMENTS PURSUANT TO SECTIONS 2.14, 2.15, 2.19 AND
11.05, WHICH SHALL BE MADE TO THE PERSONS ENTITLED THERETO) SHALL BE MADE TO
SUCH ACCOUNT OF THE ADMINISTRATIVE AGENT OR THE CANADIAN ADMINISTRATIVE AGENT,
AS APPLICABLE, AS SUCH AGENT SHALL SPECIFY BY NOTICE TO THE APPLICABLE
BORROWER.  PAYMENTS MADE DIRECTLY TO A FACING AGENT SHALL BE MADE TO SUCH
ACCOUNT OF THE FACING AGENT AS SUCH FACING AGENT SHALL SPECIFY BY NOTICE TO THE
APPLICABLE BORROWER.  PAYMENTS MADE DIRECTLY TO THE SWINGLINE LENDER SHALL BE
MADE TO SUCH ACCOUNT OF THE SWINGLINE LENDER AS THE SWINGLINE LENDER SHALL
SPECIFY BY NOTICE TO SSCE.  ANY PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT,
THE CANADIAN ADMINISTRATIVE AGENT, ANY FACING AGENT OR THE SWINGLINE LENDER
AFTER THE SPECIFIED TIME FOR RECEIPT OF SUCH PAYMENT ON ANY DAY SHALL BE DEEMED
TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY.  THE ADMINISTRATIVE AGENT OR THE
CANADIAN ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL DISTRIBUTE TO THE APPLICABLE
LENDERS ALL PAYMENTS RECEIVED BY IT FOR THEIR RESPECTIVE ACCOUNTS, PROMPTLY
FOLLOWING RECEIPT THEREOF; PROVIDED, HOWEVER, THAT IN CASE OF ANY PREPAYMENT OF
THE DEPOSIT FUNDED LOANS PURSUANT TO SECTION 2.12 OR 2.13, THE ADMINISTRATIVE
AGENT SHALL NOT SO DISTRIBUTE ANY PAYMENTS RECEIVED BY IT, BUT SHALL INSTEAD
REMIT ALL SUCH PAYMENTS PROMPTLY FOLLOWING RECEIPT THEREOF TO THE DEPOSIT
ACCOUNT AGENT, AND THE DEPOSIT ACCOUNT AGENT SHALL DEPOSIT ALL SUCH PAYMENTS
RECEIVED BY IT INTO THE DEPOSIT ACCOUNT PROMPTLY FOLLOWING RECEIPT THEREOF.

 

68

--------------------------------------------------------------------------------


 


(B)  WHENEVER ANY PAYMENT (INCLUDING ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON
ANY BORROWING OR ANY FEES) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.


 


SECTION 2.19.  TAXES.  (A)  ANY AND ALL PAYMENTS BY THE LOAN PARTIES HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL CURRENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING,
WITH RESPECT TO THE ADMINISTRATIVE AGENT, ANY FACING AGENT OR ANY LENDER (OR ANY
TRANSFEREE OR ASSIGNEE OF ANY OF THE FOREGOING, INCLUDING A PARTICIPATION HOLDER
(ANY SUCH ENTITY BEING CALLED A “TRANSFEREE”)) BRANCH PROFITS TAXES AND TAXES
IMPOSED ON THE NET INCOME OF THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH
LENDER (OR TRANSFEREE), AS THE CASE MAY BE, AND FRANCHISE TAXES IMPOSED ON THE
ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH LENDER (OR TRANSFEREE), AS THE
CASE MAY BE, BY THE UNITED STATES, CANADA OR ANY JURISDICTION UNDER THE LAWS OF
WHICH THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH LENDER (OR TRANSFEREE)
IS ORGANIZED OR IN WHICH THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH
LENDER (OR TRANSFEREE) HAS ITS PRINCIPAL OFFICE OR LENDING OFFICE OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN OR IN ANY OTHER
JURISDICTION IN WHICH THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH LENDER
(OR TRANSFEREE) IS OTHERWISE DOING BUSINESS (OR, IF A TREATY APPLIES, A
JURISDICTION IN WHICH THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH LENDER
(OR TRANSFEREE) HAS A PERMANENT ESTABLISHMENT) OTHER THAN ANY JURISDICTION IN
WHICH THE ADMINISTRATIVE AGENT, SUCH FACING AGENT OR SUCH LENDER (OR TRANSFEREE)
IS TREATED AS DOING BUSINESS (OR, IF A TREATY APPLIES, IS TREATED AS HAVING A
PERMANENT ESTABLISHMENT) SOLELY BY REASON OF HAVING EXECUTED, DELIVERED OR
PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (ALL SUCH NONEXCLUDED TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS
“TAXES”).  IF ANY TAXES ARE REQUIRED TO BE DEDUCTED FROM OR IN RESPECT OF ANY
SUM PAYABLE HEREUNDER BY ANY LOAN PARTY TO ANY LENDER (OR ANY TRANSFEREE), THE
ADMINISTRATIVE AGENT OR ANY FACING AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED
BY THE AMOUNT NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.19) SUCH
LENDER (OR TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT, AS THE
CASE MAY BE, SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD
NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS AND
(III) THE BORROWERS SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING
AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW;
PROVIDED, HOWEVER, THAT, IF A LENDER ASSIGNS, PARTICIPATES OR OTHERWISE
TRANSFERS ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR CHANGES ITS LENDING OFFICE FOR THE PURPOSES OF THIS AGREEMENT
AND AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE OF THE ASSIGNMENT,
PARTICIPATION, OTHER TRANSFER OR CHANGE IN LENDING OFFICE, A BORROWER WOULD BE
OBLIGATED TO PAY ANY AMOUNT UNDER THIS PARAGRAPH (A), THEN THE TRANSFEREE OR
LENDER ACTING THROUGH ITS NEW LENDING OFFICE SHALL ONLY BE ENTITLED TO RECEIVE
PAYMENT UNDER THIS PARAGRAPH (A) TO THE SAME EXTENT THAT THE PREVIOUS LENDER OR
THE LENDER ACTING THROUGH ITS PREVIOUS LENDING OFFICE WOULD HAVE BEEN ENTITLED
IF NO SUCH ASSIGNMENT, PARTICIPATION, OTHER TRANSFER OR CHANGE IN LENDING OFFICE
HAD TAKEN PLACE

 

69

--------------------------------------------------------------------------------


 

unless (x) such assignment, participation or transfer shall have been at the
request of SSCC or a Borrower, (y) such assignment, participation or transfer
shall have been made pursuant to Section 2.17 or Article X or (z) such
assignment, participation or transfer is of a Revolving (Canadian) Credit
Commitment or a Revolving (Canadian) Loan and is made at a time when an Event of
Default has occurred and is continuing.


 


(B)  EACH BORROWER AGREES TO PAY ANY CURRENT OR FUTURE STAMP, INTANGIBLE OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES (INCLUDING MORTGAGE RECORDING TAXES AND SIMILAR FEES) THAT ARISE FROM ANY
PAYMENT MADE HEREUNDER OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR
OTHERWISE WITH RESPECT TO, THIS AGREEMENT, ANY ASSIGNMENT AND ACCEPTANCE ENTERED
INTO AT THE REQUEST OF EITHER BORROWER OR ANY OTHER LOAN DOCUMENT (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


 


(C)  EACH BORROWER WILL INDEMNIFY EACH LENDER (OR TRANSFEREE), THE
ADMINISTRATIVE AGENT AND EACH FACING AGENT FOR THE FULL AMOUNT OF TAXES AND
OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.19) PAID BY SUCH LENDER (OR TRANSFEREE), THE ADMINISTRATIVE AGENT, OR
SUCH FACING AGENT, AS THE CASE MAY BE, AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST AND REASONABLE EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED BY
THE RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY.  SUCH
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE ANY LENDER (OR
TRANSFEREE), THE ADMINISTRATIVE AGENT OR ANY FACING AGENT, AS THE CASE MAY BE,
MAKES WRITTEN DEMAND THEREFOR (WHICH DEMAND SHALL IDENTIFY THE NATURE AND AMOUNT
OF TAXES AND OTHER TAXES FOR WHICH INDEMNIFICATION IS BEING SOUGHT AND SHALL
INCLUDE A COPY OF THE RELEVANT PORTION OF ANY WRITTEN ASSESSMENT FROM THE
RELEVANT TAXING AUTHORITY DEMANDING PAYMENT OF SUCH TAXES OR OTHER TAXES, UNLESS
THE LENDER (OR TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT, AS
THE CASE MAY BE, DETERMINES, IN ITS SOLE DISCRETION, THAT SUCH PORTION OF ANY
SUCH ASSESSMENT IS CONFIDENTIAL).  IF A LENDER (OR TRANSFEREE), THE
ADMINISTRATIVE AGENT OR ANY FACING AGENT SHALL BECOME AWARE THAT IT IS ENTITLED
TO RECEIVE A REFUND IN RESPECT OF TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE APPLICABLE BORROWER PURSUANT TO THIS SECTION 2.19, IT SHALL
PROMPTLY NOTIFY SUCH BORROWER OF THE AVAILABILITY OF SUCH REFUND AND SHALL,
WITHIN 30 DAYS AFTER RECEIPT OF A REQUEST BY THE APPLICABLE BORROWER, APPLY FOR
SUCH REFUND AT SUCH BORROWER’S EXPENSE.  IF ANY LENDER (OR TRANSFEREE), THE
ADMINISTRATIVE AGENT OR ANY FACING AGENT RECEIVES A REFUND IN RESPECT OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY EITHER BORROWER
PURSUANT TO THIS SECTION 2.19, IT SHALL PROMPTLY NOTIFY SUCH BORROWER OF SUCH
REFUND AND SHALL, WITHIN 30 DAYS OF RECEIPT, REPAY SUCH REFUND (TO THE EXTENT OF
AMOUNTS THAT HAVE BEEN PAID BY SUCH BORROWER UNDER THIS SECTION 2.19 WITH
RESPECT TO SUCH REFUND AND NOT PREVIOUSLY REIMBURSED) TO THE BORROWER, NET OF
ALL REASONABLE OUT-OF-POCKET EXPENSES OF SUCH LENDER, THE ADMINISTRATIVE AGENT
OR SUCH FACING AGENT AND WITHOUT INTEREST (OTHER THAN THE INTEREST, IF ANY,
INCLUDED IN SUCH REFUND NET OF ANY TAXES PAYABLE WITH RESPECT TO RECEIPT OF SUCH
REFUND), PROVIDED THAT SUCH BORROWER, UPON THE REQUEST OF SUCH LENDER (OR
TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT, AGREES TO RETURN
SUCH REFUND (PLUS PENALTIES, INTEREST OR OTHER CHARGES) TO SUCH LENDER (OR
TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT IN THE EVENT SUCH
LENDER (OR TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT, AS THE
CASE MAY BE, IS REQUIRED TO REPAY SUCH REFUND.

 

70

--------------------------------------------------------------------------------


 


(D)  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES
WITHHELD BY EITHER BORROWER IN RESPECT OF ANY PAYMENT TO ANY LENDER (OR
TRANSFEREE), THE ADMINISTRATIVE AGENT OR ANY FACING AGENT, SUCH BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT, AT THE ADDRESSES REFERRED TO IN
SECTION 11.01, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF OR OTHER EVIDENCE REASONABLY SATISFACTORY TO SUCH LENDER (OR
TRANSFEREE), THE ADMINISTRATIVE AGENT OR SUCH FACING AGENT, AS THE CASE MAY BE.


 


(E)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED HEREIN,
THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.19 SHALL SURVIVE THE
PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL LOANS MADE HEREUNDER.


 


(F)  (I) EACH OF THE ADMINISTRATIVE AGENT, THE SENIOR AGENTS, THE DEPOSIT FUNDED
FACILITY AGENT, THE REVOLVING FACILITY FACING AGENT AND ANY SSCE LENDER (OR
TRANSFEREE) THAT IS NOT A U.S. PERSON (WITHIN THE MEANING OF SECTION 7701(A)(30)
OF THE CODE) (A “NON-U.S. PERSON”) AGREES THAT IT SHALL ON THE DATE IT BECOMES
THE ADMINISTRATIVE AGENT, THE SENIOR AGENT, THE DEPOSIT FUNDED FACILITY FACING
AGENT, THE REVOLVING FACILITY FACING AGENT OR A SSCE LENDER (OR TRANSFEREE)
HEREUNDER, DELIVER TO SSCE AND THE ADMINISTRATIVE AGENT (A) ONE DULY COMPLETED
COPY OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI (OR
REPLACEMENT OR SUCCESSOR FORMS THERETO), OR (B) IN THE CASE OF SSCE LENDERS (OR
TRANSFEREES THEREOF) EXEMPT FROM UNITED STATES FEDERAL WITHHOLDING TAX PURSUANT
TO SECTIONS 871(H) OR 881(C) OF THE CODE, ONE DULY COMPLETED COPY OF A UNITED
STATES INTERNAL REVENUE SERVICE FORM W-8BEN (CERTIFICATE OF FOREIGN STATUS OF
BENEFICIAL OWNER FOR UNITED STATES TAX WITHHOLDING) AND A CERTIFICATE
REPRESENTING THAT SUCH NON-U.S. PERSON IS NOT A BANK FOR PURPOSES OF
SECTION 881(C) OF THE CODE, OR ANY SUCCESSOR APPLICABLE FORM OF ANY THEREOF,
CERTIFYING IN EACH CASE THAT THE ADMINISTRATIVE AGENT, SUCH SENIOR AGENT, THE
DEPOSIT FUNDED FACILITY FACING AGENT, THE REVOLVING FACILITY FACING AGENT OR
SUCH SSCE LENDER (OR TRANSFEREE), AS THE CASE MAY BE, IS ENTITLED TO RECEIVE
PAYMENTS HEREUNDER PAYABLE TO IT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES.  EACH OF THE ADMINISTRATIVE AGENT, THE REVOLVING
FACILITY FACING AGENT, THE SENIOR AGENTS, THE DEPOSIT FUNDED FACILITY FACING
AGENT AND THE SSCE LENDERS (OR TRANSFEREE) THAT, PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE IS REQUIRED TO DELIVER TO SSCE AND THE ADMINISTRATIVE AGENT
ANY SUCH FORM OR CERTIFICATION, FURTHER UNDERTAKES TO DELIVER TO SSCE AND THE
ADMINISTRATIVE AGENT FURTHER COPIES OF ANY SUCH FORM OR CERTIFICATION OR OTHER
MANNER OF CERTIFICATION REASONABLY SATISFACTORY TO SSCE ON OR BEFORE THE DATE
THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE OR OF THE
OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM OR
CERTIFICATION PREVIOUSLY DELIVERED BY IT TO SSCE OR THE ADMINISTRATIVE AGENT,
AND SUCH EXTENSIONS OR RENEWALS THEREOF AS MAY REASONABLY BE REQUESTED BY SSCE
OR THE ADMINISTRATIVE AGENT, CERTIFYING THAT THE ADMINISTRATIVE AGENT, THE
REVOLVING FACILITY FACING AGENT, SUCH SENIOR AGENT, THE DEPOSIT FUNDED FACILITY
FACING AGENT, OR SUCH SSCE LENDER (OR TRANSFEREE), AS THE CASE MAY BE, IS
ENTITLED TO RECEIVE PAYMENTS HEREUNDER WITHOUT DEDUCTION OR WITHHOLDING OF ANY
UNITED STATES FEDERAL INCOME TAXES, UNLESS THERE HAS OCCURRED, ON OR PRIOR TO
THE DATE ON WHICH ANY DELIVERY OF

 

71

--------------------------------------------------------------------------------


 


ANY SUCH FORM OR CERTIFICATION WOULD OTHERWISE BE REQUIRED, ANY CHANGE IN LAW,
RULE, REGULATION, TREATY, CONVENTION OR DIRECTIVE, OR ANY CHANGE IN THE
INTERPRETATION OR APPLICATION OF ANY THEREOF (“CHANGE OF LAW”) THAT RENDERS ALL
SUCH FORMS OR CERTIFICATION INAPPLICABLE OR WHICH WOULD PREVENT THE
ADMINISTRATIVE AGENT, THE REVOLVING FACILITY FACING AGENT, SUCH SENIOR AGENT,
THE DEPOSIT FUNDED FACILITY FACING AGENT OR SUCH SSCE LENDER (OR TRANSFEREE), AS
THE CASE MAY BE, FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM OR
CERTIFICATION WITH RESPECT TO IT.  IN THE EVENT OF SUCH CHANGE OF LAW, THE
ADMINISTRATIVE AGENT, SUCH SENIOR AGENT, THE DEPOSIT FUNDED FACILITY FACING
AGENT, THE REVOLVING FACILITY FACING AGENT OR SUCH SSCE LENDER (OR TRANSFEREE),
AS THE CASE MAY BE, SHALL ADVISE SSCE THAT UNDER APPLICABLE LAW IT SHALL BE
SUBJECT TO WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX AT THE FULL STATUTORY
RATE, A REDUCED RATE OF WITHHOLDING OR WITHOUT DEDUCTION OR WITHHOLDING. 
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS PARAGRAPH (F), A REVOLVING
(CANADIAN) LENDER THAT IS A NON-U.S. PERSON SHALL BE REQUIRED TO FURNISH ANY
SUCH FORM OR CERTIFICATION ONLY IF IT IS ENTITLED TO CLAIM AN EXEMPTION FROM, OR
A REDUCED RATE, OF WITHHOLDING.  EACH OF THE ADMINISTRATIVE AGENT, THE SENIOR
AGENTS, THE DEPOSIT FUNDED FACILITY FACING AGENT, THE REVOLVING FACILITY FACING
AGENT AND THE SSCE LENDERS (OTHER THAN ANY REVOLVING (CANADIAN) LENDER) THAT IS
A NON-U.S. PERSON AND THAT IS A PARTY HERETO AS OF THE DATE HEREOF HEREBY
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF, ALL PAYMENTS MADE TO IT
HEREUNDER ARE EXEMPT FROM WITHHOLDING OF UNITED STATES FEDERAL INCOME TAXES
(I) BECAUSE SUCH PAYMENTS ARE EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE
OR BUSINESS CONDUCTED BY SUCH NON-U.S. PERSON; (II) PURSUANT TO THE TERMS OF AN
INCOME TAX TREATY BETWEEN THE UNITED STATES AND SUCH NON-U.S. PERSON’S COUNTRY
OF RESIDENCE; OR (III) BECAUSE SUCH PAYMENTS ARE PORTFOLIO INTEREST EXEMPT
PURSUANT TO SECTION 871(H) OR 881(C) OF THE CODE.


 

(II) NOTWITHSTANDING ANYTHING CONTAINED IN CLAUSE (I) ABOVE, IN THE CASE OF AN
ASSIGNMENT, PARTICIPATION OR TRANSFER MADE AT THE REQUEST OF A BORROWER OR AN
ASSIGNMENT, PARTICIPATION OR TRANSFER MADE PURSUANT TO SECTION 2.17 OR ARTICLE
X, IF A TRANSFEREE, IN ITS GOOD FAITH JUDGMENT, IS ELIGIBLE FOR AN EXEMPTION
FROM, OR REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE LOAN
PARTIES HEREUNDER, SUCH TRANSFEREE SHALL USE ITS REASONABLE BEST EFFORTS TO
PROVIDE SSCE AND THE ADMINISTRATIVE AGENT WITH THE APPROPRIATE FORMS AND
CERTIFICATIONS THAT WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR
AT A REDUCED RATE.

 

(III) THE ADMINISTRATIVE AGENT, ANY SENIOR AGENT, ANY FACING AGENT AND EACH
LENDER (OR TRANSFEREE) THAT IS A U.S. PERSON WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (OTHER THAN ANY SUCH PERSON THAT IS TREATED AS A
CORPORATION FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ON OR BEFORE THE DATE SUCH PERSON BECOMES A PARTY TO THIS
AGREEMENT A DULY COMPLETED UNITED STATES INTERNAL REVENUE SERVICE FORM W-9 (OR
SUCCESSOR FORM) ESTABLISHING THAT SUCH PERSON IS NOT SUBJECT TO U.S. FEDERAL
BACKUP WITHHOLDING.

 

(IV) NOTWITHSTANDING ANY PROVISION OF THIS SECTION 2.19 ABOVE TO THE CONTRARY,
SSCE SHALL NOT HAVE ANY OBLIGATION TO PAY ANY TAXES OR OTHER TAXES OR TO

 

72

--------------------------------------------------------------------------------


 

INDEMNIFY ANY SSCE LENDER (OR TRANSFEREE), THE ADMINISTRATIVE AGENT, ANY SENIOR
AGENT, THE DEPOSIT FUNDED FACILITY FACING AGENT OR THE REVOLVING FACILITY FACING
AGENT FOR SUCH TAXES OR OTHER TAXES PURSUANT TO THIS SECTION 2.19 TO THE EXTENT
THAT SUCH TAXES OR OTHER TAXES RESULT FROM (I) THE FAILURE OF SUCH SSCE LENDER
(OR TRANSFEREE), THE ADMINISTRATIVE AGENT, SUCH SENIOR AGENT, OR SUCH FACING
AGENT TO COMPLY WITH ITS OBLIGATIONS PURSUANT TO THIS PARAGRAPH (F) OR (II) ANY
REPRESENTATION MADE HEREUNDER OR ON ANY SUCH FORM OR CERTIFICATION (OR SUCCESSOR
APPLICABLE FORM OR CERTIFICATION) BY THE SSCE LENDER (OR TRANSFEREE), THE
ADMINISTRATIVE AGENT, SUCH SENIOR AGENT, OR SUCH FACING AGENT INCURRING SUCH
TAXES OR OTHER TAXES PROVING TO HAVE BEEN INCORRECT, FALSE OR MISLEADING IN ANY
MATERIAL RESPECT WHEN SO MADE OR DEEMED TO BE MADE.  NOTHING CONTAINED HEREIN
SHALL REQUIRE THE ADMINISTRATIVE AGENT, ANY SENIOR AGENT, THE DEPOSIT FUNDED
FACILITY FACING AGENT, THE REVOLVING FACILITY FACING AGENT OR ANY SSCE LENDER
(OR TRANSFEREE) TO MAKE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) AVAILABLE TO SSCE OR ANY OTHER PERSON.

 


(G)  EACH OF THE CANADIAN ADMINISTRATIVE AGENT, THE REVOLVING (CANADIAN)
FACILITY FACING AGENT AND ANY SSC CANADA LENDER (OR TRANSFEREE) THAT IS ENTITLED
TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAWS OF CANADA,
OR ANY TREATY TO WHICH CANADA IS A PARTY, WITH RESPECT TO PAYMENT IN CONNECTION
WITH THE SSC CANADA LOANS UNDER THIS AGREEMENT SHALL, UPON REQUEST BY THE
ADMINISTRATIVE AGENT, DELIVER TO SSC CANADA (WITH A COPY TO THE ADMINISTRATIVE
AGENT), SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY SSC CANADA AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.  NOTWITHSTANDING
ANY PROVISION OF PARAGRAPH (A) ABOVE TO THE CONTRARY, SSC CANADA SHALL HAVE NO
OBLIGATION TO PAY ANY TAXES OR OTHER TAXES OR TO INDEMNIFY ANY SSC CANADA LENDER
(OR TRANSFEREE), THE CANADIAN ADMINISTRATIVE AGENT OR THE REVOLVING (CANADIAN)
FACILITY FACING AGENT FOR SUCH TAXES OR OTHER TAXES PURSUANT TO THIS
SECTION 2.19 TO THE EXTENT THAT SUCH TAXES OR OTHER TAXES RESULT FROM (X) THE
FAILURE OF ANY SSC CANADA LENDER, THE CANADIAN ADMINISTRATIVE AGENT OR SUCH
FACING AGENT TO COMPLY WITH ITS OBLIGATIONS PURSUANT TO THIS PARAGRAPH (G)
(PROVIDED, HOWEVER, THAT NO SSC CANADA LENDER SHALL BE REQUIRED TO PROVIDE ANY
DOCUMENTATION THAT IT IS NOT LEGALLY ABLE TO PROVIDE) OR (Y) ANY REPRESENTATION
MADE IN ANY SUCH DOCUMENTATION BY THE SSC CANADA LENDER, THE CANADIAN
ADMINISTRATIVE AGENT OR SUCH FACING AGENT INCURRING SUCH TAXES OR OTHER TAXES
PROVING TO HAVE BEEN INCORRECT, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN
SO MADE OR DEEMED TO BE MADE.  NOTHING CONTAINED HEREIN SHALL REQUIRE THE
ADMINISTRATIVE AGENT, THE REVOLVING (CANADIAN) FACILITY FACING AGENT OR ANY SSC
CANADA LENDER (OR TRANSFEREE) TO MAKE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) AVAILABLE TO SSC CANADA OR
ANY OTHER PERSON.


 


SECTION 2.20.  DUTY TO MITIGATE; REPLACEMENT OF LENDERS.  (A)  ANY OF THE
ADMINISTRATIVE AGENT, THE FACING AGENTS OR THE LENDERS (OR TRANSFEREES) CLAIMING
ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO SECTION 2.14 OR 2.19 SHALL USE
REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO FILE
ANY CERTIFICATE OR DOCUMENT REQUESTED BY EITHER BORROWER OR TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH FILING OR
CHANGE WOULD AVOID THE NEED FOR OR REDUCE

 

73

--------------------------------------------------------------------------------


 

the amount of any such additional amounts that may thereafter accrue or avoid
the circumstances giving rise to such exercise and would not, in the sole
determination of such Lender (or Transferee), the Administrative Agent or such
Facing Agent, as the case may be, require it to incur additional costs or be
otherwise disadvantageous to such Lender (or Transferee), the Administrative
Agent or such Facing Agent.


 


(B)  IN THE EVENT THAT ANY LENDER SHALL HAVE DELIVERED A NOTICE OR CERTIFICATE
PURSUANT TO SECTION 2.14 OR DEFAULTS IN ITS OBLIGATIONS TO MAKE LOANS HEREUNDER,
OR EITHER BORROWER SHALL BE REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER
UNDER SECTION 2.19, THE APPLICABLE BORROWER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, AT ITS OWN EXPENSE (INCLUDING WITH RESPECT TO THE PROCESSING AND
RECORDATION FEE REFERRED TO IN SECTION 11.04(B)), UPON NOTICE TO SUCH LENDER AND
THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF ANY REPLACEMENT OF A DEPOSIT
FUNDED LENDER, THE DEPOSIT ACCOUNT AGENT), TO REPLACE SUCH LENDER WITH AN
ASSIGNEE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 11.04(B)) APPROVED BY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF A
DEPOSIT FUNDED LENDER, THE DEPOSIT ACCOUNT AGENT), WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, AND SUCH LENDER HEREBY AGREES TO TRANSFER AND ASSIGN
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 11.04(B)) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO SUCH ASSIGNEE; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE OBLIGATED
TO MAKE ANY SUCH ASSIGNMENT UNLESS (I) SUCH ASSIGNMENT SHALL NOT CONFLICT WITH
ANY LAW OR ANY RULE, REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY,
(II) SUCH ASSIGNEE SHALL PAY TO THE AFFECTED LENDER IN IMMEDIATELY AVAILABLE
FUNDS ON THE DATE OF SUCH ASSIGNMENT THE PRINCIPAL OF THE LOANS MADE BY SUCH
LENDER HEREUNDER AND (III) THE APPLICABLE BORROWER SHALL PAY TO THE AFFECTED
LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF SUCH ASSIGNMENT THE
INTEREST ACCRUED TO THE DATE OF PAYMENT ON THE LOANS MADE BY SUCH LENDER
HEREUNDER AND ALL OTHER AMOUNTS ACCRUED FOR SUCH LENDER’S ACCOUNT OR OWED TO IT
HEREUNDER.


 


(C)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, CHANGE,
WAIVER, DISCHARGE OR TERMINATION TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS
CONTEMPLATED BY SECTION 11.08(B), THE CONSENT OF THE REQUIRED LENDERS IS
OBTAINED BUT THE CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS
REQUIRED IS NOT OBTAINED, THEN THE APPLICABLE BORROWER SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, AT ITS OWN EXPENSE (INCLUDING WITH RESPECT TO THE PROCESSING
AND RECORDATION FEE REFERRED TO IN SECTION 11.04(B)) UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF ANY REPLACEMENT OF A DEPOSIT
FUNDED LENDER, THE DEPOSIT ACCOUNT AGENT), TO REPLACE EACH SUCH NON-CONSENTING
LENDER OR LENDERS (OR, AT THE OPTION OF THE APPLICABLE BORROWER, IF SUCH
LENDER’S CONSENT IS REQUIRED WITH RESPECT TO LESS THAN ALL LOANS, TO REPLACE
ONLY THE RESPECTIVE LOANS OF THE RESPECTIVE NON-CONSENTING LENDER WHICH GAVE
RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT) WITH AN ASSIGNEE
(IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 11.04(B)) APPROVED BY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF A
DEPOSIT FUNDED LENDER, THE DEPOSIT ACCOUNT AGENT), WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH
ASSIGNEE CONSENTS TO THE PROPOSED AMENDMENT, MODIFICATION, CHANGE, WAIVER,
DISCHARGE OR TERMINATION; PROVIDED, HOWEVER, THAT NO LENDER SHALL BE OBLIGATED
TO MAKE ANY SUCH ASSIGNMENT UNLESS (I) SUCH ASSIGNMENT SHALL NOT CONFLICT WITH
ANY LAW OR ANY RULE, REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY,

 

74

--------------------------------------------------------------------------------


 

(ii) such assignee shall pay to the non-consenting Lender in immediately
available funds on the date of such assignment the principal of the Loans made
by such Lender hereunder and subject to such assignment and (iii) the applicable
Borrower shall pay to the non-consenting Lender in immediately available funds
on the date of such assignment the interest accrued to the date of payment on
the Loans made by such Lender hereunder and subject to such assignment and all
other amounts accrued for such Lender’s account or owed to it hereunder with
respect to such Loans.


 


SECTION 2.21.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES FROM TIME TO TIME DURING THE REVOLVING
CREDIT AVAILABILITY PERIOD TO MAKE SWINGLINE LOANS TO SSCE IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED THE LESSER OF
(I) U.S.$50,000,000 AND (II) THE DIFFERENCE BETWEEN (A) THE AGGREGATE REVOLVING
CREDIT COMMITMENTS IN EFFECT AT SUCH TIME AND (B) THE SUM OF (X) THE AGGREGATE
PRINCIPAL AMOUNT OF REVOLVING LOANS OUTSTANDING AT SUCH TIME AND (Y) THE
REVOLVING FACILITY LC EXPOSURE AT SUCH TIME.  EACH SWINGLINE LOAN SHALL BE IN A
PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF U.S.$250,000.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO SSCE BY MEANS OF A CREDIT TO
THE GENERAL DEPOSIT ACCOUNT OF SSCE WITH THE SWINGLINE LENDER BY 3:00 P.M.,
STANDARD TIME, ON THE DATE SUCH SWINGLINE LOAN IS REQUESTED TO BE MADE PURSUANT
TO PARAGRAPH (B) BELOW.  WITHIN THE LIMITS SET FORTH IN THE FIRST SENTENCE OF
THIS PARAGRAPH (A), SSCE MAY BORROW, PAY, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)  SSCE SHALL GIVE THE ADMINISTRATIVE AGENT TELEPHONIC, WRITTEN OR FAX NOTICE
(IN THE CASE OF TELEPHONIC NOTICE, SUCH NOTICE TO BE PROMPTLY CONFIRMED BY FAX)
NOT LATER THAN 11:00 A.M., STANDARD TIME, ON THE DAY OF A PROPOSED BORROWING. 
SUCH NOTICE SHALL BE DELIVERED ON A BUSINESS DAY, SHALL BE IRREVOCABLE AND SHALL
REFER TO THIS AGREEMENT AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A
BUSINESS DAY) AND AMOUNT OF SUCH SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY NOTICE RECEIVED FROM SSCE PURSUANT
TO THIS PARAGRAPH (B).


 


(C)  THE SWINGLINE LENDER MAY, BY WRITTEN OR FAX NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., STANDARD TIME, ON ANY BUSINESS
DAY, REQUIRE THE REVOLVING LENDERS TO PURCHASE ALL OR ANY PORTION OF THE
SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF
SWINGLINE LOAN OR SWINGLINE LOANS TO BE PURCHASED, AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY UPON RECEIPT OF SUCH NOTICE GIVE NOTICE THEREOF TO EACH REVOLVING
LENDER, SPECIFYING IN SUCH NOTICE SUCH REVOLVING LENDER’S APPLICABLE PERCENTAGE
OF SUCH SWINGLINE LOAN OR SWINGLINE LOANS.  EACH REVOLVING LENDER SHALL PAY TO
THE ADMINISTRATIVE AGENT, IN THE SAME MANNER AS PROVIDED IN SECTION 2.02(C) WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.02(C) SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS UNDER THIS
PARAGRAPH (C)), SUCH LENDER’S APPLICABLE PERCENTAGE OF THE PRINCIPAL AMOUNT OF
SUCH SWINGLINE LOAN OR SWINGLINE LOANS, AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATIONS TO MAKE SUCH PAYMENT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY EVENT OR CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER OR THE FAILURE OF ANY CONDITION
PRECEDENT SET FORTH IN ARTICLE V TO BE

 

75

--------------------------------------------------------------------------------


 

satisfied, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  The Administrative Agent shall
promptly advise SSCE of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect to such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from SSCE (or
any other party on behalf of SSCE) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph (c) and to the Swingline Lender, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph (c) shall not constitute a Loan and shall not relieve
SSCE of its obligation with respect to the payment thereof.


 


SECTION 2.22.  BANKERS’ ACCEPTANCES.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, SSC CANADA MAY REQUEST A REVOLVING (CANADIAN) CREDIT
BORROWING DENOMINATED IN CANADIAN DOLLARS BY PRESENTING DRAFTS FOR ACCEPTANCE
AND PURCHASE AS B/AS BY THE REVOLVING (CANADIAN) LENDERS.


 


(B)  NO CONTRACT PERIOD WITH RESPECT TO A B/A TO BE ACCEPTED AND, IF APPLICABLE,
PURCHASED AS A REVOLVING (CANADIAN) LOAN SHALL EXTEND BEYOND THE REVOLVING
CREDIT MATURITY DATE.  ALL B/AS AND B/A LOANS SHALL BE DENOMINATED IN CANADIAN
DOLLARS.


 


(C)  TO FACILITATE AVAILMENT OF B/A LOANS, SSC CANADA HEREBY APPOINTS EACH
REVOLVING (CANADIAN) LENDER AS ITS ATTORNEY TO SIGN AND ENDORSE ON ITS BEHALF
(IN ACCORDANCE WITH A NOTICE OF BORROWING RELATING TO A B/A LOAN PURSUANT TO
SECTION 2.03 OR 2.10), IN HANDWRITING OR BY FACSIMILE OR MECHANICAL SIGNATURE AS
AND WHEN DEEMED NECESSARY BY SUCH REVOLVING (CANADIAN) LENDER, BLANK FORMS OF
B/AS IN THE FORM REQUESTED BY SUCH REVOLVING (CANADIAN) LENDER.  SSC CANADA
RECOGNIZES AND AGREES THAT ALL B/AS SIGNED AND/OR ENDORSED BY A REVOLVING
(CANADIAN) LENDER ON BEHALF OF SSC CANADA SHALL BIND SSC CANADA AS FULLY AND
EFFECTUALLY AS IF SIGNED IN THE HANDWRITING OF AND DULY ISSUED BY THE PROPER
SIGNING OFFICERS OF SSC CANADA.  EACH REVOLVING (CANADIAN) LENDER IS HEREBY
AUTHORIZED (IN ACCORDANCE WITH A NOTICE OF BORROWING RELATING TO A B/A LOAN) TO
ISSUE SUCH B/AS ENDORSED IN BLANK IN SUCH FACE AMOUNTS AS MAY BE DETERMINED BY
SUCH REVOLVING (CANADIAN) LENDER; PROVIDED THAT THE AGGREGATE AMOUNT THEREOF IS
EQUAL TO THE AGGREGATE AMOUNT OF B/AS REQUIRED TO BE ACCEPTED AND PURCHASED BY
SUCH REVOLVING (CANADIAN) LENDER.  NO REVOLVING (CANADIAN) LENDER SHALL BE
LIABLE FOR ANY DAMAGE, LOSS OR OTHER CLAIM ARISING BY REASON OF ANY LOSS OR
IMPROPER USE OF ANY SUCH INSTRUMENT EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH REVOLVING (CANADIAN) LENDER OR ITS OFFICERS, EMPLOYEES,
AGENTS OR REPRESENTATIVES.  EACH REVOLVING (CANADIAN) LENDER SHALL MAINTAIN A
RECORD, WHICH SHALL BE MADE AVAILABLE TO SSC CANADA UPON ITS REQUEST, WITH
RESPECT TO B/AS (I) RECEIVED BY IT IN BLANK HEREUNDER, (II) VOIDED BY IT FOR ANY
REASON, (III) ACCEPTED AND PURCHASED BY IT HEREUNDER, AND (IV) CANCELED AT THEIR
RESPECTIVE MATURITIES.  ON REQUEST BY OR ON BEHALF OF SSC CANADA, A REVOLVING
(CANADIAN) LENDER SHALL CANCEL ALL FORMS OF B/AS WHICH HAVE BEEN PRE-SIGNED

 

76

--------------------------------------------------------------------------------


 

or pre-endorsed on behalf of SSC Canada and that are held by such Revolving
(Canadian) Lender and are not required to be issued in accordance with SSC
Canada’s irrevocable notice.  Alternatively, SSC Canada agrees that, at the
request of the Canadian Administrative Agent, SSC Canada shall deliver to the
Canadian Administrative Agent a “depository note” which complies with the
requirements of the Depository Bills and Notes Act (Canada), and consents to the
deposit of any such depository note in the book-based debt clearance system
maintained by the Canadian Depository for Securities.


 


(D)  DRAFTS OF SSC CANADA TO BE ACCEPTED AS B/AS HEREUNDER SHALL BE SIGNED AS
SET FORTH IN THIS SECTION 2.22.  NOTWITHSTANDING THAT ANY PERSON WHOSE SIGNATURE
APPEARS ON ANY B/A MAY NO LONGER BE AN AUTHORIZED SIGNATORY FOR ANY REVOLVING
(CANADIAN) LENDER OR SSC CANADA AT THE DATE OF ISSUANCE OF A B/A, SUCH SIGNATURE
SHALL NEVERTHELESS BE VALID AND SUFFICIENT FOR ALL PURPOSES AS IF SUCH AUTHORITY
HAD REMAINED IN FORCE AT THE TIME OF SUCH ISSUANCE AND ANY SUCH B/A SO SIGNED
SHALL BE BINDING ON SSC CANADA.


 


(E)  PROMPTLY FOLLOWING THE RECEIPT OF A NOTICE OF BORROWING SPECIFYING A
REVOLVING (CANADIAN) CREDIT BORROWING BY WAY OF B/A, THE CANADIAN ADMINISTRATIVE
AGENT SHALL SO ADVISE THE REVOLVING (CANADIAN) LENDERS AND SHALL ADVISE EACH
REVOLVING (CANADIAN) LENDER OF THE AGGREGATE FACE AMOUNT OF THE B/A TO BE
ACCEPTED BY IT AND THE APPLICABLE CONTRACT PERIOD (WHICH SHALL BE IDENTICAL FOR
ALL REVOLVING (CANADIAN) LENDERS).  IN THE CASE OF REVOLVING (CANADIAN) LOANS
COMPRISED OF B/A LOANS, THE AGGREGATE FACE AMOUNT OF THE B/A TO BE ACCEPTED BY A
REVOLVING  (CANADIAN) LENDER SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF
CDN.$100,000 AND SHALL BE A WHOLE MULTIPLE OF CDN.$100,000, AND SUCH FACE AMOUNT
SHALL BE IN THE REVOLVING (CANADIAN) LENDERS’ PRO RATA PORTIONS OF SUCH
REVOLVING (CANADIAN) BORROWING, PROVIDED THAT THE ADMINISTRATIVE AGENT MAY IN
ITS SOLE DISCRETION INCREASE OR REDUCE ANY REVOLVING (CANADIAN) LENDER’S PORTION
OF SUCH B/A LOAN TO THE NEAREST CDN.$100,000 WITHOUT REDUCING THE AGGREGATE
REVOLVING (CANADIAN) CREDIT COMMITMENTS.


 


(F)  SSC CANADA MAY SPECIFY IN A NOTICE OF BORROWING PURSUANT TO SECTION 2.03 OR
2.10 THAT IT DESIRES THAT ANY B/A REQUESTED BY SUCH NOTICE OF BORROWING BE
PURCHASED BY THE REVOLVING (CANADIAN) LENDERS, IN WHICH CASE THE REVOLVING
(CANADIAN) LENDERS SHALL, UPON ACCEPTANCE OF A B/A BY A REVOLVING (CANADIAN)
LENDER, PURCHASE EACH B/A FROM SSC CANADA AT THE DISCOUNT RATE FOR SUCH
REVOLVING (CANADIAN) LENDER APPLICABLE TO SUCH B/A ACCEPTED BY IT AND PROVIDE TO
THE CANADIAN ADMINISTRATIVE AGENT THE DISCOUNT PROCEEDS FOR THE ACCOUNT OF SSC
CANADA.  THE ACCEPTANCE FEE PAYABLE BY SSC CANADA TO A REVOLVING (CANADIAN)
LENDER UNDER SECTION 2.06(D) IN RESPECT OF EACH B/A ACCEPTED BY SUCH REVOLVING
(CANADIAN) LENDER SHALL BE SET OFF AGAINST AND DEDUCTED FROM THE DISCOUNT
PROCEEDS PAYABLE BY SUCH REVOLVING (CANADIAN) LENDER UNDER THIS SECTION 2.22.


 


(G)  EACH REVOLVING (CANADIAN) LENDER MAY AT ANY TIME AND FROM TIME TO TIME
HOLD, SELL, REDISCOUNT OR OTHERWISE DISPOSE OF ANY OR ALL B/AS ACCEPTED AND
PURCHASED BY IT.

 

77

--------------------------------------------------------------------------------


 


(H)  IF A REVOLVING (CANADIAN) LENDER IS NOT A CHARTERED BANK UNDER THE BANK ACT
(CANADA) OR IF A REVOLVING (CANADIAN) LENDER NOTIFIES THE CANADIAN
ADMINISTRATIVE AGENT IN WRITING THAT IT IS OTHERWISE UNABLE TO ACCEPT BANKERS’
ACCEPTANCES, SUCH REVOLVING (CANADIAN) LENDER WILL, INSTEAD OF ACCEPTING AND
PURCHASING BANKERS’ ACCEPTANCES, MAKE AN ADVANCE (A “B/A EQUIVALENT LOAN”) TO
SSC CANADA IN THE AMOUNT AND FOR THE SAME TERM AS THE DRAFT THAT SUCH REVOLVING
(CANADIAN) LENDER WOULD OTHERWISE HAVE BEEN REQUIRED TO ACCEPT AND PURCHASE
HEREUNDER.  EACH SUCH REVOLVING (CANADIAN) LENDER WILL PROVIDE TO THE CANADIAN
ADMINISTRATIVE AGENT THE DISCOUNT PROCEEDS OF SUCH B/A EQUIVALENT LOAN FOR THE
ACCOUNT OF SSC CANADA.  EACH SUCH B/A EQUIVALENT LOAN WILL BEAR INTEREST AT THE
SAME RATE THAT WOULD RESULT IF SUCH REVOLVING (CANADIAN) LENDER HAD ACCEPTED
(AND BEEN PAID AN ACCEPTANCE FEE) AND PURCHASED (ON A DISCOUNTED BASIS AT THE
DISCOUNT RATE) A BANKERS’ ACCEPTANCE FOR THE RELEVANT CONTRACT PERIOD (IT BEING
THE INTENTION OF THE PARTIES THAT EACH SUCH B/A EQUIVALENT LOAN SHALL HAVE THE
SAME ECONOMIC CONSEQUENCES FOR THE REVOLVING (CANADIAN) LENDERS AND SSC CANADA
AS THE BANKERS’ ACCEPTANCE WHICH SUCH B/A EQUIVALENT LOAN REPLACES).  ALL SUCH
INTEREST SHALL BE PAID IN ADVANCE ON THE DATE SUCH B/A EQUIVALENT LOAN IS MADE,
AND WILL BE DEDUCTED FROM THE PRINCIPAL AMOUNT OF SUCH B/A EQUIVALENT LOAN IN
THE SAME MANNER IN WHICH THE DISCOUNT PROCEEDS OF A BANKERS’ ACCEPTANCE WOULD BE
DEDUCTED FROM THE FACE AMOUNT OF THE BANKERS’ ACCEPTANCE.


 


(I)  SSC CANADA WAIVES PRESENTMENT FOR PAYMENT AND ANY OTHER DEFENSE TO PAYMENT
OF ANY AMOUNTS DUE TO A REVOLVING (CANADIAN) LENDER IN RESPECT OF A B/A ACCEPTED
AND PURCHASED BY IT PURSUANT TO THIS AGREEMENT WHICH MIGHT EXIST SOLELY BY
REASON OF SUCH B/A BEING HELD, AT THE MATURITY THEREOF, BY SUCH REVOLVING
(CANADIAN) LENDER IN ITS OWN RIGHT, AND SSC CANADA AGREES NOT TO CLAIM ANY DAYS
OF GRACE IF SUCH REVOLVING (CANADIAN) LENDER, AS HOLDER, CLAIMS PAYMENT FROM OR
SUES SSC CANADA ON THE B/A FOR PAYMENT OF THE AMOUNT PAYABLE BY SSC CANADA
THEREUNDER.  ON THE LAST DAY OF THE CONTRACT PERIOD OF A B/A, OR SUCH EARLIER
DATE AS MAY BE REQUIRED OR PERMITTED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT, SSC CANADA SHALL PAY THE REVOLVING (CANADIAN) LENDER THAT HAS
ACCEPTED AND PURCHASED A B/A OR ADVANCED A B/A EQUIVALENT LOAN  THE FULL FACE
AMOUNT OF SUCH B/A OR B/A EQUIVALENT LOAN, AS THE CASE MAY BE, AND, AFTER SUCH
PAYMENT, SSC CANADA SHALL HAVE NO FURTHER LIABILITY IN RESPECT OF SUCH B/A AND
SUCH REVOLVING (CANADIAN) LENDER SHALL BE ENTITLED TO ALL BENEFITS OF, AND BE
RESPONSIBLE FOR ALL PAYMENTS DUE TO THIRD PARTIES UNDER, SUCH B/A.


 


(J)  EXCEPT AS REQUIRED BY ANY REVOLVING (CANADIAN) LENDER UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, NO B/A LOAN MAY BE REPAID BY SSC CANADA PRIOR TO THE
EXPIRY DATE OF THE CONTRACT PERIOD APPLICABLE TO SUCH B/A LOAN; PROVIDED,
HOWEVER, THAT ANY B/A LOAN MAY BE DEFEASED AS PROVIDED IN THE PROVISO TO
SECTION 2.12(A).


 


SECTION 2.23.  INCREMENTAL COMMITMENTS.  (A)  EITHER BORROWER MAY ON ONE OR MORE
OCCASIONS, BY WRITTEN NOTICE TO THE SENIOR AGENTS, REQUEST INCREMENTAL TERM LOAN
COMMITMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED THE INCREMENTAL COMMITMENT
AMOUNT FROM ONE OR MORE INCREMENTAL TERM LENDERS, WHICH MAY INCLUDE ANY EXISTING
LENDER; PROVIDED THAT EACH INCREMENTAL TERM LENDER, IF NOT ALREADY A LENDER
HEREUNDER, SHALL BE SUBJECT TO THE APPROVAL OF THE SENIOR AGENTS (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  SUCH NOTICE SHALL SET FORTH
(I) THE AMOUNT OF THE

 

78

--------------------------------------------------------------------------------


 

Incremental Term Loan Commitments being requested (which shall be in minimum
increments of U.S.$5,000,000 and a minimum amount of U.S.$20,000,000 or equal to
the remaining Incremental Commitment Amount), (ii) the date on which such
Incremental Term Loan Commitments are requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice (which time periods for notice may be modified or waived at the
discretion of the Senior Agents)) and (iii) whether such Incremental Term Loan
Commitments are to be Tranche B Commitments or, in the case of SSC Canada,
Tranche C Commitments, or commitments to make term loans with pricing terms
different from the Tranche B Loans or the Tranche C Loans (“Other Term Loans”).


 


(B)  SSCE MAY ON ONE OR MORE OCCASIONS, BY WRITTEN NOTICE TO THE SENIOR AGENTS,
REQUEST INCREMENTAL REVOLVING CREDIT COMMITMENTS IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE INCREMENTAL COMMITMENT AMOUNT FROM ONE OR MORE INCREMENTAL REVOLVING
LENDERS, AND SSC CANADA MAY, BY WRITTEN NOTICE TO THE SENIOR AGENTS FROM TIME TO
TIME, REQUEST INCREMENTAL REVOLVING (CANADIAN) CREDIT COMMITMENTS IN AN
AGGREGATE AMOUNT NOT TO EXCEED THE INCREMENTAL COMMITMENT AMOUNT FROM ONE OR
MORE INCREMENTAL REVOLVING (CANADIAN) LENDERS, WHICH MAY, IN ANY CASE, INCLUDE
ANY EXISTING LENDER; PROVIDED THAT (I) EACH INCREMENTAL REVOLVING LENDER SHALL
BE SUBJECT TO THE APPROVAL OF THE SENIOR AGENTS, THE REVOLVING FACILITY FACING
AGENT AND THE SWINGLINE LENDER, AND (II) EACH INCREMENTAL REVOLVING (CANADIAN)
LENDER SHALL BE SUBJECT TO THE APPROVAL OF THE SENIOR AGENTS AND THE REVOLVING
(CANADIAN) FACILITY FACING AGENT (WHICH APPROVALS SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED).  SUCH NOTICE SHALL SET FORTH (X) THE AMOUNT OF THE
INCREMENTAL REVOLVING CREDIT COMMITMENTS OR INCREMENTAL REVOLVING (CANADIAN)
CREDIT COMMITMENTS BEING REQUESTED (WHICH SHALL BE IN MINIMUM INCREMENTS OF
U.S.$5,000,000 AND A MINIMUM AMOUNT OF U.S.$20,000,000 OR EQUAL TO THE REMAINING
INCREMENTAL COMMITMENT AMOUNT) AND (Y) THE DATE ON WHICH SUCH INCREMENTAL
REVOLVING CREDIT COMMITMENTS OR INCREMENTAL REVOLVING (CANADIAN) CREDIT
COMMITMENTS ARE REQUESTED TO BECOME EFFECTIVE (WHICH SHALL NOT BE LESS THAN
10 BUSINESS DAYS NOR MORE THAN 60 DAYS AFTER THE DATE OF SUCH NOTICE (WHICH TIME
PERIODS FOR NOTICE MAY BE MODIFIED OR WAIVED AT THE DISCRETION OF THE SENIOR
AGENTS)).


 


(C)  SSCE MAY ON ONE OR MORE OCCASIONS, BY WRITTEN NOTICE TO THE SENIOR AGENTS,
REQUEST INCREMENTAL DEPOSIT FUNDED COMMITMENTS IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE INCREMENTAL COMMITMENT AMOUNT FROM ONE OR MORE INCREMENTAL DEPOSIT
FUNDED LENDERS, WHICH MAY INCLUDE ANY EXISTING LENDER; PROVIDED THAT EACH
INCREMENTAL DEPOSIT FUNDED LENDER SHALL BE SUBJECT TO THE APPROVAL OF THE SENIOR
AGENTS AND THE DEPOSIT FUNDED FACILITY FACING AGENT (WHICH APPROVALS SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED).  SUCH NOTICE SHALL SET FORTH (I) THE
AMOUNT OF THE INCREMENTAL DEPOSIT FUNDED COMMITMENTS BEING REQUESTED (WHICH
SHALL BE IN MINIMUM INCREMENTS OF U.S.$5,000,000 AND A MINIMUM AMOUNT OF
U.S.$20,000,000 OR EQUAL TO THE REMAINING INCREMENTAL COMMITMENT AMOUNT) AND
(II) THE DATE ON WHICH SUCH INCREMENTAL DEPOSIT FUNDED COMMITMENTS ARE REQUESTED
TO BECOME EFFECTIVE (WHICH SHALL NOT BE LESS THAN 10 BUSINESS DAYS NOR MORE THAN
60 DAYS AFTER THE DATE OF SUCH NOTICE (WHICH TIME PERIODS FOR NOTICE MAY BE
MODIFIED OR WAIVED AT THE DISCRETION OF THE SENIOR AGENTS)).

 

79

--------------------------------------------------------------------------------


 


(D)  THE APPLICABLE BORROWER AND EACH INCREMENTAL LENDER SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT, INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT OR INCREMENTAL
DEPOSIT FUNDED CREDIT ASSUMPTION AGREEMENT, AS APPLICABLE, AND SUCH OTHER
DOCUMENTATION AS THE SENIOR AGENTS SHALL REASONABLY SPECIFY TO EVIDENCE THE
INCREMENTAL COMMITMENT OF SUCH INCREMENTAL LENDER.  EACH INCREMENTAL TERM LOAN
ASSUMPTION AGREEMENT SHALL SPECIFY THE TERMS OF THE INCREMENTAL TERM LOANS TO BE
MADE THEREUNDER; PROVIDED THAT, WITHOUT THE PRIOR WRITTEN CONSENT OF TERM
LENDERS HOLDING A MAJORITY OF THE PRINCIPAL AMOUNT OF THE OUTSTANDING TERM
LOANS, (I) THE FINAL MATURITY DATE OF ANY OTHER TERM LOANS SHALL BE NO EARLIER
THAN THE TERM LOAN MATURITY DATE, (II) THE AVERAGE LIFE TO MATURITY OF ANY OTHER
TERM LOANS SHALL BE NO SHORTER THAN THE AVERAGE LIFE TO MATURITY OF THE TERM
LOANS AND (III) IF THE INITIAL YIELD ON ANY OTHER TERM LOANS (AS DETERMINED BY
THE SENIOR AGENTS TO BE EQUAL TO THE SUM OF (X) THE ADJUSTED LIBOR MARGIN ON THE
OTHER TERM LOANS AND (Y) IF THE OTHER TERM LOANS ARE INITIALLY MADE AT A
DISCOUNT OR THE LENDERS MAKING THE SAME RECEIVE A FEE DIRECTLY OR INDIRECTLY
FROM SSCC OR ANY SUBSIDIARY FOR DOING SO (THE AMOUNT OF SUCH FEE, EXPRESSED AS A
PERCENTAGE OF THE OTHER TERM LOANS, BEING REFERRED TO HEREIN AS “OID”), THE
AMOUNT OF SUCH OID DIVIDED BY THE LESSER OF (A) THE AVERAGE LIFE TO MATURITY OF
SUCH OTHER TERM LOANS AND (B) FOUR) EXCEEDS BY MORE THAN 25 BASIS POINTS (THE
AMOUNT OF SUCH EXCESS ABOVE 25 BASIS POINTS BEING REFERRED TO HEREIN AS THE
“YIELD DIFFERENTIAL”) THE APPLICABLE RATE THEN IN EFFECT FOR EURODOLLAR TERM
LOANS, THEN THE APPLICABLE RATE THEN IN EFFECT FOR TERM LOANS SHALL
AUTOMATICALLY BE INCREASED BY THE YIELD DIFFERENTIAL, EFFECTIVE UPON THE MAKING
OF THE OTHER TERM LOANS; AND PROVIDED FURTHER THAT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE MAJORITY IN INTEREST OF THE REVOLVING LENDERS AND REVOLVING
(CANADIAN) LENDERS, VOTING AS A SINGLE CLASS, THE FINAL MATURITY DATE OF ANY
OTHER TERM LOANS SHALL BE NO EARLIER THAN THE REVOLVING CREDIT MATURITY DATE,
AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE MAJORITY IN INTEREST OF THE DEPOSIT
FUNDED LENDERS, THE FINAL MATURITY DATE OF ANY OTHER TERM LOANS SHALL BE NO
EARLIER THAN THE DEPOSIT FUNDED MATURITY DATE.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL CREDIT
ASSUMPTION AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT, UPON THE
EFFECTIVENESS OF ANY INCREMENTAL CREDIT ASSUMPTION AGREEMENT, THIS AGREEMENT
SHALL BE DEEMED AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO
REFLECT THE EXISTENCE AND TERMS OF THE INCREMENTAL COMMITMENT EVIDENCED
THEREBY.  ANY SUCH DEEMED AMENDMENT MAY BE MEMORIALIZED IN WRITING BY THE SENIOR
AGENTS WITH THE BORROWERS’ CONSENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED)
AND FURNISHED TO THE OTHER PARTIES HERETO.


 


(E)  NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL COMMITMENT SHALL BECOME
EFFECTIVE UNDER THIS SECTION 2.23 UNLESS (I) ON THE DATE OF SUCH EFFECTIVENESS,
THE CONDITIONS SET FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 5.01 SHALL BE
SATISFIED AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT
EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER OF THE APPLICABLE
BORROWER AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LEGAL OPINIONS,
BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND DOCUMENTATION REASONABLY
REQUESTED BY THE SENIOR AGENTS CONSISTENT WITH THOSE DELIVERED ON THE CLOSING
DATE PURSUANT TO SECTION 5.02.

 

80

--------------------------------------------------------------------------------


 


(F)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
TAKE ANY AND ALL ACTION AS MAY BE REASONABLY NECESSARY TO ENSURE THAT ALL
INCREMENTAL TERM LOANS (OTHER THAN OTHER TERM LOANS), WHEN ORIGINALLY MADE, ARE
INCLUDED IN EACH BORROWING OF OUTSTANDING TRANCHE B LOANS OR TRANCHE C LOANS, AS
THE CASE MAY BE, ON A PRO RATA BASIS.  THIS MAY BE ACCOMPLISHED AT THE
DISCRETION OF THE ADMINISTRATIVE AGENT BY REQUIRING EACH OUTSTANDING EURODOLLAR
TRANCHE B BORROWING OR EURODOLLAR TRANCHE C BORROWING, AS APPLICABLE, TO BE
CONVERTED INTO AN ABR TERM BORROWING ON THE DATE OF EACH INCREMENTAL TERM LOAN,
OR BY ALLOCATING A PORTION OF EACH INCREMENTAL TERM LOAN TO EACH OUTSTANDING
EURODOLLAR TRANCHE B BORROWING OR EURODOLLAR TRANCHE C BORROWING, AS APPLICABLE,
ON A PRO RATA BASIS, EVEN THOUGH AS A RESULT THEREOF SUCH INCREMENTAL TERM LOAN
MAY EFFECTIVELY HAVE A SHORTER INTEREST PERIOD THAN THE TERM LOANS INCLUDED IN
THE BORROWING OF WHICH THEY ARE A PART (AND NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT THAT WOULD PROHIBIT SUCH AN INITIAL INTEREST PERIOD).  ANY
CONVERSION OF EURODOLLAR TERM LOANS TO ABR TERM LOANS REQUIRED BY THE PRECEDING
SENTENCE SHALL BE SUBJECT TO SECTION 2.15.  IF ANY INCREMENTAL TERM LOAN IS TO
BE ALLOCATED TO AN EXISTING INTEREST PERIOD FOR A EURODOLLAR TERM BORROWING
THEN, SUBJECT TO SECTION 2.07, THE INTEREST RATE APPLICABLE TO SUCH INCREMENTAL
TERM LOAN FOR THE REMAINDER OF SUCH INTEREST PERIOD SHALL EQUAL THE ADJUSTED
LIBO RATE FOR A PERIOD APPROXIMATELY EQUAL TO THE REMAINDER OF SUCH INTEREST
PERIOD (AS DETERMINED BY THE ADMINISTRATIVE AGENT TWO BUSINESS DAYS BEFORE THE
DATE SUCH INCREMENTAL TERM LOAN IS MADE) PLUS THE APPLICABLE RATE.  IN ADDITION,
TO THE EXTENT ANY INCREMENTAL TERM LOANS ARE TRANCHE B LOANS OR TRANCHE C LOANS,
THE SCHEDULED AMORTIZATION PAYMENTS UNDER SECTION 2.11 REQUIRED TO BE MADE AFTER
THE MAKING OF SUCH INCREMENTAL TERM LOANS SHALL BE RATABLY INCREASED TO REFLECT
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INCREMENTAL TERM LOANS.  IN SUCH EVENT,
THE ADMINISTRATIVE AGENT SHALL PREPARE AND DISTRIBUTE TO THE BORROWERS AND THE
LENDERS AN UPDATED AMORTIZATION SCHEDULE, WHICH SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


 


(G)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE THAT, AFTER
GIVING EFFECT TO ANY INCREMENTAL REVOLVING CREDIT COMMITMENT OR INCREMENTAL
REVOLVING (CANADIAN) CREDIT COMMITMENT PURSUANT TO THIS SECTION 2.23, THE
OUTSTANDING REVOLVING LOANS AND REVOLVING (CANADIAN) LOANS ARE HELD BY THE
REVOLVING LENDERS AND REVOLVING (CANADIAN) LENDERS, RESPECTIVELY, IN ACCORDANCE
WITH THEIR NEW APPLICABLE PERCENTAGES.  THIS MAY BE ACCOMPLISHED AT THE
DISCRETION OF THE ADMINISTRATIVE AGENT (I) BY REQUIRING THE OUTSTANDING
REVOLVING LOANS OR REVOLVING (CANADIAN) LOANS TO BE PREPAID WITH THE PROCEEDS OF
A NEW REVOLVING CREDIT BORROWING OR REVOLVING (CANADIAN) CREDIT BORROWING, AS
THE CASE MAY BE, (II) BY PERMITTING THE REVOLVING CREDIT BORROWINGS AND
REVOLVING (CANADIAN) CREDIT BORROWINGS OUTSTANDING AT THE TIME OF ANY INCREASE
IN THE AGGREGATE REVOLVING CREDIT COMMITMENTS OR THE AGGREGATE REVOLVING
(CANADIAN) CREDIT COMMITMENTS PURSUANT TO THIS SECTION 2.23 TO REMAIN
OUTSTANDING UNTIL THE LAST DAYS OF THE RESPECTIVE INTEREST PERIODS THEREFOR,
EVEN THOUGH THE REVOLVING LENDERS OR REVOLVING (CANADIAN) LENDERS, AS THE CASE
MAY BE, WOULD HOLD SUCH REVOLVING CREDIT BORROWINGS OR REVOLVING (CANADIAN)
CREDIT BORROWINGS, AS APPLICABLE, OTHER THAN IN ACCORDANCE WITH THEIR NEW
APPLICABLE PERCENTAGES, OR (III) BY ANY COMBINATION OF THE FOREGOING.  ANY
PREPAYMENT DESCRIBED IN THIS PARAGRAPH (G) SHALL BE SUBJECT TO SECTION 2.15, BUT
OTHERWISE WITHOUT PREMIUM OR PENALTY.

 

81

--------------------------------------------------------------------------------


 


(H)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE ADMINISTRATIVE AGENT MAY
TAKE ANY AND ALL ACTIONS AS MAY BE REASONABLY NECESSARY TO ENSURE THAT, AFTER
GIVING EFFECT TO ANY INCREMENTAL DEPOSIT FUNDED COMMITMENT PURSUANT TO THIS
SECTION 2.23, THE OUTSTANDING DEPOSIT FUNDED LOANS (IF ANY) ARE HELD BY THE
DEPOSIT FUNDED LENDERS IN ACCORDANCE WITH THEIR NEW APPLICABLE PERCENTAGES. 
THIS MAY BE ACCOMPLISHED AT THE DISCRETION OF THE ADMINISTRATIVE AGENT BY TAKING
ANY ACTION COMPARABLE TO THE ACTIONS DESCRIBED IN PARAGRAPH (F) ABOVE.

 

ARTICLE III

 

Letters of Credit

 


SECTION 3.01.  GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
(A) SSCE MAY REQUEST THE ISSUANCE OF REVOLVING FACILITY LETTERS OF CREDIT, FOR
ITS OWN ACCOUNT, BY THE REVOLVING FACILITY FACING AGENT, IN A FORM REASONABLY
ACCEPTABLE TO THE REVOLVING FACILITY FACING AGENT AND THE ADMINISTRATIVE AGENT
(IT BEING AGREED THAT THE ADMINISTRATIVE AGENT SHALL NOT UNREASONABLY DELAY ITS
RESPONSE AS TO ACCEPTABILITY OF SUCH FORM (AND, IN ANY EVENT, SHALL PROVIDE SUCH
RESPONSE WITHIN TWO BUSINESS DAYS OF RECEIVING THE PROPOSED FORM) AND SHALL NOT
UNREASONABLY WITHHOLD ITS CONFIRMATION AS TO ACCEPTABILITY OF SUCH FORM), AT ANY
TIME AND FROM TIME TO TIME DURING THE PERIOD FROM THE CLOSING DATE TO THE DATE
THAT IS 30 DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE, (B) SSC CANADA MAY
REQUEST THE ISSUANCE OF REVOLVING (CANADIAN) FACILITY LETTERS OF CREDIT, FOR ITS
OWN ACCOUNT, BY THE REVOLVING (CANADIAN) FACILITY FACING AGENT, IN A FORM
REASONABLY ACCEPTABLE TO THE REVOLVING (CANADIAN) FACILITY FACING AGENT AND THE
CANADIAN ADMINISTRATIVE AGENT (IT BEING AGREED THAT THE CANADIAN ADMINISTRATIVE
AGENT SHALL NOT UNREASONABLY DELAY ITS RESPONSE AS TO ACCEPTABILITY OF SUCH FORM
(AND, IN ANY EVENT, SHALL PROVIDE SUCH RESPONSE WITHIN TWO BUSINESS DAYS OF
RECEIVING THE PROPOSED FORM) AND SHALL NOT UNREASONABLY WITHHOLD ITS
CONFIRMATION AS TO ACCEPTABILITY OF SUCH FORM), AT ANY TIME AND FROM TIME TO
TIME DURING THE PERIOD FROM THE CLOSING DATE TO THE DATE THAT IS 30 DAYS PRIOR
TO THE REVOLVING CREDIT MATURITY DATE AND (C) SSCE MAY REQUEST THE ISSUANCE OF
DEPOSIT FUNDED LETTERS OF CREDIT, FOR ITS OWN ACCOUNT, BY THE DEPOSIT FUNDED
FACILITY FACING AGENT, IN A FORM REASONABLY ACCEPTABLE TO THE DEPOSIT FUNDED
FACILITY FACING AGENT, AT ANY TIME AND FROM TIME TO TIME DURING THE PERIOD FROM
THE CLOSING DATE TO THE DATE THAT IS 30 DAYS PRIOR TO THE DEPOSIT FUNDED
MATURITY DATE.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY A BORROWER TO, OR ENTERED
INTO BY A BORROWER WITH, THE APPLICABLE FACING AGENT RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


SECTION 3.02.  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT, THE APPLICABLE
BORROWER SHALL HAND DELIVER OR FAX (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE FACING AGENT) TO
THE APPLICABLE FACING AGENT AND THE ADMINISTRATIVE AGENT, REASONABLY IN ADVANCE
OF THE

 

82

--------------------------------------------------------------------------------


 

requested date of issuance, a Letter of Credit Request.  To request any
amendment, renewal or extension of any outstanding Letter of Credit, the
applicable Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Facing Agent) to the applicable Facing Agent and the Administrative Agent,
reasonably in advance of the requested date of amendment, renewal or extension,
a notice on the applicable Borrower’s letterhead identifying the Letter of
Credit and the date of the requested amendment, renewal or extension (which must
be a Business Day) and indicating the specifics of such amendment, renewal or
extension.  A Revolving Facility Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Revolving Facility Letter of Credit, SSCE shall be deemed to represent
and warrant that) after giving effect to such issuance, amendment, renewal or
extension (a) the Revolving Facility LC Exposure shall not exceed
U.S.$200,000,000 and (b) the Revolving Credit Utilization shall not exceed the
aggregate Revolving Credit Commitments.  A Revolving (Canadian) Facility Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Revolving (Canadian) Facility
Letter of Credit, SSC Canada shall be deemed to represent and warrant that)
after giving effect to such issuance, amendment, renewal or extension (i) the
Revolving (Canadian) Facility LC Exposure shall not exceed U.S.$50,000,000 and
(ii) the Revolving (Canadian) Credit Utilization shall not exceed the aggregate
Revolving (Canadian) Credit Commitments.  A Deposit Funded Facility Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Deposit Funded Facility Letter of
Credit, SSCE shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (A) the Deposit Funded LC
Exposure shall not exceed the aggregate Deposits and (B) the Deposit Funded
Utilization shall not exceed the aggregate Deposit Funded Commitments.  Promptly
after the issuance or amendment of any Letter of Credit, the applicable Facing
Agent shall notify the Administrative Agent  (and, in the case of any Deposit
Funded Facility Letter of Credit, the Deposit Account Agent) and SSCE or SSC
Canada, as the case may be, in writing of such issuance or amendment and such
notice shall be accompanied by a copy of such issued or amended Letter of
Credit.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Lender, Revolving (Canadian) Lender or Deposit Funded
Lender, as applicable, in writing of such issuance or amendment, and if any
Revolving Lender, Revolving (Canadian) Lender or Deposit Funded Lender shall so
request, the Administrative Agent shall provide such Lender with a copy of such
issued or amended Letter of Credit.


 


SECTION 3.03.  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIEST OF (A) THE DATE ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (B) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE OR, IN
THE CASE OF ANY DEPOSIT FUNDED FACILITY LETTER OF CREDIT, FIVE BUSINESS DAYS
PRIOR TO THE DEPOSIT FUNDED MATURITY DATE.


 


SECTION 3.04.  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY

 

83

--------------------------------------------------------------------------------


 

further action on the part of the applicable Facing Agent or the Lenders, the
applicable Facing Agent hereby grants to each Revolving Lender, Revolving
(Canadian) Lender or Deposit Funded Lender, as the case may be, and each such
Lender hereby acquires from the applicable Facing Agent, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit.  In addition, (a) the Revolving Facility
Facing Agent hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires, a participation in each Existing SSCE Letter of Credit (other
than the Existing IRB Letters of Credit), (b) the Revolving (Canadian) Facility
Facing Agent hereby grants to each Revolving (Canadian) Lender, and each
Revolving (Canadian) Lender hereby acquires, a participation in each Existing
SSC Canada Letter of Credit, and (c) the Deposit Funded Facility Facing Agent
hereby grants to each Deposit Funded Lender, and each Deposit Funded Lender
hereby acquires, a participation in each Existing IRB Letter of Credit, in each
case, equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Existing Letter of Credit, effective as of the
Closing Date.  In consideration and in furtherance of the foregoing, (i) each
Revolving Lender and Revolving (Canadian) Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent or the Canadian
Administrative Agent, respectively, for the account of the applicable Facing
Agent, such Lender’s Applicable Percentage of each LC Disbursement in respect of
a Revolving Facility Letter of Credit or a Revolving (Canadian) Facility Letter
of Credit, respectively, made by the applicable Facing Agent and not reimbursed
by the applicable Borrower on the date due, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason and (ii) each
Deposit Funded Lender hereby absolutely and unconditionally authorizes the
Deposit Account Agent to pay to the Deposit Funded Facility Facing Agent such
Lender’s Applicable Percentage of each LC Disbursement in respect of a Deposit
Funded Facility Letter of Credit made by such Facing Agent and not reimbursed by
SSCE on the date due, or of any reimbursement payment required to be refunded to
SSCE for any reason, from the amounts on deposit in the Deposit Account, in each
case, as provided in Section 3.05.  Each Revolving Lender, Revolving (Canadian)
Lender and Deposit Funded Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this Section 3.04 in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or an Event of
Default or reduction or termination of the Revolving Credit Commitments,
Revolving (Canadian) Credit Commitments or Deposit Funded Commitments, as
applicable, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


 


SECTION 3.05.  REIMBURSEMENT.  (A)  IF THE REVOLVING FACILITY FACING AGENT SHALL
PAY ANY DRAFT OR OTHER FORM OF DEMAND PRESENTED UNDER A REVOLVING FACILITY
LETTER OF CREDIT, SSCE SHALL PAY TO THE REVOLVING FACILITY FACING AGENT AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAFT OR OTHER FORM OF DEMAND NOT LATER THAN
TWO HOURS AFTER SSCE SHALL HAVE RECEIVED NOTICE FROM THE REVOLVING FACILITY
FACING AGENT THAT PAYMENT OF SUCH DRAFT OR OTHER FORM OF DEMAND WILL BE MADE OR,
IF SSCE SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 10:00 A.M., STANDARD TIME, ON
ANY BUSINESS DAY, NOT LATER THAN 10:00 A.M., STANDARD TIME, ON THE IMMEDIATELY
FOLLOWING BUSINESS DAY, PROVIDED THAT

 

84

--------------------------------------------------------------------------------


 

SSCE may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.21, as applicable, that such reimbursement
payment be financed with an ABR Revolving Credit Borrowing or a Swingline Loan
in an equivalent amount and, to the extent so financed, the obligations of SSCE
in respect of such LC Disbursement shall be discharged and replaced by the
resulting ABR Revolving Credit Borrowing or Swingline Loan.  If SSCE fails to
make such reimbursement payment when due and such reimbursement payment is not
financed with an ABR Revolving Credit Borrowing or a Swingline Loan as
contemplated by the immediately preceding sentence, the Revolving Facility
Facing Agent shall promptly notify the Administrative Agent, which shall in turn
notify each Revolving Lender of such LC Disbursement, the reimbursement payment
then due from SSCE in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent an amount equal to such Lender’s Applicable
Percentage of the reimbursement payment then due from SSCE, in the same manner
as provided in Section 2.02(c) with respect to Loans made by such Lender (and
Section 2.02(c) shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders under this paragraph (a)), and the Administrative Agent shall
promptly pay to the Revolving Facility Facing Agent the amounts so received by
it from the Revolving Lenders (it being understood and agreed that (i) if the
conditions precedent to borrowing set forth herein have been met, then any such
amount paid by any Revolving Lender shall be deemed to constitute an ABR
Revolving Loan of such Lender and, to the extent of such payment, the
obligations of SSCE in respect of such LC Disbursement shall be discharged and
replaced by the resulting ABR Revolving Credit Borrowing and (ii) if such
conditions precedent to borrowing have not been met, then any such amount paid
by any Revolving Lender shall not constitute a Loan and shall not relieve SSCE
of its obligation to reimburse such LC Disbursement).  The Revolving Facility
Facing Agent will promptly notify the Administrative Agent of any amount
subsequently received by it from SSCE or another Loan Party in respect of such
LC Disbursement and, in the event that Revolving Lenders have made payments
pursuant to this paragraph (a), shall promptly remit to the Administrative Agent
any such amount, and the Administrative Agent shall distribute such amount to
the Revolving Lenders and the Revolving Facility Facing Agent as their interests
may appear.


 


(B)  IF THE REVOLVING (CANADIAN) FACILITY FACING AGENT SHALL PAY ANY DRAFT OR
OTHER FORM OF DEMAND PRESENTED UNDER A REVOLVING (CANADIAN) FACILITY LETTER OF
CREDIT, SSC CANADA SHALL PAY TO THE REVOLVING (CANADIAN) FACILITY FACING AGENT
AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAFT OR OTHER FORM OF DEMAND NOT LATER
THAN TWO HOURS AFTER SSC CANADA SHALL HAVE RECEIVED NOTICE FROM THE REVOLVING
(CANADIAN) FACILITY FACING AGENT THAT PAYMENT OF SUCH DRAFT OR OTHER FORM OF
DEMAND WILL BE MADE OR, IF SSC CANADA SHALL HAVE RECEIVED SUCH NOTICE LATER THAN
10:00 A.M., STANDARD TIME, ON ANY BUSINESS DAY, NOT LATER THAN 10:00 A.M.,
STANDARD TIME, ON THE IMMEDIATELY FOLLOWING BUSINESS DAY, PROVIDED THAT SSC
CANADA MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN
ACCORDANCE WITH SECTION 2.03 THAT SUCH REIMBURSEMENT PAYMENT BE FINANCED WITH AN
ABR REVOLVING (CANADIAN) CREDIT BORROWING OR, IF SUCH LC DISBURSEMENT IS
DENOMINATED IN CANADIAN DOLLARS, A CANADIAN PRIME RATE BORROWING IN AN
EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE OBLIGATIONS OF SSC CANADA
IN RESPECT OF SUCH LC DISBURSEMENT SHALL BE DISCHARGED AND

 

85

--------------------------------------------------------------------------------


 

replaced by the resulting ABR Revolving (Canadian) Credit Borrowing or Canadian
Prime Rate Borrowing, as the case may be.  If SSC Canada fails to make such
reimbursement payment when due and such reimbursement payment is not financed
with a Borrowing as contemplated by the immediately preceding sentence, the
Revolving (Canadian) Facility Facing Agent shall notify the Canadian
Administrative Agent, which shall in turn notify each Revolving (Canadian)
Lender of such LC Disbursement, the reimbursement payment then due from SSC
Canada in respect thereof and such Lender’s Applicable Percentage thereof. 
Promptly following receipt of such notice, each Revolving (Canadian) Lender
shall pay to the Canadian Administrative Agent an amount equal to such Lender’s
Applicable Percentage of the reimbursement payment then due from SSC Canada, in
the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Revolving (Canadian) Lenders under this paragraph (b)), and
the Canadian Administrative Agent shall promptly pay to the Revolving (Canadian)
Facility Facing Agent the amounts so received by it from the Revolving
(Canadian) Lenders (it being understood and agreed that (i) if the conditions
precedent to borrowing set forth herein have been met, then any such amount paid
by any Revolving (Canadian) Lender shall be deemed to constitute an ABR
Revolving (Canadian) Loan or, if such LC Disbursement is denominated in Canadian
Dollars, a Canadian Prime Rate Loan of such Lender and, to the extent of such
payment, the obligations of SSC Canada in respect of such LC Disbursement shall
be discharged and replaced by the resulting ABR Revolving (Canadian) Credit
Borrowing or Canadian Prime Rate Borrowing, as the case may be, and (ii) if such
conditions precedent to borrowing have not been met, then any such amount paid
by any Revolving (Canadian) Lender shall not constitute a Loan and shall not
relieve SSC Canada of its obligation to reimburse such LC Disbursement).  The
Revolving (Canadian) Facility Facing Agent will promptly notify the Canadian
Administrative Agent of any amount subsequently received by it from SSC Canada
or another Loan Party in respect of such LC Disbursement and, in the event that
Revolving (Canadian) Lenders have made payments pursuant to this paragraph (b),
shall promptly remit to the Canadian Administrative Agent any such amount, and
the Canadian Administrative Agent shall distribute such amount to the Revolving
(Canadian) Lenders and the Revolving (Canadian) Facility Facing Agent as their
interests may appear.


 


(C)  IF THE DEPOSIT FUNDED FACILITY FACING AGENT SHALL PAY ANY DRAFT OR OTHER
FORM OF DEMAND PRESENTED UNDER A DEPOSIT FUNDED FACILITY LETTER OF CREDIT, SSCE
SHALL PAY TO THE DEPOSIT FUNDED FACILITY FACING AGENT AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH DRAFT OR OTHER FORM OF DEMAND NOT LATER THAN TWO HOURS AFTER SSCE
SHALL HAVE RECEIVED NOTICE FROM THE DEPOSIT FUNDED FACILITY FACING AGENT THAT
PAYMENT OF SUCH DRAFT OR OTHER FORM OF DEMAND WILL BE MADE OR, IF SSCE SHALL
HAVE RECEIVED SUCH NOTICE LATER THAN 10:00 A.M., STANDARD TIME, ON ANY BUSINESS
DAY, NOT LATER THAN 10:00 A.M., STANDARD TIME, ON THE IMMEDIATELY FOLLOWING
BUSINESS DAY.  IF THE DEPOSIT FUNDED FACILITY FACING AGENT HAS NOT RECEIVED FROM
SSCE SUCH REIMBURSEMENT PAYMENT WHEN DUE, THE DEPOSIT FUNDED FACILITY FACING
AGENT WILL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE DEPOSIT ACCOUNT
AGENT OF SUCH LC DISBURSEMENT, AND THE ADMINISTRATIVE AGENT SHALL IN TURN NOTIFY
EACH DEPOSIT FUNDED LENDER OF SUCH LC DISBURSEMENT, THE REIMBURSEMENT PAYMENT
THEN DUE FROM SSCE IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF.  EACH DEPOSIT FUNDED LENDER HEREBY AUTHORIZES THE

 

86

--------------------------------------------------------------------------------


 

Deposit Account Agent, and the Deposit Account Agent hereby agrees, to withdraw
from the Deposit Account the amount of such reimbursement payment and to make
such amount available to the Deposit Funded Facility Facing Agent (it being
understood and agreed that (i) if the conditions precedent to borrowing set
forth herein have been met, then such Lender’s Applicable Percentage of such
amount shall be deemed to constitute its Deposit Funded Loan and the obligations
of SSCE with respect to such LC Disbursement shall be discharged and replaced by
the resulting Deposit Funded Borrowing and (ii) if such conditions precedent
have not been met, then such amount shall not constitute a Loan and shall not
relieve SSCE of its obligation to reimburse such LC Disbursement).  The Deposit
Funded Facility Facing Agent will promptly notify the Administrative Agent and
the Deposit Account Agent of any amount subsequently received by it from SSCE in
respect of such LC Disbursement and shall promptly remit to the Deposit Account
Agent any such amount, which shall in turn deposit such amount into the Deposit
Account.  Thereafter, any such amounts deposited to the Deposit Account shall be
available to reimburse the Deposit Funded Facility Facing Agent in accordance
with the second preceding sentence of this paragraph (c).   Notwithstanding
anything herein to the contrary, the funding obligation of each Deposit Funded
Lender in respect of its participations of Deposit Funded Facility Letters of
Credit shall be satisfied in full upon the funding of an amount equal to its
Deposit Funded Commitment into the Deposit Account.


 


SECTION 3.06.  OBLIGATIONS ABSOLUTE.  EACH BORROWER’S OBLIGATION TO REPAY THE
APPLICABLE FACING AGENT FOR LC DISBURSEMENTS MADE BY THE APPLICABLE FACING AGENT
UNDER THE OUTSTANDING LETTERS OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE
BORROWER SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF:


 


(A)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;


 


(B)  THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT THE
APPLICABLE BORROWER OR ANY OTHER PERSON MAY AT ANY TIME HAVE AGAINST THE
BENEFICIARY OR TRANSFEREE UNDER ANY LETTER OF CREDIT, ANY FACING AGENT, THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER PERSON (OTHER THAN THE DEFENSE OF
PAYMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR A DEFENSE BASED ON THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE FACING AGENT) IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER AGREEMENT OR TRANSACTION;


 


(C)  ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, PROVIDED THAT PAYMENT BY THE
APPLICABLE FACING AGENT UNDER SUCH LETTER OF CREDIT AGAINST PRESENTATION OF SUCH
DRAFT OR DOCUMENT SHALL NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE APPLICABLE FACING AGENT;


 


(D)  PAYMENT BY THE APPLICABLE FACING AGENT UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, PROVIDED THAT SUCH PAYMENT SHALL NOT HAVE

 

87

--------------------------------------------------------------------------------


 


CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE FACING
AGENT; AND


 


(E)  ANY OTHER CIRCUMSTANCE OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING, PROVIDED THAT SUCH CIRCUMSTANCE OR EVENT SHALL NOT HAVE BEEN
THE RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE APPLICABLE FACING
AGENT.


 

It is understood that in making any payment under a Letter of Credit (i) the
applicable Facing Agent’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (ii) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall not,
in each case, be deemed willful misconduct or gross negligence of the applicable
Facing Agent.

 


SECTION 3.07.  DISBURSEMENT PROCEDURES.  THE APPLICABLE FACING AGENT SHALL,
PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE APPLICABLE FACING
AGENT SHALL PROMPTLY NOTIFY (A) THE ADMINISTRATIVE AGENT IN THE CASE OF
REVOLVING FACILITY LETTERS OF CREDIT, (B) THE CANADIAN ADMINISTRATIVE AGENT IN
THE CASE OF REVOLVING (CANADIAN) FACILITY LETTERS OF CREDIT AND (C) THE
ADMINISTRATIVE AGENT AND THE DEPOSIT ACCOUNT AGENT IN THE CASE OF DEPOSIT FUNDED
FACILITY LETTERS OF CREDIT AND, IN EACH CASE, THE APPLICABLE BORROWER BY
TELEPHONE (CONFIRMED BY FAX) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH FACING
AGENT HAS MADE OR WILL MAKE A LC DISBURSEMENT THEREUNDER, PROVIDED THAT ANY
FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE APPLICABLE
BORROWER OF ITS OBLIGATION TO REIMBURSE THE APPLICABLE FACING AGENT AND THE
REVOLVING LENDERS, REVOLVING (CANADIAN) LENDERS OR DEPOSIT FUNDED LENDERS, AS
THE CASE MAY BE, WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


SECTION 3.08.  INTERIM INTEREST.  IF A FACING AGENT SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE APPLICABLE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT
THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC
DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE APPLICABLE BORROWER
REIMBURSES SUCH LC DISBURSEMENT, AT (A) IN THE CASE OF LC DISBURSEMENTS (OTHER
THAN LC DISBURSEMENTS IN RESPECT OF ANY DEPOSIT FUNDED FACILITY LETTER OF
CREDIT) DENOMINATED IN U.S. DOLLARS, THE RATE PER ANNUM THEN APPLICABLE TO ABR
REVOLVING LOANS, (B) IN THE CASE OF LC DISBURSEMENTS DENOMINATED IN CANADIAN
DOLLARS, THE RATE PER ANNUM THEN APPLICABLE TO CANADIAN PRIME RATE LOANS, AND
(C) IN THE CASE OF LC DISBURSEMENTS IN RESPECT OF ANY DEPOSIT FUNDED FACILITY
LETTER OF CREDIT, THE RATE PER ANNUM THEN APPLICABLE TO ABR TRANCHE B LOANS;
PROVIDED THAT, IF THE APPLICABLE BORROWER FAILS TO

 

88

--------------------------------------------------------------------------------


 

reimburse such LC Disbursement when due pursuant to Section 3.05, then
Section 2.07 shall apply.  Interest accrued pursuant to this Section 3.08 shall
be for the account of the applicable Facing Agent, except that interest accrued
on and after the date of payment by any Revolving Lender, Revolving (Canadian)
Lender or Deposit Funded Lender, as the case may be, pursuant to Section 3.05 to
reimburse the applicable Facing Agent shall be for the account of such Lender to
the extent of such payment.


 


SECTION 3.09.  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWERS RECEIVE NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
SECTION 3.09, (A) SSCE SHALL DEPOSIT (I) IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
REVOLVING LENDERS, AN AMOUNT IN CASH EQUAL TO THE REVOLVING FACILITY LC EXPOSURE
AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID FEES AND INTEREST THEREON AND (II)
IN AN ACCOUNT WITH THE DEPOSIT ACCOUNT AGENT, IN THE NAME OF THE DEPOSIT ACCOUNT
AGENT AND FOR THE BENEFIT OF THE DEPOSIT FUNDED LENDERS, AN AMOUNT IN CASH EQUAL
TO THE DEPOSIT FUNDED FACILITY LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND
UNPAID FEES AND INTEREST THEREON, AND (B) SSC CANADA SHALL DEPOSIT IN AN ACCOUNT
WITH THE CANADIAN ADMINISTRATIVE AGENT, IN THE NAME OF THE CANADIAN
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE REVOLVING (CANADIAN) LENDERS, AN
AMOUNT IN CASH EQUAL TO THE REVOLVING (CANADIAN) FACILITY LC EXPOSURE AS OF SUCH
DATE PLUS ANY ACCRUED AND UNPAID FEES AND INTEREST THEREON; PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO SSCC OR EITHER BORROWER DESCRIBED IN PARAGRAPH (G) OR (H) OF
ARTICLE VIII.  EACH SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT OR THE DEPOSIT ACCOUNT AGENT, AS APPLICABLE, AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWERS
UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT, CANADIAN ADMINISTRATIVE AGENT
AND THE DEPOSIT ACCOUNT AGENT, AS APPLICABLE, SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNTS.  OTHER
THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS
SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT OR THE DEPOSIT ACCOUNT AGENT, AS APPLICABLE, AND
AT THE BORROWERS’ RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST. 
INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH
ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT,
THE CANADIAN ADMINISTRATIVE AGENT OR THE DEPOSIT ACCOUNT AGENT, AS APPLICABLE,
TO REIMBURSE THE APPLICABLE FACING AGENT FOR LC DISBURSEMENTS FOR WHICH IT HAS
NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE
SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF SSCE FOR THE REVOLVING FACILITY
LC EXPOSURE OR FOR THE DEPOSIT FUNDED LC EXPOSURE, AS APPLICABLE, AND THE
REIMBURSEMENT OBLIGATIONS OF SSC CANADA FOR THE REVOLVING (CANADIAN) FACILITY LC
EXPOSURES AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED
(BUT SUBJECT TO THE CONSENT OF LENDERS WITH LC EXPOSURE REPRESENTING GREATER
THAN 50% OF THE TOTAL LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF
THE BORROWERS UNDER THIS AGREEMENT.  IF THE BORROWERS ARE REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF

 

89

--------------------------------------------------------------------------------


 

the occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the applicable Borrower within three Business
Days after all Events of Default have been cured or waived.


 


SECTION 3.10.  REPLACEMENT OF A FACING AGENT.  A FACING AGENT MAY BE REPLACED AT
ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWERS, THE SENIOR AGENTS, THE
ADMINISTRATIVE AGENT, THE REPLACED FACING AGENT AND THE SUCCESSOR FACING AGENT. 
ANY SUCH SUCCESSOR REVOLVING (CANADIAN) FACILITY FACING AGENT SHALL NOT BE A
NON-RESIDENT OF CANADA OR SHALL BE DEEMED TO BE RESIDENT IN CANADA FOR PURPOSES
OF PART XIII OF THE ITA IN RESPECT OF THE REVOLVING (CANADIAN) FACILITY LETTERS
OF CREDIT TO BE ISSUED BY IT.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS
OF ANY SUCH REPLACEMENT OF A FACING AGENT.  AT THE TIME ANY SUCH REPLACEMENT
SHALL BECOME EFFECTIVE, THE BORROWERS SHALL PAY ALL UNPAID FEES ACCRUED FOR THE
ACCOUNT OF THE REPLACED FACING AGENT PURSUANT TO SECTIONS 2.05(B), (C) AND (D). 
FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (A) THE SUCCESSOR
FACING AGENT SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A FACING AGENT UNDER
THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND
(B) REFERENCES HEREIN TO THE TERM “FACING AGENT” AND TO THE TERM “REVOLVING
FACILITY FACING AGENT”, “REVOLVING (CANADIAN) FACILITY FACING AGENT” OR “DEPOSIT
FUNDED FACILITY FACING AGENT,” AS APPLICABLE, SHALL BE DEEMED TO REFER TO SUCH
SUCCESSOR OR TO ANY PREVIOUS FACING AGENT, OR TO SUCH SUCCESSOR AND ALL PREVIOUS
FACING AGENTS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF A FACING
AGENT HEREUNDER, THE REPLACED FACING AGENT SHALL REMAIN A PARTY HERETO AND SHALL
CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF A FACING AGENT UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


SECTION 3.11.  ADDITIONAL FACING AGENTS.  THE BORROWERS MAY, AT ANY TIME AND
FROM TIME TO TIME WITH THE CONSENT OF THE SENIOR AGENTS (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE ONE OR MORE ADDITIONAL
LENDERS TO ACT AS A REVOLVING FACILITY FACING AGENT OR A REVOLVING (CANADIAN)
FACILITY FACING AGENT UNDER THE TERMS OF THIS AGREEMENT.  ANY LENDER DESIGNATED
AS A REVOLVING FACILITY FACING AGENT OR A REVOLVING (CANADIAN) FACILITY FACING
AGENT PURSUANT TO THIS SECTION 3.11 SHALL, IN ADDITION TO BEING A LENDER, BE
DEEMED TO BE THE “REVOLVING FACILITY FACING AGENT” OR “REVOLVING (CANADIAN)
FACILITY FACING AGENT”, AS THE CASE MAY BE, IN RESPECT OF LETTERS OF CREDIT
ISSUED OR TO BE ISSUED BY SUCH LENDER, AND, WITH RESPECT TO SUCH LETTERS OF
CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO ANY OTHER REVOLVING FACILITY FACING
AGENT OR REVOLVING (CANADIAN) FACILITY FACING AGENT, AS APPLICABLE, AND SUCH
LENDER.


 


SECTION 3.12.  EXISTING LETTERS OF CREDIT.  THE BORROWERS, THE FACING AGENTS AND
THE LENDERS ACKNOWLEDGE THE ISSUANCE OF THE EXISTING LETTERS OF CREDIT AND AGREE
THAT SUCH EXISTING LETTERS OF CREDIT SHALL CONSTITUTE LETTERS OF CREDIT PURSUANT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

90

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Representations and Warranties

 

Each of SSCC and the Borrowers represents and warrants to each of the Lenders,
the Agents and the Facing Agents that:

 


SECTION 4.01.  ORGANIZATION; POWERS.  EACH OF THE LOAN PARTIES (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY TO
OWN ITS PROPERTY AND ASSETS AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED,
(C) IS QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION WHERE SUCH QUALIFICATION
IS REQUIRED BY THE NATURE OF ITS BUSINESS, THE CHARACTER AND LOCATION OF ITS
PROPERTY, BUSINESS OR CUSTOMERS, OR THE OWNERSHIP OR LEASING OF ITS PROPERTIES,
EXCEPT FOR SUCH JURISDICTIONS IN WHICH THE FAILURE SO TO QUALIFY, IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND (D) HAS THE REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND
PERFORM ITS OBLIGATIONS UNDER EACH OF THE LOAN DOCUMENTS AND EACH OTHER
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY TO WHICH IT IS OR WILL BE A PARTY
AND, IN THE CASE OF THE BORROWERS, TO BORROW HEREUNDER.


 


SECTION 4.02.  AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
PARTIES PARTY THERETO OF THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
THEREBY (COLLECTIVELY, THE “MERGER TRANSACTIONS”) AND BY EACH OF THE LOAN
PARTIES OF EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, THE BORROWINGS
HEREUNDER, THE ISSUANCE OF THE LETTERS OF CREDIT, THE USE OF THE PROCEEDS OF THE
LOANS AND THE LETTERS OF CREDIT, THE CREATION OF THE SECURITY INTERESTS
CONTEMPLATED BY THE SECURITY DOCUMENTS AND THE OTHER TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS (OTHER THAN THE MERGER TRANSACTIONS) (COLLECTIVELY, THE
“CREDIT TRANSACTIONS” AND, TOGETHER WITH THE MERGER TRANSACTIONS, THE
“TRANSACTIONS”) (A) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE AND, IF
REQUIRED, STOCKHOLDER ACTION AND (B) WILL NOT (I) VIOLATE (A) ANY PROVISION OF
LAW, STATUTE, RULE OR REGULATION, OTHER THAN ANY LAW, STATUTE, RULE OR
REGULATION THE VIOLATION OF WHICH COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, OR OF THE CERTIFICATE OF INCORPORATION OR OTHER
CONSTITUTIVE DOCUMENTS OR BY-LAWS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
(B) ANY ORDER OF ANY GOVERNMENTAL AUTHORITY OR (C) ANY PROVISION OF ANY
INDENTURE OR OTHER MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT TO WHICH ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR ANY
OF THEIR PROPERTY IS OR MAY BE BOUND, EXCEPT, WITH RESPECT TO THE MERGER
TRANSACTIONS, WHERE SUCH VIOLATIONS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (II) CONSTITUTE (ALONE OR WITH NOTICE OR LAPSE OF TIME
OR BOTH) A DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR OTHER INSTRUMENT,
EXCEPT, WITH RESPECT TO THE MERGER TRANSACTIONS, WHERE SUCH DEFAULTS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (III) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN ANY LIEN CREATED HEREUNDER OR
UNDER THE SECURITY DOCUMENTS) UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS NOW
OWNED OR HEREAFTER ACQUIRED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

91

--------------------------------------------------------------------------------


 


SECTION 4.03.  ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SSCC AND EACH BORROWER AND CONSTITUTES, AND EACH OTHER LOAN
DOCUMENT WHEN EXECUTED AND DELIVERED BY EACH LOAN PARTY THAT IS PARTY THERETO
WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SSCC, EACH BORROWER
AND THE OTHER LOAN PARTIES, AS APPLICABLE, ENFORCEABLE AGAINST EACH OF THEM IN
ACCORDANCE WITH ITS TERMS (EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES
OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDING IN EQUITY OR AT LAW)).


 


SECTION 4.04.  GOVERNMENTAL APPROVALS.  NO ACTION, CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL AUTHORITY IS
OR WILL BE REQUIRED IN CONNECTION WITH THE TRANSACTIONS, EXCEPT FOR (A) THE
FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS AND SIMILAR SECURITY OR
COLLATERAL FILINGS AND REGISTRATIONS UNDER APPLICABLE LAWS IN OTHER
JURISDICTIONS, (B) RECORDATION OF THE MORTGAGES, (C) FILINGS WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE AND THE
CANADIAN INTELLECTUAL PROPERTY OFFICE, AND REGISTRATIONS WITH THE REGISTERS OF
PERSONAL AND MOVABLE REAL RIGHTS OF THE PROVINCE OF QUEBEC AND WITH LAND
REGISTERS FOR VARIOUS LAND REGISTRATION DIVISIONS OF THE PROVINCE OF QUEBEC,
(D) SUCH ACTIONS, CONSENTS, APPROVALS, REGISTRATIONS AND FILINGS AS HAVE BEEN
MADE OR OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND (E) WITH RESPECT TO THE
MERGER TRANSACTIONS, ACTIONS, CONSENTS, APPROVALS, REGISTRATIONS, FILINGS OR
OTHER ACTIONS THE FAILURE TO OBTAIN WHICH COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.05.  FINANCIAL STATEMENTS.  EACH OF SSCC, SSCE AND SSC CANADA HAS
DELIVERED TO THE LENDERS (A) ITS AUDITED FINANCIAL STATEMENTS FOR THE FISCAL
YEAR ENDED DECEMBER 31, 2003, TOGETHER WITH ITS ANNUAL REPORT ON FORM 10-K, IF
ANY, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
FISCAL YEAR, AND (B) ITS UNAUDITED FINANCIAL STATEMENTS FOR THE FISCAL QUARTER
ENDED JUNE 30, 2004, TOGETHER WITH ITS QUARTERLY REPORT ON FORM 10-Q, IF ANY,
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH FISCAL
QUARTER.  ALL FINANCIAL STATEMENTS SET FORTH OR REFERRED TO IN THE MATERIALS
SPECIFIED IN THE PRECEDING SENTENCE WERE PREPARED IN CONFORMITY WITH U.S. GAAP
OR CANADIAN GAAP, AS APPLICABLE, EXCEPT, IN THE CASE OF UNAUDITED FINANCIAL
STATEMENTS, FOR THE ABSENCE OF FOOTNOTE DISCLOSURE AND FOR YEAR-END AUDIT
ADJUSTMENTS.  ALL SUCH FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF SUCH PERSONS AND THEIR
RESPECTIVE SUBSIDIARIES AS AT THE DATE THEREOF AND THE CONSOLIDATED RESULTS OF
OPERATIONS AND CASH FLOWS OF SUCH PERSONS AND THEIR RESPECTIVE SUBSIDIARIES FOR
EACH OF THE PERIODS COVERED THEREBY.  EXCEPT AS DISCLOSED IN SUCH FINANCIAL
STATEMENTS, NEITHER SSCC NOR ANY OF THE SUBSIDIARIES HAD AT THE DATE OF SUCH
FINANCIAL STATEMENTS ANY MATERIAL CONTINGENT OBLIGATION, MATERIAL CONTINGENT
LIABILITY OR MATERIAL LIABILITY FOR TAXES, LONG-TERM LEASE OR UNUSUAL FORWARD OR
LONG-TERM COMMITMENT OR OBLIGATIONS TO RETIRED EMPLOYEES FOR MEDICAL OR OTHER
EMPLOYEE BENEFITS THAT IS NOT REFLECTED IN THE FOREGOING FINANCIAL STATEMENTS OR
THE NOTES THERETO.


 


SECTION 4.06.  NO MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2003, THERE HAS
BEEN NO EVENT OR CONDITION THAT HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT.

 

92

--------------------------------------------------------------------------------


 


SECTION 4.07.  TITLE TO PROPERTIES; POSSESSION UNDER LEASES.  (A)  EXCEPT AS SET
FORTH ON SCHEDULE 4.07, EACH OF SSCC AND THE SUBSIDIARIES HAS GOOD AND
MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS MATERIAL
PROPERTIES AND ASSETS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE
IN ANY MATERIAL RESPECT WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED.  ALL SUCH TITLE TO, OR LEASEHOLD INTEREST IN, MATERIAL PROPERTIES AND
ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN LIENS EXPRESSLY PERMITTED BY
SECTION 7.02 AND LIENS WITH RESPECT TO WHICH THE COLLATERAL AGENT HAS RECEIVED
ON OR PRIOR TO THE CLOSING DATE DULY EXECUTED RELEASES AND TERMINATION
STATEMENTS IN CONNECTION THEREWITH.


 


(B)  EACH OF SSCC AND THE SUBSIDIARIES HAS COMPLIED WITH ALL OBLIGATIONS UNDER
ALL LEASES TO WHICH IT IS A PARTY AND ENJOYS PEACEFUL AND UNDISTURBED POSSESSION
UNDER ALL SUCH LEASES, EXCEPT WHERE THE FAILURE THEREOF COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 4.08.  SUBSIDIARIES.  SCHEDULE 4.08 SETS FORTH AS OF THE CLOSING DATE A
LIST OF ALL THE SUBSIDIARIES OF SSCC, THEIR JURISDICTION OF ORGANIZATION AND THE
PERCENTAGE OWNERSHIP INTEREST IN EACH SUBSIDIARY HELD BY SSCC OR ANY OTHER
SUBSIDIARY.


 


SECTION 4.09.  LITIGATION; COMPLIANCE WITH LAWS.  (A)  EXCEPT AS SET FORTH IN
SCHEDULE 4.09, THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR
BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE KNOWLEDGE OF SSCC
OR EITHER BORROWER, THREATENED AGAINST OR AFFECTING SSCC OR ANY OF THE
SUBSIDIARIES OR ANY BUSINESS OR PROPERTY OF ANY SUCH PERSON THAT (I) PURPORTS TO
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR THE
TRANSACTIONS OR (II) COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  NEITHER SSCC NOR ANY OF THE SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS IS (I) IN VIOLATION OF, NOR WILL THE CONTINUED OPERATION OF
THEIR PROPERTIES AND ASSETS AS CURRENTLY CONDUCTED VIOLATE, ANY LAW, RULE,
REGULATION, STATUTE (INCLUDING ANY ZONING, BUILDING, ENVIRONMENTAL LAWS,
ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS) OR ANY RESTRICTIONS OF
RECORD OR AGREEMENTS AFFECTING THE MORTGAGED PROPERTIES, WHERE SUCH VIOLATIONS
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) IN
DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY
GOVERNMENTAL AUTHORITY, WHERE SUCH DEFAULTS, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.10.  FEDERAL RESERVE REGULATIONS.  (A)  NEITHER SSCC NOR ANY OF THE
SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LETTER OF CREDIT LOAN HAS BEEN USED, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY,
(I) TO PURCHASE OR CARRY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS
ORIGINALLY INCURRED FOR SUCH PURPOSE OR (II) FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF, OR IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATION T, U OR X.

 

93

--------------------------------------------------------------------------------


 


SECTION 4.11.  INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT.
 NEITHER SSCC NOR ANY OF THE SUBSIDIARIES (A) IS AN “INVESTMENT COMPANY” AS
DEFINED IN, OR IS SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF
1940 OR (B) IS A “HOLDING COMPANY” AS DEFINED IN, OR IS SUBJECT TO REGULATION
UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935.


 


SECTION 4.12.  TAX RETURNS.  EACH OF SSCC AND THE SUBSIDIARIES HAS FILED OR
CAUSED TO BE FILED ALL FEDERAL, FOREIGN, STATE, PROVINCIAL, REGIONAL AND LOCAL
INCOME AND OTHER MATERIAL TAX RETURNS REQUIRED TO HAVE BEEN FILED BY IT OR WITH
RESPECT TO IT AND HAS PAID OR CAUSED TO BE PAID ALL TAXES SHOWN TO BE DUE AND
PAYABLE ON SUCH RETURNS OR ON ANY ASSESSMENTS RECEIVED BY IT OR WITH RESPECT TO
IT, EXCEPT TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH IT HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES IN
ACCORDANCE WITH U.S. GAAP OR CANADIAN GAAP, AS APPLICABLE.


 


SECTION 4.13.  NO MATERIAL MISSTATEMENTS.  THE INFORMATION PROVIDED BY OR ON
BEHALF OF SSCC AND THE BORROWERS AND CONTAINED IN THE CONFIDENTIAL INFORMATION
MEMORANDUM (INCLUDING ALL ATTACHMENTS AND EXHIBITS THERETO), AS SUPPLEMENTED,
AND OTHER INFORMATION FURNISHED IN WRITING BY OR ON BEHALF OF SSCC OR THE
BORROWERS TO ANY AGENT OR ANY LENDERS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, WHEN TAKEN AS A
WHOLE, AS OF THE DATE SUCH INFORMATION WAS SO FURNISHED, DOES NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, WHEN TAKEN AS A WHOLE, NOT MATERIALLY MISLEADING, PROVIDED THAT TO
THE EXTENT ANY SUCH INFORMATION THEREIN WAS BASED UPON OR CONSTITUTES A FORECAST
OR PROJECTION OR PRO FORMA FINANCIAL INFORMATION, EACH OF SSCC AND THE BORROWERS
REPRESENTS ONLY THAT IT ACTED IN GOOD FAITH AND UTILIZED REASONABLE ASSUMPTIONS,
DUE AND CAREFUL CONSIDERATION AND THE INFORMATION ACTUALLY KNOWN TO RESPONSIBLE
OFFICERS OF SUCH PERSON AT THE TIME IN THE PREPARATION OF SUCH INFORMATION.


 


SECTION 4.14.  EMPLOYEE BENEFIT PLANS.  (A)  EACH OF SSCC AND ITS ERISA
AFFILIATES IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE AND THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER.  NO ERISA EVENT HAS OCCURRED OR COULD REASONABLY BE
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT
HAVE OCCURRED OR COULD REASONABLY BE EXPECTED TO OCCUR, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL BENEFIT
LIABILITIES OF ALL UNDERFUNDED PLANS (BASED ON THOSE ASSUMPTIONS USED TO FUND
EACH SUCH PLAN) DID NOT, AS OF THE LAST ANNUAL VALUATION DATES APPLICABLE
THERETO, EXCEED THE VALUE OF THE ASSETS OF THE PLANS BY AN AMOUNT THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  THE CANADIAN PENSION PLANS ARE DULY REGISTERED UNDER THE ITA AND ANY OTHER
APPLICABLE LAWS WHICH REQUIRE REGISTRATION, HAVE BEEN ADMINISTERED IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH THE ITA AND SUCH OTHER APPLICABLE LAWS, AND
NO EVENT HAS OCCURRED WHICH COULD REASONABLY BE EXPECTED TO CAUSE THE LOSS OF
SUCH REGISTERED STATUS.  ALL MATERIAL OBLIGATIONS OF SSC CANADA AND THE OTHER
CANADIAN SUBSIDIARIES REQUIRED TO BE PERFORMED BY SSC CANADA OR THE OTHER
CANADIAN SUBSIDIARIES IN CONNECTION WITH THE CANADIAN PENSION PLANS AND THE
FUNDING AGREEMENTS THEREFOR HAVE

 

94

--------------------------------------------------------------------------------


 


BEEN PERFORMED ON A TIMELY BASIS.  AS OF THE CLOSING DATE, THERE ARE NO
OUTSTANDING DISPUTES CONCERNING THE ASSETS OF THE CANADIAN PENSION PLANS OR THE
CANADIAN BENEFIT PLANS.  NO PROMISES OF BENEFIT IMPROVEMENTS UNDER THE CANADIAN
PENSION PLANS OR THE CANADIAN BENEFIT PLANS HAVE BEEN MADE, EXCEPT WHERE SUCH
IMPROVEMENT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
ALL CONTRIBUTIONS OR PREMIUMS REQUIRED TO BE MADE OR PAID BY SSC CANADA AND EACH
OF ITS SUBSIDIARIES TO THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS
HAVE BEEN MADE ON A TIMELY BASIS IN ACCORDANCE WITH THE TERMS OF SUCH PLANS AND
ALL APPLICABLE LAWS.  THERE HAVE BEEN NO IMPROPER WITHDRAWALS OR APPLICATIONS OF
THE ASSETS OF THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS.  NONE OF
THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS HAS ANY UNFUNDED
ACTUARIAL LIABILITIES OR SOLVENCY DEFICIENCIES (WITHIN THE MEANING OF THE QUEBEC
SUPPLEMENTAL PENSION PLANS ACT AND OTHER APPLICABLE LAWS) IN AN AGGREGATE AMOUNT
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 4.15.  ENVIRONMENTAL AND SAFETY MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.15:


 


(A)  EACH OF SSCC AND THE SUBSIDIARIES HAS OBTAINED ALL PERMITS, LICENSES AND
OTHER AUTHORIZATIONS THAT ARE REQUIRED AND MATERIAL WITH RESPECT TO THE
OPERATION OF THE BUSINESS OF SSCC AND THE SUBSIDIARIES, TAKEN AS A WHOLE, UNDER
ANY ENVIRONMENTAL LAW, AND EACH SUCH PERMIT, LICENSE AND AUTHORIZATION IS IN
FULL FORCE AND EFFECT, EXCEPT WHERE THE FAILURE THEREOF COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  EACH OF SSCC AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL MATERIAL TERMS
AND CONDITIONS OF THE PERMITS, LICENSES AND AUTHORIZATIONS SPECIFIED IN
PARAGRAPH (A) ABOVE, AND IS ALSO IN COMPLIANCE WITH ALL OTHER LIMITATIONS,
RESTRICTIONS, CONDITIONS, STANDARDS, PROHIBITIONS, REQUIREMENTS, OBLIGATIONS,
SCHEDULES AND TIMETABLES CONTAINED IN ANY ENVIRONMENTAL LAW APPLICABLE TO IT AND
ITS BUSINESS, ASSETS, OPERATIONS AND PROPERTIES, EXCEPT FOR ANY NONCOMPLIANCE
THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)  THERE IS NO CIVIL, CRIMINAL OR ADMINISTRATIVE ACTION, SUIT, DEMAND, CLAIM,
HEARING, NOTICE OF VIOLATION, INVESTIGATION, PROCEEDING, NOTICE OR DEMAND LETTER
OR REQUEST FOR INFORMATION PENDING OR, TO THE KNOWLEDGE OF SSCC OR EITHER
BORROWER, AFTER INQUIRY, THREATENED AGAINST EITHER BORROWER OR ANY OF THE
SUBSIDIARIES UNDER ANY ENVIRONMENTAL LAW THAT COULD REASONABLY BE EXPECTED TO
RESULT HAVE A MATERIAL ADVERSE EFFECT.


 


(D)  NEITHER SSCC NOR ANY OF THE SUBSIDIARIES HAS RECEIVED NOTICE THAT IT HAS
BEEN IDENTIFIED AS A POTENTIALLY RESPONSIBLE PARTY UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED
(“CERCLA”) OR ANY COMPARABLE STATE LAW OR CANADIAN FEDERAL OR PROVINCIAL LAW OR
THAT ANY HAZARDOUS SUBSTANCES OR ANY POLLUTANT OR CONTAMINANT, AS DEFINED IN
CERCLA AND ITS IMPLEMENTING REGULATIONS, OR ANY TOXIC SUBSTANCE, HAZARDOUS
WASTE, HAZARDOUS CONSTITUENTS, HAZARDOUS MATERIALS, ASBESTOS OR ASBESTOS
CONTAINING MATERIAL, POLYCHLORINATED BIPHENYLS, PETROLEUM, INCLUDING CRUDE OIL
AND ANY FRACTIONS THEREOF, OR

 

95

--------------------------------------------------------------------------------


 


OTHER WASTES, CHEMICALS, SUBSTANCES OR MATERIALS REGULATED BY ANY ENVIRONMENTAL
LAWS (COLLECTIVELY, “HAZARDOUS MATERIALS”) THAT IT OR ANY OF THEIR RESPECTIVE
PREDECESSORS IN INTEREST HAS USED, GENERATED, STORED, TESTED, HANDLED,
TRANSPORTED OR DISPOSED OF, HAS BEEN FOUND AT ANY SITE AT WHICH ANY GOVERNMENTAL
AUTHORITY OR PRIVATE PARTY IS CONDUCTING A REMEDIAL INVESTIGATION OR OTHER
ACTION PURSUANT TO ANY ENVIRONMENTAL LAW, EXCEPT FOR ANY SUCH NOTICES THAT COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(E)  THERE HAVE BEEN NO RELEASES OR THREATENED RELEASES OF HAZARDOUS MATERIALS
BY SSCC OR ANY OF THE SUBSIDIARIES ON, UPON, INTO OR FROM ANY OF THE REAL
PROPERTIES, WHICH RELEASES OR THREATENED RELEASES COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  TO THE BEST KNOWLEDGE OF SSCC AND EACH
BORROWER, THERE HAVE BEEN NO SUCH RELEASES OR THREATENED RELEASES ON, UPON,
UNDER OR INTO ANY REAL PROPERTY IN THE VICINITY OF ANY OF THE REAL PROPERTIES
THAT, THROUGH SOIL, SURFACE WATER OR GROUNDWATER MIGRATION OR CONTAMINATION, MAY
BE LOCATED ON, IN OR UNDER SUCH REAL PROPERTIES AND WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(F)  TO THE BEST KNOWLEDGE OF SSCC AND EACH BORROWER, THERE IS NO ASBESTOS IN,
ON, OR AT ANY REAL PROPERTIES OR ANY FACILITY OR EQUIPMENT OF SSCC OR ANY OF THE
SUBSIDIARIES, EXCEPT TO THE EXTENT THAT THE PRESENCE OF, OR EXPOSURE TO, SUCH
MATERIAL COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)  AS OF THE CLOSING DATE, TO THE KNOWLEDGE OF SSCC AND EACH BORROWER, NONE OF
THE REAL PROPERTIES ARE (I) LISTED OR PROPOSED FOR LISTING ON THE NATIONAL
PRIORITIES LIST UNDER CERCLA OR (II) LISTED IN THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, LIABILITY INFORMATION SYSTEM LIST PROMULGATED PURSUANT
TO CERCLA.


 


(H)  TO THE KNOWLEDGE OF SSCC AND EACH BORROWER, THERE ARE NO EVENTS,
CONDITIONS, CIRCUMSTANCES, ACTIVITIES, PRACTICES, INCIDENTS, ACTIONS OR PLANS
THAT COULD REASONABLY BE ANTICIPATED TO INTERFERE WITH OR PREVENT COMPLIANCE
WITH ANY ENVIRONMENTAL LAW, OR WHICH MAY GIVE RISE TO LIABILITY UNDER ANY
ENVIRONMENTAL LAW, OR OTHERWISE FORM THE BASIS OF ANY CLAIM, ACTION, DEMAND,
SUIT, PROCEEDING, HEARING OR NOTICE OF VIOLATION, STUDY OR INVESTIGATION, BASED
ON OR RELATED TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, GENERATION,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT, SHIPPING OR HANDLING, THE EMISSION,
DISCHARGE, RELEASE OR THREATENED RELEASE INTO THE ENVIRONMENT OF, OR EXPOSURE
TO, ANY HAZARDOUS MATERIAL THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 4.16.  SOLVENCY.  IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE CLOSING DATE, (A) THE PRESENT FAIR SALEABLE VALUE OF THE ASSETS OF
SSCC AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL EXCEED THE AMOUNT THAT
WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE EXISTING DEBTS AND OTHER
LIABILITIES (INCLUDING CONTINGENT LIABILITIES) OF SSCC  AND THE SUBSIDIARIES, ON
A CONSOLIDATED BASIS, AS THEY BECOME ABSOLUTE AND MATURE, (B) SSCC AND THE
SUBSIDIARIES, ON A CONSOLIDATED BASIS, WILL NOT HAVE UNREASONABLY SMALL CAPITAL
TO CARRY OUT THEIR BUSINESSES AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED, AND
(C) NEITHER SSCC NOR ANY BORROWER INTENDS TO, NOR DOES IT INTEND TO PERMIT ANY
OF ITS SUBSIDIARIES TO, AND DOES NOT BELIEVE THAT IT OR ANY SUCH

 

96

--------------------------------------------------------------------------------


 


SUBSIDIARY WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY BECOME
ABSOLUTE AND MATURE (TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE
RECEIVED BY EACH OF THEM OR ANY SUCH SUBSIDIARY AND THE AMOUNTS TO BE PAYABLE ON
OR IN RESPECT OF ITS OBLIGATIONS).


 


SECTION 4.17.  SECURITY DOCUMENTS.  (A)  THE GUARANTEE AND COLLATERAL AGREEMENT
(U.S.), UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO, WILL CREATE
IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE BENEFICIARIES
NAMED THEREIN, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE
COLLATERAL (AS DEFINED THEREIN) (OTHER THAN VESSELS) AND PROCEEDS THEREOF AND
(I) WHEN THE PLEDGED COLLATERAL (AS DEFINED THEREIN) IS DELIVERED TO THE
COLLATERAL AGENT, THE GUARANTEE AND COLLATERAL AGREEMENT (U.S.) SHALL CONSTITUTE
A FULLY PERFECTED FIRST PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH PLEDGED COLLATERAL, IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, AND (II) WHEN FINANCING
STATEMENTS IN APPROPRIATE FORM HAVE BEEN DULY FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 4.17(A), THE LIEN CREATED UNDER THE GUARANTEE AND COLLATERAL AGREEMENT
(U.S.) (OTHER THAN WITH RESPECT TO THE AFORESAID PLEDGED COLLATERAL) WILL
CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE
AND INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL, AND THE PROCEEDS THEREOF,
TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER
PERSON, OTHER THAN WITH RESPECT TO PERMITTED LIENS.


 


(B)  THE CANADIAN SECURITY AGREEMENTS AND HYPOTHECS, UPON EXECUTION AND DELIVERY
THEREOF BY THE PARTIES THERETO, WILL CREATE IN FAVOR OF THE COLLATERAL AGENT,
FOR THE RATABLE BENEFIT OF THE BENEFICIARIES NAMED THEREIN, A LEGAL, VALID AND
ENFORCEABLE SECURITY INTEREST OR HYPOTHEC IN THE COLLATERAL (AS DEFINED IN THE
CANADIAN SECURITY AGREEMENTS) (OTHER THAN FEDERALLY DOCUMENTED VESSELS,
REGISTERED VEHICLES, AIRCRAFT, RAILCARS AND OTHER SIMILAR ROLLING STOCK AND
OTHER FEDERALLY DOCUMENTED PROPERTY) AND PROCEEDS THEREOF AND (I) WHEN THE
PLEDGED COLLATERAL (AS DEFINED IN THE PLEDGE AGREEMENT (CANADIAN)) IS DELIVERED
TO THE COLLATERAL AGENT, THE PLEDGE AGREEMENT (CANADIAN) SHALL CONSTITUTE A
FULLY PERFECTED OR PUBLISHED FIRST PRIORITY OR FIRST-RANKING LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
PLEDGED COLLATERAL, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON
AND (II) WHEN FINANCING STATEMENTS OR APPLICATIONS FOR REGISTRATION IN
APPROPRIATE FORM HAVE BEEN DULY FILED OR REGISTERED IN THE OFFICES SPECIFIED ON
SCHEDULE 4.17(B), EACH LIEN CREATED UNDER THE CANADIAN SECURITY AGREEMENTS AND
THE HYPOTHECS WILL CONSTITUTE A FULLY PERFECTED OR PUBLISHED LIEN ON, AND
SECURITY INTEREST OR HYPOTHECS IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN
PARTIES IN SUCH COLLATERAL, AND THE PROCEEDS THEREOF, TO THE EXTENT PERFECTION
OR PUBLICATION CAN BE OBTAINED BY FILING PERSONAL PROPERTY SECURITY ACT
FINANCING STATEMENTS OR SIMILAR FILINGS OR REGISTRATIONS UNDER THE APPLICABLE
LAWS OF ANY OTHER CANADIAN JURISDICTION, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO PERMITTED LIENS.


 


(C)  WHEN THE IP SECURITY AGREEMENTS ARE DULY FILED WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, AND WHEN FINANCING STATEMENTS IN APPROPRIATE FORM HAVE BEEN DULY
FILED

 

97

--------------------------------------------------------------------------------


 


IN THE OFFICES SPECIFIED ON SCHEDULE 4.17(A), THE SECURITY INTEREST CREATED
THEREUNDER SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE REGISTERED INTELLECTUAL
PROPERTY DESCRIBED THEREIN AND OWNED BY THE APPLICABLE LOAN PARTIES AND IN WHICH
A SECURITY INTEREST MAY BE PERFECTED BY FILING A SECURITY AGREEMENT IN THE
UNITED STATES, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON,
OTHER THAN WITH RESPECT TO PERMITTED LIENS (IT BEING UNDERSTOOD THAT SUBSEQUENT
RECORDINGS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED
TRADEMARKS, TRADEMARK APPLICATIONS, DESIGNS, PATENTS, PATENT APPLICATIONS AND
COPYRIGHTS ACQUIRED BY A LOAN PARTY AFTER THE CLOSING DATE).


 


(D)  WHEN THE SECURITY AGREEMENT (CANADIAN) AND EACH HYPOTHEC IS DULY FILED WITH
THE CANADIAN INTELLECTUAL PROPERTY OFFICE, THE SECURITY INTEREST OR HYPOTHEC
CREATED THEREUNDER SHALL CONSTITUTE A FULLY PERFECTED OR PUBLISHED LIEN ON, AND
SECURITY INTEREST OR HYPOTHEC IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN
PARTIES IN THE REGISTERED INTELLECTUAL PROPERTY DESCRIBED THEREIN AND OWNED BY
THE APPLICABLE LOAN PARTIES AND IN WHICH A SECURITY INTEREST OR HYPOTHEC MAY BE
PERFECTED OR PUBLISHED BY FILING, RECORDING OR REGISTERING A SECURITY AGREEMENT,
FINANCING STATEMENT OR ANALOGOUS DOCUMENT IN THE CANADIAN INTELLECTUAL PROPERTY
OFFICE, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN
WITH RESPECT TO PERMITTED LIENS (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS
IN THE CANADIAN INTELLECTUAL PROPERTY OFFICE MAY BE NECESSARY TO PERFECT OR
PUBLISH A LIEN ON SUCH REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS, DESIGNS,
PATENTS, PATENT APPLICATIONS AND COPYRIGHTS ACQUIRED BY A LOAN PARTY AFTER THE
CLOSING DATE).


 


(E)  THE MORTGAGES CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE
BENEFIT OF THE BENEFICIARIES NAMED THEREIN, A LEGAL, VALID AND ENFORCEABLE LIEN
ON ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED
PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE DULY
FILED OR REGISTERED IN THE OFFICES SPECIFIED ON SCHEDULE 4.17(E), THE MORTGAGES
WILL CONSTITUTE A FULLY PERFECTED OR PUBLISHED LIEN ON, AND SECURITY INTEREST OR
HYPOTHEC IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH MORTGAGED
PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN WITH RESPECT TO PERMITTED LIENS OR OTHER
ENCUMBRANCES PERMITTED BY THE RELEVANT MORTGAGE.


 


SECTION 4.18.  LABOR MATTERS.  AS OF THE CLOSING DATE, THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST SSCC OR ANY OF THE SUBSIDIARIES PENDING OR, TO THE
KNOWLEDGE OF SSCC OR EITHER BORROWER, THREATENED, EXCEPT AS SET FORTH ON
SCHEDULE 4.18.  THE HOURS WORKED BY AND PAYMENT MADE TO EMPLOYEES OF ANY LOAN
PARTY HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR STANDARDS ACT OR ANY OTHER
APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH MATTERS, WHERE
SUCH VIOLATIONS COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE,
TO HAVE A MATERIAL ADVERSE EFFECT.  THE CONSUMMATION OF THE TRANSACTIONS WILL
NOT GIVE RISE TO A RIGHT OF TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF
ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT TO WHICH SSCC OR ANY OF THE
SUBSIDIARIES IS A PARTY OR BY WHICH SSCC OR ANY OF THE SUBSIDIARIES IS BOUND ON
THE CLOSING DATE.

 

98

--------------------------------------------------------------------------------


 


SECTION 4.19.  LOCATION OF REAL PROPERTY.  SCHEDULE 4.19 SETS FORTH AS OF THE
CLOSING DATE ALL MATERIAL REAL PROPERTY OWNED BY SSCC OR ANY OF THE SUBSIDIARIES
IN THE UNITED STATES AND CANADA.  ALL THE REAL PROPERTY SET FORTH ON
SCHEDULE 4.19 IS, AS OF THE CLOSING DATE, OWNED IN FEE BY SSCC OR A SUBSIDIARY
OR, IN THE CASE OF ANY REAL PROPERTY LOCATED IN THE PROVINCE OF QUEBEC, SUCH
REAL PROPERTY IS OWNED UNDER THE TENURE OF FREE AND COMMON SOCCAGE OR UNDER THE
TENURE OF FRANC ALLEU ROTURIER BY SSCC OR A SUBSIDIARY.


 


SECTION 4.20.  PATENTS, TRADEMARKS, ETC.  EACH OF SSCC AND THE SUBSIDIARIES
OWNS, OR IS LICENSED OR OTHERWISE AUTHORIZED TO USE, ALL PATENTS, DESIGNS,
TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES, SERVICE
MARKS AND RIGHTS WITH RESPECT TO THE FOREGOING THAT ARE USED IN OR NECESSARY FOR
THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED, EXCEPT WHERE THE LACK
THEREOF COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
USE OF SUCH PATENTS, DESIGNS, TRADEMARKS, TRADE NAMES, COPYRIGHTS, TECHNOLOGY,
KNOW-HOW, PROCESSES AND RIGHTS WITH RESPECT TO THE FOREGOING BY SSCC AND THE
SUBSIDIARIES DOES NOT INFRINGE ON THE RIGHTS OF ANY PERSON, SUBJECT TO SUCH
CLAIMS AND INFRINGEMENTS AS DO NOT, IN THE AGGREGATE, GIVE RISE TO ANY LIABILITY
ON THE PART OF SSCC AND THE SUBSIDIARIES THAT IS MATERIAL TO SSCC AND THE
SUBSIDIARIES, TAKEN AS A WHOLE.


 


ARTICLE V

 


CONDITIONS

 

The obligation of each Lender to make Loans hereunder and the obligation of each
Facing Agent to issue, amend, extend or renew any Letter of Credit hereunder
(each, a “Credit Event”) is subject to the satisfaction of the following
conditions:

 


SECTION 5.01.  ALL CREDIT EVENTS.  ON THE DATE OF EACH CREDIT EVENT:


 


(A)  THE ADMINISTRATIVE AGENT AND, WHERE APPLICABLE, THE APPLICABLE FACING AGENT
OR THE SWINGLINE LENDER, SHALL HAVE RECEIVED A NOTICE OF SUCH CREDIT EVENT AS
REQUIRED BY SECTION 2.03, 3.02 OR 2.21(B), RESPECTIVELY.


 


(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV HEREOF AND IN
THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.


 


(C)  AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT EVENT, NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Credit Event shall be deemed to constitute a representation and warranty by
SSCC and each Borrower on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 5.01.

 

99

--------------------------------------------------------------------------------


 


SECTION 5.02.  CONDITIONS PRECEDENT TO THE CLOSING DATE.  ON THE CLOSING DATE:


 


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF
(I) WINSTON & STRAWN LLP, U.S. COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY TO
THE EFFECT SET FORTH IN EXHIBIT N-1, AND CRAIG A. HUNT, VICE PRESIDENT AND
GENERAL COUNSEL FOR SSCC AND SSCE, SUBSTANTIALLY TO THE EFFECT SET FORTH IN
EXHIBIT N-2, (II) STIKEMAN ELLIOTT LLP, ONTARIO COUNSEL FOR THE LOAN PARTIES,
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT N-3, (III) STIKEMAN ELLIOTT
LLP, QUEBEC COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY TO THE EFFECT SET FORTH
IN EXHIBIT N-4, (IV) STIKEMAN ELLIOTT LLP, CANADIAN TAX COUNSEL FOR SSC CANADA,
SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT N-5, (V) STEWART MCKELVEY
STIRLING SCALES, NOVA SCOTIA COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY TO THE
EFFECT SET FORTH IN EXHIBIT N-6 AND (VI) EACH LOCAL COUNSEL SET FORTH ON
SCHEDULE 5.02(A), IN EACH CASE (A) DATED THE CLOSING DATE, (B) ADDRESSED TO THE
AGENTS, THE LENDERS AND THE FACING AGENTS, AND (C) COVERING SUCH OTHER MATTERS
RELATING TO THE LOAN DOCUMENTS AS THE SENIOR AGENTS SHALL REASONABLY REQUEST AND
WITH SUCH OTHER CHANGES AS ARE REASONABLY ACCEPTABLE TO THE SENIOR AGENTS.  SSCC
AND THE BORROWERS HEREBY INSTRUCT THEIR COUNSEL TO DELIVER SUCH OPINIONS.


 


(B)  ALL LEGAL MATTERS INCIDENT TO THIS AGREEMENT, THE BORROWINGS AND OTHER
EXTENSIONS OF CREDIT HEREUNDER AND THE OTHER LOAN DOCUMENTS SHALL BE REASONABLY
SATISFACTORY TO THE SENIOR AGENTS, THE LENDERS AND THE FACING AGENTS.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION, INCLUDING ALL AMENDMENTS THERETO, OF EACH LOAN
PARTY, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OR OTHER RELEVANT
GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ITS ORGANIZATION, AND A
CERTIFICATE AS TO THE GOOD STANDING (OR THE EQUIVALENT THEREOF) OF EACH LOAN
PARTY AS OF A RECENT DATE FROM SUCH SECRETARY OF STATE OR OTHER GOVERNMENTAL
AUTHORITY; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH
LOAN PARTY DATED THE CLOSING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS A
TRUE AND COMPLETE COPY OF THE BY-LAWS OF SUCH LOAN PARTY AS IN EFFECT ON THE
CLOSING DATE, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY
AUTHORIZING THE CREDIT TRANSACTIONS, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN
MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT THE
CERTIFICATE OR ARTICLES OF INCORPORATION OF SUCH LOAN PARTY HAVE NOT BEEN
AMENDED SINCE THE DATE OF THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF
GOOD STANDING FURNISHED PURSUANT TO CLAUSE (I) ABOVE, AND (D) AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT ON
BEHALF OF SUCH LOAN PARTY; (III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY
EXECUTING THE CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE; AND SUCH OTHER
DOCUMENTS AS THE SENIOR AGENTS MAY REASONABLY REQUEST.


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF AND ON BEHALF OF EACH
BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 5.01(B) AND (C).

 

100

--------------------------------------------------------------------------------


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED
OR PAID BY EITHER BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(F)  EACH OF THE GUARANTEE AND COLLATERAL AGREEMENT (U.S.), THE OTHER GUARANTEE
AGREEMENTS AND THE OTHER SECURITY DOCUMENTS (OTHER THAN THE BANK ACT SECURITY)
SHALL HAVE BEEN DULY EXECUTED BY THE PARTIES THERETO AND DELIVERED TO THE
COLLATERAL AGENT, AND SHALL BE IN FULL FORCE AND EFFECT.  THE BANK ACT SECURITY
SHALL HAVE BEEN DULY EXECUTED BY THE PARTIES THERETO AND DELIVERED TO EACH
REVOLVING (CANADIAN) LENDER AND EACH TRANCHE C LENDER THAT IS A CANADIAN
CHARTERED BANK LISTED IN SCHEDULE I, II OR III OF THE BANK ACT (CANADA) AND ALL
APPROPRIATE FILINGS AND REGISTRATIONS SHALL HAVE BEEN MADE IN ORDER TO PROVIDE
TO EACH SUCH LENDER ENFORCEABLE BANK ACT SECURITY.  THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES, SHALL HAVE A SECURITY INTEREST OR HYPOTHEC IN THE
COLLATERAL OF THE TYPE AND PRIORITY OR RANK DESCRIBED IN EACH SECURITY DOCUMENT.


 


(G)  THE COLLATERAL AGENT SHALL HAVE RECEIVED (I) THE RESULTS OF A SEARCH OF THE
UNIFORM COMMERCIAL CODE FILINGS MADE WITH RESPECT TO THE LOAN PARTIES IN THE
STATES OF FORMATION OF SUCH PERSONS AND IN WHICH THE CHIEF EXECUTIVE OFFICE OF
EACH SUCH PERSON IS LOCATED, TOGETHER WITH COPIES OF THE FINANCING STATEMENTS
DISCLOSED BY SUCH SEARCH AND (II) THE RESULTS OF EQUIVALENT SEARCHES MADE IN
EACH OTHER JURISDICTION REASONABLY REQUESTED BY THE SENIOR AGENTS, IN EACH CASE
ACCOMPANIED BY EVIDENCE REASONABLY SATISFACTORY TO THE SENIOR AGENTS THAT THE
LIENS INDICATED IN ANY SUCH FINANCING STATEMENT (OR SIMILAR DOCUMENT) OR
OTHERWISE DISCLOSED IN SUCH SEARCHES WOULD BE PERMITTED UNDER SECTION 7.02 OR
HAVE BEEN RELEASED.


 


(H)  NONE OF THE MORTGAGED PROPERTIES SHALL BE SUBJECT TO ANY LIEN OTHER THAN
THOSE EXPRESSLY PERMITTED UNDER SECTION 7.02 AND OTHER ENCUMBRANCES PERMITTED BY
THE RELEVANT MORTGAGE.  THE SENIOR AGENTS SHALL HAVE RECEIVED A LENDER’S TITLE
INSURANCE POLICY OR, IN THE CASE OF MORTGAGED PROPERTY LOCATED IN CANADA, EXCEPT
AS OTHERWISE AGREED TO BY THE SENIOR AGENTS, A WRITTEN LEGAL OPINION, PAID FOR
BY THE BORROWERS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE SENIOR
AGENTS, INSURING OR OPINING, AS THE CASE MAY BE, THAT EACH MORTGAGE RELATING TO
ANY MORTGAGED PROPERTY CONSTITUTES A FIRST LIEN ON SUCH MORTGAGED PROPERTY
(SUBJECT TO ANY LIEN EXPRESSLY PERMITTED BY SECTION 7.02 OR OTHERWISE AGREED TO
BY THE SENIOR AGENTS), AND THE COLLATERAL AGENT SHALL HAVE RECEIVED SUCH OTHER
DOCUMENTS RELATING TO MORTGAGED PROPERTIES AS REASONABLY REQUESTED IN WRITING BY
THE SENIOR AGENTS.


 


(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF, OR AN INSURANCE
BROKER’S OR AGENT’S CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES
REQUIRED BY SECTION 6.02 AND THE APPLICABLE PROVISIONS OF THE SECURITY
DOCUMENTS, EACH OF WHICH POLICIES SHALL BE ENDORSED OR OTHERWISE AMENDED TO
INCLUDE A LOSS PAYABLE ENDORSEMENT WITH RESPECT TO THE COLLATERAL AND TO NAME
THE COLLATERAL AGENT AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

101

--------------------------------------------------------------------------------


 


(J)  THE COLLATERAL AGENT SHALL HAVE RECEIVED A REASONABLY SATISFACTORY
PERFECTION CERTIFICATE WITH RESPECT TO THE LOAN PARTIES DATED THE CLOSING DATE
AND DULY EXECUTED BY A RESPONSIBLE OFFICER OF SSCC.


 


(K)  THE MERGER SHALL HAVE BEEN, OR SUBSTANTIALLY SIMULTANEOUSLY WITH THE
INITIAL FUNDING OF LOANS ON THE CLOSING DATE SHALL BE, CONSUMMATED IN ACCORDANCE
WITH THE MERGER AGREEMENT AND APPLICABLE LAW.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COPIES OF THE MERGER AGREEMENT AND ALL CERTIFICATES AND OTHER
DOCUMENTS DELIVERED THEREUNDER.  THE SENIOR AGENTS SHALL BE REASONABLY SATISFIED
WITH THE MATERIAL TERMS AND CONDITIONS OF THE MERGER.


 


(L)  ALL PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS DUE AND OWING UNDER THE
EXISTING CREDIT AGREEMENTS SHALL HAVE BEEN REPAID IN FULL, THE COMMITMENTS
THEREUNDER SHALL HAVE BEEN TERMINATED AND ALL GUARANTEES THEREOF AND LIENS IN
CONNECTION THEREWITH RELEASED AND DISCHARGED (OR ARRANGEMENTS REASONABLY
SATISFACTORY TO THE SENIOR AGENTS SHALL BE IN PLACE FOR SUCH RELEASE AND
DISCHARGE), AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THEREOF.


 


(M)  THE LENDERS SHALL HAVE RECEIVED (I) MANAGEMENT’S FINANCIAL PROJECTIONS FOR
SSCE AND THE SUBSIDIARIES FOR A PERIOD OF SIX YEARS FOLLOWING THE CLOSING DATE,
REFLECTING THE TRANSACTIONS AND INCLUDING THE MATERIAL ASSUMPTIONS ON WHICH SUCH
PROJECTIONS WERE BASED, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE SENIOR AGENTS, AND (II) A PRO FORMA CONSOLIDATED BALANCE
SHEET OF SSCE AS OF A RECENT DATE PRIOR TO THE CLOSING DATE, AFTER GIVING EFFECT
TO THE TRANSACTIONS, WHICH, IN EACH CASE, SHALL BE PREPARED IN GOOD FAITH AND
BASED UPON REASONABLE ASSUMPTIONS.


 


(N)  THE SENIOR AGENTS SHALL BE REASONABLY SATISFIED AS TO THE AMOUNT AND NATURE
OF ANY ENVIRONMENTAL AND EMPLOYEE HEALTH AND SAFETY EXPOSURES TO WHICH SSCC AND
THE SUBSIDIARIES, TAKEN AS A WHOLE, MAY BE SUBJECT, AND THE PLANS OF SSCC AND
THE SUBSIDIARIES WITH RESPECT THERETO, AFTER GIVING EFFECT TO THE TRANSACTIONS.


 


(O)  ALL MATERIAL CONSENTS OF GOVERNMENTAL AUTHORITIES AND THIRD PARTIES TO THE
TRANSACTIONS TO OCCUR ON THE CLOSING DATE SHALL HAVE BEEN OBTAINED, AND THERE
SHALL NOT BE ANY PENDING OR THREATENED LITIGATION OR GOVERNMENTAL,
ADMINISTRATIVE OR JUDICIAL ACTION THAT COULD REASONABLY BE EXPECTED TO RESTRAIN,
PREVENT OR IMPOSE BURDENSOME CONDITIONS ON THE TRANSACTIONS.


 


ARTICLE VI

 


AFFIRMATIVE COVENANTS

 

Each of SSCC and the Borrowers covenants and agrees with each Lender, each Agent
and each Facing Agent that, so long as this Agreement shall remain in effect,
the LC Exposure shall not equal zero or the principal of or interest on any Loan
or any LC Disbursement, Fees or any other expenses or amounts payable under any
Loan

 

102

--------------------------------------------------------------------------------


 

Document shall remain unpaid, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of the Subsidiaries to:

 


SECTION 6.01.  EXISTENCE; BUSINESSES AND PROPERTIES.  (A)  DO OR CAUSE TO BE
DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
ITS LEGAL EXISTENCE, EXCEPT AS OTHERWISE PERMITTED UNDER SECTION 7.05; PROVIDED,
HOWEVER, THAT ANY FINSUB THAT NO LONGER PURCHASES, OR IS REQUIRED TO PURCHASE,
RECEIVABLES PURSUANT TO ANY RECEIVABLES PROGRAM AND OTHERWISE NO LONGER
PARTICIPATES IN ANY RECEIVABLES PROGRAM MAY BE WOUND UP, LIQUIDATED OR
DISSOLVED.


 


(B)  EXCEPT WHERE THE FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, (I) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
TRADEMARKS, TRADENAMES, PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE
NORMAL CONDUCT OF ITS BUSINESS, AND (II) AT ALL TIMES KEEP ALL PROPERTY USEFUL
AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION.


 


SECTION 6.02.  INSURANCE.  KEEP ITS INSURABLE PROPERTIES ADEQUATELY INSURED AT
ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS; MAINTAIN SUCH OTHER
INSURANCE, TO SUCH EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS
INSURED AGAINST BY EXTENDED COVERAGE, AS IS USUALLY MAINTAINED IN THE SAME
GENERAL AREA BY COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES, INCLUDING
PUBLIC LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY OR DEATH OR
PROPERTY DAMAGE OCCURRING UPON, IN, ABOUT OR IN CONNECTION WITH THE USE OF ANY
PROPERTIES OWNED, OCCUPIED OR CONTROLLED BY IT OR THE USE OF ANY PRODUCTS SOLD
BY IT; AND MAINTAIN SUCH OTHER INSURANCE AS MAY BE REQUIRED BY LAW AND, WITH
RESPECT TO THE MORTGAGED PROPERTIES, AS IS REQUIRED BY THE MORTGAGES.


 


SECTION 6.03.  PAYMENT OF TAXES.  PAY AND DISCHARGE PROMPTLY PRIOR TO BECOMING
DELINQUENT ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
IMPOSED UPON IT OR UPON OR IN RESPECT OF ITS PROPERTY OR ASSETS; PROVIDED,
HOWEVER, THAT SUCH PAYMENT AND DISCHARGE SHALL NOT BE REQUIRED WITH RESPECT TO
ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY SO LONG AS THE VALIDITY OR AMOUNT
THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND IT SHALL
HAVE SET ASIDE ON ITS BOOKS, IN ACCORDANCE WITH U.S. GAAP, ADEQUATE RESERVES
WITH RESPECT THERETO AND SUCH CONTEST OPERATES TO SUSPEND ENFORCEMENT OF A LIEN
AND, IN THE CASE OF A MORTGAGED PROPERTY OR OTHER MATERIAL PROPERTY OR ASSET,
THERE IS NO MATERIAL RISK OF FORFEITURE OF SUCH PROPERTY.


 


SECTION 6.04.  FINANCIAL STATEMENTS, REPORTS, ETC.  FURNISH TO THE
ADMINISTRATIVE AGENT, EACH SENIOR AGENT AND EACH LENDER:


 

(A)  IN THE CASE OF SSCC, WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS, SHOWING THE FINANCIAL CONDITION OF SSCC AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF
ITS OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL YEAR,
ALL AUDITED BY ERNST & YOUNG LLP OR OTHER INDEPENDENT AUDITORS OF RECOGNIZED
NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH

 

103

--------------------------------------------------------------------------------


 

SHALL NOT BE QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF SSCC AND THE SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH U.S. GAAP;

 

(B)  IN THE CASE OF SSCC, WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR, ITS UNAUDITED CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS,
SHOWING THE FINANCIAL CONDITION OF SSCC AND ITS CONSOLIDATED SUBSIDIARIES AS OF
THE CLOSE OF SUCH FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN-ELAPSED
PORTION OF THE FISCAL YEAR (IT BEING UNDERSTOOD THAT SUCH INFORMATION SHALL BE
IN REASONABLE DETAIL AND CERTIFIED BY A FINANCIAL OFFICER OF SSCC, AS FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF SSCC AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH U.S. GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
NOTES);

 

(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS OF SSCC UNDER
PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF SSCC
(I) CERTIFYING THAT, AFTER REASONABLE INQUIRY, TO THE KNOWLEDGE OF SUCH
FINANCIAL OFFICER NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR, IF A DEFAULT
OR AN EVENT OF DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF
AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO AND
(II) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE SENIOR
AGENTS OF THE RATIOS CONTEMPLATED BY THE DEFINITION OF THE TERM “APPLICABLE
RATE” AND DEMONSTRATING COMPLIANCE WITH THE COVENANTS CONTAINED IN
SECTIONS 7.01, 7.02, 7.03, 7.04, 7.06, 7.13, 7.14 AND 7.15 AND, IN THE CASE OF
ANY SUCH CERTIFICATE DELIVERED IN CONNECTION WITH ANY DELIVERY OF FINANCIAL
STATEMENTS OF SSCC UNDER PARAGRAPH (A) ABOVE FOR THE FISCAL YEAR ENDED ON OR
AFTER DECEMBER 31, 2005, OF THE EXCESS CASH FLOW FOR THE LATEST FISCAL YEAR
COVERED THEREBY;

 

(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER PARAGRAPH (A)
ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM OPINING ON SUCH STATEMENTS (WHICH
CERTIFICATE MAY BE LIMITED TO ACCOUNTING MATTERS AND DISCLAIM RESPONSIBILITY FOR
LEGAL INTERPRETATIONS) STATING THAT DURING THE COURSE OF THEIR EXAMINATION OF
SUCH FINANCIAL STATEMENTS, THEY OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF
DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

 

(E)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS (OTHER THAN (I) THE
EXHIBITS TO REGISTRATION STATEMENTS AND (II) ANY REGISTRATION STATEMENTS ON FORM
S-8 OR ITS EQUIVALENT) FILED BY SSCC OR ANY OF THE SUBSIDIARIES WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OF OR ALL THE FUNCTIONS OF SUCH COMMISSION, OR WITH ANY SECURITIES
COMMISSION OF ANY CANADIAN PROVINCE, OR WITH ANY CANADIAN OR U.S. SECURITIES
EXCHANGE, OR DISTRIBUTED TO ANY SUCH PERSON’S SHAREHOLDERS (OTHER THAN TO SSCC
OR ANY OF THE SUBSIDIARIES), AS THE CASE MAY BE;

 

104

--------------------------------------------------------------------------------


 

(F)  IN THE CASE OF SSCC, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN
90 DAYS AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED ANNUAL PLAN, PREPARED
IN ACCORDANCE WITH SSCC’S NORMAL ACCOUNTING PROCEDURES APPLIED ON A CONSISTENT
BASIS, FOR THE NEXT FISCAL YEAR OF SSCC; AND

 

(G)  PROMPTLY FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF SSCC AND THE
SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS ANY SENIOR
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 


SECTION 6.05.  LITIGATION AND OTHER NOTICES.  FURNISH TO EACH SENIOR AGENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER WRITTEN NOTICE OF THE FOLLOWING PROMPTLY
UPON A RESPONSIBLE OFFICER OF SSCC OR ANY SUBSIDIARY OBTAINING KNOWLEDGE
THEREOF:


 

(A)  ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT THEREOF
AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO;

 

(B)  THE FILING OR COMMENCEMENT OF, OR ANY NOTICE TO SSCC OR ANY SUBSIDIARY OF
THE INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING
(WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ANY
ARBITRATOR) AGAINST SSCC OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C)  ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE ANTICIPATED TO
RESULT IN, A MATERIAL ADVERSE EFFECT; AND

 

(D)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH OTHER ERISA
EVENT, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF SSCC OR ANY OF THE
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING U.S.$30,000,000.

 


SECTION 6.06.  MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS. 
MAINTAIN ALL FINANCIAL RECORDS IN ACCORDANCE WITH U.S. GAAP OR CANADIAN GAAP, AS
APPLICABLE, AND PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY SENIOR AGENT, THE
ADMINISTRATIVE AGENT OR ANY LENDER TO VISIT AND INSPECT THE PROPERTIES AND
FINANCIAL RECORDS OF SSCC AND ANY SUBSIDIARY DURING NORMAL BUSINESS HOURS AND
UPON REASONABLE NOTICE AND TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL
RECORDS (PROVIDED THAT, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, NO MORE THAN THREE SUCH VISITS AND INSPECTIONS MAY BE MADE IN ANY
ONE YEAR) AND PERMIT ANY REPRESENTATIVES DESIGNATED BY ANY SENIOR AGENT, THE
ADMINISTRATIVE AGENT OR ANY LENDER TO DISCUSS AT SUCH REASONABLE TIMES AND AT
SUCH REASONABLE INTERVALS AS MAY BE REASONABLY REQUESTED THE AFFAIRS, FINANCES
AND CONDITION OF SSCC OR ANY SUBSIDIARY OR ANY PROPERTIES OF SSCC OR ANY
SUBSIDIARY WITH THE OFFICERS THEREOF AND (IN THE PRESENCE OF SSCC OR A
SUBSIDIARY, UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING) INDEPENDENT

 

105

--------------------------------------------------------------------------------


 


ACCOUNTANTS THEREFOR; PROVIDED, HOWEVER, THAT ALL SUCH VISITS, INSPECTIONS AND
INQUIRIES SHALL BE COORDINATED THROUGH THE SENIOR AGENTS.


 


SECTION 6.07.  USE OF PROCEEDS.  USE THE PROCEEDS OF LOANS AND REQUEST THE
ISSUANCE OF LETTERS OF CREDIT ONLY FOR THE PURPOSES SET FORTH IN THE
INTRODUCTORY STATEMENT TO THIS AGREEMENT.  NO PART OF THE PROCEEDS OF ANY LOAN
WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND
X.


 


SECTION 6.08.  COMPLIANCE WITH LAW.  COMPLY WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS), RULES, REGULATIONS AND DECREES,
DIRECTIVES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY THAT ARE APPLICABLE TO IT OR
TO ANY OF ITS PROPERTIES, EXCEPT WHERE NONCOMPLIANCE COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.09.  FURTHER ASSURANCES.  (A)  EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL FURTHER ACTION
(INCLUDING FILING UNIFORM COMMERCIAL CODE AND OTHER FINANCING STATEMENTS,
REGISTRATIONS, MORTGAGES, HYPOTHECS AND DEEDS OF TRUST), THAT MAY BE REQUIRED
UNDER APPLICABLE LAW OR WHICH THE REQUIRED LENDERS, ANY SENIOR AGENT OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, IN ORDER TO EFFECTUATE THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND IN ORDER TO GRANT, PRESERVE,
PROTECT, PERFECT AND PUBLISH THE VALIDITY AND PRIORITY OR RANK OF THE SECURITY
INTERESTS AND HYPOTHECS CREATED OR INTENDED TO BE CREATED BY THE SECURITY
DOCUMENTS.


 


(B)  CAUSE (I) EACH DOMESTIC SUBSIDIARY THAT IS OR BECOMES A MATERIAL SUBSIDIARY
(OTHER THAN ANY FINSUB), AND EACH DOMESTIC SUBSIDIARY THAT IS OR BECOMES A
DIRECT PARENT OF ANY SUCH MATERIAL SUBSIDIARY, TO BECOME A PARTY TO THE
GUARANTEE AND COLLATERAL AGREEMENT (U.S.) AND, IF SUCH MATERIAL SUBSIDIARY OWNS
ANY REAL OR PERSONAL PROPERTY IN THE STATE OF MARYLAND, THE GUARANTEE AGREEMENT
(MARYLAND) AND (II) EACH CANADIAN SUBSIDIARY THAT IS OR BECOMES A MATERIAL
SUBSIDIARY (OTHER THAN ANY FINSUB), AND EACH CANADIAN SUBSIDIARY THAT IS OR
BECOMES A DIRECT PARENT OF ANY SUCH MATERIAL SUBSIDIARY, TO BECOME A PARTY TO
THE GUARANTEE AGREEMENT (CANADIAN) AND THE CANADIAN SECURITY AGREEMENTS OR, WITH
RESPECT TO ANY SUCH CANADIAN SUBSIDIARY THAT IS ORGANIZED UNDER THE LAWS OF THE
PROVINCE OF QUEBEC AND WITH RESPECT TO ANY COLLATERAL LOCATED IN THE PROVINCE OF
QUEBEC, SUCH HYPOTHECS AND OTHER SECURITY DOCUMENTS, AND SUCH GUARANTEE
AGREEMENTS, AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL AGENT.


 


(C)  FROM TIME TO TIME, SSCC AND THE BORROWERS WILL, AT THEIR COST AND EXPENSE,
PROMPTLY SECURE THE OBLIGATIONS BY PLEDGING OR CREATING, OR CAUSING TO BE
PLEDGED OR CREATED, PERFECTED (OR, IN THE CASE OF THE PROVINCE OF QUEBEC,
PUBLISHED) SECURITY INTERESTS OR HYPOTHECS WITH RESPECT TO SUCH OF THE ASSETS
AND PROPERTIES OF THE LOAN PARTIES AS EITHER SENIOR AGENT OR THE REQUIRED
LENDERS SHALL REASONABLY REQUEST (IT BEING UNDERSTOOD THAT, SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS PARAGRAPH (C), IT IS THE INTENT OF THE PARTIES
THAT THE OBLIGATIONS SHALL BE SECURED BY SUBSTANTIALLY ALL OF THE U.S. AND
CANADIAN ASSETS OF THE LOAN PARTIES (INCLUDING REAL AND PERSONAL PROPERTIES
ACQUIRED AFTER THE CLOSING DATE); PROVIDED, HOWEVER, THAT NOTWITHSTANDING
ANYTHING TO THE CONTRARY

 

106

--------------------------------------------------------------------------------


 


SET FORTH IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (I) NONE OF THE CANADIAN
SUBSIDIARIES OR ANY OF THEIR SUBSIDIARIES SHALL BE REQUIRED TO GUARANTEE OR
PROVIDE ANY SECURITY FOR ANY U.S. OBLIGATION, (II) NOT MORE THAN 65% OF THE
VOTING CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY SHALL BE REQUIRED TO BE PLEDGED
BY SSCC, SSCE OR ANY DOMESTIC SUBSIDIARY, (III) NO LEASEHOLD MORTGAGES OR DEEDS
OF TRUST OR FIXTURE FILINGS (OR COMPARABLE FILINGS IN CANADA) SHALL BE REQUIRED
WITH RESPECT TO ANY LEASEHOLD INTEREST OF ANY LOAN PARTY AND (IV) NO SECURITY
INTERESTS OR HYPOTHECS SHALL BE REQUIRED TO BE PLEDGED OR CREATED WITH RESPECT
TO (A) PROGRAM RECEIVABLES, (B) PROPERTIES SET FORTH ON SCHEDULE 6.09(C),
(C) EQUITY INTERESTS IN ANY PERSON THAT IS NOT OR IS NOT REQUIRED TO BE A LOAN
PARTY (AND EQUITY INTERESTS IN ANY MATERIAL SUBSIDIARY THAT IS A FINSUB) AND (D)
ANY ASSETS LOCATED OUTSIDE OF THE UNITED STATES OR CANADA; AND PROVIDED FURTHER
THAT, EXCEPT AS PROVIDED IN PARAGRAPH (D) BELOW WITH RESPECT TO AFTER-ACQUIRED
MORTGAGE PROPERTY, NEITHER SSCC NOR ANY BORROWER SHALL BE REQUIRED TO TAKE ANY
FURTHER ACTION PURSUANT TO THIS PARAGRAPH (C) UNLESS AND UNTIL THE AGGREGATE
FAIR MARKET VALUE OF THE ASSETS AND PROPERTIES SUBJECT TO SUCH REQUEST EXCEEDS
U.S.$25,000,000.  SUCH SECURITY INTERESTS AND LIENS WILL BE CREATED UNDER THE
SECURITY DOCUMENTS AND OTHER SECURITY AGREEMENTS, MORTGAGES, DEEDS OF TRUST AND
OTHER INSTRUMENTS AND DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT, AND SSCC AND THE BORROWERS SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE LENDERS ALL SUCH INSTRUMENTS AND DOCUMENTS (INCLUDING CUSTOMARY
LEGAL OPINIONS, TITLE INSURANCE POLICIES OR TITLE OPINIONS AND LIEN SEARCHES) AS
THE COLLATERAL AGENT SHALL REASONABLY REQUEST TO EVIDENCE COMPLIANCE WITH THIS
PARAGRAPH (C).  SSCC AND THE BORROWERS AGREE TO PROVIDE SUCH EVIDENCE AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST AS TO THE PERFECTION AND PRIORITY
STATUS OF EACH SUCH SECURITY INTEREST AND LIEN.


 


(D)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN PARAGRAPH (C) ABOVE, NO
SECURITY INTERESTS OR HYPOTHECS SHALL BE REQUIRED TO BE CREATED PURSUANT TO
PARAGRAPH (C) ABOVE BY ANY LOAN PARTY WITH RESPECT TO (I) ANY AFTER-ACQUIRED
MORTGAGE PROPERTY WITH A FAIR MARKET VALUE (AS DETERMINED BY THE APPLICABLE LOAN
PARTY IN ITS REASONABLE JUDGMENT, IT BEING UNDERSTOOD THAT THE PURCHASE PRICE
SHALL BE INDICATIVE THEREOF) (THE “FAIR MARKET VALUE”) OF LESS THAN
U.S.$3,000,000 AND (II) ANY AFTER-ACQUIRED MORTGAGE PROPERTY WITH A FAIR MARKET
VALUE OF AT LEAST U.S.$3,000,000 BUT LESS THAN U.S.$25,000,000, UNLESS AND UNTIL
THE AGGREGATE FAIR MARKET VALUE OF ALL ITEMS OF AFTER-ACQUIRED MORTGAGE PROPERTY
EXCLUDED PURSUANT TO THIS CLAUSE (II) (AND NOT GRANTED AS SECURITY FOR THE
OBLIGATIONS PURSUANT TO THE NEXT SENTENCE) IS AT LEAST U.S.$50,000,000 IN THE
AGGREGATE FOR ALL LOAN PARTIES.  ON EACH OCCASION THAT THE FAIR MARKET VALUE OF
ALL ITEMS OF AFTER-ACQUIRED MORTGAGE PROPERTY DESCRIBED IN CLAUSE (II) OF THE
IMMEDIATELY PRECEDING SENTENCE SHALL BE AT LEAST U.S.$50,000,000, SSCC AND THE
BORROWERS SHALL CREATE, OR SHALL CAUSE TO BE CREATED, SECURITY INTERESTS OR
HYPOTHECS ON ALL SUCH PROPERTY (AND NOT MERELY THE PORTION OF THE PROPERTY IN
EXCESS OF U.S.$50,000,000) TO SECURE THE APPLICABLE OBLIGATIONS (AND THEREAFTER,
SUCH PROPERTY SHALL BE DISREGARDED FOR PURPOSES OF THE CALCULATION UNDER CLAUSE
(II) OF THE IMMEDIATELY PRECEDING SENTENCE).


 


SECTION 6.10.  MATERIAL CONTRACTS.  MAINTAIN IN FULL FORCE AND EFFECT (INCLUDING
EXERCISING ANY AVAILABLE RENEWAL OPTION), AND WITHOUT AMENDMENT OR MODIFICATION,
EACH MATERIAL CONTRACT, UNLESS THE FAILURE SO TO MAINTAIN ANY SUCH MATERIAL

 

107

--------------------------------------------------------------------------------


 


CONTRACT (OR ANY AMENDMENT OR MODIFICATION THERETO) COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.11.  ENVIRONMENTAL MATTERS.  (A)  PROMPTLY GIVE NOTICE TO THE
ADMINISTRATIVE AGENT UPON BECOMING AWARE OF (I) ANY VIOLATION OF ANY
ENVIRONMENTAL LAW, (II) ANY CLAIM, INQUIRY, PROCEEDING, INVESTIGATION OR OTHER
ACTION, INCLUDING A REQUEST FOR INFORMATION OR A NOTICE OF POTENTIAL LIABILITY
UNDER ANY ENVIRONMENTAL LAW, BY OR FROM ANY GOVERNMENTAL AUTHORITY OR ANY THIRD
PARTY CLAIMANT OR (III) THE DISCOVERY OF THE RELEASE OF ANY HAZARDOUS MATERIAL
AT, ON, UNDER OR FROM ANY OF THE REAL PROPERTIES OR ANY FACILITY OR EQUIPMENT
THEREAT IN EXCESS OF REPORTABLE OR ALLOWABLE STANDARDS OR LEVELS UNDER ANY
ENVIRONMENTAL LAW, OR IN A MANNER OR AMOUNT THAT COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY UNDER ANY ENVIRONMENTAL LAW, IN EACH CASE THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  UPON DISCOVERY OF THE PRESENCE ON ANY OF THE REAL PROPERTIES OF ANY
HAZARDOUS MATERIAL THAT IS IN VIOLATION OF, OR THAT COULD REASONABLY BE EXPECTED
TO RESULT IN LIABILITY UNDER, ANY ENVIRONMENTAL LAW, IN EACH CASE THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, TAKE OR CAUSE TO BE
TAKEN ALL NECESSARY STEPS TO INITIATE AND EXPEDITIOUSLY COMPLETE ALL REMEDIAL,
CORRECTIVE AND OTHER ACTION TO ELIMINATE ANY SUCH ADVERSE EFFECT, AND KEEP THE
ADMINISTRATIVE AGENT REASONABLY INFORMED OF SUCH ACTIONS AND THE RESULTS
THEREOF.


 


ARTICLE VII

 


NEGATIVE COVENANTS

 

Each of SSCC and the Borrowers covenants and agrees with each Lender, each Agent
and each Facing Agent that, so long as this Agreement shall remain in effect,
the LC Exposure shall not equal zero or the principal of or interest on any Loan
or any LC Disbursement, Fees or any other expenses or amounts payable under any
Loan Document shall remain unpaid, unless the Required Lenders shall otherwise
consent in writing, it will not, and will not cause or permit any of the
Subsidiaries to:

 


SECTION 7.01.  INDEBTEDNESS.  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS OR ATTRIBUTABLE INDEBTEDNESS, EXCEPT, WITHOUT DUPLICATION:


 

(A)  THE INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

 

(B)  THE SENIOR NOTES AND ANY GUARANTEES THEREOF BY ANY LOAN PARTY;

 

(C)  THE INDEBTEDNESS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 7.01;

 

(D)  INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY (OTHER THAN A CANADIAN SUBSIDIARY)
AND ANY GUARANTEES THEREOF, PROVIDED THAT SUCH INDEBTEDNESS SHALL NOT

 

108

--------------------------------------------------------------------------------


 

BE GUARANTEED BY OR OTHERWISE BE RECOURSE TO SSCC, ANY DOMESTIC SUBSIDIARY OR
ANY CANADIAN SUBSIDIARY, EXCEPT AS PERMITTED BY PARAGRAPH (O) BELOW OR
SECTION 7.04(C) OR (L);

 

(E)  INDEBTEDNESS OF SSCC OR ANY SUBSIDIARY THE NET PROCEEDS OF WHICH ARE
DESIGNATED TO BE USED, AND ARE USED REASONABLY PROMPTLY AFTER THE INCURRENCE
THEREOF, TO REFINANCE INDEBTEDNESS DESCRIBED IN PARAGRAPH (B) OR (C) ABOVE,
PARAGRAPH (P) OR (Q) BELOW OR THIS PARAGRAPH (E) (SUCH INDEBTEDNESS BEING
REFERRED TO HEREIN AS “SPECIFIED INDEBTEDNESS”), SO LONG AS (I) SUCH REFINANCING
INDEBTEDNESS IS IN AN AGGREGATE PRINCIPAL AMOUNT NOT GREATER THAN THE AGGREGATE
PRINCIPAL AMOUNT OF THE SPECIFIED INDEBTEDNESS BEING REFINANCED PLUS THE AMOUNT
OF ANY PREMIUM REQUIRED TO BE PAID THEREON AND ANY INTEREST, FEES AND COSTS
INCURRED IN SUCH REFINANCING, (II) SUCH REFINANCING INDEBTEDNESS HAS A FINAL
MATURITY MORE THAN 90 DAYS AFTER THE LATER OF TERM LOAN MATURITY DATE AND THE
INCREMENTAL TERM LOAN MATURITY DATE (IF ANY) AND A WEIGHTED AVERAGE LIFE TO
MATURITY GREATER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE TERM LOANS
AND (III) THE COVENANTS, EVENTS OF DEFAULT AND OTHER PROVISIONS (OTHER THAN
OPTIONAL REDEMPTION PROVISIONS AND OTHER PRICING TERMS) THEREOF (INCLUDING ANY
GUARANTEES THEREOF) SHALL BE NO MORE MATERIALLY ADVERSE, WHEN TAKEN AS A WHOLE,
TO THE LENDERS THAN THOSE CONTAINED IN THE SPECIFIED INDEBTEDNESS BEING
REFINANCED; PROVIDED THAT (A) IF THE PROCEEDS OF REVOLVING LOANS OR REVOLVING
(CANADIAN) LOANS ARE USED TO REPURCHASE OR REDEEM ANY SPECIFIED INDEBTEDNESS,
THE BORROWERS MAY INCUR INDEBTEDNESS OTHERWISE MEETING THE REQUIREMENTS OF THIS
PARAGRAPH (E) (AS IF SUCH INDEBTEDNESS WERE USED TO REFINANCE SUCH SPECIFIED
INDEBTEDNESS) TO REPAY SUCH REVOLVING LOANS OR REVOLVING (CANADIAN) LOANS,
(B) THE SPECIFIED INDEBTEDNESS MAY BE REFINANCED WITH SENIOR NOTES, SENIOR
SUBORDINATED NOTES OR CONVERTIBLE DEBENTURES THAT CONTAIN COVENANTS, EVENTS OF
DEFAULT AND OTHER TERMS AND CONDITIONS THAT ARE NO MORE RESTRICTIVE TO SSCE OR
THE SUBSIDIARIES THAN IS CUSTOMARY, AT THE TIME OF SUCH REFINANCING, FOR
INDEBTEDNESS OF SUCH TYPE FOR ISSUERS WITH A DEBT RATING SIMILAR TO THAT OF
SSCE, AND (C) IF THE PROCEEDS OF INDEBTEDNESS MEETING THE REQUIREMENTS OF THIS
PARAGRAPH (E) CANNOT BE IMMEDIATELY APPLIED TO REFINANCE THE SPECIFIED
INDEBTEDNESS, THEN, UNLESS SUCH PROCEEDS ARE HELD BY SSCC OR A SUBSIDIARY
PENDING SUCH REFINANCING, THEY MAY BE USED TO PREPAY REVOLVING LOANS, REVOLVING
(CANADIAN LOANS) OR OTHER REVOLVING DEBT, WHICH THEN MAY BE USED TO REFINANCE
SUCH SPECIFIED INDEBTEDNESS;

 

(F)  (I) CAPITAL LEASE OBLIGATIONS AND ATTRIBUTABLE INDEBTEDNESS,
(II) INDEBTEDNESS CREATED, INCURRED OR ASSUMED IN RESPECT OF THE PURCHASE,
IMPROVEMENT OR CONSTRUCTION OF PROPERTY, PROVIDED THAT SUCH INDEBTEDNESS IS
CREATED, INCURRED OR ASSUMED WITHIN 120 DAYS AFTER THE EARLIER OF (X) THE
PLACEMENT IN SERVICE OF SUCH PROPERTY OR (Y) THE FINAL PAYMENT ON SUCH PROPERTY,
AND (III) INDEBTEDNESS CONSISTING OF INDUSTRIAL REVENUE BONDS OR POLLUTION
CONTROL BONDS, AND GUARANTEES OF AND LETTERS OF CREDIT SUPPORTING SUCH
INDEBTEDNESS, SUCH THAT THE SUM OF THE INDEBTEDNESS AND ATTRIBUTABLE
INDEBTEDNESS CREATED, INCURRED OR ASSUMED PURSUANT TO THIS PARAGRAPH (F) SHALL
NOT EXCEED AT ANY TIME OUTSTANDING U.S.$500,000,000;

 

109

--------------------------------------------------------------------------------


 

(G)  INDEBTEDNESS CREATED PURSUANT TO ANY SWAP AGREEMENT THAT HAS BEEN ENTERED
INTO (I) TO HEDGE OR MITIGATE RISKS TO WHICH SSCC OR ANY SUBSIDIARY HAS ACTUAL
EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS) OR (II) TO
EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING
RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH
RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF SSCC OR ANY
SUBSIDIARY;

 

(H)  INTERCOMPANY LOANS AND ADVANCES PERMITTED BY SECTION 7.04;

 

(I)  INDEBTEDNESS OF ANY FINSUB, SSCC OR ANY PARTICIPATING SUBSIDIARY CREATED
PURSUANT TO THE RECEIVABLES PROGRAM DOCUMENTS (INCLUDING ANY INDEBTEDNESS OF
SSCC OR ANY PARTICIPATING SUBSIDIARY TO ANY FINSUB ARISING BECAUSE ANY SALE OR
PURPORTED SALE OF PROGRAM RECEIVABLES TO SUCH FINSUB IS REQUIRED TO BE
RECHARACTERIZED AS A LOAN);

 

(J)  INDEBTEDNESS OF FINSUBS TO SSCC OR ANY PARTICIPATING SUBSIDIARY THAT, WHEN
COMBINED WITH ANY INVESTMENTS PURSUANT TO SECTION 7.04(G), DOES NOT EXCEED IN
THE AGGREGATE AT ANY TIME OUTSTANDING U.S.$100,000,000;

 

(K)  INDEBTEDNESS INCURRED TO PAY ANNUAL PREMIUMS FOR PROPERTY AND CASUALTY
INSURANCE POLICIES MAINTAINED BY SSCC OR ANY SUBSIDIARY NOT EXCEEDING IN AN
AGGREGATE AMOUNT AT ANY TIME OUTSTANDING U.S.$75,000,000;

 

(L)  INDEBTEDNESS OF SSCC AND THE SUBSIDIARIES IN RESPECT OF LETTERS OF CREDIT,
SO LONG AS SUCH INDEBTEDNESS IS NOT SECURED AND DOES NOT EXCEED IN AN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING U.S.$50,000,000;

 

(M)  INDEBTEDNESS OF ANY PERSON ACQUIRED BY SSCC OR ANY SUBSIDIARY IN AN
ACQUISITION PERMITTED HEREUNDER AND ASSUMED BY SSCC OR SUCH SUBSIDIARY PURSUANT
TO SUCH ACQUISITION (INCLUDING ANY REFINANCING, RENEWAL OR REPLACEMENT, IN WHOLE
OR IN PART, THEREOF AT THE TIME OF ASSUMPTION THEREOF OR FROM TIME TO TIME
THEREAFTER), PROVIDED THAT (I) SUCH INDEBTEDNESS WAS NOT INCURRED IN
CONTEMPLATION OF SUCH ACQUISITION AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING SHALL NOT EXCEED U.S.$100,000,000;

 

(N)  GUARANTEES WITH RESPECT TO BONDS ISSUED TO SUPPORT WORKERS’ COMPENSATION,
OR PERFORMANCE, SURETY, STATUTORY OR APPEAL BONDS AND OTHER SIMILAR OBLIGATIONS
(OTHER THAN INDEBTEDNESS) INCURRED BY SSCC OR ANY SUBSIDIARY IN THE ORDINARY
COURSE OF BUSINESS;

 

(O)  INDEBTEDNESS OF SSCC OR ANY SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF
BUSINESS THAT DOES NOT EXCEED IN AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING
U.S.$150,000,000;

 

(P)  UNSECURED INDEBTEDNESS OF ANY LOAN PARTY OR ANY SPECIAL PURPOSE FINANCE
SUBSIDIARY (WHICH INDEBTEDNESS MAY BE GUARANTEED ON AN UNSECURED BASIS BY ONE OR
MORE LOAN PARTIES) THE NET PROCEEDS OF WHICH ARE DESIGNATED TO BE USED, AND ARE
USED REASONABLY PROMPTLY AFTER THE INCURRENCE THEREOF, TO REFINANCE

 

110

--------------------------------------------------------------------------------


 

IN WHOLE OR IN PART THE TERM LOANS, SO LONG AS SUCH REFINANCING INDEBTEDNESS (I)
IS IN AN AGGREGATE PRINCIPAL AMOUNT NOT GREATER THAN THE AGGREGATE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS BEING REFINANCED PLUS THE AMOUNT OF ANY PREMIUM
REQUIRED TO BE PAID THEREON AND ANY INTEREST, FEES AND COSTS INCURRED IN SUCH
REFINANCING, (II) HAS A FINAL MATURITY MORE THAN 90 DAYS AFTER THE LATER OF THE
TERM LOAN MATURITY DATE AND THE INCREMENTAL TERM LOAN MATURITY DATE (IF ANY) AND
REQUIRES NO SCHEDULED PAYMENT OF PRINCIPAL IN CASH PRIOR TO SUCH DATE, AND (III)
INCLUDES COVENANTS, EVENTS OF DEFAULT AND OTHER TERMS AND CONDITIONS THAT ARE NO
MORE RESTRICTIVE, WHEN TAKEN AS A WHOLE, TO SSCC OR THE SUBSIDIARIES THAN IS
CUSTOMARY, AT THE TIME OF SUCH REFINANCING, FOR INDEBTEDNESS OF SUCH TYPE FOR
ISSUERS WITH A DEBT RATING SIMILAR TO THAT OF SSCC;

 

(Q)  UNSECURED INDEBTEDNESS INCURRED BY ANY LOAN PARTY OR ANY SPECIAL PURPOSE
FINANCE SUBSIDIARY TO FINANCE A PERMITTED ACQUISITION (“ACQUISITION
INDEBTEDNESS”); PROVIDED, THAT (I) AT THE TIME OF THE INCURRENCE OF SUCH
ACQUISITION INDEBTEDNESS, BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT
THERETO AND SUCH PERMITTED ACQUISITION, NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, (II) SUCH ACQUISITION INDEBTEDNESS HAS A FINAL
MATURITY MORE THAN 90 DAYS AFTER THE LATER OF THE TERM LOAN MATURITY DATE AND
THE INCREMENTAL TERM LOAN MATURITY DATE (IF ANY) AND REQUIRES NO SCHEDULED OR
OTHER MANDATORY PAYMENT OF PRINCIPAL IN CASH (INCLUDING ANY PAYMENT IN CASH AT
THE OPTION OF THE HOLDERS OF SUCH INDEBTEDNESS AND ANY PAYMENT IN CASH PURSUANT
TO A SINKING FUND OBLIGATION, BUT EXCLUDING ANY PAYMENT REQUIRED UPON THE
OCCURRENCE OF A CHANGE OF CONTROL) PRIOR TO THE DATE THAT IS 90 DAYS AFTER THE
LATER OF THE TERM LOAN MATURITY DATE AND THE INCREMENTAL TERM LOAN MATURITY DATE
(IF ANY), (III) AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH
ACQUISITION INDEBTEDNESS AND SUCH PERMITTED ACQUISITION, THE CONSOLIDATED
LEVERAGE RATIO AS OF THE DATE OF SUCH INCURRENCE, CALCULATED IN ACCORDANCE WITH
SECTION 1.05, SHALL NOT EXCEED 5.5 TO 1.0; AND (IV) ON OR PRIOR TO THE DATE OF
SUCH INCURRENCE, SSCC SHALL HAVE DELIVERED A CERTIFICATE OF A FINANCIAL OFFICER
CONFIRMING COMPLIANCE WITH THIS PARAGRAPH (Q), TOGETHER WITH REASONABLY DETAILED
CALCULATIONS DEMONSTRATING SATISFACTION OF THE REQUIREMENT SET FORTH IN CLAUSE
(III) ABOVE;

 

(R)  INDEBTEDNESS OF SSCC OR ANY SUBSIDIARY EVIDENCING OBLIGATIONS TO MAKE
PAYMENTS IN RESPECT OF RIGHTS TO CUT, HARVEST OR OTHERWISE ACQUIRE TIMBER ON
PROPERTY OWNED BY ANY OTHER PERSON, PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING;

 

(S)  INDEBTEDNESS INCURRED IN CONNECTION WITH (I) PERMITTED EQUIPMENT FINANCINGS
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $100,000,000 AT ANY TIME
OUTSTANDING OR (II) PERMITTED TIMBER FINANCINGS;

 

(T)  SSCC CONVERTIBLE SUBORDINATED EXCHANGE DEBENTURES;

 

(U)  INDEBTEDNESS IN THE FORM OF ANY EARNOUT OR OTHER SIMILAR CONTINGENT PAYMENT
OBLIGATION INCURRED IN CONNECTION WITH AN ACQUISITION PERMITTED HEREUNDER; AND

 

111

--------------------------------------------------------------------------------


 

(V)  INDEBTEDNESS OF PUI IN AN AGGREGATE AMOUNT NOT TO EXCEED U.S.$10,000,000
OUTSTANDING AT ANY TIME, AND THE GUARANTEE THEREOF BY SSCE ON AN UNSECURED
BASIS.

 


SECTION 7.02.  LIENS.  (A)  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON
ANY PROPERTY OR ASSETS (INCLUDING STOCK OR OTHER SECURITIES OF ANY PERSON) NOW
OWNED OR HEREAFTER ACQUIRED BY IT OR ON ANY INCOME OR REVENUES OR RIGHTS IN
RESPECT OF ANY THEREOF, EXCEPT:


 

(I) PERMITTED LIENS;

 

(II) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(III) LIENS ON PROGRAM RECEIVABLES GRANTED PURSUANT TO THE RECEIVABLES PROGRAM
DOCUMENTS;

 

(IV) LIENS EXISTING AS OF THE CLOSING DATE AND LISTED ON SCHEDULE 7.02(A)(IV),
PROVIDED THAT (A) SUCH LIENS SHALL APPLY ONLY TO THE PROPERTY OR ASSETS TO WHICH
THEY APPLY ON THE CLOSING DATE AND (B) SUCH LIENS SHALL SECURE ONLY (X) THOSE
OBLIGATIONS THAT THEY SECURE ON THE CLOSING DATE AND (Y) REFINANCINGS OF SUCH
SECURED OBLIGATIONS PERMITTED HEREUNDER SO LONG AS THE PRINCIPAL AMOUNT OF
OBLIGATIONS SECURED UNDER THIS CLAUSE (IV) DOES NOT EXCEED THE SUM OF THE
PRINCIPAL AMOUNT OF SUCH SECURED OBLIGATIONS BEING REFINANCED PLUS THE AMOUNT OF
ANY PREMIUM REQUIRED TO BE PAID THEREON AS A RESULT OF, AND ANY INTEREST, FEES
AND COSTS INCURRED IN, SUCH REFINANCING;

 

(V) LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 7.01(F), PROVIDED THAT ANY
SUCH LIEN SHALL APPLY ONLY TO THE PROPERTY THAT IS THE SUBJECT OF SUCH
INDEBTEDNESS AND, IF APPLICABLE, THE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY
ANY SUCH LIEN SHALL AT NO TIME EXCEED 100% OF THE FAIR MARKET VALUE (AS
DETERMINED IN GOOD FAITH BY SSCC OR A SUBSIDIARY, AS APPLICABLE) OF THE
RESPECTIVE PROPERTY AT THE TIME IT WAS SO ACQUIRED;

 

(VI) LIENS FOR INDEBTEDNESS PERMITTED BY SECTION 7.01(K), PROVIDED THAT SUCH
LIENS ATTACH ONLY TO UNEARNED AND RETURN PREMIUMS, DIVIDENDS AND LOSS PAYMENTS
WHICH REDUCE THE UNEARNED PREMIUMS UNDER INSURANCE POLICIES THE PREMIUMS OF
WHICH HAVE BEEN FINANCED WITH SUCH INDEBTEDNESS;

 

(VII) LIENS SECURING INDEBTEDNESS CONSTITUTING MORTGAGE OR PURCHASE MONEY
FINANCINGS, CAPITAL LEASE OBLIGATIONS, INDUSTRIAL REVENUE BONDS OR SIMILAR
FINANCINGS ASSUMED OR INCURRED PURSUANT TO SECTION 7.01(M) IN CONNECTION WITH
ANY ACQUISITION PERMITTED HEREUNDER, PROVIDED THAT (A) SUCH LIENS ATTACH ONLY TO
PROPERTY OR ASSETS ACQUIRED IN CONNECTION WITH SUCH ACQUISITION, (B) SUCH LIENS
WERE NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND (C) SUCH LIENS SHALL
SECURE ONLY THOSE OBLIGATIONS THAT THEY SECURE AT THE TIME OF SUCH ACQUISITION
AND REFINACINGS THEREOF PERMITTED

 

112

--------------------------------------------------------------------------------


 

HEREUNDER SO LONG AS THE PRINCIPAL AMOUNT OF OBLIGATIONS SECURED UNDER THIS
CLAUSE (VII) IS NOT INCREASED;

 

(VIII) LIENS ON PROPERTY OR ASSETS OWNED BY FOREIGN SUBSIDIARIES SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 7.01(D) AND LIENS ON PROPERTY OR ASSETS
OWNED BY PUI SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.01(V);

 

(IX) LIENS CREATED UNDER ANY AGREEMENT RELATING TO THE SALE, TRANSFER OR OTHER
DISPOSITION OF ASSETS PERMITTED HEREUNDER, PROVIDED THAT SUCH LIENS RELATE
SOLELY TO THE ASSETS TO BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED;

 

(X) ANY LIEN CONSISTING OF A LEASE OF PERSONAL PROPERTY OF SUCH PERSON TO
CUSTOMERS OF SUCH PERSON, IF SUCH LEASE CONSTITUTES AN INVESTMENT PERMITTED
UNDER SECTION 7.04(I);

 

(XI) LIENS DEEMED TO EXIST IN CONNECTION WITH ANY PERMITTED INVESTMENT, PROVIDED
SUCH LIENS ONLY APPLY TO THE ASSETS CONSTITUTING SUCH PERMITTED INVESTMENT;

 

(XII) LIENS ON ASSETS OF A BORROWER OR ANY SUBSIDIARY SECURING UP TO
U.S.$125,000,000 OF INDEBTEDNESS PERMITTED BY SECTION 7.01(O), PROVIDED THAT NO
SUCH LIEN SHALL APPLY TO ANY ASSETS CONSTITUTING COLLATERAL;

 

(XIII) LIENS ON THE ASSETS LISTED ON SCHEDULE 6.09(C), SECURING INDEBTEDNESS
OTHERWISE PERMITTED HEREUNDER;

 

(XIV) LIENS SECURING ANY PERMITTED EQUIPMENT FINANCING OR ANY PERMITTED TIMBER
FINANCING;

 

(XV) EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY LIEN REFERRED TO ABOVE,
PROVIDED THAT SUCH EXTENSION, RENEWAL OR REPLACEMENT IS LIMITED TO THE
INDEBTEDNESS AND PROPERTY ORIGINALLY SECURED AND ENCUMBERED THEREBY; AND

 

(XVI) LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES OF THIS PARAGRAPH
(A) SECURING OBLIGATIONS IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY TIME NOT IN
EXCESS OF U.S.$25,000,000.

 


(B)  ENTER INTO ANY AGREEMENT PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN
UPON PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT ANY
SUCH RESTRICTION THAT EXISTS UNDER (I) THIS AGREEMENT, (II) THE INDENTURES
GOVERNING THE SENIOR NOTES (OR ANY REFINANCING THEREOF PURSUANT TO
SECTION 7.01(E)), (III) WITH RESPECT TO ANY FINSUB OR SMBI, THE APPLICABLE
RECEIVABLES PROGRAM, (IV) AGREEMENTS GOVERNING ANY INDEBTEDNESS OF FOREIGN
SUBSIDIARIES (OTHER THAN THE CANADIAN SUBSIDIARIES) PERMITTED HEREUNDER, (V) ANY
DOCUMENTS GOVERNING SECURED INDEBTEDNESS PERMITTED HEREUNDER, PROVIDED THAT SUCH
RESTRICTIONS ONLY RELATE TO THE ASSETS SECURING SUCH INDEBTEDNESS, (VI) ANY
DOCUMENTS GOVERNING INDEBTEDNESS

 

113

--------------------------------------------------------------------------------


 


PERMITTED UNDER SECTION 7.01(B), (E), (O), (P) OR (Q), PROVIDED THAT SUCH
RESTRICTIONS ARE NO MORE RESTRICTIVE TO SSCC OR ANY SUBSIDIARY THAN THE
RESTRICTIONS UNDER THE DOCUMENTS GOVERNING INDEBTEDNESS PERMITTED UNDER
SECTION 7.01(B), (VII) RESTRICTIONS BY REASON OF CUSTOMARY PROVISIONS CONTAINED
IN LEASES, LICENSES, GOVERNMENTAL CONTRACTS AND SIMILAR AGREEMENTS ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH RESTRICTIONS ARE LIMITED
TO THE PROPERTY OR ASSETS SUBJECT TO SUCH LEASES, LICENSES, CONTRACTS OR
AGREEMENTS), AND (VIII) ANY AGREEMENT WITH RESPECT TO A PERMITTED SALE OR
DISPOSITION OF ANY ASSETS, PROVIDED SUCH RESTRICTIONS ARE LIMITED TO THE ASSETS
TO BE SOLD OR DISPOSED OF.


 


SECTION 7.03.  SALE/LEASEBACK TRANSACTIONS.  ENTER INTO ANY SALE/LEASEBACK
TRANSACTION, OTHER THAN (A) PERMITTED EQUIPMENT FINANCINGS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $100,000,000, (B) ANY PERMITTED TIMBER FINANCING
OR (C) ANY SALE/LEASEBACK TRANSACTION TO THE EXTENT THAT (I) THE CAPITAL LEASE
OBLIGATIONS OR ATTRIBUTABLE INDEBTEDNESS, AS THE CASE MAY BE, WOULD BE PERMITTED
BY SECTION 7.01(F)(I) AND (II) ANY LIENS ASSOCIATED THEREWITH WOULD BE PERMITTED
BY SECTION 7.02(A) (PROVIDED THAT, IF SSCC OR ANY OF THE SUBSIDIARIES ENTER INTO
SUCH SALE/LEASEBACK TRANSACTION WITH RESPECT TO ANY PROPERTY OWNED BY SSCC OR
SUCH SUBSIDIARY MORE THAN 12 MONTHS PRIOR TO SUCH TRANSACTION, SUCH
SALE/LEASEBACK TRANSACTION SHALL BE TREATED AS AN ASSET SALE AND SHALL ALSO BE
SUBJECT TO THE RESTRICTIONS OF SECTION 7.16).


 


SECTION 7.04.  INVESTMENTS, LOANS AND ADVANCES.  HAVE OUTSTANDING OR MAKE ANY
LOAN OR ADVANCE TO, OR HAVE OR MAKE ANY INVESTMENT IN, ANY OTHER PERSON OR
SUFFER TO EXIST ANY SUCH LOAN, ADVANCE OR INVESTMENT, OR ANY OBLIGATION TO MAKE
SUCH LOAN, ADVANCE OR INVESTMENT, EXCEPT AS SET FORTH ON SCHEDULE 7.04 AND
EXCEPT:


 

(A)  PERMITTED INVESTMENTS;

 

(B)  LOANS, ADVANCES OR OTHER INVESTMENTS MADE BY (I) SSCC OR ANY SUBSIDIARY TO
OR IN ANY GUARANTOR, ANY WHOLLY OWNED DOMESTIC SUBSIDIARY OR ANY WHOLLY OWNED
CANADIAN SUBSIDIARY (PROVIDED THAT ANY SUCH INVESTMENTS BY A LOAN PARTY TO OR IN
ANY SUCH SUBSIDIARY THAT IS NOT A LOAN PARTY COMPLIES WITH THE REQUIREMENTS OF
SECTION 7.16) AND (II) ANY FOREIGN SUBSIDIARY (OTHER THAN A CANADIAN SUBSIDIARY)
TO OR IN ANY OTHER FOREIGN SUBSIDIARY;

 

(C)  LOANS, ADVANCES OR OTHER INVESTMENTS MADE TO OR IN ANY SUBSIDIARY (OTHER
THAN A GUARANTOR, A WHOLLY OWNED DOMESTIC SUBSIDIARY OR A WHOLLY OWNED CANADIAN
SUBSIDIARY), AND GUARANTEES OF OBLIGATIONS OF ANY SUCH SUBSIDIARY, IN AN
AGGREGATE AMOUNT NOT TO EXCEED U.S.$100,000,000 OUTSTANDING AT ANY TIME;

 

(D)  INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED IN CONNECTION
WITH A SALE OF ASSETS PERMITTED UNDER SECTION 7.16;

 

(E)  INVESTMENTS BY SSCC AND THE SUBSIDIARIES IN EXISTENCE ON THE CLOSING DATE
IN THE CAPITAL STOCK OF THEIR RESPECTIVE SUBSIDIARIES;

 

114

--------------------------------------------------------------------------------


 

(F)  INVESTMENTS CONSISTING OF SECURITIES OR NOTES RECEIVED IN SETTLEMENT OF
ACCOUNTS RECEIVABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS FROM A CUSTOMER
THAT SSCC OR ANY SUBSIDIARY HAS REASONABLY DETERMINED IS UNABLE TO MAKE CASH
PAYMENTS IN ACCORDANCE WITH THE TERMS OF SUCH ACCOUNT RECEIVABLE;

 

(G)  INVESTMENTS BY SSCC OR ANY PARTICIPATING SUBSIDIARY IN FINSUBS THAT, WHEN
COMBINED WITH ANY INDEBTEDNESS OUTSTANDING PURSUANT TO SECTION 7.01(J), DO NOT
EXCEED IN THE AGGREGATE AT ANY TIME OUTSTANDING U.S.$100,000,000;

 

(H)  ACCOUNTS RECEIVABLE CREATED OR ACQUIRED, AND DEPOSITS, PREPAYMENTS AND
OTHER CREDITS TO SUPPLIERS MADE, IN THE ORDINARY COURSE OF BUSINESS;

 

(I)  ANY INVESTMENTS CONSISTING OF (I) ANY CONTRACT PURSUANT TO WHICH SSCC OR
ANY SUBSIDIARY OBTAINS THE RIGHT TO CUT, HARVEST OR OTHERWISE ACQUIRE TIMBER ON
PROPERTY OWNED BY ANY OTHER PERSON, WHETHER OR NOT SSCC’S OR SUCH SUBSIDIARY’S
OBLIGATIONS UNDER SUCH CONTRACT ARE EVIDENCED BY A NOTE OR OTHER INSTRUMENT, OR
(II) LOANS OR ADVANCES TO CUSTOMERS OF SSCC OR ANY SUBSIDIARY, INCLUDING LEASES
OF PERSONAL PROPERTY OF SSCC OR SUCH SUBSIDIARY TO SUCH CUSTOMERS, PROVIDED THAT
THE CONTRACTS, LOANS AND ADVANCES CONSTITUTING PERMITTED INVESTMENTS PURSUANT TO
THIS PARAGRAPH (I) SHALL NOT EXCEED U.S.$20,000,000 AT ANY TIME OUTSTANDING;

 

(J)  DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS TO SECURE PERFORMANCE OF
OPERATING LEASES;

 

(K)  LOANS TO OFFICERS AND EMPLOYEES NOT TO EXCEED U.S.$5,000,000 AT ANY TIME
OUTSTANDING;

 

(L)  OTHER INVESTMENTS IN AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO
EXCEED THE SUM OF (I) U.S.$150,000,000 PLUS (II) THE NET CASH PROCEEDS RECEIVED
BY SSCC FROM ANY ISSUANCE OF EQUITY INTERESTS OF SSCC, SO LONG AS SUCH ISSUANCE
WAS CONSUMMATED FOR THE PURPOSE OF FINANCING, AND SUCH NET CASH PROCEEDS WERE
APPLIED REASONABLY PROMPTLY AFTER RECEIPT THEREOF TO FINANCE, ANY SUCH
INVESTMENT;

 

(M)  INVESTMENTS CONSTITUTING GUARANTEES PERMITTED UNDER SECTION 7.01,
INVESTMENTS PERMITTED UNDER SECTION 7.05(F) AND INVESTMENTS CONSTITUTING
CONSOLIDATED CAPITAL EXPENDITURES PERMITTED UNDER SECTION 7.13; AND

 

(N)  INVESTMENTS UNDER SWAP AGREEMENTS PERMITTED HEREUNDER.

 

Notwithstanding anything to the contrary contained herein, SSCC shall not permit
more than 15% of its consolidated revenues for any period of four consecutive
fiscal quarters ending on or after September 30, 2004 or 15% of its consolidated
assets as of the last day of any fiscal quarter ending on or after September 30,
2004 to be generated or held by Domestic Subsidiaries and Canadian Subsidiaries,
in the aggregate, that are not Loan Parties.

 

115

--------------------------------------------------------------------------------


 


SECTION 7.05.  MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS.  MERGE
INTO OR AMALGAMATE OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER
PERSON TO MERGE INTO OR AMALGAMATE OR CONSOLIDATE WITH IT, OR SELL, TRANSFER,
ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHEN TAKEN AS A
WHOLE IN COMBINATION WITH THE OTHER ASSETS AND PROPERTIES OF SSCC AND THE
SUBSIDIARIES), OR PURCHASE, LEASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A
SERIES OF TRANSACTIONS) ALL OR ANY SUBSTANTIAL PART OF THE ASSETS OF ANY OTHER
PERSON, EXCEPT:


 

(A)  IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (I) ANY
DOMESTIC SUBSIDIARY (OTHER THAN ANY FINSUB) MAY MERGE INTO OR CONSOLIDATE WITH,
LIQUIDATE OR DISSOLVE INTO, OR SELL, TRANSFER, ASSIGN, LEASE, SUBLEASE OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO, (A) SSCE IN A
TRANSACTION IN WHICH SSCE IS THE SURVIVING CORPORATION AND (B) OTHER THAN WITH
RESPECT TO ANY BORROWER, SSCC IN A TRANSACTION IN WHICH SSCC IS THE SURVIVING
CORPORATION, (II) ANY DOMESTIC SUBSIDIARY (OTHER THAN SSCE OR ANY FINSUB) MAY
MERGE INTO OR CONSOLIDATE WITH, LIQUIDATE OR DISSOLVE INTO, OR SELL, TRANSFER,
ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO, ANY WHOLLY OWNED DOMESTIC SUBSIDIARY (OTHER THAN SSCE OR ANY FIN SUB)
IN A TRANSACTION IN WHICH THE SURVIVING CORPORATION IS A WHOLLY OWNED DOMESTIC
SUBSIDIARY, (III) ANY CANADIAN SUBSIDIARY (OTHER THAN ANY FINSUB) MAY MERGE INTO
OR CONSOLIDATE OR AMALGAMATE WITH, LIQUIDATE OR DISSOLVE INTO, OR SELL,
TRANSFER, ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL OF ITS ASSETS TO, SSC CANADA IN A TRANSACTION IN WHICH SSC CANADA IS THE
SURVIVING CORPORATION, (IV) ANY CANADIAN SUBSIDIARY (OTHER THAN SSC CANADA OR
ANY FINSUB) MAY MERGE INTO OR CONSOLIDATE OR AMALGAMATE WITH, LIQUIDATE OR
DISSOLVE INTO, OR SELL, TRANSFER, ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE
OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO, ANY WHOLLY OWNED CANADIAN
SUBSIDIARY (OTHER THAN SSC CANADA OR ANY FINSUB) IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS A WHOLLY OWNED CANADIAN SUBSIDIARY; PROVIDED THAT, IN EACH
CASE, (X) IF ANY PERSON OTHER THAN A WHOLLY OWNED DOMESTIC SUBSIDIARY OR WHOLLY
OWNED CANADIAN SUBSIDIARY, AS THE CASE MAY BE, RECEIVES ANY CONSIDERATION, SUCH
TRANSACTION IS ALSO PERMITTED BY SECTION 7.04 AND (Y) THE SURVIVING ENTITY
SHALL, AT THE TIME OF SUCH MERGER OR CONSOLIDATION, BE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 6.09(B);

 

(B)  IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY WHOLLY
OWNED FOREIGN SUBSIDIARY (OTHER THAN ANY CANADIAN SUBSIDIARY) MAY MERGE INTO,
AMALGAMATE OR CONSOLIDATE WITH, LIQUIDATE OR DISSOLVE INTO, OR SELL, TRANSFER,
ASSIGN, LEASE, SUBLEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS TO, ANY OTHER WHOLLY OWNED FOREIGN SUBSIDIARY IN A TRANSACTION IN WHICH
THE SURVIVING ENTITY IS A WHOLLY OWNED FOREIGN SUBSIDIARY, PROVIDED THAT NO
PERSON OTHER THAN A LOAN PARTY OR A WHOLLY OWNED FOREIGN SUBSIDIARY RECEIVES ANY
CONSIDERATION;

 

(C)  PURCHASES OF INVENTORY, EQUIPMENT AND REAL PROPERTY IN THE ORDINARY COURSE
OF BUSINESS;

 

116

--------------------------------------------------------------------------------


 

(D)  ACQUISITIONS CONSTITUTING CONSOLIDATED CAPITAL EXPENDITURES PERMITTED BY
SECTION 7.13;

 

(E)  INVESTMENTS PERMITTED BY SECTION 7.04; AND

 

(F)  ANY LOAN PARTY MAY ACQUIRE ALL OR SUBSTANTIALLY ALL THE ASSETS OF A PERSON
OR LINE OF BUSINESS, UNIT OR DIVISION OF SUCH PERSON PRIMARILY LOCATED IN THE
UNITED STATES OR CANADA, OR NOT LESS THAN 100% OF THE EQUITY INTERESTS OF A
PERSON (OTHER THAN DIRECTORS’ QUALIFYING SHARES) (IN EACH CASE REFERRED TO
HEREIN AS THE “ACQUIRED ENTITY”); PROVIDED THAT (I) THE ACQUIRED ENTITY SHALL BE
IN A SIMILAR LINE OF BUSINESS AS THAT OF SSCC AND THE SUBSIDIARIES, (II) THE
ACQUISITION SHALL NOT BE PRECEDED BY, OR EFFECTED PURSUANT TO, AN UNSOLICITED
TENDER OFFER OR PROXY SOLICITATION, (III) SSCC AND THE BORROWERS SHALL COMPLY,
AND SHALL CAUSE THE SUBSIDIARIES TO COMPLY, WITH THE PROVISIONS OF SECTION 6.09
SUBSTANTIALLY CONCURRENTLY WITH THE CONSUMMATION OF SUCH ACQUISITION, (IV) AT
THE TIME OF SUCH TRANSACTION (A) BOTH BEFORE AND IMMEDIATELY AFTER GIVING EFFECT
THERETO, NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AND (B) SSCC SHALL BE IN COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTIONS 7.14 AND 7.15 AS OF THE MOST RECENTLY COMPLETED PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS FOR WHICH THE FINANCIAL STATEMENTS REQUIRED BY
SECTION 6.04(A) OR (B) HAVE BEEN DELIVERED, AFTER GIVING PRO FORMA EFFECT TO
SUCH TRANSACTION IN ACCORDANCE WITH SECTION 1.05, AND (V) WITH RESPECT TO ANY
SUCH TRANSACTION THE CONSIDERATION FOR WHICH IS U.S.$50,000,000 OR MORE, SSCC
SHALL HAVE DELIVERED A CERTIFICATE OF A FINANCIAL OFFICER CONFIRMING COMPLIANCE
WITH CLAUSE (IV) ABOVE, TOGETHER WITH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING SUCH COMPLIANCE (ANY ACQUISITION OF AN ACQUIRED ENTITY MEETING ALL
OF THE CRITERIA SET FORTH IN THIS PARAGRAPH (F) BEING REFERRED TO HEREIN AS A
“PERMITTED ACQUISITION”).

 


SECTION 7.06.  RESTRICTED PAYMENTS.  (A)  DECLARE OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT OR SET ASIDE ANY AMOUNT FOR ANY SUCH PURPOSE.


 


(B)  NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (A) ABOVE:


 

(I) SSCC MAY (A) PAY CASH DIVIDENDS TO THE HOLDERS OF THE SSCC SERIES A
PREFERRED STOCK IN AN AGGREGATE AMOUNT NOT TO EXCEED U.S.$10,000,000 IN ANY
FISCAL YEAR AND (B) PAY CASH DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO THE
HOLDERS OF ANY OF ITS EQUITY INTERESTS IN AN AGGREGATE AMOUNT NOT TO EXCEED IN
ANY FISCAL YEAR THE LEAST OF (X) 25% OF CONSOLIDATED NET INCOME FOR THE
IMMEDIATELY PRECEDING FISCAL YEAR, (Y) WITH RESPECT TO ANY FISCAL YEAR
COMMENCING ON OR AFTER JANUARY 1, 2006, THE BORROWERS’ PORTION OF EXCESS CASH
FLOW AND (Z) U.S.$50,000,000, PROVIDED, IN EACH CASE, THAT AT THE TIME OF ANY
SUCH RESTRICTED PAYMENT AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(II) SSCC MAY PURCHASE IN THE OPEN MARKET SHARES OF SSCC COMMON STOCK (“MIP
SHARES”) OR OPTIONS TO PURCHASE SHARES OF SSCC COMMON

 

117

--------------------------------------------------------------------------------


 

STOCK (“MIP OPTIONS”), PROVIDED THAT (A) THE SUM OF (X) THE AGGREGATE PURCHASE
PRICE OF ALL MIP SHARES (WHETHER PURCHASED DIRECTLY IN THE OPEN MARKET OR UPON
THE EXERCISE OF MIP OPTIONS) AND (Y) THE AGGREGATE PURCHASE PRICE OF ALL MIP
OPTIONS IN ANY FISCAL YEAR SHALL NOT EXCEED $15,000,000, (B) MIP SHARES,
INCLUDING THOSE PURCHASED UPON THE EXERCISE OF MIP OPTIONS, SHALL BE PURCHASED
EXCLUSIVELY FOR SUBSEQUENT DISTRIBUTION AS ADDITIONAL COMPENSATION TO EMPLOYEES
OF SSCC OR ANY SUBSIDIARY PURSUANT TO SUCH PERSON’S MANAGEMENT INCENTIVE
PROGRAM, (C) SSCC SHALL NOT KNOWINGLY PURCHASE ANY MIP SHARES FROM ANY OF ITS
AFFILIATES (ACTING AS PRINCIPAL IN SUCH TRANSACTION) AND (D) AT THE TIME OF ANY
SUCH PURCHASE AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(III) SSCC MAY (A) EXCHANGE THE SSCC SERIES A PREFERRED STOCK FOR THE SSCC
CONVERTIBLE SUBORDINATED EXCHANGE DEBENTURES AT AN EXCHANGE RATE OF $25.00
PRINCIPAL AMOUNT OF SUCH DEBENTURES FOR EACH SHARE OF SSCC SERIES A PREFERRED
STOCK AND (B) CONVERT ANY SHARES OF SSCC SERIES A PREFERRED STOCK INTO SHARES OF
SSCC COMMON STOCK AT THE CONVERSION PRICE OF $34.97 PER SHARE OF SSCC COMMON
STOCK, SUBJECT TO CUSTOMARY ANTI-DILUTION ADJUSTMENTS; AND

 

(IV) ANY PURCHASE OR OTHER ACQUISITION FOR VALUE BY SSCC OR A SUBSIDIARY OF
CAPITAL STOCK OF ANY SUBSIDIARY OR REDEMPTION BY ANY SUBSIDIARY OF ANY SHARES OF
ITS CAPITAL STOCK, SO LONG AS SUCH PURCHASE, ACQUISITION OR REDEMPTION IS
PERMITTED BY SECTION 7.04.

 


SECTION 7.07.  TRANSACTIONS WITH STOCKHOLDERS AND AFFILIATES.  EXCEPT TO THE
EXTENT SPECIFICALLY PERMITTED BY THE TERMS OF THIS AGREEMENT, DIRECTLY OR
INDIRECTLY ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH ANY HOLDER OF 10% OR MORE OF ANY CLASS OF EQUITY SECURITIES OF
SUCH PERSON OR WITH ANY AFFILIATE OF SUCH PERSON OR OF ANY SUCH HOLDER, ON TERMS
THAT ARE LESS FAVORABLE TO SUCH PERSON THAN THOSE THAT COULD BE OBTAINED AT THE
TIME FROM PERSONS THAT ARE NOT SUCH A HOLDER OR AFFILIATE, PROVIDED THAT THE
FOREGOING RESTRICTION SHALL NOT APPLY TO (A) ANY TRANSACTION BETWEEN OR AMONG
THE LOAN PARTIES OR ANY TRANSACTION BETWEEN OR AMONG FOREIGN SUBSIDIARIES (OTHER
THAN CANADIAN SUBSIDIARIES), (B) ANY TRANSACTION OR SERIES OF TRANSACTIONS
BETWEEN SSCC AND ANY SUBSIDIARY OR BETWEEN THE SUBSIDIARIES ON A BASIS THAT IS
NOT SYSTEMATICALLY DISADVANTAGEOUS TO ANY LOAN PARTY, (C) CUSTOMARY FEES PAID TO
MEMBERS OF THE BOARD OF DIRECTORS OF SSCC OR ANY OF THE SUBSIDIARIES,
(D) CUSTOMARY COMPENSATION (INCLUDING SALARIES AND BONUSES) PAID TO OFFICERS AND
EMPLOYEES OF SSCC OR ANY SUBSIDIARY, (E) MANAGEMENT AND FINANCIAL SERVICES
PROVIDED BY SSCC OR ANY SUBSIDIARY TO ANY OTHER SUBSIDIARY OR ANY OTHER ENTITY
IN WHICH SSCC OR SUCH SUBSIDIARY HAS INVESTMENTS TO THE EXTENT THAT SUCH
SERVICES ARE PROVIDED BY SSCC OR SUCH SUBSIDIARY IN THE ORDINARY COURSE OF ITS
BUSINESS AND SENIOR MANAGEMENT OF SUCH PERSON HAS DETERMINED THAT THE PROVIDING
OF SUCH SERVICES IS IN THE BEST INTERESTS OF SUCH PERSON AND (F) THE
TRANSACTIONS CONTEMPLATED BY THE RECEIVABLES PROGRAM DOCUMENTS.

 

118

--------------------------------------------------------------------------------


 


SECTION 7.08.  BUSINESS.  ENGAGE AT ANY TIME IN ANY BUSINESS OTHER THAN THE
BUSINESSES ENGAGED IN BY SSCC OR ANY SUBSIDIARY ON THE CLOSING DATE AND
BUSINESSES THAT ARE REASONABLY SIMILAR OR REASONABLY RELATED THERETO, OR ARE
REASONABLE EXTENSIONS THEREOF.


 


SECTION 7.09.  LIMITATIONS ON DEBT PREPAYMENTS.  OPTIONALLY PREPAY, REPURCHASE
OR REDEEM OR OTHERWISE OPTIONALLY DEFEASE OR SEGREGATE FUNDS WITH RESPECT TO
(COLLECTIVELY, “PREPAY”) ANY SPECIFIED LONG-TERM INDEBTEDNESS; PROVIDED,
HOWEVER, THAT (A) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT THEREFROM, SSCC AND ANY SUBSIDIARY SHALL BE
PERMITTED (I) TO PREPAY UP TO U.S.$150,000,000 IN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING ANY ACCRUED AND UNPAID INTEREST AND ANY PREMIUM THEREON) OF ANY
SPECIFIED LONG-TERM INDEBTEDNESS IF AT THE TIME OF ANY SUCH PREPAYMENT AND AFTER
GIVING EFFECT THERETO, THE CONSOLIDATED LEVERAGE RATIO WOULD BE LESS THAN 5.5 TO
1.0, (II) TO PREPAY UP TO U.S.$250,000,000 IN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING ANY ACCRUED AND UNPAID INTEREST AND ANY PREMIUM THEREON) OF ANY
CALLABLE SENIOR NOTES IF AT THE TIME OF ANY SUCH PREPAYMENT AND AFTER GIVING
EFFECT THERETO, THE CONSOLIDATED LEVERAGE RATIO WOULD BE LESS THAN 5.5 TO 1.0,
AND (III) TO PREPAY UP TO U.S.$150,000,000 IN AGGREGATE PRINCIPAL AMOUNT
(INCLUDING ANY ACCRUED AND UNPAID INTEREST AND ANY PREMIUM THEREON) OF ANY
CALLABLE SENIOR NOTES IF AT THE TIME OF ANY SUCH PREPAYMENT AND AFTER GIVING
EFFECT THERETO, THE CONSOLIDATED LEVERAGE RATIO WOULD BE LESS THAN 3.0 TO 1.0
AND (B) SSCC AND ANY SUBSIDIARY SHALL BE PERMITTED TO REFINANCE ANY INDEBTEDNESS
AS OTHERWISE PERMITTED HEREUNDER.


 


SECTION 7.10.  AMENDMENT OF CERTAIN DOCUMENTS.  (A)  AMEND, MODIFY OR GRANT ANY
WAIVER WITH RESPECT TO ANY INDENTURE, NOTE OR ANY OTHER INSTRUMENT EVIDENCING
INDEBTEDNESS OF SSCC OR ANY SUBSIDIARY IN AN AGGREGATE PRINCIPAL AMOUNT IN
EXCESS OF U.S.$100,000,000 (OTHER THAN ANY SUCH INDEBTEDNESS OWED TO SSCC OR ANY
SUBSIDIARY), IF SUCH AMENDMENT, MODIFICATION, OR WAIVER HAS THE EFFECT OF
(I) INCREASING THE AMOUNTS DUE IN RESPECT OF ANY SUCH INDENTURE, NOTE OR OTHER
INSTRUMENT OR ANY INTEREST RATE THEREUNDER, UNLESS ANY SUCH INCREASE IN AMOUNT
WOULD BE PERMITTED UNDER SECTION 7.01, (II) SUBJECTING ANY PROPERTY OF SSCC OR
ANY SUBSIDIARY TO ANY LIEN, OTHER THAN LIENS PERMITTED UNDER SECTION 7.02,
(III) SHORTENING THE MATURITY OR WEIGHTED AVERAGE LIFE OF ANY SUCH INDEBTEDNESS
OR (IV) CREATING OR CHANGING COVENANTS, EVENTS OF DEFAULT AND OTHER TERMS AND
CONDITIONS SUCH THAT THE COVENANTS, EVENTS OF DEFAULT AND OTHER TERMS AND
CONDITIONS BECOME MATERIALLY MORE ADVERSE, WHEN TAKEN AS A WHOLE, TO THE
LENDERS.


 


(B)  CAUSE OR SUFFER TO EXIST ANY AMENDMENT, RESTATEMENT, SUPPLEMENT OR OTHER
MODIFICATION TO THE CERTIFICATE OF INCORPORATION (INCLUDING ANY CERTIFICATE OF
DESIGNATION WITH RESPECT TO ANY PREFERRED STOCK) OR BY-LAWS OF SSCC OR ANY
SUBSIDIARY WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, UNLESS
SUCH AMENDMENT, RESTATEMENT, SUPPLEMENT OR MODIFICATION IS NOT MATERIALLY
ADVERSE TO THE INTERESTS OF THE LENDERS HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS.


 


(C)  PERMIT, CAUSE OR SUFFER TO EXIST (I) ANY DIRECT OR INDIRECT AMENDMENT,
SUPPLEMENT, WAIVER OR OTHER MODIFICATION TO ANY OF THE RECEIVABLES PROGRAM
DOCUMENTS SET FORTH IN SCHEDULE 1.01(E) AND ANY OF THE OTHER MATERIAL
RECEIVABLES PROGRAM DOCUMENTS, UNLESS SUCH AMENDMENT, SUPPLEMENT, WAIVER OR

 

119

--------------------------------------------------------------------------------


 


MODIFICATION IS NOT MATERIALLY ADVERSE, WHEN TAKEN AS A WHOLE, TO THE INTERESTS
OF THE LENDERS UNDER THE LOAN DOCUMENTS OR (II) ANY REFINANCING OR REPLACEMENT
OF THE RECEIVABLES PROGRAM DOCUMENTS, PROVIDED THAT (A) SSCC OR ANY SUBSIDIARY
MAY REFINANCE OR REPLACE THE RECEIVABLES PROGRAM DOCUMENTS SO LONG AS THE TERMS
OF THE NEW RECEIVABLES PROGRAM DOCUMENTS ARE REASONABLY ACCEPTABLE TO THE SENIOR
AGENTS, (II) SUCH NEW RECEIVABLES PROGRAM SHALL CONTINUE TO BE NON-RECOURSE TO
SSCC AND THE SUBSIDIARIES, EXCEPT THAT SSCE MAY CONTINUE TO PROVIDE OPERATIONAL
SUPPORT TO SMBI ON THE TERMS NO MORE ONEROUS TO SSCE THAN THE TERMS SET FORTH IN
THE OPERATIONS SUPPORT AGREEMENT AND (III) ANY LIENS ON THE ASSETS OF SSCC AND
THE SUBSIDIARIES PURSUANT TO THE NEW RECEIVABLES PROGRAM ARE LIMITED TO THE
PROGRAM RECEIVABLES AND ANY RETURNED INVENTORY AND INTANGIBLE ASSETS RELATED
THERETO.


 


SECTION 7.11.  LIMITATION ON DISPOSITIONS OF STOCK OF SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY SELL OR OTHERWISE DISPOSE OF, OR PERMIT ANY OF THE LOAN PARTIES TO
ISSUE TO ANY OTHER PERSON (OTHER THAN TO ANY OTHER LOAN PARTY), ANY SHARES OF
CAPITAL STOCK OR OTHER EQUITY SECURITIES OF (OR WARRANTS, RIGHTS OR OPTIONS TO
ACQUIRE SHARES OR OTHER EQUITY SECURITIES OF) ANY OF THE LOAN PARTIES, EXCEPT
ISSUANCE TO QUALIFIED DIRECTORS IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAW,
PROVIDED THAT NOTHING IN THIS SECTION 7.11 SHALL PROHIBIT ANY DISPOSITION
PERMITTED BY SECTIONS 7.05 AND 7.16 IF SUCH SALE IS STRUCTURED AS THE SALE OF
STOCK OR OTHER EQUITY INTERESTS.


 


SECTION 7.12.  RESTRICTIONS ON ABILITY OF SUBSIDIARIES TO PAY DIVIDENDS.  PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, VOLUNTARILY CREATE OR OTHERWISE
VOLUNTARILY CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR
RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY TO (A) PAY DIVIDENDS OR MAKE ANY
OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER INTEREST OR (B) MAKE OR
REPAY LOANS OR ADVANCES TO ANY LOAN PARTY, EXCEPT FOR ENCUMBRANCES OR
RESTRICTIONS UNDER (I) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) THE
INDENTURES GOVERNING THE SENIOR NOTES (OR ANY REFINANCING THEREOF PURSUANT TO
SECTION 7.01(E)) OR ANY OTHER INDENTURE OR OTHER DOCUMENT GOVERNING INDEBTEDNESS
PERMITTED HEREBY SO LONG AS THE ENCUMBRANCES AND RESTRICTIONS THEREUNDER ARE NO
MORE ONEROUS TO ANY SUBSIDIARY THAN THOSE CONTAINED IN THE INDENTURES GOVERNING
THE SENIOR NOTES (OR ANY REFINANCINGS THEREOF), (III) WITH RESPECT TO ANY
FINSUB, THE RECEIVABLES PROGRAM DOCUMENTS AND, (IV) ANY AGREEMENTS IDENTIFIED ON
SCHEDULE 7.12.


 


SECTION 7.13.  CAPITAL EXPENDITURES.  INCUR CONSOLIDATED CAPITAL EXPENDITURES IN
ANY FISCAL YEAR IN AN AGGREGATE AMOUNT IN EXCESS OF U.S.$400,000,000; PROVIDED,
HOWEVER, THAT SUCH AMOUNT IN RESPECT OF ANY FISCAL YEAR SHALL BE INCREASED BY
THE SUM OF (A) AN AMOUNT EQUAL TO THE BORROWERS’ PORTION OF EXCESS CASH FLOW AND
(B) THE AMOUNT (IF GREATER THAN ZERO) EQUAL TO (I) U.S.$400,000,000 MINUS (II)
THE AMOUNT OF CONSOLIDATED CAPITAL EXPENDITURES ACTUALLY MADE IN THE IMMEDIATELY
PRECEDING FISCAL YEAR; PROVIDED, HOWEVER, THAT AMOUNTS SO AVAILABLE UNDER THIS
SENTENCE IN ANY FISCAL YEAR OR YEARS THAT ARE NOT SO EXPENDED, UP TO A MAXIMUM
OF U.S.$100,000,000 ON A CUMULATIVE BASIS, SHALL BE AVAILABLE FOR ANY SUBSEQUENT
FISCAL YEAR, AND THE AMOUNT OF CONSOLIDATED CAPITAL EXPENDITURES MADE IN ANY
FISCAL YEAR SHALL FIRST BE APPLIED AGAINST THE U.S.$400,000,000 AMOUNT PERMITTED
FOR SUCH YEAR AND THEREAFTER APPLIED TO THE AMOUNT AVAILABLE FROM PRIOR YEARS. 
FOR PURPOSES OF THIS SECTION 7.13, CLUSTER EXPENDITURES SHALL BE DEEMED NOT TO
BE CONSOLIDATED CAPITAL EXPENDITURES, AND SSCC AND THE SUBSIDIARIES

 

120

--------------------------------------------------------------------------------


 


SHALL BE PERMITTED TO MAKE CLUSTER EXPENDITURES NOTWITHSTANDING THE FOREGOING
LIMITATIONS ON CONSOLIDATED CAPITAL EXPENDITURES.


 


SECTION 7.14.  CONSOLIDATED SENIOR SECURED LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED SENIOR SECURED LEVERAGE RATIO (A) AS OF DECEMBER 31, 2004 OR
MARCH 31, 2005, TO EXCEED 3.25 TO 1.00, OR (B) AS OF THE LAST DAY OF ANY FISCAL
QUARTER THEREAFTER, TO EXCEED 3.00 TO 1.00.


 


SECTION 7.15.  INTEREST COVERAGE RATIO.  PERMIT THE INTEREST COVERAGE RATIO (A)
FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON DECEMBER 31, 2004
OR MARCH 31, 2005, TO BE LESS THAN 1.75 TO 1.00 OR (B) FOR ANY PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS THEREAFTER, TO BE LESS THAN 2.00 TO 1.00.


 


SECTION 7.16.  DISPOSITION OF COLLATERAL AND OTHER ASSETS.  (A)  EXCEPT FOR THE
SALE OF PROGRAM RECEIVABLES AS PERMITTED BY THE RECEIVABLES PROGRAM DOCUMENTS
AND ANY TRANSFER OR DISPOSITION PERMITTED BY PARAGRAPH (B) BELOW, SELL, LEASE,
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSET OR ASSETS, IN A SINGLE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, HAVING A FAIR MARKET VALUE IN
EXCESS OF U.S.$10,000,000, UNLESS (I) FAIR MARKET VALUE IS RECEIVED FOR SUCH
ASSET (SUCH FAIR MARKET VALUE TO BE DETERMINED BY THE BOARD OF DIRECTORS OF SSCC
OR ANY APPLICABLE SUBSIDIARY IN THE EXERCISE OF ITS REASONABLE JUDGMENT IN THE
CASE OF ANY ASSET OR ASSETS WITH A FAIR MARKET VALUE IN EXCESS OF
U.S.$100,000,000), (II) EXCEPT IN THE CASE OF ANY ASSET EXCHANGE, IF THE FAIR
MARKET VALUE OF SUCH ASSET OR ASSETS IS IN EXCESS OF U.S.$50,000,000, AT LEAST
75% OF THE CONSIDERATION RECEIVED BY SSCC AND THE SUBSIDIARIES FOR SUCH ASSET OR
ASSETS SHALL BE IN CASH, CASH EQUIVALENTS AND READILY MARKETABLE SECURITIES AND
(III) EXCEPT IN THE CASE OF ANY ASSET EXCHANGE, ANY NON-CASH CONSIDERATION SHALL
CONSIST OF DEBT OBLIGATIONS OF THE PURCHASER, PROVIDED THAT THE FOREGOING SHALL
NOT RESTRICT SSCC OR ANY SUBSIDIARY FROM RECEIVING DEBT OBLIGATIONS OF THE
PURCHASER IN AN AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF U.S.$50,000,000 IN
CONNECTION WITH ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS.


 


(B)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EXCEPT FOR THE
SALE OF PROGRAM RECEIVABLES AS PERMITTED BY THE RECEIVABLES PROGRAM DOCUMENTS,
SSCC SHALL NOT TRANSFER ANY OF ITS ASSETS TO ANY SUBSIDIARY AND NONE OF THE
SUBSIDIARIES SHALL TRANSFER ANY OF ITS ASSETS TO ANY OTHER SUBSIDIARY UNLESS
(I) IN THE CASE OF ANY ASSET OR ASSETS CONSTITUTING COLLATERAL, SUCH ASSET OR
ASSETS IS TRANSFERRED TO A LOAN PARTY AND THE COLLATERAL AGENT IS SATISFIED THAT
THE LIENS CREATED UNDER THE SECURITY DOCUMENTS ON SUCH ASSET OR ASSETS SHALL BE
IN FULL FORCE AND EFFECT, OR (II) IN THE CASE OF ANY ASSET OR ASSETS NOT
CONSTITUTING COLLATERAL, SUCH TRANSFER IS PERMITTED AS AN INVESTMENT UNDER
SECTION 7.04.


 


SECTION 7.17.  FISCAL YEAR.  CAUSE THE FISCAL YEAR OF SSCC OR ANY BORROWER TO
END ON A DATE OTHER THAN DECEMBER 31.

 

121

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Events of Default

 

In case of the happening of any of the following events (each, an “Event of
Default”):

 

(A)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN ANY LOAN DOCUMENT, OR
ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED PURSUANT TO ANY
LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;

 

(B)  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN OR LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION
THEREOF OR OTHERWISE;

 

(C)  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN PARAGRAPH (B) ABOVE)
DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS,
IN THE CASE OF PAYMENT OF ANY SUCH INTEREST OR FEE, OR 10 BUSINESS DAYS IN THE
CASE OF PAYMENT OF ANY SUCH OTHER AMOUNT;

 

(D)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY SSCC OR
EITHER BORROWER OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 6.01 (WITH RESPECT TO SSCC OR ANY BORROWER), 6.05(A), 6.08 OR IN
ARTICLE VII;

 

(E)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY ANY LOAN
PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE DEFAULTS SPECIFIED IN
PARAGRAPH (B), (C) OR (D) ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
OR ANY LENDER TO THE BORROWERS;

 

(F)  SSCC OR ANY SUBSIDIARY SHALL (I) FAIL TO PAY ANY PRINCIPAL OR INTEREST,
REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY INDEBTEDNESS IN A PRINCIPAL AMOUNT
IN EXCESS OF U.S.$30,000,000, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
(AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD), OR (II) FAIL TO OBSERVE OR
PERFORM ANY OTHER TERM, COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY
AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING ANY SUCH INDEBTEDNESS (AFTER
GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD), IF THE EFFECT OF ANY FAILURE
REFERRED TO IN THIS CLAUSE (II) IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR A TRUSTEE ON ITS OR THEIR BEHALF TO CAUSE, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY, PROVIDED THAT THIS
PARAGRAPH (F) SHALL NOT

 

122

--------------------------------------------------------------------------------


 

APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE
OR TRANSFER OF THE PROPERTY OR ASSET SECURING SUCH INDEBTEDNESS;

 

(G)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF IN
RESPECT OF SSCC, EITHER BORROWER OR ANY MATERIAL SUBSIDIARY, OR OF A SUBSTANTIAL
PART OF THE PROPERTY OR ASSETS OF ANY SUCH PERSON, UNDER ANY INSOLVENCY LAW,
(II) THE APPOINTMENT OF A RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY SUCH
PERSON OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY SUCH PERSON OR
(III) THE WINDING-UP OR LIQUIDATION OF ANY SUCH PERSON; AND SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(H)  SSCC, EITHER BORROWER OR ANY MATERIAL SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER ANY INSOLVENCY
LAW, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
PARAGRAPH (G) ABOVE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY SUCH PERSON OR FOR A
SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF ANY SUCH PERSON, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING
ANY OF THE FOREGOING;

 

(I)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY, INDIVIDUALLY OR IN THE
AGGREGATE, IN AN AMOUNT IN EXCESS OF U.S.$30,000,000 (IN EACH CASE TO THE EXTENT
NOT ADEQUATELY COVERED BY INSURANCE PROCEEDS AS TO WHICH THE INSURANCE COMPANY
HAS ACKNOWLEDGED COVERAGE PURSUANT TO A WRITING REASONABLY SATISFACTORY TO THE
SENIOR AGENTS), SHALL BE RENDERED AGAINST SSCC OR ANY OF THE SUBSIDIARIES OR ANY
COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED,
VACATED, DISCHARGED OR SATISFIED;

 

(J)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF SSCC AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
U.S.$30,000,000;

 

(K)  THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL OR SSCC OR ANY SUBSIDIARY
SHALL MAKE ANY MANDATORY PREPAYMENT, REPURCHASE OR REDEMPTION OR MAKE ANY OFFER
TO MAKE ANY SUCH MANDATORY PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY
INDEBTEDNESS IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF
U.S.$30,000,000 ON ACCOUNT OF ANY “CHANGE OF CONTROL” (HOWEVER DESIGNATED);

 

123

--------------------------------------------------------------------------------


 

(L)  ANY LIEN PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT SHALL CEASE TO
BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID, PERFECTED (OR, IN
THE CASE OF THE PROVINCE OF QUEBEC, PUBLISHED), FIRST PRIORITY (OR, IN THE CASE
OF THE PROVINCE OF QUEBEC, FIRST-RANKING) (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR SUCH SECURITY DOCUMENT) LIEN ON ANY COLLATERAL
WITH A FAIR MARKET VALUE OR BOOK VALUE (WHICHEVER IS GREATER) IN EXCESS,
INDIVIDUALLY OR IN THE AGGREGATE, OF U.S.$100,000,000, EXCEPT TO THE EXTENT THAT
ANY SUCH LOSS OF PERFECTION, PRIORITY OR RANK RESULTS FROM THE FAILURE OF THE
COLLATERAL AGENT TO MAINTAIN POSSESSION OF CERTIFICATES REPRESENTING SECURITIES
PLEDGED UNDER THE SECURITY DOCUMENTS OR OTHERWISE TAKE ANY ACTION WITHIN ITS
CONTROL (INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE CONTINUATION STATEMENTS
OR SIMILAR FILINGS OR REGISTRATIONS UNDER THE APPLICABLE LAWS OF ANY OTHER
JURISDICTION);

 

(M)  ANY LOAN DOCUMENT SHALL NOT BE FOR ANY REASON, OR SHALL BE ASSERTED BY THE
LOAN PARTY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH
LOAN DOCUMENT) NOT TO BE, IN FULL FORCE AND EFFECT AND ENFORCEABLE IN ALL
MATERIAL RESPECTS IN ACCORDANCE WITH ITS TERMS; OR

 

(N)  THE LOAN DOCUMENTS OBLIGATIONS SHALL CEASE TO CONSTITUTE, OR SHALL BE
ASSERTED BY ANY LOAN PARTY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR SUCH LOAN DOCUMENT) NOT TO CONSTITUTE, SENIOR INDEBTEDNESS UNDER
THE SUBORDINATION PROVISIONS OF ANY SUBORDINATED INDEBTEDNESS, OR ANY SUCH
SUBORDINATION PROVISIONS SHALL BE INVALIDATED OR OTHERWISE CEASE TO BE A LEGAL,
VALID AND BINDING OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS;

 

then, and in every such event (other than an event with respect to SSCC or
either Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may
and, at the request of the Required Lenders, shall, by notice to the Borrowers,
take any of or all the following actions, at the same or different times: 
(i) terminate forthwith the Commitments, (ii) declare the Loans then outstanding
to be forthwith due and payable, in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each Loan Party,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, and (iii) exercise any remedies available under any Loan
Document or otherwise; and in any event with respect to SSCC or either Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Loan Parties accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by each
Loan Party, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

124

--------------------------------------------------------------------------------


 

ARTICLE IX

 

The Agents

 

In order to expedite the transactions contemplated by this Agreement, (a) DB is
hereby irrevocably appointed to act as a Senior Agent, the Administrative Agent
and the Collateral Agent for the Facing Agents and the Lenders, (b) DB Canada is
hereby irrevocably appointed to act as the Canadian Administrative Agent for the
Revolving (Canadian) Facility Facing Agent and SSC Canada Lenders and (c) JPMCB
is hereby irrevocably appointed to act as a Senior Agent for the Facing Agents
and the Lenders and as the Deposit Account Agent for the Deposit Funded Facility
Facing Agent and the Deposit Funded Lenders.  Each of the Lenders and the Facing
Agents hereby irrevocably authorizes each Agent and the Trustee to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
or to the Trustee by the terms and provisions hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Without limiting the foregoing, each of the Collateral Agent and the
Trustee is expressly authorized to execute any and all documents with respect to
the Collateral and the Program Receivables and the rights of the Lenders and the
Facing Agents with respect thereto and to act as Collateral Agent on behalf of
the Lenders and the Facing Agents, in each case as contemplated by and in
accordance with the terms and provisions of this Agreement and the Security
Documents.

 

For greater certainty and without limiting the powers of the Collateral Agent
herein and for the purposes of constituting security on any of the Collateral,
present or future, of SSC Canada or any other Canadian Subsidiary located or
deemed to be located in the Province of Quebec, as security for the due payment
of the Bonds, it is hereby agreed and acknowledged that the Trustee is, for the
purposes of holding the Hypothecs granted pursuant to the laws of the Province
of Quebec, appointed the holder of an irrevocable power of attorney for all
present and future holders of the Bonds by SSC Canada, the other Canadian
Subsidiaries, the Collateral Agent (including in its capacity as holder of the
Bonds), the SSC Canada Lenders, the Canadian Administrative Agent, the Senior
Agents, the Revolving (Canadian) Facility Facing Agent and the other
Beneficiaries (as defined in the Bond Pledge Agreements (the “Other
Beneficiaries”)).  By the execution of any Assignment and Acceptance or by its
appointment, as the case may be, any future SSC Canada Lender (including any
such Lender that is an Incremental Lender), Canadian Administrative Agent,
Collateral Agent, Senior Agent, Revolving (Canadian) Facility Facing Agent and
Other Beneficiaries shall be deemed to ratify the powers of attorney approved,
ratified, confirmed and granted to the Trustee hereunder.  Furthermore, the
Collateral Agent hereby agrees to act in the capacity of the collateral agent
and depositary of the Bonds for the benefit of all present and future SSC Canada
Lenders (including any such Lender that is an Incremental Lender), Canadian
Administrative Agent, Senior Agent, Revolving (Canadian) Facility Facing Agent
and Other Beneficiaries.  Any future SSC Canada Lenders (including any such
Lender that is an Incremental Lender), Canadian Administrative Agent, Senior
Agent, Revolving (Canadian) Facility Facing Agent and Other Beneficiary shall be
deemed to reconfirm the above mandate of the Collateral Agent.  SSC Canada and
the other Canadian Subsidiaries, the Senior Agents, the Revolving (Canadian)
Facility Facing Agent, the

 

125

--------------------------------------------------------------------------------


 

Collateral Agent, the Canadian Administrative Agent, the SSC Canada Lenders and
the Other Beneficiaries agree that (a) notwithstanding the provisions of
Section 32 of the Act Respecting Special Powers of Legal Persons (Quebec), the
Trustee may acquire any title or indebtedness secured by the Hypothecs, and that
(b) the Bonds constitute “titles of indebtedness” within the meaning of such
term in Article 2692 of the Civil Code of Quebec.  This paragraph shall be
governed by, and construed in accordance with, the law of the Province of Quebec
and the federal laws of Canada applicable therein, excluding the choice of law
and conflicts of laws rules thereof.

 

None of the Agents shall be liable as such for any action taken or omitted by
any or them with the consent or at the request of the Required Lenders (or such
other number of percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.08) or in the absence of its own gross
negligence or willful misconduct, or be responsible for any statement, warranty
or representation in any Loan Document or the contents of any document delivered
in connection herewith, or be required to ascertain or to make any inquiry
concerning the performance or observance by the Loan Parties of any of the
terms, conditions, covenants or agreements contained in any Loan Document.  None
of the Agents shall be deemed not to have knowledge of any Default unless and
until written notice thereof is given to such Agent by SSCC, either Borrower or
a Lender.  None of the Agents shall be responsible to the Lenders or the Facing
Agents for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement, any other Loan Document or any other
instruments or agreements.  Each Agent shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders (and the Facing Agents, with respect to Letters
of Credit) and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
Lenders and Facing Agents.  Each Agent shall be entitled to rely on any
instrument or document believed by them in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons.  Each Agent
shall also be entitled to rely on any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  None of the Agents or any of their
respective directors, officers, employees or agents shall have any
responsibility to the Loan Parties on account of the failure of or delay in
performance or breach by any Lender or any Facing Agent of any of its
obligations hereunder or to any Lender or any Facing Agent on account of the
failure of or delay in performance or breach by any other Lender, any other
Facing Agent or any Loan Party of any of their respective obligations hereunder
or under any other Loan Document or in connection herewith or therewith.  Each
Agent may execute any and all duties hereunder by or through agents or employees
(and the exculpatory provisions of this Article IX shall apply to any such agent
or employee) and shall be entitled to rely upon the advice of legal counsel with
respect to all matters arising hereunder and shall not be liable for any action
taken or suffered in good faith by any of them in accordance with the advice of
such counsel.

 

The Lenders and the Facing Agents hereby acknowledge that (a) none of the Agents
shall be under any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by

 

126

--------------------------------------------------------------------------------


 

the Loan Documents that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.08), and (b) except
as expressly set forth in the Loan Documents, none of the Agents shall have any
duty to disclose, or shall be liable for the failure to disclose, any
information relating to SSCC or any of the Subsidiaries that is communicated to
or obtained by the Person serving as Agent or any of its Affiliates in any
capacity.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, each of the Administrative Agent, the Canadian Administrative Agent, the
Collateral Agent and the Deposit Account Agent may resign at any time by
notifying the other Agents, the Lenders, the Facing Agents and the Borrowers. 
Upon any such resignation, the Required Lenders (or (a) in the case of the
resignation of the Canadian Administrative Agent, a majority in interest of the
SSC Canada Lenders and (b) in the case of the resignation of the Deposit Account
Agent, a majority in interest of the Deposit Funded Lenders) shall have the
right to appoint a Lender as the successor, which successor agent shall, unless
an Event of Default under paragraph (b), (c), (g) or (h) of Article VIII shall
have occurred and be continuing, be subject to approval by SSCE (not to be
unreasonably withheld or delayed); provided that any successor Canadian
Administrative Agent shall not be a non-resident of Canada or shall be deemed to
be resident in Canada for the purposes of Part XIII of the ITA.  If no successor
shall have been so appointed by the Required Lenders, the SSC Canada Lenders or
the Deposit Funded Lenders, as the case may be, and shall have accepted such
appointment within 30 days after the retiring agent gives notice of its
resignation, then the retiring agent may, on behalf of the Lenders and the
Facing Agents, appoint a successor agent, which shall be a bank with an office
in New York, New York (or, in the case of the Canadian Administrative Agent,
Toronto, Ontario), having a combined capital and surplus of at least
U.S.$500,000,000 or an Affiliate of any such bank and, in the case of appointing
of the Canadian Administrative Agent, shall not be a non-resident of Canada or
shall be deemed to be Resident in Canada for the purposes of Part XIII of the
ITA.  Upon the acceptance of any appointment as Agent hereunder by a successor
bank, such successor shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Agent and the retiring Agent shall
be discharged from its duties and obligations hereunder.  Each of the Senior
Agents may resign at any time by notifying the other Agents, the Lenders, the
Facing Agents and the Borrowers.  Upon any such resignation, any provision
herein or in any other Loan Document requiring the consent of or notice to the
Senior Agents shall be deemed to require the consent of or notice to only the
remaining Senior Agent or, in the case of resignation of both Senior Agents, the
Administrative Agent.  After any Agent’s resignation hereunder, the provisions
of this Article IX and Section 11.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

 

With respect to the Loans made by it hereunder, each Agent, in its individual
capacity and not as Agent, shall have the same rights and powers as any other
Lender and may exercise the same as though it were not an Agent and each Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of

 

127

--------------------------------------------------------------------------------


 

business with the Loan Parties or any of their respective Subsidiaries or other
Affiliates as if it were not an Agent.

 

Each Lender agrees (a) to reimburse each Agent and each Facing Agent, on demand,
in the amount of such Lender’s pro rata share (based on its Commitments
hereunder (provided that (x) in the case of Term Loans or (y) in the event that
such Commitments shall have expired or been terminated, such pro rata share
shall be based on the respective principal amounts of the outstanding Loans
(other than Swingline Loans) and/or participations in LC Disbursements and
Swingline Loans, as applicable)) of any expenses incurred for the benefit of the
Lenders by such Agent or such Facing Agent, including fees, disbursements and
other charges of counsel and compensation of agents paid for services rendered
on behalf of the Lenders, that shall not have been reimbursed by the Loan
Parties and (b) to indemnify and hold harmless each Agent and each Facing Agent
and any of their respective directors, officers, employees or agents, on demand,
in the amount of such pro rata share, from and against any and all liabilities,
taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against it in its capacity as an Agent or a
Facing Agent, as the case may be, or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Loan Parties;
provided, however, that no Lender shall be liable to any Agent or any Facing
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of such Agent or such Facing
Agent, as the case may be.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent, any other Lender or any Facing Agent and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, any other Lender or any
Facing Agent and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

Each Agent agrees to act as a contractual representative upon the express
conditions contained in this Article IX.  Notwithstanding the use of the defined
term “Senior Agent”, “Administrative Agent”, “Canadian Administrative Agent”,
“Collateral Agent” or “Deposit Account Agent”, it is expressly understood and
agreed that no Agent shall have any fiduciary or other implied duties to any
Lender, any Facing Agent or any other Agent by reason of this Agreement or any
other Loan Document, regardless of whether a Default has occurred and is
continuing, and that each Agent is merely acting as the contractual
representative of the applicable Lenders and Facing Agents with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents.  In such capacity of a contractual representative, the Agents
(a) hereby assume no

 

128

--------------------------------------------------------------------------------


 

fiduciary duties to any of the Lenders or Facing Agents, (b) is each a
“representative “ of the Lenders and Facing Agents within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and (c)
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders, Facing Agents and the Agents hereby agrees to
assert no claim against any Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender, each
Facing Agent and each other Agent hereby waives.

 

No Person named on the cover page to this Agreement as a joint bookrunner,
co-lead arranger, syndication agent or co-documentation agent shall have any
duties or responsibilities under this Agreement or any other Loan Document in
its capacity as such.

 

ARTICLE X

 

Collection Allocation Mechanism

 


SECTION 10.01.  IMPLEMENTATION OF CAM.  (A)  ON THE CAM EXCHANGE DATE, THE
LENDERS SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT (AND WITHOUT REGARD TO THE
PROVISIONS OF SECTION 11.04) BE DEEMED TO HAVE EXCHANGED INTERESTS IN THE CREDIT
FACILITIES SUCH THAT IN LIEU OF THE INTEREST OF EACH LENDER IN EACH CREDIT
FACILITY IN WHICH IT SHALL PARTICIPATE AS OF SUCH DATE (INCLUDING SUCH LENDER’S
INTEREST IN THE DESIGNATED OBLIGATIONS OF EACH LOAN PARTY IN RESPECT OF EACH
SUCH CREDIT FACILITY), SUCH LENDER SHALL HOLD AN INTEREST IN EVERY ONE OF THE
CREDIT FACILITIES (INCLUDING THE DESIGNATED OBLIGATIONS OF EACH LOAN PARTY IN
RESPECT OF EACH SUCH CREDIT FACILITY), WHETHER OR NOT SUCH LENDER SHALL
PREVIOUSLY HAVE PARTICIPATED THEREIN, EQUAL TO SUCH LENDER’S CAM PERCENTAGE
THEREOF.  EACH LENDER AND EACH BORROWER HEREBY CONSENTS AND AGREES TO THE CAM
EXCHANGE, AND EACH LENDER AGREES THAT THE CAM EXCHANGE SHALL BE BINDING UPON ITS
SUCCESSORS AND ASSIGNS AND ANY PERSON THAT ACQUIRES A PARTICIPATION IN ITS
INTERESTS IN ANY CREDIT FACILITY.  EACH BORROWER AGREES FROM TIME TO TIME TO
EXECUTE AND DELIVER TO THE AGENTS ALL INSTRUMENTS AND DOCUMENTS AS THE SENIOR
AGENTS SHALL REASONABLY REQUEST TO EVIDENCE AND CONFIRM THE RESPECTIVE INTERESTS
OF THE LENDERS AFTER GIVING EFFECT TO THE CAM EXCHANGE.


 


(B)  AS A RESULT OF THE CAM EXCHANGE, UPON AND AFTER THE CAM EXCHANGE DATE, EACH
PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT TO
ANY LOAN DOCUMENT IN RESPECT OF THE DESIGNATED OBLIGATIONS, AND EACH
DISTRIBUTION MADE BY THE COLLATERAL AGENT PURSUANT TO ANY SECURITY DOCUMENT IN
RESPECT OF THE DESIGNATED OBLIGATIONS, SHALL BE DISTRIBUTED TO THE LENDERS PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE CAM PERCENTAGES.  ANY DIRECT PAYMENT
RECEIVED BY A LENDER UPON OR AFTER THE CAM EXCHANGE DATE, INCLUDING BY WAY OF
SETOFF, IN RESPECT OF A DESIGNATED OBLIGATION SHALL BE PAID OVER TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE LENDERS IN ACCORDANCE HEREWITH.

 

129

--------------------------------------------------------------------------------


 


SECTION 10.02.  LETTERS OF CREDIT.  (A)  IN THE EVENT THAT ON THE CAM EXCHANGE
DATE ANY LETTER OF CREDIT (OTHER THAN ANY DEPOSIT FUNDED FACILITY LETTER OF
CREDIT) SHALL BE OUTSTANDING AND UNDRAWN IN WHOLE OR IN PART, OR ANY AMOUNT
DRAWN UNDER ANY SUCH LETTER OF CREDIT SHALL NOT HAVE BEEN REIMBURSED BY THE
APPLICABLE BORROWER OR WITH THE PROCEEDS OF A REVOLVING CREDIT BORROWING,
SWINGLINE LOAN OR REVOLVING (CANADIAN) CREDIT BORROWING, AS THE CASE MAY BE,
EACH LENDER HAVING, ON SUCH DATE AND PRIOR TO GIVING EFFECT TO THE CAM EXCHANGE,
A REVOLVING FACILITY LC EXPOSURE OR REVOLVING (CANADIAN) FACILITY LC EXPOSURE,
AS THE CASE MAY BE, WITH RESPECT TO SUCH LETTER OF CREDIT SHALL PROMPTLY PAY
OVER TO THE ADMINISTRATIVE AGENT, IN IMMEDIATELY AVAILABLE FUNDS IN THE SAME
CURRENCY AS SUCH LETTER OF CREDIT, IN THE CASE OF ANY UNDRAWN AMOUNT, AND IN
U.S. DOLLARS, IN THE CASE OF ANY UNREIMBURSED AMOUNT, AN AMOUNT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF SUCH UNDRAWN FACE AMOUNT OR (TO THE EXTENT IT
HAS NOT ALREADY DONE SO) SUCH UNREIMBURSED DRAWING, AS THE CASE MAY BE, TOGETHER
WITH INTEREST THEREON FROM THE CAM EXCHANGE DATE TO THE DATE ON WHICH SUCH
AMOUNT SHALL BE PAID TO THE ADMINISTRATIVE AGENT AT THE RATE THAT WOULD BE
APPLICABLE AT THE TIME TO AN ABR REVOLVING LOAN OR CANADIAN PRIME RATE LOAN, AS
THE CASE MAY BE, IN A PRINCIPAL AMOUNT EQUAL TO SUCH AMOUNT.  THE ADMINISTRATIVE
AGENT SHALL ESTABLISH A SEPARATE ACCOUNT OR ACCOUNTS FOR EACH LENDER (EACH, AN
“LC RESERVE ACCOUNT”) FOR THE AMOUNTS RECEIVED WITH RESPECT TO EACH SUCH LETTER
OF CREDIT PURSUANT TO THE PRECEDING SENTENCE.  THE ADMINISTRATIVE AGENT SHALL
DEPOSIT IN EACH LENDER’S LC RESERVE ACCOUNT SUCH LENDER’S CAM PERCENTAGE OF THE
AMOUNTS RECEIVED FROM THE LENDERS AS PROVIDED ABOVE.  THE ADMINISTRATIVE AGENT
SHALL HAVE SOLE DOMINION AND CONTROL OVER EACH LC RESERVE ACCOUNT, AND THE
AMOUNTS DEPOSITED IN EACH LC RESERVE ACCOUNT SHALL BE HELD IN SUCH LC RESERVE
ACCOUNT UNTIL WITHDRAWN AS PROVIDED IN PARAGRAPH (B), (C), (D) OR (E) BELOW. 
THE ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO DETERMINE THE
AMOUNTS PAID OVER TO IT AND DEPOSITED IN THE LC RESERVE ACCOUNTS IN RESPECT OF
EACH LETTER OF CREDIT AND THE AMOUNTS ON DEPOSIT IN RESPECT OF EACH LETTER OF
CREDIT ATTRIBUTABLE TO EACH LENDER’S CAM PERCENTAGE.  THE AMOUNTS HELD IN EACH
LENDER’S LC RESERVE ACCOUNT SHALL BE HELD AS A RESERVE AGAINST THE OUTSTANDING
REVOLVING FACILITY LC EXPOSURE OR REVOLVING (CANADIAN) FACILITY LC EXPOSURE, AS
THE CASE MAY BE, SHALL BE THE PROPERTY OF SUCH LENDER, SHALL NOT CONSTITUTE
LOANS TO OR GIVE RISE TO ANY CLAIM OF OR AGAINST ANY LOAN PARTY AND SHALL NOT
GIVE RISE TO ANY OBLIGATION ON THE PART OF EITHER BORROWER TO PAY INTEREST TO
SUCH LENDER, IT BEING AGREED THAT THE REIMBURSEMENT OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT SHALL ARISE ONLY AT SUCH TIMES AS DRAWINGS ARE MADE
THEREUNDER, AS PROVIDED IN ARTICLE III.


 


(B)  IN THE EVENT THAT ON OR AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE
MADE IN RESPECT OF A LETTER OF CREDIT (OTHER THAN ANY DEPOSIT FUNDED FACILITY
LETTER OF CREDIT), THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE
APPLICABLE FACING AGENT, WITHDRAW FROM THE LC RESERVE ACCOUNT OF EACH LENDER ANY
AMOUNTS, UP TO THE AMOUNT OF SUCH LENDER’S CAM PERCENTAGE OF SUCH DRAWING,
DEPOSITED IN RESPECT OF SUCH LETTER OF CREDIT AND REMAINING ON DEPOSIT AND
DELIVER SUCH AMOUNTS TO THE APPLICABLE FACING AGENT IN SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE LENDERS UNDER SECTION 3.05 (BUT NOT OF EITHER
BORROWER UNDER SECTION 3.05).  IN THE EVENT ANY LENDER SHALL DEFAULT ON ITS
OBLIGATION TO PAY OVER ANY AMOUNT TO THE ADMINISTRATIVE AGENT IN RESPECT OF ANY
LETTER OF CREDIT (OTHER THAN ANY DEPOSIT FUNDED FACILITY LETTER OF CREDIT) AS

 

130

--------------------------------------------------------------------------------


 


PROVIDED IN THIS SECTION 10.02, THE APPLICABLE FACING AGENT SHALL, IN THE EVENT
OF A DRAWING THEREUNDER, HAVE A CLAIM AGAINST SUCH LENDER TO THE SAME EXTENT AS
IF SUCH LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER SECTION 3.05, BUT SHALL
HAVE NO CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF SUCH DEFAULTED AMOUNT,
NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE APPLICABLE BORROWER’S
REIMBURSEMENT OBLIGATIONS PURSUANT SECTION 10.01.  EACH OTHER LENDER SHALL HAVE
A CLAIM AGAINST SUCH DEFAULTING LENDER FOR ANY DAMAGES SUSTAINED BY IT AS A
RESULT OF SUCH DEFAULT, INCLUDING, IN THE EVENT SUCH LETTER OF CREDIT SHALL
EXPIRE UNDRAWN, ITS CAM PERCENTAGE OF THE DEFAULTED AMOUNT.


 


(C)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY LETTER OF CREDIT (OTHER
THAN ANY DEPOSIT FUNDED FACILITY LETTER OF CREDIT) SHALL EXPIRE UNDRAWN, THE
ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE LC RESERVE ACCOUNT OF EACH LENDER
THE AMOUNT REMAINING ON DEPOSIT THEREIN IN RESPECT OF SUCH LETTER OF CREDIT AND
DISTRIBUTE SUCH AMOUNT TO SUCH LENDER.


 


(D)  WITH THE PRIOR WRITTEN APPROVAL OF THE ADMINISTRATIVE AGENT AND THE
APPLICABLE FACING AGENT (NOT TO BE UNREASONABLY WITHHELD), ANY LENDER MAY
WITHDRAW THE AMOUNT HELD IN ITS LC RESERVE ACCOUNT IN RESPECT OF THE UNDRAWN
AMOUNT OF ANY LETTER OF CREDIT.  ANY LENDER MAKING SUCH A WITHDRAWAL SHALL BE
UNCONDITIONALLY OBLIGATED, IN THE EVENT THERE SHALL SUBSEQUENTLY BE A DRAWING
UNDER SUCH LETTER OF CREDIT, TO PAY OVER TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE APPLICABLE FACING AGENT, ON DEMAND, ITS CAM PERCENTAGE OF SUCH
DRAWING.


 


(E)  PENDING THE WITHDRAWAL BY ANY LENDER OF ANY AMOUNTS FROM ITS LC RESERVE
ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE ADMINISTRATIVE AGENT WILL,
AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH RULES AS THE ADMINISTRATIVE
AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF INCONVENIENCE, INVEST SUCH AMOUNTS IN
PERMITTED INVESTMENTS.  EACH LENDER WHICH HAS NOT WITHDRAWN ITS CAM PERCENTAGE
OF AMOUNTS IN ITS LC RESERVE ACCOUNT AS PROVIDED IN PARAGRAPH (D) ABOVE SHALL
HAVE THE RIGHT, AT INTERVALS REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT,
TO WITHDRAW THE EARNINGS ON INVESTMENTS SO MADE BY THE ADMINISTRATIVE AGENT WITH
AMOUNTS IN ITS LC RESERVE ACCOUNT AND TO RETAIN SUCH EARNINGS FOR ITS OWN
ACCOUNT.


 


(F)  IN THE EVENT THAT ON OR AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE
MADE IN RESPECT OF A DEPOSIT FUNDED FACILITY LETTER OF CREDIT AND SHALL NOT BE
REIMBURSED BY SSCE WHEN DUE, THEN (I) THE DEPOSIT ACCOUNT AGENT SHALL APPLY THE
DEPOSIT OF EACH DEPOSIT FUNDED LENDER (DETERMINED PRIOR TO GIVING EFFECT TO THE
CAM EXCHANGE) TO PAY TO THE DEPOSIT FUNDED FACILITY FACING AGENT SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED PRIOR TO GIVING EFFECT TO THE CAM EXCHANGE) OF
SUCH DRAWING IN SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE DEPOSIT
FUNDED LENDERS (BUT NOT OF SSCE) UNDER SECTION 3.05 AND (II) THE ADMINISTRATIVE
AGENT SHALL REDETERMINE THE CAM PERCENTAGES AFTER GIVING EFFECT TO SUCH DRAWING
AND THE REIMBURSEMENT THEREOF BY THE APPLICABLE DEPOSIT FUNDED LENDERS.  EACH
SUCH REDETERMINATION SHALL BE BINDING ON EACH OF THE LENDERS AND THEIR
SUCCESSORS AND ASSIGNS AND SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.  FOR THE
AVOIDANCE OF DOUBT, THE PROVISIONS OF SECTION 2.01(D) SHALL BE IN FULL FORCE

 

131

--------------------------------------------------------------------------------


 


AND EFFECT WITH RESPECT TO THE DEPOSIT ACCOUNT AND THE DEPOSITS NOTWITHSTANDING
THE OCCURRENCE OF THE CAM EXCHANGE.


 


SECTION 10.03.  CONVERSION.  IN THE EVENT THE CAM EXCHANGE DATE SHALL OCCUR,
OBLIGATIONS OWED BY THE LOAN PARTIES DENOMINATED IN ANY CURRENCY OTHER THAN U.S.
DOLLARS (OTHER THAN, FOR THE AVOIDANCE OF DOUBT, OBLIGATIONS IN RESPECT OF
UNDRAWN REVOLVING (CANADIAN) FACILITY LETTERS OF CREDIT DENOMINATED IN CANADIAN
DOLLARS) SHALL, AUTOMATICALLY AND WITH NO FURTHER ACT REQUIRED, BE CONVERTED TO
OBLIGATIONS OF THE SAME LOAN PARTIES DENOMINATED IN U.S. DOLLARS.  SUCH
CONVERSION SHALL BE EFFECTED BASED UPON THE EXCHANGE RATES IN EFFECT WITH
RESPECT TO THE RELEVANT CURRENCIES ON THE CAM EXCHANGE DATE.  ON AND AFTER ANY
SUCH CONVERSION, ALL AMOUNTS ACCRUING AND OWED TO ANY LENDER IN RESPECT OF ITS
OBLIGATIONS SHALL ACCRUE AND BE PAYABLE IN U.S. DOLLARS AT THE RATES OTHERWISE
APPLICABLE HEREUNDER (AND, IN THE CASE OF INTEREST ON LOANS, AT THE DEFAULT RATE
APPLICABLE TO ABR LOANS HEREUNDER).  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 10.03, ANY LENDER MAY, BY NOTICE TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT PRIOR TO THE CAM EXCHANGE DATE, ELECT NOT TO HAVE THE
PROVISIONS OF THIS SECTION 10.03 APPLY WITH RESPECT TO ALL OBLIGATIONS OWED TO
SUCH LENDER IMMEDIATELY FOLLOWING THE CAM EXCHANGE DATE, AND, IF SUCH NOTICE IS
GIVEN, ALL OBLIGATIONS OWED TO SUCH LENDER IMMEDIATELY FOLLOWING THE CAM
EXCHANGE DATE SHALL REMAIN DESIGNATED IN THEIR ORIGINAL CURRENCIES.


 

ARTICLE XI

 

Miscellaneous

 


SECTION 11.01.  NOTICES.  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREIN,
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED OR SENT BY FAX,
AS FOLLOWS:


 

(A)  IF TO SSCC, SSCE OR SSC CANADA, TO IT AT 8182 MARYLAND AVENUE, ST. LOUIS,
MO 63105, ATTENTION OF TREASURER (FAX NO. (314) 746-1281);

 

(B)  IF TO JPMCB, AS LENDER, SENIOR AGENT, DEPOSIT ACCOUNT AGENT OR DEPOSIT
FUNDED FACILITY FACING AGENT, TO IT AT 270 PARK AVENUE, NEW YORK, NY 10017,
ATTENTION OF PETER S. PREDUN (FAX NO. (212) 270-4724);

 

(C)  IF TO DB, AS LENDER, SENIOR AGENT, ADMINISTRATIVE AGENT, COLLATERAL AGENT,
SWINGLINE LENDER OR REVOLVING FACILITY FACING AGENT, TO IT AT 90 HUDSON STREET,
1ST FLOOR, JERSEY CITY, NJ 07302, ATTENTION OF HELAINE GRIFFIN-WILLIAMS (FAX NO.
(201) 593-2308);

 

(D)  IF TO DB CANADA, AS LENDER, CANADIAN ADMINISTRATIVE AGENT OR REVOLVING
(CANADIAN) FACILITY FACING AGENT, TO IT AT 222 BAY STREET, SUITE 1100, TORONTO,
ONTARIO, CANADA M5K 1E7, ATTENTION OF KARYN CURRAN (FAX NO. (416) 682-8444); AND

 

132

--------------------------------------------------------------------------------


 

(E)  IF TO ANY OTHER LENDER, AT ITS ADDRESS (OR FAX NUMBER) SET FORTH IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by fax, or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 11.01  The Administrative Agent shall deliver to the
Borrowers and to JPMCB, as a Senior Agent, a copy of each Administrative
Questionnaire received by it.

 


SECTION 11.02.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY SSCC AND THE BORROWERS HEREIN AND BY THE
LOAN PARTIES IN THE OTHER LOAN DOCUMENTS AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED
UPON BY THE LENDERS, THE AGENTS AND THE FACING AGENTS AND SHALL SURVIVE THE
MAKING BY THE LENDERS OF THE LOANS AND THE ISSUANCE OF LETTERS OF CREDIT BY THE
FACING AGENTS, REGARDLESS OF ANY INVESTIGATION MADE BY, OR ON BEHALF OF, THE
LENDERS OR THE FACING AGENTS, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS
OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE
COMMITMENTS HAVE NOT BEEN TERMINATED.  THE PROVISIONS OF SECTIONS 2.14, 2.15,
2.19 AND 11.05 AND ARTICLE IX SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT
AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


SECTION 11.03.  COUNTERPARTS; BINDING EFFECT.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN
IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SSCC, THE
BORROWERS, THE AGENTS, THE FACING AGENTS AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT NEITHER SSCC NOR ANY BORROWER SHALL HAVE THE
RIGHT TO ASSIGN ITS RIGHTS OR DUTIES HEREUNDER OR ANY INTEREST HEREIN WITHOUT
THE PRIOR CONSENT OF ALL THE LENDERS, AND ANY ATTEMPTED ASSIGNMENT BY ANY SUCH
PERSON SHALL BE VOID (IT BEING UNDERSTOOD THAT A MERGER OF SSCC OR ANY BORROWER
WITH AND INTO ANY OTHER PERSON IN WHICH THE OTHER PERSON IS THE SURVIVING ENTITY
SHALL NOT BE CONSIDERED AN ASSIGNMENT OF SUCH BORROWER’S DUTIES HEREUNDER AND
WOULD INSTEAD BE SUBJECT TO THE RESTRICTIONS OF SECTION 7.05).

 

133

--------------------------------------------------------------------------------


 


SECTION 11.04.  SUCCESSORS AND ASSIGNS.  (A)  SUBJECT TO SECTION 11.03, WHENEVER
IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL
BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY, AND ALL
COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF SSCC, THE BORROWERS, THE
AGENTS, THE FACING AGENTS OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT
SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)  EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (TREATING ANY APPROVED
FUNDS THAT ARE ADMINISTERED OR MANAGED BY THE SAME PERSON OR AN AFFILIATE OF
SUCH PERSON AS A SINGLE ASSIGNEE) ALL OR A PORTION OF ITS INTERESTS, RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS, ITS DEPOSIT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE
OF THE ASSIGNING LENDER OR AN APPROVED FUND (UNLESS THE INTEREST THAT IS BEING
ASSIGNED IS A REVOLVING CREDIT COMMITMENT OR A REVOLVING (CANADIAN) CREDIT
COMMITMENT, AND SUCH LENDER, AFFILIATE OR APPROVED FUND IS NOT THEN A REVOLVING
LENDER OR REVOLVING (CANADIAN) LENDER, RESPECTIVELY), EACH OF THE ADMINISTRATIVE
AGENT AND, AT ANY TIME AFTER THE EARLIER OF (A) THE DATE UPON WHICH THE SENIOR
AGENTS REASONABLY DETERMINE THAT THE PRIMARY SYNDICATION OF THE TERM LOANS HAS
BEEN COMPLETED (IT BEING UNDERSTOOD THAT THE SENIOR AGENTS WILL PROMPTLY NOTIFY
SSCE OF THE OCCURRENCE OF SUCH DATE) AND (B) 60 DAYS AFTER THE CLOSING DATE,
SSCE (AND (X) IN THE CASE OF AN ASSIGNMENT OF A REVOLVING CREDIT COMMITMENT, THE
SWINGLINE LENDER AND THE REVOLVING FACILITY FACING AGENT, (Y) IN THE CASE OF AN
ASSIGNMENT OF A REVOLVING (CANADIAN) CREDIT COMMITMENT, THE REVOLVING (CANADIAN)
FACILITY FACING AGENT AND (Z) IN THE CASE OF AN ASSIGNMENT OF A DEPOSIT FUNDED
COMMITMENT, THE DEPOSIT ACCOUNT AGENT) MUST GIVE ITS PRIOR WRITTEN CONSENT TO
SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, IT
BEING UNDERSTOOD THAT SUCH CONSENT SHALL BE DEEMED TO HAVE BEEN REASONABLY
WITHHELD IF THE PROPOSED ASSIGNEE, IN RESPECT OF A REVOLVING (CANADIAN) CREDIT
COMMITMENT ONLY, IS A NON-RESIDENT OF CANADA AND IS NOT OTHERWISE DEEMED TO BE A
RESIDENT OF CANADA FOR THE PURPOSES OF PART XIII OF THE ITA), PROVIDED THAT THE
CONSENT OF SSCE SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT UNDER
PARAGRAPH (B), (C), (G) OR (H) OF ARTICLE VIII HAS OCCURRED AND IS CONTINUING ON
THE DATE OF THE ASSIGNMENT AND ACCEPTANCE, (II) UPON REASONABLE REQUEST BY ANY
SENIOR AGENT, THE ADMINISTRATIVE AGENTS SHALL PROVIDE A LIST OF ALL OF THE
LENDERS AND A LIST OF THE ASSIGNMENTS AND THE PARTIES THERETO TO SUCH REQUESTING
SENIOR AGENT WITHIN TWO BUSINESS DAYS, (III) EXCEPT IN THE CASE OF AN ASSIGNMENT
TO A LENDER, AN AFFILIATE OF THE ASSIGNING LENDER OR AN APPROVED FUND, THE
AMOUNT OF THE COMMITMENTS AND LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH
ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT
TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS
THAN U.S.$1,000,000 (OR AN AMOUNT EQUAL TO THE REMAINING BALANCE OF SUCH
LENDER’S COMMITMENTS AND LOANS OF THE RELEVANT CLASS) UNLESS EACH OF SSCE AND
THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS, AND (IV) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ACCEPTANCE, AND A PROCESSING AND RECORDATION FEE OF U.S.$3,500; PROVIDED
FURTHER THAT, NOTWITHSTANDING THE FOREGOING, THE SALE OR ASSIGNMENT BY ANY
ASSIGNOR (WHICH ACQUIRED AN INTEREST IN THE

 

134

--------------------------------------------------------------------------------


 


COMMITMENTS AND LOANS OF ANY CLASS IN AN AMOUNT LESS THAN U.S.$1,000,000
PURSUANT TO AN EXCEPTION TO CLAUSE (III) OF THE IMMEDIATELY PRECEDING PROVISO)
TO ANY PERSON THAT IS NOT A LENDER OR AN AFFILIATE OF SUCH ASSIGNOR OR AN
APPROVED FUND SHALL BE SUBJECT TO THE MINIMUM ASSIGNMENT REQUIREMENT SET FORTH
IN THE IMMEDIATELY PRECEDING PROVISO IF ALL THE AFFILIATES OF SUCH LENDER HOLD
COMMITMENTS AND LOANS OF THE RELEVANT CLASS IN THE AMOUNT OF U.S.$1,000,000 OR
MORE IN THE AGGREGATE.  UPON ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH (E)
BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ACCEPTANCE, (I) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, SHALL HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND (II) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO, BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14,
2.15, 2.19 AND 11.05, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT AND NOT YET
PAID).


 


(C)  IN THE CASE OF ANY ASSIGNMENT PURSUANT TO PARAGRAPH (B) ABOVE BY A DEPOSIT
FUNDED LENDER, THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE OF
EFFECTIVENESS THEREOF TO THE DEPOSIT ACCOUNT AGENT.  THE DEPOSIT OF THE ASSIGNOR
DEPOSIT FUNDED LENDER SHALL NOT BE RELEASED, BUT SHALL INSTEAD BE PURCHASED BY
THE RELEVANT ASSIGNEE AND CONTINUE TO BE HELD FOR APPLICATION (TO THE EXTENT NOT
ALREADY APPLIED) IN ACCORDANCE WITH THIS AGREEMENT TO SATISFY SUCH ASSIGNEE’S
OBLIGATIONS IN RESPECT OF DEPOSIT FUNDED LOANS AND THE DEPOSIT FUNDED LC
EXPOSURE.  EACH DEPOSIT FUNDED LENDER AGREES THAT IMMEDIATELY PRIOR TO EACH
ASSIGNMENT (I) THE ADMINISTRATIVE AGENT SHALL ESTABLISH A NEW SUB-ACCOUNT IN THE
NAME OF THE ASSIGNEE, (II) A CORRESPONDING PORTION OF THE DEPOSIT CREDITED TO
THE SUB-ACCOUNT OF THE ASSIGNOR DEPOSIT FUNDED LENDER SHALL BE PURCHASED BY THE
ASSIGNEE AND SHALL BE DEBITED FROM THE ASSIGNOR’S SUB-ACCOUNT AND CREDITED TO
THE ASSIGNEE’S SUB-ACCOUNT AND (III) IF AFTER GIVING EFFECT TO SUCH ASSIGNMENT
THE DEPOSIT FUNDED COMMITMENT OF THE ASSIGNOR DEPOSIT FUNDED LENDER SHALL BE
ZERO, THE ADMINISTRATIVE AGENT SHALL CLOSE THE SUB-ACCOUNT OF SUCH ASSIGNOR
LENDER.


 


(D)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY, FREE AND CLEAR OF ANY ADVERSE CLAIM;
(II) EXCEPT AS SET FORTH IN CLAUSE (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF
THE LOAN PARTIES OR THE PERFORMANCE OR OBSERVANCE BY THE LOAN PARTIES OF ANY OF
THEIR OBLIGATIONS UNDER THIS

 

135

--------------------------------------------------------------------------------


 


AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT
IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
COPIES OF ANY AMENDMENTS OR CONSENTS ENTERED INTO PRIOR TO THE DATE OF SUCH
ASSIGNMENT AND ACCEPTANCE AND COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 6.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS
IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO SUCH ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT, ANY FACING AGENT, SUCH ASSIGNING LENDER OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES EACH OF THE AGENTS TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO SUCH AGENT BY THE TERMS HEREOF AND OF
THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH
THEIR TERMS ALL THE OBLIGATIONS THAT BY THE TERMS OF THIS AGREEMENT ARE REQUIRED
TO BE PERFORMED BY IT AS A LENDER.


 


(E)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AGENT OF THE
BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY
OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND SSCC, THE BORROWERS, THE AGENTS,
THE FACING AGENTS AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL
PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY SSCC, THE BORROWERS, ANY AGENT,
ANY FACING AGENT AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


 


(F)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, TOGETHER WITH AN ADMINISTRATIVE
QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) ABOVE AND THE WRITTEN CONSENT TO SUCH ASSIGNMENT OF ANY PERSON
WHOSE CONSENT IS REQUIRED PURSUANT TO PARAGRAPH (B) ABOVE, THE ADMINISTRATIVE
AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE
UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH (F).


 


(G)  EACH LENDER MAY, WITHOUT THE CONSENT OF SSCC, ANY AGENT, ANY FACING AGENT
OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT, ITS DEPOSIT AND THE LOANS OWING
TO IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL

 

136

--------------------------------------------------------------------------------


 


REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING
BANKS OR OTHER ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION
PROVISIONS CONTAINED IN SECTIONS 2.14, 2.15, 2.19 AND 11.05 TO THE SAME EXTENT
AS IF THEY WERE LENDERS, PROVIDED THAT, EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2.19(A), THE BORROWERS SHALL NOT BE REQUIRED TO REIMBURSE THE
PARTICIPATING BANKS OR OTHER ENTITIES PURSUANT TO SECTION 2.14, 2.15, 2.19 OR
11.05 IN AN AMOUNT IN EXCESS OF THE AMOUNT THAT WOULD HAVE BEEN PAYABLE
THEREUNDER TO SUCH LENDER HAD SUCH LENDER NOT SOLD SUCH PARTICIPATION, AND
(IV) THE BORROWERS, THE AGENTS, THE FACING AGENTS AND THE OTHER LENDERS SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THE OBLIGATIONS OF THE LOAN PARTIES UNDER THE
LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT (PROVIDED THAT THE PARTICIPATING BANK OR OTHER
ENTITY MAY BE PROVIDED WITH THE RIGHT TO APPROVE AMENDMENTS, MODIFICATIONS OR
WAIVERS AFFECTING IT THAT (V) DECREASE ANY FEES PAYABLE HEREUNDER, (W) DECREASE
THE AMOUNT OF PRINCIPAL OF, OR THE RATE AT WHICH INTEREST IS PAYABLE ON, THE
LOANS, (X) EXTEND ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE SCHEDULED
PAYMENT OF INTEREST ON THE LOANS, (Y) INCREASE THE AMOUNT OF OR EXTEND THE
TERMINATION DATE OF THE COMMITMENTS OR (Z) RELEASE A GUARANTOR FROM ITS
GUARANTEE UNDER THE APPLICABLE GUARANTEE AGREEMENT (EXCEPT AS EXPRESSLY
CONTEMPLATED BY ANY LOAN DOCUMENT) OR ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL
FROM THE LIENS CREATED UNDER THE SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY
CONTEMPLATED BY ANY LOAN DOCUMENT).


 


(H)  NOTWITHSTANDING THE LIMITATIONS SET FORTH IN PARAGRAPH (B) ABOVE, (I) ANY
LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT TO A FEDERAL RESERVE BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SSCC,
ANY AGENT, ANY FACING AGENT OR THE SWINGLINE LENDER, (II) ANY LENDER WHICH IS A
FUND MAY PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO ITS
TRUSTEE OR OTHER CREDITOR IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE OR OTHER
CREDITOR WITHOUT THE PRIOR WRITTEN CONSENT OF SSCC, ANY AGENT, ANY FACING AGENT
OR THE SWINGLINE LENDER AND (III) ANY LENDER MAY AT ANY TIME ASSIGN OR PLEDGE
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTIES IN SWAP AGREEMENTS RELATED TO THE LOANS, PROVIDED
THAT NO SUCH ASSIGNMENT PURSUANT TO CLAUSE (I), (II) OR (III) SHALL RELEASE A
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH BANK OR
TRUSTEE FOR SUCH LENDER AS A PARTY HERETO.


 


(I)  EXCEPT AS PROVIDED IN ARTICLE III AND SECTION 2.21, RESPECTIVELY, NEITHER
ANY OF THE FACING AGENTS NOR THE SWINGLINE LENDER MAY ASSIGN OR DELEGATE ANY OF
ITS RESPECTIVE RIGHTS AND DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE BORROWERS, EACH SENIOR AGENT AND THE ADMINISTRATIVE AGENT.


 


SECTION 11.05.  EXPENSES; INDEMNITY.  (A)  THE BORROWERS AGREE, JOINTLY AND
SEVERALLY, TO PAY ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY ANY AGENT,
ANY FACING AGENT AND THE SWINGLINE LENDER IN CONNECTION WITH THE PREPARATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING
ALL COSTS RELATING TO DUE DILIGENCE) OR IN CONNECTION WITH ANY AMENDMENTS,
MODIFICATIONS OR

 

137

--------------------------------------------------------------------------------


 


WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS
HEREBY CONTEMPLATED SHALL BE CONSUMMATED) OR INCURRED BY ANY AGENT, ANY FACING
AGENT OR ANY LENDER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR
RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN
CONNECTION WITH THE LOANS MADE OR THE LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF CRAVATH,
SWAINE & MOORE LLP, COUNSEL FOR JPMCB AND DB, AND, IN CONNECTION WITH ANY SUCH
ENFORCEMENT OR PROTECTION, THE REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES
OF ANY OTHER COUNSEL FOR ANY AGENT, ANY FACING AGENT OR ANY LENDER.  THE
BORROWERS FURTHER AGREE TO INDEMNIFY THE AGENTS, THE FACING AGENTS AND THE
LENDERS FROM, AND HOLD THEM HARMLESS AGAINST, ANY DOCUMENTARY TAXES, ASSESSMENTS
OR SIMILAR CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(B)  THE BORROWERS AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY EACH ARRANGER,
EACH AGENT, EACH FACING AGENT AND EACH LENDER AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES, ADVISORS AND AGENTS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING REASONABLE COUNSEL FEES, DISBURSEMENTS AND OTHER CHARGES, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR
AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) THE USE OF THE LETTERS OF
CREDIT OR THE PROCEEDS OF THE LOANS, (III) ANY CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS
A PARTY THERETO OR (IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY
SSCC OR ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PREDECESSORS OR ANY
LIABILITY UNDER ANY ENVIRONMENTAL LAW RELATED IN ANY WAY TO SSCC OR ANY OF THE
SUBSIDIARIES, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE.


 


(C)  THE PROVISIONS OF THIS SECTION 11.05 SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY AGENT, ANY FACING AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS
SECTION 11.05 SHALL BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 11.06.  RIGHT OF SETOFF.  EACH LENDER IS HEREBY AUTHORIZED, IN ADDITION
TO ANY OTHER RIGHT OR REMEDY THAT ANY LENDER MAY HAVE BY OPERATION OF LAW OR
OTHERWISE, AT ANY TIME AND FROM TIME TO TIME UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY ANY LOAN PARTY UNDER ANY LOAN DOCUMENT, AFTER THE EXPIRATION OF ANY
GRACE PERIOD

 

138

--------------------------------------------------------------------------------


 


WITH RESPECT THERETO, TO EXERCISE, WITHOUT NOTICE TO SSCC OR ANY BORROWER (ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH SUCH PERSON), ITS BANKER’S LIEN OR
RIGHT OF COMBINATION OF ACCOUNTS OR RIGHT OF SETOFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY LOAN PARTY AGAINST SUCH DUE AND PAYABLE AMOUNT. 
EACH LENDER AGREES TO PROMPTLY NOTIFY THE BORROWERS AND THE ADMINISTRATIVE AGENT
AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND
APPLICATION.


 


SECTION 11.07.  APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN THE SECOND PARAGRAPH OF ARTICLE IX AND IN
THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE
OF LAW AND CONFLICTS OF LAWS RULES THEREOF.


 


SECTION 11.08.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY ON THE PART OF ANY
AGENT, ANY FACING AGENT OR ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUATION OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
AGENTS, THE FACING AGENTS AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE LOAN PARTIES THEREFROM
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN
THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR DEMAND
ON THE LOAN PARTIES IN ANY CASE SHALL ENTITLE THE LOAN PARTIES TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS NOR ANY PROVISION
HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (I) IN THE CASE OF
THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY SSCC AND THE REQUIRED LENDERS AND (II) IN THE CASE OF ANY OTHER LOAN
DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS ENTERED INTO BY THE PARTIES TO
SUCH LOAN DOCUMENT, IN EACH CASE, EXCEPT AS PROVIDED IN SECTION 2.23(D) WITH
RESPECT TO INCREMENTAL COMMITMENTS OR AS SET FORTH IN THE FINAL SENTENCE OF THIS
PARAGRAPH (B), WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT
NO SUCH AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE
MATURITY OF OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE SCHEDULED
PAYMENT OF ANY INTEREST ON ANY LOAN OR ANY DATE FOR REIMBURSEMENT OF AN LC
DISBURSEMENT, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR
DECREASE THE RATE OF INTEREST ON ANY LOAN OR LC DISBURSEMENT, WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH

 

139

--------------------------------------------------------------------------------


 


LENDER AFFECTED THEREBY, (II) INCREASE THE AMOUNT OF OR EXTEND THE TERMINATION
DATE OF THE COMMITMENT OF, OR DECREASE OR EXTEND THE DATE FOR PAYMENT OF ANY FEE
OWING TO, ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER,
(III) AMEND OR MODIFY THE PRO RATA REQUIREMENTS OF SECTION 2.16 OR THE
PROVISIONS OF SECTION 11.03 CONCERNING THE ASSIGNMENT OF SSCC’S OR ANY
BORROWER’S OBLIGATIONS HEREUNDER, THE PROVISIONS OF THIS SECTION 11.08 OR
RELEASE A GUARANTOR FROM ITS GUARANTEE UNDER THE APPLICABLE GUARANTEE AGREEMENT
(EXCEPT AS EXPRESSLY CONTEMPLATED BY ANY LOAN DOCUMENT) OR ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL FROM THE LIENS CREATED UNDER THE SECURITY DOCUMENTS
(EXCEPT AS EXPRESSLY CONTEMPLATED BY ANY LOAN DOCUMENT), WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER, (IV) CHANGE THE PROVISIONS OF ANY LOAN DOCUMENT
IN A MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF
PAYMENTS DUE TO LENDERS HOLDING LOANS OF ONE CLASS DIFFERENTLY FROM THE RIGHTS
OF LENDERS HOLDING LOANS OF ANY OTHER CLASS WITHOUT THE PRIOR WRITTEN CONSENT OF
 LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING LOANS AND UNUSED
COMMITMENTS OF EACH ADVERSELY AFFECTED CLASS OR (V) REDUCE THE PERCENTAGE
CONTAINED IN THE DEFINITION OF THE TERM “REQUIRED LENDERS” WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER; PROVIDED, FURTHER, HOWEVER, THAT NO SUCH
AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY
AGENT, THE SWINGLINE LENDER OR ANY FACING AGENT HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH AGENT, THE SWINGLINE
LENDER OR SUCH FACING AGENT, AS THE CASE MAY BE.  THE LENDERS HEREBY AUTHORIZE
THE COLLATERAL AGENT TO ENTER INTO SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR
OTHER MODIFICATIONS TO THE SECURITY DOCUMENTS AS ARE DEEMED REASONABLY NECESSARY
BY THE COLLATERAL AGENT TO PROTECT AND PRESERVE THE LIENS ON THE COLLATERAL
CREATED OR PURPORTED TO BE CREATED THEREUNDER OR TO REFLECT OR GIVE EFFECT TO
ANY TRANSACTION PERMITTED UNDER THIS AGREEMENT.


 


SECTION 11.09.  RELEASE OF COLLATERAL AND GUARANTORS.  EACH LENDER HEREBY
DIRECTS THE COLLATERAL AGENT TO RELEASE, OR TO CAUSE THE TRUSTEE TO RELEASE, THE
LIENS HELD BY IT UNDER THE SECURITY DOCUMENTS AND THE GUARANTEES MADE IN THE
LOAN DOCUMENTS AS FOLLOWS:


 

(A)  UPON PAYMENT IN FULL IN CASH OF THE LOANS AND ALL THE OTHER LOAN DOCUMENTS
OBLIGATIONS (OTHER THAN UNASSERTED CONTINGENT AND INDEMNIFICATION OBLIGATIONS),
TERMINATION OF ALL COMMITMENTS (INCLUDING COMMITMENTS OF THE FACING AGENTS TO
ISSUE LETTERS OF CREDIT) AND REDUCTION OF THE LC EXPOSURE TO ZERO (OR THE MAKING
OF OTHER ARRANGEMENTS SATISFACTORY TO THE SENIOR AGENTS AND EACH APPLICABLE
FACING AGENT), THE COLLATERAL AGENT IS AUTHORIZED TO RELEASE, OR CAUSE THE
TRUSTEE TO RELEASE, ALL OF THE LIENS CREATED, AND ALL THE GUARANTEES MADE, UNDER
THE LOAN DOCUMENTS;

 

(B)  UPON ANY SALE OR OTHER DISPOSITION OF COLLATERAL PERMITTED HEREUNDER, OR
CONSUMMATION OF ANY TRANSACTION PERMITTED HEREUNDER AS A RESULT OF WHICH ANY
GUARANTOR (OTHER THAN SSCE OR SSCC) CEASES TO BE A SUBSIDIARY OF SSCC, THE
COLLATERAL AGENT IS AUTHORIZED TO RELEASE, OR TO CAUSE THE TRUSTEE TO RELEASE,
SUCH LIENS THAT RELATE SOLELY TO THE COLLATERAL SOLD OR OTHERWISE DISPOSED AND
THE GUARANTEE MADE BY SUCH GUARANTOR UNDER THE LOAN DOCUMENTS; AND

 

140

--------------------------------------------------------------------------------


 

(C)  UPON CONSENT BY THE REQUIRED LENDERS, THE COLLATERAL AGENT IS AUTHORIZED TO
RELEASE, OR TO CAUSE THE TRUSTEE TO RELEASE, SUCH LIENS ON ANY PART OF THE
COLLATERAL WHICH RELEASE DOES NOT REQUIRE THE CONSENT OF ALL OF THE LENDERS AS
SET FORTH IN SECTION 11.08;

 

provided, however, that (i) the Collateral Agent shall not be required to
execute, or cause the Trustee to execute, any such document on terms which, in
its opinion, would expose it or the Trustee to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
SSCC or any of the Subsidiaries in respect of) all interests retained by SSCC or
any of the Subsidiaries.

 


SECTION 11.10.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IF AT ANY TIME THE APPLICABLE INTEREST RATE, TOGETHER WITH ALL
FEES AND CHARGES THAT ARE TREATED AS INTEREST UNDER APPLICABLE LAW
(COLLECTIVELY, THE “CHARGES”), AS PROVIDED FOR HEREIN OR IN ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH, OR OTHERWISE CONTRACTED FOR, CHARGED, RECEIVED,
TAKEN OR RESERVED BY ANY LENDER, SHALL EXCEED THE MAXIMUM LAWFUL RATE (THE
“MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED
BY SUCH LENDER IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE
TO SUCH LENDER HEREUNDER, TOGETHER WITH ALL CHARGES PAYABLE TO SUCH LENDER,
SHALL BE LIMITED TO THE MAXIMUM RATE.


 


SECTION 11.11.  ENTIRE AGREEMENT.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SEPARATE FEE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO ANY AGENT OR
ANY FACING AGENT CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO
THE SUBJECT MATTER HEREOF.  ANY PREVIOUS AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE
PARTIES HERETO AND THERETO (AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY AND EACH OTHER PERSON THAT IS AN INDEMNITEE) ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.


 


SECTION 11.12.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.12.


 


SECTION 11.13.  SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD

 

141

--------------------------------------------------------------------------------


 


INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  THE PARTIES SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS, THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 11.14.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 11.15.  CONFIDENTIALITY.  (A)  EACH LENDER AGREES NOT TO DISCLOSE TO ANY
PERSON THE INFORMATION (AS DEFINED BELOW) IN ACCORDANCE WITH SUCH LENDER’S
CUSTOMARY PROCEDURES FOR NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF THIRD
PARTIES OF THIS NATURE AND IN ACCORDANCE WITH SAFE AND SOUND LENDING PRACTICES
WITHOUT THE PRIOR WRITTEN CONSENT OF SSCE, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, EXCEPT THAT ANY LENDER SHALL BE PERMITTED TO DISCLOSE
INFORMATION (I) TO ITS AND ITS AFFILIATES’ OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND REPRESENTATIVES (INCLUDING ITS AUDITORS AND COUNSEL) OR TO  ANY
PLEDGEE REFERRED TO IN SECTION 11.04(H)(II) OR ANY DIRECT OR INDIRECT
CONTRACTUAL COUNTERPARTY IN SWAP AGREEMENTS OR SUCH CONTRACTUAL COUNTERPARTY’S
PROFESSIONAL ADVISOR (SO LONG AS SUCH PLEDGEE, CONTRACTUAL COUNTERPARTY OR
PROFESSIONAL ADVISOR TO SUCH CONTRACTUAL COUNTERPARTY AGREES IN WRITING TO BE
BOUND BY THE PROVISIONS OF THIS SECTION 11.15); (II) TO THE EXTENT (A) REQUIRED
BY APPLICABLE LAWS AND REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS
OR (B) REQUESTED OR REQUIRED BY ANY REGULATORY AUTHORITY OR THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION, OR ANY
NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION ABOUT A
LENDER’S INVESTMENT PORTFOLIO; (III) TO THE EXTENT SUCH INFORMATION (A) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS AGREEMENT,
(B) BECOMES AVAILABLE TO SUCH LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN A LOAN PARTY OR ITS AFFILIATES OR (C) WAS AVAILABLE TO SUCH LENDER ON
A NON-CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE TO SUCH LENDER BY A LOAN PARTY
OR ITS AFFILIATES; (IV) TO ANY ACTUAL OR PROSPECTIVE ASSIGNEE OF, OR PROSPECTIVE
PURCHASER OF A PARTICIPATION IN, THE RIGHTS OF SUCH LENDER HEREUNDER, IN EACH
CASE SUBJECT TO PARAGRAPH (C) BELOW; OR (V) IN CONNECTION WITH ANY SUIT, ACTION
OR PROCEEDING RELATING TO THE ENFORCEMENT OF RIGHTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  AS
USED IN THIS SECTION 11.15, AS TO ANY LENDER, THE TERM “INFORMATION” SHALL MEAN
THE CONFIDENTIAL INFORMATION MEMORANDUM AND ANY OTHER MATERIALS, DOCUMENTS AND
INFORMATION THAT EITHER BORROWER OR ANY OF ITS AFFILIATES MAY HAVE FURNISHED OR
MAY HEREAFTER FURNISH TO ANY LENDER IN CONNECTION WITH THIS AGREEMENT.


 


(B)  EACH LENDER AGREES THAT IT WILL USE THE INFORMATION ONLY FOR PURPOSES
RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS,
PROVIDED THAT (I) IF THE CONDITIONS REFERRED TO IN ANY OF SUBCLAUSES (A) THROUGH
(C) OF CLAUSE (III) OF PARAGRAPH (A) ABOVE ARE MET, SUCH LENDER MAY OTHERWISE
USE THE INFORMATION AND (II) IF SUCH LENDER OR ANY OF ITS

 

142

--------------------------------------------------------------------------------


 


AFFILIATES IS OTHERWISE A CREDITOR OF A LOAN PARTY, SUCH LENDER OR ANY SUCH
AFFILIATE MAY USE THE INFORMATION IN CONNECTION WITH ITS OTHER CREDITS TO SUCH
LOAN PARTY.


 


(C)  EACH LENDER AGREES THAT IT WILL NOT DISCLOSE ANY OF THE INFORMATION TO ANY
ACTUAL OR PROSPECTIVE ASSIGNEE OF SUCH LENDER OR PARTICIPANT IN ANY RIGHTS OF
SUCH LENDER UNDER THIS AGREEMENT UNLESS SUCH ACTUAL OR PROSPECTIVE ASSIGNEE OR
PARTICIPANT FIRST EXECUTES AND DELIVERS TO SUCH LENDER OR THE BORROWERS A
CONFIDENTIALITY LETTER CONTAINING SUBSTANTIALLY THE UNDERTAKINGS SET FORTH IN
THIS SECTION 11.15.


 


SECTION 11.16.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH OF SSCC
AND THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


 


(B)  EACH OF SSCC AND THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


 


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.01.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 11.17.  FLORIDA REAL PROPERTY.  THE PARTIES HERETO HEREBY ACKNOWLEDGE
THAT THE REVOLVING LOANS, THE SWINGLINE LOANS AND REVOLVING (CANADIAN) LOANS ARE
SECURED BY REAL AND PERSONAL PROPERTY LOCATED BOTH INSIDE AND OUTSIDE THE STATE
OF FLORIDA AND HEREBY AGREE THAT FOR PURPOSES OF CALCULATING INTANGIBLE TAXES
DUE UNDER SECTION 199.133, FLORIDA STATUTES, THE FIRST AMOUNTS ADVANCED AS
REVOLVING LOANS, SWINGLINE LOANS AND REVOLVING (CANADIAN) LOANS SHALL BE DEEMED
TO BE THE PORTION ALLOCABLE TO THE COLLATERAL CONSISTING OF REAL PROPERTY
LOCATED IN THE STATE OF FLORIDA, AND SUCH PORTION ALLOCABLE TO SUCH COLLATERAL
SHALL ALSO BE DEEMED TO BE THE LAST TO BE REPAID

 

143

--------------------------------------------------------------------------------


 


UNDER THE TERMS HEREOF.  NOTHING HEREIN SHALL LIMIT ANY SECURED PARTY’S RIGHT TO
RECOVER OR REALIZE FROM THE COLLATERAL LOCATED IN THE STATE OF FLORIDA AMOUNTS
IN EXCESS OF THAT ALLOCATED TO THE REVOLVING LOANS, SWINGLINE LOANS OR REVOLVING
(CANADIAN) LOANS OR TO APPLY AMOUNTS SO RECOVERED OR REALIZED AGAINST THE
OBLIGATIONS IN SUCH ORDER AS THE AGENT NAMED IN THE APPLICABLE SECURITY FILING
SHALL DETERMINE IN ITS SOLE DISCRETION.


 


SECTION 11.18.  JUDGMENT CURRENCY.  (A)  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 10.03, THE BORROWERS’ OBLIGATIONS HEREUNDER AND THE BORROWERS’ AND THE
OTHER LOAN PARTIES’ OBLIGATIONS UNDER THE OTHER LOAN DOCUMENTS TO MAKE PAYMENTS
IN U.S. DOLLARS OR IN CANADIAN DOLLARS (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE APPLICABLE AGENT, THE APPLICABLE FACING AGENT OR THE APPLICABLE
LENDER OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY EXPRESSED TO BE PAYABLE TO
THE APPLICABLE AGENT, THE APPLICABLE FACING AGENT OR THE APPLICABLE LENDER UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  IF, FOR THE PURPOSE OF OBTAINING OR
ENFORCING JUDGMENT AGAINST EITHER BORROWER OR ANY OTHER LOAN PARTY IN ANY COURT
OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM ANY
CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE
OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE EXCHANGE RATE, IN THE
CASE OF CANADIAN DOLLARS OR U.S. DOLLARS, AND, IN THE CASE OF OTHER CURRENCIES,
THE RATE OF EXCHANGE (AS QUOTED BY THE ADMINISTRATIVE AGENT OR IF THE
ADMINISTRATIVE AGENT DOES NOT QUOTE A RATE OF EXCHANGE ON SUCH CURRENCY, BY A
KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY THE ADMINISTRATIVE AGENT)
DETERMINED, IN EACH CASE, AS OF THE DATE IMMEDIATELY PRECEDING THE DAY ON WHICH
THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING HEREINAFTER REFERRED TO AS THE
“JUDGMENT CURRENCY CONVERSION DATE”).


 


(B)  IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE
JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE AMOUNT
DUE, THE BORROWERS COVENANT AND AGREE TO PAY, OR CAUSE TO BE PAID, SUCH
ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY BE
NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.


 


(C)  FOR PURPOSES OF DETERMINING THE AMOUNT OF ANY PAYMENT IN THE OBLIGATION
CURRENCY UNDER THIS SECTION 11.18, THE RATE OF EXCHANGE USED SHALL TAKE INTO
ACCOUNT ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE
OBLIGATION CURRENCY.


 


SECTION 11.19.  CERTAIN RELATIONSHIPS.  NOTHING CONTAINED IN THIS AGREEMENT AND
NO ACTION TAKEN BY ANY AGENT, ANY FACING AGENT OR ANY LENDER PURSUANT HERETO
SHALL BE DEEMED TO CONSTITUTE THE AGENTS, THE FACING AGENTS OR THE LENDERS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR OTHER ENTITY.  NONE OF THE
AGENTS, THE

 

144

--------------------------------------------------------------------------------


 


FACING AGENTS OR THE LENDERS HAS ANY FIDUCIARY RELATIONSHIP WITH OR ANY
FIDUCIARY DUTY TO SSCC OR EITHER BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE AGENTS, THE FACING AGENTS AND THE LENDERS, ON THE ONE HAND, AND THE
BORROWERS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR.


 


SECTION 11.20.  USA PATRIOT ACT.  EACH LENDER SUBJECT TO THE REQUIREMENTS OF THE
USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “ACT”) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE ACT IT IS
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWERS,
WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH BORROWER AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY EACH BORROWER IN ACCORDANCE
WITH THE ACT.

 

145

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SMURFIT-STONE CONTAINER CORPORATION,

 

 

 

 

by

 

 

 

 

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name:Jeffrey S. Beyersdorfer

 

 

 

Title:Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER ENTERPRISES, INC.,

 

 

 

 

 

 

by

 

 

 

 

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name:Jeffrey S. Beyersdorfer

 

 

 

Title:Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER CANADA INC.,

 

 

 

 

 

 

by

 

 

 

 

/s/ Jeffrey S. Beyersdorfer

 

 

 

 

Name:Jeffrey S. Beyersdorfer

 

 

 

Title:Vice President and Treasurer

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Senior Agent,
Administrative Agent, Collateral Agent, Swingline Lender and Revolving Facility
Facing Agent,

 

 

 

 

 

 

by

 

 

 

 

/s/ Susan LeFevre

 

 

 

 

Name:Susan LeFevre

 

 

 

Title:Director

 

146

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, individually and as Canadian Administrative Agent and
Revolving (Canadian) Facility Facing Agent,

 

 

 

 

 

 

by

 

 

 

 

/s/ Karyn Curran

 

 

 

 

Name:Karyn Curran

 

 

 

Title:Credit Product Manager

 

 

 

 

 

 

by

 

 

 

 

/s/ Robert A. Johnson

 

 

 

 

Name:Robert A. Johnson

 

 

 

Title:Vice President

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, individually and as Senior Agent, Deposit Account Agent and
Deposit Funded Facility Facing Agent,

 

 

 

 

 

 

by

 

 

 

 

/s/ Marian N. Schulman

 

 

 

 

Name:Marian N. Schulman

 

 

 

Title:Managing Director

 

147

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

THE CREDIT AGREEMENT

DATED AS OF NOVEMBER 1, 2004, OF

SMURFIT-STONE CONTAINER ENTERPRISES, INC. AND

SMURFIT-STONE CONTAINER CANADA INC.

 

 

 

Name of Institution:

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

148

--------------------------------------------------------------------------------